Exhibit 10.3
EXECUTION VERSION
$125,000,000
CREDIT AGREEMENT
Dated as of October 19, 2010
among
CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP,
as Borrower,
CAMPUS CREST COMMUNITIES, INC.,
as Parent Guarantor,
THE GUARANTORS NAMED HEREIN,
as Guarantors,
THE INITIAL LENDERS, INITIAL ISSUING BANK AND
SWING LINE BANK NAMED HEREIN,
as Initial Lenders, Initial Issuing Bank and Swing Line Bank, and
CITIBANK, N.A.,
as Administrative Agent and as Collateral Agent.
RAYMOND JAMES BANK FSB
Syndication Agent
RBC CAPITAL MARKETS BARCLAYS CAPITAL INC. GOLDMAN SACHS BANK USA
Co-Documentation Agents
CITIGROUP GLOBAL MARKETS INC.           RAYMOND JAMES BANK FSB
Joint Lead Arrangers and Joint Book Running Managers

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page      
 
       
ARTICLE I
     
DEFINITIONS AND ACCOUNTING TERMS
         
 
        SECTION 1.01.  
Certain Defined Terms
    1   SECTION 1.02.  
Computation of Time Periods; Other Definitional Provisions
    34   SECTION 1.03.  
Accounting Terms
    34      
 
       
ARTICLE II
     
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
         
 
        SECTION 2.01.  
The Advances and the Letters of Credit
    34   SECTION 2.02.  
Making the Advances
    36   SECTION 2.03.  
Issuance of and Drawings and Reimbursement Under Letters of Credit
    38   SECTION 2.04.  
Repayment of Advances
    41   SECTION 2.05.  
Termination or Reduction of the Commitments
    42   SECTION 2.06.  
Prepayments
    43   SECTION 2.07.  
Interest
    44   SECTION 2.08.  
Fees
    45   SECTION 2.09.  
Conversion of Advances
    46   SECTION 2.10.  
Increased Costs, Etc.
    47   SECTION 2.11.  
Payments and Computations
    48   SECTION 2.12.  
Taxes
    51   SECTION 2.13.  
Sharing of Payments, Etc.
    54   SECTION 2.14.  
Use of Proceeds
    54   SECTION 2.15.  
Evidence of Debt
    55   SECTION 2.16.  
Extension of Termination Date
    55   SECTION 2.17.  
Increase in the Aggregate Commitments
    56      
 
       
ARTICLE III
     
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
         
 
        SECTION 3.01.  
Conditions Precedent to the Effectiveness of this Agreement
    58   SECTION 3.02.  
Conditions Precedent to Each Borrowing, Issuance, Renewal, Extension and
Increase
    66   SECTION 3.03.  
Determinations Under Section 3.01 and 3.02
    67      
 
       
ARTICLE IV
     
REPRESENTATIONS AND WARRANTIES
         
 
        SECTION 4.01.  
Representations and Warranties of the Loan Parties
    67  

i



--------------------------------------------------------------------------------



 



              Section       Page    
ARTICLE V
     
COVENANTS OF THE LOAN PARTIES
         
 
        SECTION 5.01.  
Affirmative Covenants
    79   SECTION 5.02.  
Negative Covenants
    85   SECTION 5.03.  
Reporting Requirements
    95   SECTION 5.04.  
Financial Covenants
    99   SECTION 5.05.  
Ground Lease Covenants
    101      
 
       
ARTICLE VI
     
EVENTS OF DEFAULT
         
 
        SECTION 6.01.  
Events of Default
    103   SECTION 6.02.  
Actions in Respect of the Letters of Credit upon Default
    106      
 
       
ARTICLE VII
     
GUARANTY
         
 
        SECTION 7.01.  
Guaranty; Limitation of Liability
    106   SECTION 7.02.  
Guaranty Absolute
    107   SECTION 7.03.  
Waivers and Acknowledgments
    108   SECTION 7.04.  
Subrogation
    109   SECTION 7.05.  
Guaranty Supplements
    110   SECTION 7.06.  
Indemnification by Guarantors
    110   SECTION 7.07.  
Subordination
    110   SECTION 7.08.  
Continuing Guaranty
    111      
 
       
ARTICLE VIII
     
THE AGENTS
         
 
        SECTION 8.01.  
Authorization and Action; Appointment of Supplemental Collateral Agents
    112   SECTION 8.02.  
Agents’ Reliance, Etc.
    113   SECTION 8.03.  
Citibank and Affiliates
    113   SECTION 8.04.  
Lender Party Credit Decision
    114   SECTION 8.05.  
Indemnification by Lender Parties
    114   SECTION 8.06.  
Successor Agents
    115   SECTION 8.07.  
Relationship of Agents and Lenders
    116      
 
       
ARTICLE IX
     
MISCELLANEOUS
         
 
        SECTION 9.01.  
Amendments, Etc.
    116   SECTION 9.02.  
Notices, Etc.
    117   SECTION 9.03.  
No Waiver; Remedies
    120   SECTION 9.04.  
Costs and Expenses
    120   SECTION 9.05.  
Right of Set-off
    121   SECTION 9.06.  
Binding Effect
    122   SECTION 9.07.  
Assignments and Participations; Replacement Notes
    122  

ii



--------------------------------------------------------------------------------



 



              Section       Page     SECTION 9.08.  
Execution in Counterparts
    126   SECTION 9.09.  
No Liability of the Issuing Banks
    126   SECTION 9.10.  
Confidentiality
    126   SECTION 9.11.  
Release of Collateral
    129   SECTION 9.12.  
Patriot Act Notification
    130   SECTION 9.13.  
Jurisdiction, Etc.
    130   SECTION 9.14.  
Governing Law
    130   SECTION 9.15.  
WAIVER OF JURY TRIAL
    130  

iii



--------------------------------------------------------------------------------



 



SCHEDULES

         
Schedule I
      Commitments and Applicable Lending Offices
Schedule II
  —   Borrowing Base Assets
Schedule III
  —   Excluded Recourse Properties
Schedule IV
  —   Ground Leases
Schedule 4.01(b)
  —   Subsidiaries
Schedule 4.01(f)
  —   Material Litigation
Schedule 4.01(n)
  —   Existing Debt
Schedule 4.01(o)
  —   Surviving Debt
Schedule 4.01(p)
  —   Existing Liens
Schedule 4.01(q)
       
Part I
  —   Real Property
Part II
  —   Management Agreements
Schedule 4.01(r)
  —   Environmental Concerns
Part I
  —   Non-compliance with Law
Part II
  —   Storage Tanks, Asbestos, etc.
Part III
  —   Remedial Action, etc.
Part IV
  —   Site Assessments, etc.
Schedule 4.01(x)
  —   Plans and Welfare Plans

EXHIBITS

         
Exhibit A
  —   Form of Note
Exhibit B
  —   Form of Notice of Borrowing
Exhibit C
  —   Form of Guaranty Supplement
Exhibit D
  —   Form of Assignment and Acceptance
Exhibit E-1
  —   Form of Opinion of Greenberg Traurig LLP
Exhibit E-2
  —   Form of Opinion of Bradley Arant Boult Cummings LLP
Exhibit E-3
  —   Form of Opinion of Saul Ewing LLP
Exhibit E-4
  —   Form of Opinion of Local Counsel for the Loan Parties
Exhibit F
  —   Form of Security Agreement
Exhibit G
  —   Form of Mortgage
Exhibit H
  —   Form of Assignment of Leases
Exhibit I
  —   Form of Borrowing Base Certificate
Exhibit J
  —   Form of Hazardous Indemnity Agreement
Exhibit K
  —   Form of Manager’s Subordination
Exhibit L
  —   Form of Pledge Agreement

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          CREDIT AGREEMENT dated as of October 19, 2010 (this “Agreement”) among
Campus Crest Communities Operating Partnership, LP, a Delaware limited
partnership (the “Borrower”), Campus Crest Communities, Inc., a Maryland
corporation (the “Parent Guarantor”), the entities listed on the signature pages
hereof as the subsidiary guarantors (together with any Additional Guarantors (as
hereinafter defined) acceding hereto pursuant to Section 5.01(j) or 7.05, the
“Subsidiary Guarantors” and, together with the Parent Guarantor, the
“Guarantors”), the banks, financial institutions and other institutional lenders
listed on the signature pages hereof as the initial lenders (the “Initial
Lenders”), the Swing Line Bank (as hereinafter defined), CITIBANK, N.A.
(“Citibank”), as the initial issuer of Letters of Credit (as hereinafter
defined) (the “Initial Issuing Bank”), CITIBANK, as administrative agent
(together with any successor administrative agent appointed pursuant to
Article VIII, the “Administrative Agent”) for the Lender Parties (as hereinafter
defined), and CITIBANK, as collateral agent (together with any successor
collateral agent appointed pursuant to Article VIII, the “Collateral Agent”, and
together with the Administrative Agent, the “Agents”) for the Secured Parties
(as hereinafter defined).
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Acceding Lender” has the meaning specified in Section 2.17(d).
     “Accession Agreement” has the meaning specified in Section 2.17(d)(i).
     “Additional Guarantor” has the meaning specified in Section 7.05.
     “Adjusted EBITDA” means (a) EBITDA for the consecutive four fiscal quarters
of the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be, less (b) the Capital Expenditure Reserve for all Assets
for such four fiscal quarters, provided that calculations which pertain to the
fiscal quarters of the Parent Guarantor ending on or prior to September 30, 2010
shall be made on a pro forma basis, including to give effect to the IPO and the
Formation Transactions.
     “Adjusted Net Operating Income” means, with respect to any Borrowing Base
Asset, (a) the Net Operating Income attributable to such Borrowing Base Asset
less (b) the Capital Expenditure Reserve for such Borrowing Base Asset, less
(c) the Management Fee Adjustment for such Borrowing Base Asset, in each case
for the consecutive four fiscal quarters most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be.

 



--------------------------------------------------------------------------------



 



     “Administrative Agent” has the meaning specified in the recital of parties
to this Agreement.
     “Administrative Agent’s Account” means the account of the Administrative
Agent maintained by the Administrative Agent with Citibank, N.A., at its office
at 1615 Brett Road, New Castle, Delaware 19720, ABA No. 021000089, Account
No. 36852248, Account Name: Agency/Medium Term Finance, Reference: Campus Crest
Revolving Credit Facility, Attention: Global Loans/Agency, or such other account
as the Administrative Agent shall specify in writing to the Lender Parties.
     “Advance” means a Revolving Credit Advance, a Swing Line Advance or a
Letter of Credit Advance.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 15% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.
     “Affiliate Ground Lease” means a Ground Lease with respect to which the
ground lessor and ground lessee are Loan Parties.
     “Agents” has the meaning specified in the recital of parties to this
Agreement.
     “Agreement” has the meaning specified in the recital of parties to this
Agreement.
     “Agreement Value” means, for each Hedge Agreement, on any date of
determination, an amount determined by the Administrative Agent equal to: (a) in
the case of a Hedge Agreement documented pursuant to the Master Agreement
(Multicurrency-Cross Border) published by the International Swap and Derivatives
Association, Inc. (the “Master Agreement”), the amount, if any, that would be
payable by any Loan Party or any of its Subsidiaries to its counterparty to such
Hedge Agreement, as if (i) such Hedge Agreement was being terminated early on
such date of determination, (ii) such Loan Party or Subsidiary was the sole
“Affected Party”, and (iii) the Administrative Agent was the sole party
determining such payment amount (with the Administrative Agent making such
determination pursuant to the provisions of the form of Master Agreement); or
(b) in the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party to such Hedge
Agreement determined by the Administrative Agent based on the settlement price
of such Hedge Agreement on such date of determination; or (c) in all other
cases, the mark-to-market value of such Hedge Agreement, which will be the
unrealized loss on such Hedge Agreement to the Loan Party or Subsidiary of a
Loan Party to such Hedge Agreement determined by the Administrative Agent as the
amount, if any, by which (i) the present

2



--------------------------------------------------------------------------------



 



value of the future cash flows to be paid by such Loan Party or Subsidiary
exceeds (ii) the present value of the future cash flows to be received by such
Loan Party or Subsidiary pursuant to such Hedge Agreement; capitalized terms
used and not otherwise defined in this definition shall have the respective
meanings set forth in the above described Master Agreement.
     “Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.
     “Applicable Margin” means, at any date of determination, a percentage per
annum determined by reference to the Leverage Ratio as set forth below:

                                      Applicable Margin   Applicable Margin    
        for Base Rate   for Eurodollar Rate Pricing Level   Leverage Ratio  
Advances   Advances
I
    ≥ 55 %     2.50 %     3.50 %
II
  ≥ 50% but < 55%     2.25 %     3.25 %
III
  ≥ 45% but < 50%     2.00 %     3.00 %
IV
    < 45 %     1.75 %     2.75 %

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time, and the Applicable
Margin for any Interest Period for all Eurodollar Rate Advances comprising part
of the same Borrowing shall be determined by reference to the Leverage Ratio in
effect on the first day of such Interest Period; provided, however, that (a) the
Applicable Margin shall initially be at Pricing Level IV on the Closing Date,
(b) no change in the Applicable Margin resulting from the Leverage Ratio shall
be effective until three Business Days after the date on which the
Administrative Agent receives (i) the financial statements required to be
delivered pursuant to Section 5.03(b) or (c), as the case may be, and (ii) a
certificate of the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Borrower demonstrating the Leverage Ratio,
and (c) the Applicable Margin shall be at Pricing Level I for so long as the
Borrower has not submitted to the Administrative Agent as and when required
under Section 5.03(b) or (c), as applicable, the information described in clause
(b) of this proviso.
     “Appraisal” means an appraisal complying with the requirements of the
Federal Financial Institutions Reform, Recovery and Enforcement Act of 1989, as
amended from time to time, commissioned by and prepared for the account of the
Administrative Agent (for the benefit of the Lenders) by a MAI appraiser
selected by the Administrative Agent in consultation with the Borrower, and
otherwise in scope, form and substance satisfactory to the Collateral Agent.
     “Appraised Value” means, as of any date of determination with respect to
any Borrowing Base Asset, the appraised value of such Borrowing Base Asset on an
“as-is”

3



--------------------------------------------------------------------------------



 



basis, in each case as set forth in the most recent Appraisal of such Borrowing
Base Asset delivered to the Administrative Agent on or before such date of
determination.
     “Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information materials required to be delivered pursuant to
Sections 5.03(b), (c), (e), (g), and (k); provided, however, that solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion of an
existing, Borrowing, (ii) any notice pursuant to Section 2.06(a) and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article III or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.
     “Approved Electronic Platform” has the meaning specified in
Section 9.02(c).
     “Approved Manager” means with respect to any Campus Housing Asset (i) an
affiliate of the Parent Guarantor, or (ii) a nationally recognized campus
housing manager (a) with (or controlled by a Person or Persons with) at least
ten years of experience in the campus housing management industry, (b) that is
engaged pursuant to a written management agreement in form and substance
reasonably satisfactory to the Administrative Agent and (c) that has entered
into a subordination agreement in form and substance reasonably satisfactory to
the Administrative Agent. The Administrative Agent confirms that as of the
Closing Date the existing manager of the Campus Housing Assets shown on Part III
of Schedule 4.01(q) hereto is satisfactory to the Administrative Agent. For
purposes of this definition, the term “control” (including the term “controlled
by”) of a Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Interests, by contract or otherwise.
     “Arrangers” means, collectively, CGMI and Raymond James Bank FSB, each as
joint lead arranger and joint book running manager.
     “Assets” means Campus Housing Assets, Development Assets and Joint Venture
Assets.

4



--------------------------------------------------------------------------------



 



     “Asset Value” means, at any date of determination, (a) in the case of any
Campus Housing Asset where the related certificate of occupancy was issued
twelve or more months prior to such date of determination, (i) the Net Operating
Income attributable to such Asset less the Management Fee Adjustment for such
Asset, in each case for the consecutive four fiscal quarters most recently ended
for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may be divided by
(ii) 8.25%, (b) in the case of any Development Asset and any Campus Housing
Asset where the related certificate of occupancy was issued less than twelve
months prior to such date of determination, the book value of such Development
Asset or such Campus Housing Asset as determined in accordance with GAAP (but
excluding any deduction for accumulated depreciation on such Assets), (c) in the
case of any Joint Venture Asset that, but for such Asset being owned by a Joint
Venture, would qualify as a Campus Housing Asset under the definition thereof
where the related certificate of occupancy was issued twelve or more months
prior to such date of determination, the JV Pro Rata Share of (i) the Net
Operating Income attributable to such Asset less the Management Fee Adjustment
for such Asset, in each case for the consecutive four fiscal quarters most
recently ended for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c), as the case may be
divided by (ii) 8.25% and (d) in the case of any other Joint Venture Asset, the
JV Pro Rata Share of the book value of such Joint Venture Asset as determined in
accordance with GAAP (but excluding any deduction for accumulated depreciation
on such Assets).
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender Party and an Eligible Assignee, and accepted by the Administrative
Agent, in accordance with Section 9.07 and in substantially the form of
Exhibit D hereto.
     “Assignments of Leases” has the meaning specified in Section 3.01(a)(iii).
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Bankruptcy Law” means any applicable law governing a proceeding of the
type referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar
foreign, federal or state law for the relief of debtors.
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the highest of
(a) the rate of interest announced publicly by Citibank, N.A. in New York, New
York, from time to time, as Citibank, N.A.’s base rate, (b) 1/2 of 1% per annum
above the Federal Funds Rate and (c) the one-month Eurodollar Rate plus 1% per
annum.
     “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

5



--------------------------------------------------------------------------------



 



     “BBA Proposal Package” means, with respect to any Proposed Borrowing Base
Asset, the following items, each in form and substance satisfactory to the
Administrative Agent and in sufficient copies for each Lender:
     (a) a description of such Asset in detail satisfactory to the
Administrative Agent,
     (b) a projected cash flow analysis of such Asset prepared in a form
reasonably acceptable to the Administrative Agent,
     (c) a statement of operating expenses for such Asset for the immediately
preceding 36 consecutive calendar months (or, if not in operation for 36
consecutive calendar months, the total period of operations),
     (d) an operating expense and capital expenditures budget for such Asset for
the next succeeding 12 consecutive months,
     (e) a current rent roll, and
     (f) if such Asset is then the subject of an acquisition transaction, a copy
of the purchase agreement with respect thereto and a schedule of the proposed
sources and uses of funds for such transaction.
     “Borrower” has the meaning specified in the recital of parties to this
Agreement.
     “Borrower’s Account” means the account of the Borrower maintained by the
Borrower with [                         ] at its office at
[                         ], ABA No. [                         ], Account No.
[                         ] or such other account as the Borrower shall specify
in writing to the Administrative Agent.
     “Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type made by the Lenders or a Swing Line Borrowing.
     “Borrowing Base Assets” means (a) those Campus Housing Assets for which the
applicable conditions (as may be determined by the Administrative Agent in its
sole discretion) in Section 3.01 and, if applicable, Section 5.01(k) have been
satisfied and as the Administrative Agent and the Required Lenders, in their
sole discretion, shall have elected to treat as Borrowing Base Assets for
purposes of this Agreement, and (b) the Campus Housing Assets listed on
Schedule II hereto on the Closing Date.
     “Borrowing Base Certificate” means a certificate in substantially the form
of Exhibit I hereto, duly certified by the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Parent Guarantor.
     “Borrowing Base Conditions” means, with respect to any Proposed Borrowing
Base Asset, that such Proposed Borrowing Base Asset

6



--------------------------------------------------------------------------------



 



     (a) is a Campus Housing Asset located in one of the 48 contiguous states of
the United States of America or the District of Columbia that has been in
operation for at least one year;
     (b) is wholly-owned directly or indirectly by the Borrower either in fee
simple absolute or subject to a Qualifying Ground Lease;
     (c) is fully operating and not under significant development or
redevelopment;
     (d) is free of all material structural defects or architectural
deficiencies, title defects, environmental or other material matters (including
a casualty event or condemnation) that could reasonably be expected to have a
material adverse effect on the value, use or ability to sell or refinance such
Asset;
     (e) is operated by an Approved Manager or any other property manager
approved by the Administrative Agent;
     (f) is not subject to mezzanine Debt financing;
     (g) is not, and no interest of the Borrower or any of its Subsidiaries
therein is, subject to any Lien (other than Permitted Liens) or any Negative
Pledge; and
     (h) is 100% owned by a Loan Party that is a single-purpose Subsidiary of
the Borrower and (1) none of the Borrower’s or the Parent Guarantor’s direct or
indirect Equity Interests in such Subsidiary is subject to any Lien (other than
Permitted Liens) or any Negative Pledge and (2)(x) on or prior to the date such
Asset is added to the Collateral, such Subsidiary shall have become a Guarantor
hereunder, and (y) the Borrower directly, or indirectly through a Subsidiary,
has the right to take the following actions without the need to obtain the
consent of any Person: (i) to create Liens on such Asset and on the Equity
Interests in such Subsidiary as security for Debt of the Borrower or such
Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose of
such Asset.
     “Borrowing Base Debt Service Coverage Ratio” means, at any date of
determination, the ratio of (a) the aggregate Adjusted Net Operating Income for
all Borrowing Base Assets to (b) the payments that would be required to be made
over a twelve month period on an assumed Debt in an aggregate principal amount
equal to the Facility Exposure at such date, assuming a thirty year amortization
schedule, level payments of interest and applying an interest rate equal to the
greater of (i) 7.50% per annum and (ii) the rate per annum at such date for
10-year United States Treasury Securities plus the Applicable Margin in respect
of Eurodollar Rate Advances.
     “Borrowing Base Value” means, with respect to any Borrowing Base Asset, an
amount equal to 60% of the Appraised Value of such Borrowing Base Asset.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates

7



--------------------------------------------------------------------------------



 



to any Eurodollar Rate Advances, on which dealings are carried on in the London
interbank market.
     “Campus Housing Asset” means Real Property that operates or is intended to
be operated as student housing, but excluding any Joint Venture Asset.
     “Capital Expenditure Reserve” means, with respect to any Campus Housing
Asset at any date of determination, $125 times the number of beds comprising
such Asset.
     “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
     “Cash” means coin or currency of the United States of America or
immediately available federal funds, including such funds delivered by wire
transfer.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent and the
Issuing Bank (as applicable), as collateral for the Available Amount of any
Letter of Credit, cash or deposit account balances or, if the Issuing Bank
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
     “Cash Equivalents” means any of the following, to the extent owned by the
applicable Loan Party or any of its Subsidiaries free and clear of all Liens
(other than Liens created under the Collateral Documents) and having a maturity
of not greater than 90 days from the date of issuance thereof: (a) readily
marketable direct obligations of the Government of the United States or any
agency or instrumentality thereof or obligations unconditionally guaranteed by
the full faith and credit of the Government of the United States, (b)
certificates of deposit of or time deposits with any commercial bank that is a
Lender Party or a member of the Federal Reserve System, issues (or the parent of
which issues) commercial paper rated as described in clause (c) below, is
organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1,000,000,000 or (c) commercial paper
in an aggregate amount of not more than $50,000,000 per issuer outstanding at
any time, issued by any corporation organized under the laws of any State of the
United States and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.
     “CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
     “CGMI” means Citigroup Global Markets Inc.

8



--------------------------------------------------------------------------------



 



     “Change of Control” means the occurrence of any of the following (after
giving effect to the consummation of the IPO and the Formation Transactions):
     (a) any Person or two or more Persons acting in concert shall have acquired
and shall continue to have following the date hereof beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934), directly or indirectly, of Voting
Interests of the Parent Guarantor (or other securities convertible into such
Voting Interests) representing 35% or more of the combined voting power of all
Voting Interests of the Parent Guarantor; or
     (b) there is a change in the composition of the Parent Guarantor’s Board of
Directors over a period of 24 consecutive months (or less) such that a majority
of Board members (rounded up to the nearest whole number) ceases, by reason of
one or more proxy contests for the election of Board members, to be comprised of
individuals who either (i) have been Board members continuously since the
beginning of such period or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (i) who were still in office at the time such election or
nomination was approved by the Board; or
     (c) any Person or two or more Persons acting in concert shall have acquired
and shall continue to have following the date hereof, by contract or otherwise,
or shall have entered into a contract or arrangement that, upon consummation
will result in its or their acquisition of the power to direct, directly or
indirectly, the management or policies of the Parent Guarantor; or
     (d) the Parent Guarantor ceases to be (i) the indirect legal and beneficial
owner of all of the general partnership interests in the Borrower, (ii) the
direct legal and beneficial owner of all of the membership interests in Campus
Crest Communities GP, LLC or (iii) the direct or indirect legal and beneficial
owner of not less than 75% of the limited partnership interests in the Borrower;
or
     (e) Campus Crest Communities GP, LLC ceases to be the general partner of
the Borrower; or
     (f) the Parent Guarantor or Campus Crest Communities GP, LLC shall create,
incur, assume or suffer to exist any Lien on the Equity Interests in Campus
Crest Communities GP, LLC or the Borrower owned by it; or
     (g) the Borrower ceases to be the direct or indirect legal and beneficial
owner of all of the Equity Interests in each direct and indirect Subsidiary that
owns or leases a Borrowing Base Asset.
     “Citibank” has the meaning specified in the recital of the parties to this
Agreement.
     “Closing Date” means the date hereof or such other date as may be agreed
upon by the Borrower and the Administrative Agent.

9



--------------------------------------------------------------------------------



 



     “Collateral” means all “Collateral” and all “Mortgaged Property” referred
to in the Collateral Documents and all other property that is or is intended to
be subject to any Lien in favor of the Collateral Agent for the benefit of the
Secured Parties and includes, without limitation, all Borrowing Base Assets.
     “Collateral Agent” has the meaning specified in the recital of parties to
this Agreement.
     “Collateral Documents” means the Security Agreement, the Pledge Agreement,
the Mortgages, the Assignments of Leases and any other agreement entered into by
a Loan Party that creates or purports to create a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties.
     “Collateral Deliverables” means, with respect to any Proposed Borrowing
Base Asset, the following items, each in form and substance satisfactory to the
Administrative Agent (unless otherwise specified) and in sufficient copies for
each Lender:
     (i) A certificate of the Chief Financial Officer (or other Responsible
Officer) of the Borrower, dated the date of the addition of such Proposed
Borrowing Base Asset to the Collateral as a Borrowing Base Asset, confirming
that (A) the Proposed Borrowing Base Asset satisfies all Borrowing Base
Conditions, (B) no Default or Event of Default has occurred or is continuing,
and the addition of such Proposed Borrowing Base Asset as a Borrowing Base Asset
shall not cause or result in a Default or Event of Default, (C) the
representations and warranties contained in the Loan Documents are true and
correct in all material respects (or, if qualified as to materiality, in all
respects) on and as of such date (except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date), and (D) the Loan Parties are in
compliance with the covenants contained in Section 5.04 (both immediately before
and on a pro forma basis immediately after the addition of such Proposed
Borrowing Base Property as a Borrowing Base Asset), together with supporting
information demonstrating such compliance;
     (ii) A Borrowing Base Certificate demonstrating that the Total Borrowing
Base Value (calculated on a pro forma basis after giving effect to the addition
of such Proposed Borrowing Base Asset to the Collateral as a Borrowing Base
Asset and to any Advances made at the time thereof) will be greater than or
equal to the Facility Exposure;
     (iii) each of the items set forth in Sections 3.01(a)(ii), (iii), (v),
(vi), (vii), (viii), (ix), (xi), (xiii), (xv) and, to the extent applicable,
5.01(j), mutatis mutandis, in each case in respect of such Proposed Borrowing
Base Asset or the Loan Party or proposed Loan Party which owns such Proposed
Borrowing Base Asset;
     (iv) An Appraisal of such Proposed Borrowing Base Asset;

10



--------------------------------------------------------------------------------



 



     (v) Reports supplementing Schedules II, 4.01(b), 4.01(q) and 4.01(r)
hereto, including descriptions of such changes in the information included in
such Schedules as may be necessary for such Schedules to be accurate and
complete, certified as correct and complete by a Responsible Officer of the
Borrower, provided that for purposes of the definition of the term Borrowing
Base Assets, the supplement to Schedule II shall become effective only upon
(A) delivery of all Collateral Deliverables and approval thereof by the
Administrative Agent, and (B) approval of the Proposed Borrowing Base Asset as a
Borrowing Base Asset pursuant to the definition of “Borrowing Base Assets”; and
     (vi) Such other approvals, opinions or documents as any Lender Party
through the Administrative Agent may reasonably request.
     “Commitment” means a Revolving Credit Commitment, a Swing Line Commitment
or a Letter of Credit Commitment.
     “Commitment Date” has the meaning specified in Section 2.17(b).
     “Commitment Increase” has the meaning specified in Section 2.17(a).
     “Communications” means each notice, demand, communication, information,
document and other material provided for hereunder or under any other Loan
Document or otherwise transmitted between the parties hereto relating to this
Agreement, the other Loan Documents, any Loan Party or its Affiliates, or the
transactions contemplated by this Agreement or the other Loan Documents
including, without limitation, all Approved Electronic Communications.
     “Conditional Approval Notice” has the meaning specified in Section 5.01(k).
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Contingent Obligation” means, with respect to any Person, any Obligation
or arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The

11



--------------------------------------------------------------------------------



 



amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.
     “Conversion”, “Convert” and “Converted” each refer to a conversion of
Advances of one Type into Advances of the other Type pursuant to
Section 2.07(d), 2.09 or 2.10.
     “Current Party” has the meaning specified in Section 9.07(k).
     “Customary Carve-Out Agreement” has the meaning specified in the definition
of Non-Recourse Debt.
     “Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for Borrowed Money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not overdue by more than 60 days, (c) all Obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations of such Person under acceptance, letter of credit or
similar facilities, (g) all Obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interests
in such Person or any other Person (other than Preferred Interests that are
issued by any Loan Party or Subsidiary thereof and classified as either equity
or minority interests pursuant to GAAP) or any warrants, rights or options to
acquire such Equity Interests, (h) all Obligations of such Person in respect of
Hedge Agreements, valued at the Agreement Value thereof, (i) all Contingent
Obligations of such Person and (j) all indebtedness and other payment
Obligations referred to in clauses (a) through (i) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations; provided, however, that in the case
of the Parent Guarantor and its Subsidiaries, “Debt” shall also include, without
duplication, the JV Pro Rata Share of Debt for each Joint Venture.
     “Debt for Borrowed Money” of any Person means all items that, in accordance
with GAAP, would be classified as indebtedness on a Consolidated balance sheet
of such Person; provided, however, that in the case of the Parent Guarantor and
its Subsidiaries “Debt for Borrowed Money” shall also include, without
duplication, the JV Pro Rata

12



--------------------------------------------------------------------------------



 



Share of Debt for Borrowed Money for each Joint Venture; provided further that
as used in the definition of “Fixed Charge Coverage Ratio”, in the case of any
acquisition or disposition of any direct or indirect interest in any Asset
(including through the acquisition or disposition of Equity Interests) by the
Parent Guarantor or any of its Subsidiaries during the consecutive four fiscal
quarters of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be, the term “Debt for Borrowed Money”
(a) shall include, in the case of an acquisition, any Debt for Borrowed Money
directly relating to such Asset existing immediately following such acquisition
computed as if such indebtedness also existed for the portion of such period
that such Asset was not owned by the Parent Guarantor or such Subsidiary, and
(b) shall exclude, in the case of a disposition, for such period any Debt for
Borrowed Money to which such Asset was subject to the extent such Debt for
Borrowed Money was repaid or otherwise terminated upon the disposition of such
Asset.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Development Assets” means all Real Property acquired for development into
Campus Housing Assets that, in accordance with GAAP, would be classified as
development property on a Consolidated balance sheet of the Parent Guarantor and
its Subsidiaries.
     “Dividend Payout Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) the sum, without duplication, of all dividends
paid by the Parent Guarantor on account of any common stock or preferred stock
of Parent Guarantor, except dividends payable solely in additional Equity
Interests of the same class, to (b) Funds From Operations, in each case for the
four consecutive fiscal quarters of the Parent Guarantor most recently ended
(or, in the case of the first, second or third fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered to the
Lender Parties pursuant to Section 5.03(b) or (c), as the case may be, one, two
or three consecutive fiscal quarters, respectively).
     “Domestic Lending Office” means, with respect to any Lender Party, the
office of such Lender Party specified as its “Domestic Lending Office” opposite
its name on Schedule I hereto or in the Assignment and Acceptance pursuant to
which it became a Lender Party, as the case may be, or such other office of such
Lender Party as such Lender Party may from time to time specify to the Borrower
and the Administrative Agent.
     “EBITDA” means, at any date of determination, the sum of the following
items, in each case for the four consecutive fiscal quarters of the Parent
Guarantor most recently ended: (a) the sum of (i) net income (or net loss)
(excluding gains (or losses) from extraordinary, infrequent, and unusual items),
(ii) interest expense, (iii) income tax expense, (iv) depreciation expense,
(v) amortization expense, and (vi) to the extent subtracted in computing net
income, expenses incurred in connection with the Formation Transactions and the
IPO and other non-recurring items, in each case of the Parent

13



--------------------------------------------------------------------------------



 



Guarantor and its Subsidiaries determined on a Consolidated basis and in
accordance with GAAP for such four fiscal quarter period, less, to the extent
not already deducted, all rentals payable under leases of real or personal (or
mixed) property, in each case, of or by the Parent Guarantor and its
Subsidiaries for the consecutive four fiscal quarters of the Parent Guarantor
most recently ended for which financial statements are required to be delivered
to the Lender Parties pursuant to Section 5.03(b) or (c), as the case may be,
plus (b) with respect to each Joint Venture, the JV Pro Rata Share of the sum of
(i) net income (or net loss) (excluding gains (or losses) from extraordinary and
unusual items), (ii) interest expense, (iii) income tax expense,
(iv) depreciation expense, (v) amortization expense, and (vi) to the extent
subtracted in computing net income of such Joint Venture, non-recurring items,
in each case of such Joint Venture determined on a Consolidated basis and in
accordance with GAAP for such four fiscal quarter period, less, to the extent
not already deducted, all rentals payable under leases of real or personal (or
mixed) property, in each case, of or by the Parent Guarantor and its
Subsidiaries for the consecutive four fiscal quarters of the Parent Guarantor
most recently ended for which financial statements are required to be delivered
to the Lender Parties pursuant to Section 5.03(b) or (c), as the case may be;
provided, however, that for purposes of this definition, in the case of any
acquisition or disposition of any direct or indirect interest in any Asset
(including through the acquisition or disposition of Equity Interests) by the
Parent Guarantor or any of its Subsidiaries during such four fiscal quarter
period, EBITDA will be adjusted (1) in the case of an acquisition, by adding
thereto an amount equal to the acquired Asset’s actual EBITDA (computed as if
such Asset was owned by the Parent Guarantor or one of its Subsidiaries for the
entire four fiscal quarter period) generated during the portion of such four
fiscal quarter period that such Asset was not owned by the Parent Guarantor or
such Subsidiary, and (2) in the case of a disposition, by subtracting therefrom
an amount equal to the actual EBITDA generated by the Asset so disposed of
during such four fiscal quarter period; provided further that calculations which
pertain to the fiscal quarters of the Parent Guarantor ending on or prior to
September 30, 2010 shall be made on a pro forma basis, including to give effect
to the IPO and the Formation Transactions.
     “Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.
     “Eligible Assignee” means (a) with respect to the Revolving Credit
Facility, (i) a Lender; (ii) an Affiliate or Fund Affiliate of a Lender;
(iii) if at the time an assignment is effected pursuant to Section 9.07 a
Default has occurred and is continuing, then any of (A) a commercial bank
organized under the laws of the United States, or any State thereof,
respectively, and having total assets in excess of $500,000,000; (B) a savings
and loan association or savings bank organized under the laws of the United
States or any State thereof, and having total assets in excess of $500,000,000;
(C) a commercial bank organized under the laws of any other country that is a
member of the OECD or has concluded special lending arrangements with the
International Monetary Fund associated with its General Arrangements to Borrow,
or a political subdivision of any such country, and having total assets in
excess of $500,000,000, so long as such bank is acting through a branch or
agency located in the United States; (D) the central bank of any country that is
a member of the OECD; or (E) a finance company, insurance company or other

14



--------------------------------------------------------------------------------



 



financial institution or fund (whether a corporation, partnership, trust or
other entity) that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and having total assets
in excess of $500,000,000; and (iv) any other Person approved by the
Administrative Agent, and, unless a Default has occurred and is continuing at
the time any assignment is effected pursuant to Section 9.07, approved by the
Borrower, each such approval not to be unreasonably withheld or delayed, and
(b) with respect to the Letter of Credit Facility, a Person of the type
described under subclause (iii)(A) or (C) of this definition that is approved by
the Administrative Agent and, unless a Default has occurred and is continuing at
the time any assignment is effected pursuant to Section 9.07, approved by the
Borrower, each such approval not to be unreasonably withheld or delayed;
provided, however, that neither any Loan Party nor any Affiliate of a Loan Party
shall qualify as an Eligible Assignee under this definition; and provided
further that if Borrower does not disapprove a potential Eligible Assignee in
writing within five (5) Business Days after such request for approval, then
Borrower’s approval hereunder shall be deemed given.
     “Environmental Action” means any enforcement action, suit, demand, demand
letter, claim of liability, notice of non-compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement relating in any way to any Environmental Law, any
Environmental Permit or Hazardous Material or arising from alleged injury or
threat to health, safety or the environment, including, without limitation,
(a) by any governmental or regulatory authority for enforcement, cleanup,
removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.
     “Environmental Law” means any Federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, writ, judgment, injunction,
decree or judicial or agency interpretation, policy or guidance relating to
pollution or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “E013224” has the meaning specified in Section 4.01(aa).
     “Equity Interests” means, with respect to any Person, shares of capital
stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein),

15



--------------------------------------------------------------------------------



 



whether voting or nonvoting, and whether or not such shares, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the controlled group of any Loan Party, or under common control
with any Loan Party, within the meaning of Section 414 of the Internal Revenue
Code.
     “ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of any Loan Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
or (g) the institution by the PBGC of proceedings to terminate a Plan pursuant
to Section 4042 of ERISA, or the occurrence of any event or condition described
in Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.
     “Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
     “Eurodollar Lending Office” means, with respect to any Lender Party, the
office of such Lender Party specified as its “Eurodollar Lending Office”
opposite its name on Schedule I hereto or in the Assignment and Acceptance
pursuant to which it became a Lender Party (or, if no such office is specified,
its Domestic Lending Office), or such other office of such Lender Party as such
Lender Party may from time to time specify to the Borrower and the
Administrative Agent.
     “Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the offered rate that appears on the Reuters Screen
LIBOR01 Page (or any successor thereto)

16



--------------------------------------------------------------------------------



 



as the British Bankers Association London interbank offered rate for deposits in
U.S. Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period,
or, if for any reason such rate is not available, the average (rounded upward,
if necessary, to the nearest 1/100 of 1%, if such average is not such a
multiple) of the rate per annum at which deposits in U.S. dollars are offered by
the principal office of the Reference Bank in London, England to prime banks in
the London interbank market at 11:00 A.M. (London time) two Business Days before
the first day of such Interest Period in an amount substantially equal to such
Reference Bank’s Eurodollar Rate Advance comprising part of such Borrowing to be
outstanding during such Interest Period (or, if such Reference Bank shall not
have such a Eurodollar Rate Advance, $1,000,000) and for a period equal to such
Interest Period by (b) a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage for such Interest Period.
     “Eurodollar Rate Advance” means an Advance that bears interest as provided
in Section 2.07(a)(ii).
     “Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Existing Debt” means Debt of each Loan Party and its Subsidiaries
outstanding immediately before giving effect to the Formation Transactions.
     “Excluded Recourse Properties” means the Real Property listed on
Schedule III hereto on the Closing Date.
     “Extension Date” has the meaning specified in Section 2.16.
     “Facility” means the Revolving Credit Facility, the Swing Line Facility or
the Letter of Credit Facility.
     “Facility Exposure” means, at any date of determination, the sum of (a) the
aggregate principal amount of all outstanding Advances, plus (b) the amount (not
less than zero) equal to the Available Amount under all outstanding Letters of
Credit less all amounts then on deposit in the L/C Cash Collateral Account, plus
(c) all Obligations of

17



--------------------------------------------------------------------------------



 



the Loan Parties in respect of Secured Hedge Agreements, valued at the Agreement
Value thereof.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fee Letter” means the fee letter dated as of August 2, 2010 among
Borrower, Parent Guarantor, Campus Crest Group, LLC, the Subsidiary Guarantors
and CGMI, as the same may be amended from time to time.
     “Fiscal Year” means a fiscal year of the Parent Guarantor and its
Consolidated Subsidiaries ending on December 31 in any calendar year.
     “Fixed Charge Coverage Ratio” means, at any date of determination, the
ratio of (a) Adjusted EBITDA to (b) the sum of (i) interest (including
capitalized interest (but excluding capitalized interest with respect to
construction financing of Real Property prior to the issuance of the related
certificate of occupancy)) payable on, and amortization of debt discount in
respect of, all Debt for Borrowed Money plus (ii) scheduled amortization of
principal amounts of all Debt for Borrowed Money payable (excluding maturities)
plus (iii) cash dividends payable on any Preferred Interests; provided, however,
that calculations which pertain to the fiscal quarters of the Parent Guarantor
ending on or prior to September 30, 2010 shall be made on a pro forma basis,
including to give effect to the IPO and the Formation Transactions.
     “Formation Transactions” means the “formation transactions” all as more
fully described in the Registration Statement and otherwise on terms reasonably
satisfactory to the Administrative Agent.
     “Fund Affiliate” means, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is advised
or managed by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.
     “Funds From Operations” means, with respect to the Parent Guarantor, net
income (computed in accordance with GAAP), excluding gains (or losses) from
sales of property and extraordinary and unusual items, plus depreciation and
amortization, and after adjustments for unconsolidated Joint Ventures, provided
that any determination of Funds From Operations which pertains to the fiscal
quarters of the Parent Guarantor ending on or prior to September 30, 2010 shall
be made on a pro forma basis, including to give effect to the IPO and the
Formation Transactions. Adjustments for unconsolidated Joint Ventures will be
calculated to reflect funds from operations on the same basis.

18



--------------------------------------------------------------------------------



 



     “GAAP” has the meaning specified in Section 1.03.
     “Good Faith Contest” means the contest of an item as to which: (a) such
item is contested in good faith, by appropriate proceedings, (b) reserves that
are adequate are established with respect to such contested item in accordance
with GAAP or such contested item is bonded over in accordance with statutory
lien bonding procedures and (c) the failure to pay or comply with such contested
item during the period of such contest could not reasonably be expected to
result in a Material Adverse Effect.
     “Ground Lease” means each Affiliate Ground Lease, the Ground Lease (Mobile)
and any other Qualifying Ground Lease with respect to a Proposed Borrowing Base
Asset that becomes part of the Collateral, and “Ground Leases” means each
Affiliate Ground Lease, Ground Lease (Mobile) and the such other ground leases,
collectively. As of the Closing Date, all Ground Leases are as set forth on
Schedule IV.
     “Ground Lease (Mobile)” means, collectively, (i) that certain Ground Lease
Agreement, dated as of September 8, 2006, between the University of South
Alabama, as landlord and master lessor, and USA Research and Technology
Corporation, as master lessee, recorded in the public records of Mobile County,
Alabama on September 6, 2006 in Book 6040, Page 661, as amended by that certain
First Amendatory Ground Lease, between the same parties, dated October 3, 2007,
recorded in the Mobile Records on October 24, 2007 in Book 6278, Page 1536 and
(ii) that certain Ground Lease, dated March 14, 2008, between USA Research and
Technology Corporation, as sub-landlord and sub-ground lessor, and Campus Crest
at Mobile Phase II, LLC, as sub-ground lessee, as amended by that certain First
Amendment to Ground Lease dated on or about the date hereof, as evidenced by
that certain Memorandum of Ground Lease, dated March 18, 2008, recorded in the
public records of Mobile County, Alabama on March 31, 2008 in Book 6355, Page
1270, and that certain First Amendment to Memorandum of Ground Lease dated on or
about the date hereof, to be recorded in said public records.
     “Ground Lease (Mobile) Default” has the meaning specified in
Section 4.01(z)(iv).
     “Ground Leased Property (Mobile)” means the Campus Housing Asset located at
the University of South Alabama, Mobile, Alabama, which property is subject to
the Ground Lease (Mobile).
     “Ground Lease Payments” means all ground rents, square footage rents and
percentage rents and any other payments or rents owing under a Ground Lease.
     “Ground Lessor (Mobile)” means, with respect to the master ground lease,
the University of South Alabama, and, with respect to the sub-ground lease, USA
Research and Technology Corporation, together with each of its respective
successors and assigns, as master ground lessor and sub-ground lessor,
respectively, under the Ground Lease (Mobile).
     “Guaranteed Obligations” has the meaning specified in Section 7.01.

19



--------------------------------------------------------------------------------



 



     “Guarantor Deliverables” means each of the items set forth in
Section 5.01(j).
     “Guarantors” has the meaning specified in the recital of parties to this
Agreement.
     “Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j) or Section 7.05.
     “Guaranty Supplement” means a supplement entered into by an Additional
Guarantor in substantially the form of Exhibit C hereto.
     “Hazardous Indemnity Agreement” means each of the Environmental Indemnity
Agreements regarding Hazardous Materials now or hereafter made by the Borrower,
Parent Guarantor and Guarantors owning Borrowing Base Assets in favor of the
Administrative Agent and the Lenders, in substantially the form of Exhibit J
hereto, as the same may be modified, amended or ratified, pursuant to which the
Borrower, Parent Guarantor and such Subsidiary Guarantor agree to indemnify the
Administrative Agent and the Lenders with respect to Hazardous Materials and
Environmental Laws.
     “Hazardous Materials” means (a) petroleum or petroleum products,
by-products or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls, radon gas and mold and (b) any other
chemicals, materials or substances designated, classified or regulated as
hazardous or toxic or as a pollutant or contaminant under any Environmental Law.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other hedging agreements.
     “Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in
its capacity as a party to a Secured Hedge Agreement.
     “Increase Date” has the meaning specified in Section 2.17(a).
     “Increasing Lender” has the meaning specified in Section 2.17(b).
     “Indemnified Costs” has the meaning specified in Section 8.05(a).
     “Indemnified Party” has the meaning specified in Section 7.06(a).
     “Information” has the meaning specified in Section 9.10.
     “Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.
     “Initial Issuing Bank” has the meaning specified in the recital of parties
to this Agreement.

20



--------------------------------------------------------------------------------



 



     “Initial Lenders” has the meaning specified in the recital of parties to
this Agreement.
     “Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to Section 2.07(c) and in conformity with the provisions
below and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months, as the Borrower may
select; provided, however, that:
     (a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance that ends after the Termination Date;
     (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (d) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Investment” means (a) any loan or advance to any Person, any purchase or
other acquisition of any Equity Interests or Debt or the assets comprising a
division or business unit or a substantial part or all of the business of any
Person, any capital contribution to any Person or any other direct or indirect
investment in any Person, including, without limitation, any acquisition by way
of a merger or consolidation and any arrangement pursuant to which the investor
incurs Debt of the types referred to in clause (i) or (j) of the definition of
“Debt” in respect of any Person, and (b) the purchase or other acquisition of
any real property.

21



--------------------------------------------------------------------------------



 



     “IPO” means the initial public offering of common stock in the Parent
Guarantor and its registration as a public company with the Securities and
Exchange Commission.
     “Issuing Bank” means the Initial Issuing Bank and any other Lender approved
as an Issuing Bank by the Administrative Agent and the Borrower and any Eligible
Assignee to which a Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.07 so long as each such Lender or each such Eligible
Assignee expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Administrative Agent of its Applicable
Lending Office and the amount of its Letter of Credit Commitment (which
information shall be recorded by the Administrative Agent in the Register) for
so long as such Initial Issuing Bank, Lender or Eligible Assignee, as the case
may be, shall have a Letter of Credit Commitment.
     “Joint Venture” means any joint venture (a) in which the Parent Guarantor
or any of its Subsidiaries holds any Equity Interest, (b) that is not a
Subsidiary of the Parent Guarantor or any of its Subsidiaries and (c) the
accounts of which would not appear on the Consolidated financial statements of
the Parent Guarantor.
     “Joint Venture Assets” means, with respect to any Joint Venture at any
time, the assets owned by such Joint Venture at such time.
     “JV Pro Rata Share” means, with respect to any Joint Venture at any time,
the fraction, expressed as a percentage, obtained by dividing (a) the total book
value of all Equity Interests in such Joint Venture held by the Parent Guarantor
and any of its Subsidiaries by (b) the total book value of all outstanding
Equity Interests in such Joint Venture at such time.
     “L/C Cash Collateral Account” means an account of the Borrower to be
maintained with the Administrative Agent, in the name of the Administrative
Agent and under the sole control and dominion of the Administrative Agent and
subject to the terms of this Agreement.
     “L/C Related Documents” has the meaning specified in
Section 2.04(c)(ii)(A).
     “L/C Termination Date Exposure” means the Available Amount under any Letter
of Credit with an expiration date later than 30 days before the Termination
Date.
     “Lender Default” has the meaning specified in Section 9.07(k).
     “Lender Party” means any Lender, the Swing Line Bank or any Issuing Bank.
     “Lenders” means the Initial Lenders, each Acceding Lender that shall become
a party hereto pursuant to Section 2.17 and each Person that shall become a
Lender hereunder pursuant to Section 9.07 for so long as such Initial Lender or
Person, as the case may be, shall be a party to this Agreement.

22



--------------------------------------------------------------------------------



 



     “Letter of Credit Advance” means an advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c).
     “Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
     “Letter of Credit Commitment” means, with respect to any Issuing Bank at
any time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Acceptances, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.
     “Letter of Credit Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time, and (b) $15,000,000, as such amount may be reduced at
or prior to such time pursuant to Section 2.05.
     “Letters of Credit” has the meaning specified in Section 2.01(b).
     “Leverage Ratio” means, at any date of determination, the ratio of Total
Debt (but excluding, in all cases, any Contingent Obligations associated with
the Excluded Recourse Properties) to Total Asset Value as at the end of the most
recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
     “Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee
Letter, (d) each Letter of Credit Agreement, (e) each Guaranty Supplement,
(f) the Collateral Documents, (g) each Hazardous Indemnity Agreement, (h) each
Manager’s Subordination and (i) each Secured Hedge Agreement, in each case, as
amended.
     “Loan Parties” means the Borrower and the Guarantors.
     “Management Agreements” means (a) the Management Agreements set forth on
Part III of Schedule 4.01(q) hereto (as amended or supplemented from time to
time in accordance with the provisions hereof), and (b) any Management Agreement
in respect of a Borrowing Base Asset entered into in compliance with
Section 5.01(p).
     “Management Fee Adjustment” means, with respect to any Asset for any fiscal
period, the greater of (i) an amount equal to 4.0% of the total revenues
generated from the operation of such Asset for such fiscal period and (ii) all
actual management fees payable in respect of such Asset during such fiscal
period.

23



--------------------------------------------------------------------------------



 



     “Manager’s Subordination” means each of the Manager’s Consent and
Subordination of Management Agreements, now or hereafter made by an Approved
Manager, the Borrower and the Administrative Agent, in substantially the form of
Exhibit K hereto, as the same may be modified, amended or ratified.
     “Margin Stock” has the meaning specified in Regulation U.
     “Material Adverse Change” means a material adverse change in the business,
condition (financial or otherwise), results of operations or prospects of the
Borrower or the Borrower and its Subsidiaries, taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise), operations or prospects of the
Borrower and its Subsidiaries, taken as a whole, (b) the rights and remedies of
any Agent or any Lender Party under any Loan Document, (c) the ability of any
Loan Party to perform its Obligations under any Loan Document to which it is or
is to be a party, (d) the value of the Collateral or (e) the value, use or
ability to sell or refinance any Borrowing Base Asset.
     “Material Contract” means each contract to which the Borrower or any of its
Subsidiaries is a party involving aggregate consideration payable to or by the
Borrower or such Subsidiary in an amount of $5,000,000 or more per annum or
otherwise material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower and its
Subsidiaries, taken as a whole. Without limitation of the foregoing, the
Management Agreements shall be deemed to comprise Material Contracts hereunder.
     “Material Debt” means (a) Recourse Debt of Borrower that is outstanding in
a principal amount (or, in the case of any Hedge Agreement, an Agreement Value)
of $10,000,000 or more, either individually or in the aggregate or (b) any other
Debt of any Loan Party or any Subsidiary of a Loan Party that is outstanding in
a principal amount (or, in the case of any Hedge Agreement, an Agreement Value)
of $25,000,000 or more, either individually or in the aggregate; in each case
(i) whether or not the primary obligation of the applicable obligor,
(ii) whether the subject of one or more separate debt instruments or agreements,
and (iii) exclusive of Debt outstanding under this Agreement. For the avoidance
of doubt, Material Debt may include Refinancing Debt to the extent comprising
Material Debt as defined herein.
     “Material Litigation” has the meaning specified in Section 3.01(f).
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Mortgage Policies” has the meaning specified in Section 3.01(a)(iii)(B).
     “Mortgages” has the meaning specified in Section 3.01(a)(iii).
     “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making

24



--------------------------------------------------------------------------------



 



or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.
     “Negative Pledge” means, with respect to any asset, any provision of a
document, instrument or agreement (other than a Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Debt of the Person owning such asset or any other Person.
     “Net Operating Income” means, with respect to any Borrowing Base Asset for
any applicable measurement period, (a) the total rental and other revenue from
the operation of such Borrowing Base Asset for such period, minus (b) all
expenses and other proper charges incurred in connection with the operation and
maintenance of such Borrowing Base Asset for such period (including, without
limitation, management fees, repairs, real estate and chattel taxes, bad debt
expenses and all rentals payable under leases of real or personal (or mixed)
property, in each case, with respect to such Borrowing Base Asset for such
period), but before payment or provision for debt service charges, income taxes
and depreciation, amortization and other non-cash expenses, all as determined in
accordance with GAAP and in each case for consecutive four fiscal quarters of
the Parent Guarantor most recently ended.
     “Non-Recourse Debt” means Debt for Borrowed Money with respect to which
recourse for payment is limited to (a) any building(s) or parcel(s) of real
property and any related assets encumbered by a Lien securing such Debt for
Borrowed Money and/or (b) (i) the general credit of the Property-Level
Subsidiary that has incurred such Debt for Borrowed Money, and/or the direct
Equity Interests therein and/or (ii) the general credit of the immediate parent
entity of such Property-Level Subsidiary, provided that such parent entity’s
assets consist solely of Equity Interests in such Property-Level Subsidiary, it
being understood that the instruments governing such Debt may include customary
carve-outs to such limited recourse (any such customary carve-outs or agreements
limited to such customary carve-outs, being a “Customary Carve-Out Agreement”)
such as, for example, personal recourse to the Parent Guarantor or any
Subsidiary of the Parent Guarantor for fraud, misrepresentation, misapplication
or misappropriation of cash, waste, environmental claims, damage to properties,
non-payment of taxes or other liens despite the existence of sufficient cash
flow, interference with the enforcement of loan documents upon maturity or
acceleration, voluntary or involuntary bankruptcy filings, violation of loan
document prohibitions against transfer of properties or ownership interests
therein and liabilities and other circumstances customarily excluded by lenders
from exculpation provisions and/or included in separate indemnification and/or
guaranty agreements in non-recourse financings of real estate.

25



--------------------------------------------------------------------------------



 



     “Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances made by such Lender.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Notice of Issuance” has the meaning specified in Section 2.03(a).
     “Notice of Renewal” has the meaning specified in Section 2.01(b).
     “Notice of Swing Line Borrowing” has the meaning specified in
Section 2.02(b).
     “Notice of Termination” has the meaning specified in Section 2.01(b).
     “NPL” means the National Priorities List under CERCLA.
     “Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.
     “OECD” means the Organization for Economic Cooperation and Development.
     “OFAC” has the meaning specified in Section 4.01(aa).
     “Other Taxes” has the meaning specified in Section 2.12(b).
     “Parent Guarantor” has the meaning specified in the recital of parties to
this Agreement.
     “Participant” has the meaning specified in Section 2.03(c)(i).
     “Patriot Act” has the meaning specified in Section 9.12.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

26



--------------------------------------------------------------------------------



 



     “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(except as expressly permitted under this definition of “Permitted Liens”):
     (a) Liens for taxes, assessments and governmental charges or levies the
payment of which is not, at the time, required by Section 5.01(b);
     (b) statutory Liens of banks and rights of set off and other Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations, in each case, that (i) are not overdue for a period of
more than 30 days and (ii) individually or together with all other Permitted
Liens outstanding on any date of determination do not materially adversely
affect the use of the property to which they relate unless, in the case of
(i) or (ii) above, such Liens are the subject of a Good Faith Contest;
     (c) pledges or deposits to secure obligations under workers’ compensation
or unemployment laws or similar legislation or to secure public or statutory
obligations;
     (d) easements, zoning restrictions, rights of way and other encumbrances on
title to real property that do not render title to the property encumbered
thereby unmarketable or materially adversely affect the use or value of such
property for its present purposes;
     (e) Tenancy Leases;
     (f) Permitted Encumbrances (as defined in each of the Mortgages);
     (g) all Liens and other matters disclosed in the Mortgage Policies and such
other title and survey exceptions as the Administrative Agent has approved or
may approve in writing in its reasonable discretion;
     (h) Liens incurred or deposits made in the ordinary course of business to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money), so long as no foreclosure, sale or similar
proceedings have been commenced with respect to any portion of the Collateral on
account thereof;
     (i) any attachment or judgment Lien not constituting an Event of Default
and not with respect to any portion of the Collateral; or
     (j) Liens granted to the Administrative Agent for the benefit of the Lender
Parties to secure the Debt under the Loan Documents.
     “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

27



--------------------------------------------------------------------------------



 



     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Pledge Agreement” means the Pledge Agreement, made by the pledgors named
therein in favor of the Administrative Agent and the Lenders, in substantially
the form of Exhibit L hereto, as the same may be modified, amended or ratified.
     “Post Petition Interest” has the meaning specified in Section 7.07(b).
     “Potential Assignment Event Date” has the meaning specified in
Section 9.01(b).
     “Potential Assignor Lender” has the meaning specified in Section 9.01(b).
     “Preferred Interests” means, with respect to any Person, Equity Interests
issued by such Person that are entitled to a preference or priority over any
other Equity Interests issued by such Person upon any distribution of such
Person’s property and assets, whether by dividend or upon liquidation.
     “Prohibited Person” has the meaning specified in Section 4.01(aa).
     “Property-Level Subsidiary” means any Subsidiary of the Borrower or any
Joint Venture that holds a direct fee or leasehold interest in any single
building (or group of related buildings, including, without limitation,
buildings pooled for purposes of a Non-Recourse Debt financing) or parcel (or
group of related parcels, including, without limitation, parcels pooled for
purposes of a Non-Recourse Debt financing) of real property and related assets
and not in any other building or parcel of real property.
     “Proposed Borrowing Base Asset” has the meaning specified in
Section 5.01(k).
     “Proposed Increased Commitment” has the meaning specified in
Section 2.17(b).
     “Pro Rata Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender’s Revolving Credit Commitment at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, such
Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the Revolving Credit Facility at
such time (or, if the Commitments shall have been terminated pursuant to
Section 2.05 or 6.01, the Revolving Credit Facility as in effect immediately
prior to such termination).
     “Purchasing Lender” has the meaning specified in Section 2.17(e).
     “Qualifying Ground Lease” means a ground lease of Real Property containing
the following terms and conditions: (a) a remaining term (exclusive of any
unexercised extension options that are subject to terms or conditions not yet
agreed upon and specified in such ground lease or an amendment thereto, other
than a condition that the lessee not be in default under such ground lease) of
30 years or more from the Closing Date; (b) the right of the lessee to mortgage
and encumber its interest in the leased

28



--------------------------------------------------------------------------------



 



property without the consent of the lessor; (c) the obligation of the lessor to
give the holder of any mortgage Lien on such leased property written notice of
any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including the ability
to sublease; and (e) such other rights customarily required by mortgagees making
a loan secured by the interest of the holder of a leasehold estate demised
pursuant to a ground lease.
     “Real Property” means all right, title and interest of the Borrower and
each of its Subsidiaries in and to any land and any improvements located
thereon, together with all equipment, furniture, materials, supplies, personal
property and all other rights and property within the scope of the definition of
Mortgaged Property (as defined in the Form of Mortgage attached hereto as
Exhibit G) in which such Person has an interest now or hereafter located on or
used in connection with such land and improvements, and all appurtenances,
additions, improvements, renewals, substitutions and replacements thereof now or
hereafter acquired by such Person.
     “Recourse Debt” means Debt for which the Borrower or any of its
Subsidiaries has personal or recourse liability in whole or in part, exclusive
of any such Debt for which such personal or recourse liability is limited to
obligations under Customary Carve-Out Agreements.
     “Reference Bank” means Citibank, N.A.
     “Refinancing Debt” means, with respect to any Debt, any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, such Debt,
provided that (a) the terms of any Refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, (i) do not
provide for any Lien on any Borrowing Base Assets, and (ii) are not otherwise
prohibited by the Loan Documents and (b) the principal amount of such Debt shall
not exceed the original principal amount of the Debt (as such Debt may have been
increased from time to time) being extended, refunded or refinanced plus the
amount of any applicable premium and expenses.
     “Register” has the meaning specified in Section 9.07(d).
     “Registration Statement” means the Parent Guarantor’s Form S-11
Registration Statement filed with the Securities and Exchange Commission in
connection with the IPO, as amended.
     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
     “REIT” means a Person that is qualified to be treated for tax purposes as a
real estate investment trust under Sections 856-860 of the Internal Revenue
Code.
     “Replacement Lender” has the meaning specified in Section 9.01(b).

29



--------------------------------------------------------------------------------



 



     “Required Lenders” means, at any time, Lenders owed or holding greater than
66.67% of the sum of (a) the aggregate principal amount of the Advances
outstanding at such time, (b) the aggregate Available Amount of all Letters of
Credit outstanding at such time and (c) the aggregate Unused Revolving Credit
Commitments at such time. For purposes of this definition, the aggregate
principal amount of Swing Line Advances owing to the Swing Line Bank and of
Letter of Credit Advances owing to any Issuing Bank and the Available Amount of
each Letter of Credit shall be considered to be owed to the Revolving Lenders
ratably in accordance with their respective Revolving Credit Commitments.
     “Responsible Officer” means, with respect to any Loan Party, any officer
of, or any officer of any general partner or managing member of, such Loan
Party, which Officer has (a) responsibility for performing the underlying
function that is the subject of the action required of such officer hereunder,
or (b) supervisory responsibility for such an officer.
     “Restricted Payments” has the meaning specified in Section 5.02(g).
     “Revolving Credit Advance” has the meaning specified in Section 2.01(a).
     “Revolving Credit Commitment” means, (a) with respect to any Lender at any
time, the amount set forth opposite such Lender’s name on Schedule I hereto
under the caption “Revolving Credit Commitment” or (b) if such Lender has
entered into one or more Assignment and Acceptances, set forth for such Lender
in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Lender’s “Revolving Credit Commitment”, as such amount
may be reduced at or prior to such time pursuant to Section 2.05.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
     “Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Parent Guarantor or any of its Subsidiaries of
any Real Property that has been sold or transferred or is to be sold or
transferred by the Parent Guarantor or such Subsidiary, as the case may be, to
such Person.
     “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.
     “Secured Hedge Agreement” means any Hedge Agreement required or permitted
under Article V that is entered into by and between any Loan Party and any Hedge
Bank and that is secured by the Collateral Documents.
     “Secured Obligations” means, collectively, the “Secured Obligations” as
defined in the Security Agreement and the “Obligations” as defined in the
Mortgages.

30



--------------------------------------------------------------------------------



 



     “Secured Parties” means the Agents, the Lender Parties and the Hedge Banks.
     “Secured Recourse Debt Ratio” means, at any date of determination, the
ratio, expressed as a percentage, of (a) all Debt for which the Borrower and the
Guarantors have personal or recourse liability in whole or in part (exclusive of
any such Debt for which such personal or recourse liability is limited to
obligations under Customary Carve-Out Agreements), plus, without duplication,
Contingent Obligations of the Borrower and the Guarantors, but excluding, in all
cases, any such Debt and Contingent Obligations (i) incurred pursuant to the
Loan Documents or (ii) associated with the Excluded Recourse Properties to
(b) Total Asset Value, in each case as at the end of the most recently ended
fiscal quarter of the Parent Guarantor for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c) as the case may be.
     “Securities Act” means the Securities Act of 1933, as amended to the date
hereof and from time to time hereafter, and any successor statute.
     “Securities Exchange Act” means the Securities Exchange Act of 1934, as
amended to the date hereof and from time to time hereafter, and any successor
statute.
     “Security Agreement” has the meaning specified in Section 3.01(a)(ii).
     “Selling Lender” has the meaning specified in Section 2.17(e).
     “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
     “Solvent” means, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.

31



--------------------------------------------------------------------------------



 



     “Standby Letter of Credit” means any Letter of Credit issued under the
Letter of Credit Facility, other than a Trade Letter of Credit.
     “Subordinated Obligations” has the meaning specified in Section 7.07.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) 50%
or more of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Subsidiary Guarantor” has the meaning specified in the recital of parties
to this Agreement.
     “Supplemental Collateral Agent” has the meaning specified in
Section 8.01(b).
     “Surviving Debt” means Debt of each Loan Party and its Subsidiaries
outstanding immediately before and after giving effect to the IPO, the Formation
Transactions and the Initial Extension of Credit.
     “Swing Line Advance” means an advance made by (a) the Swing Line Bank
pursuant to Section 2.01(c) or (b) any Lender pursuant to Section 2.02(b).
     “Swing Line Bank” means Citibank, in its capacity as the Lender of Swing
Line Advances, and its successors and permitted assigns in such capacity.
     “Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance
made by the Swing Line Bank pursuant to Section 2.01(c) or the Lenders pursuant
to Section 2.02(b).
     “Swing Line Commitment” means, with respect to the Swing Line Bank, the
amount of the Swing Line Facility set forth in Section 2.01(c), as such amount
may be reduced at or prior to such time pursuant to Section 2.05.
     “Swing Line Facility” has the meaning specified in Section 2.01(c).
     “Taxes” has the meaning specified in Section 2.12(a).
     “Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Real Property encumbered thereby for its

32



--------------------------------------------------------------------------------



 



intended purpose (excluding any lease entered into in connection with a Sale and
Leaseback Transaction).
     “Termination Date” means the earlier of (a) the third anniversary of the
Closing Date, subject to the extension thereof pursuant to Section 2.16 and
(b) the date of termination in whole of the Revolving Credit Commitments, the
Swing Line Commitment and the Letter of Credit Commitments pursuant to
Section 2.05 or 6.01.
     “Test Date” means (a) the last day of each fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered pursuant
to Sections 5.03(b) or (c), as the case may be, (b) the date of each Advance or
the issuance or renewal of any Letter of Credit, (c) the date of the addition of
any Proposed Borrowing Base Asset to the Collateral pursuant to Section 5.01(k),
(d) the effective date of any merger permitted under Section 5.02(d), (e) the
effective date of any Transfer permitted under Section 5.02(e)(ii)(C), (f) with
respect to an extension of the Termination Date pursuant to Section 2.16, the
date of delivery of financial statements of the Borrower thereunder, and (g) the
date of the release of Liens with respect to any Borrowing Base Asset.
     “Total Asset Value” means, at any date of determination, the sum of the
Asset Values for all Assets at such date plus unrestricted Cash and Cash
Equivalents.
     “Total Borrowing Base Value” means, at any date of determination, the sum
of the Borrowing Base Values of all Borrowing Base Assets.
     “Total Debt” means, at any date of determination, all Debt of the Parent
Guarantor and its Subsidiaries as at the end of the most recently ended fiscal
quarter of the Parent Guarantor for which financial statements are required to
be delivered to the Lender Parties pursuant to Section 5.03(b) or (c), as the
case may be.
     “Trade Letter of Credit” means any Letter of Credit that is issued under
the Letter of Credit Facility for the benefit of a supplier of inventory to the
Borrower or any of its Subsidiaries to effect payment for such inventory.
     “Transfer” has the meaning specified in Section 5.02(e)(i).
     “Type” refers to the distinction between Advances bearing interest at the
Base Rate and Advances bearing interest at the Eurodollar Rate.
     “Unused Fee” has the meaning specified in Section 2.08(a).
     “Unused Revolving Credit Commitment” means, with respect to any Lender at
any date of determination, (a) such Lender’s Revolving Credit Commitment at such
time minus (b) the sum of (i) the aggregate principal amount of all Revolving
Credit Advances, Swing Line Advances and Letter of Credit Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate principal amount of all
Letter of Credit Advances made by the Issuing Banks pursuant to Section 2.03(c)
and outstanding at such time and (C) the

33



--------------------------------------------------------------------------------



 



aggregate principal amount of all Swing Line Advances made by the Swing Line
Bank pursuant to Section 2.01(c) and outstanding at such time.
     “Voting Interests” means shares of capital stock issued by a corporation,
or equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.
     “Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA,
that is maintained for employees of any Loan Party or in respect of which any
Loan Party could have liability under applicable law.
     “Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
          SECTION 1.02. Computation of Time Periods; Other Definitional
Provisions. In this Agreement and the other Loan Documents in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.
          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g) (“GAAP”).
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT
          SECTION 2.01. The Advances and the Letters of Credit. (a) The
Revolving Credit Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each, a “Revolving Credit
Advance”) to the Borrower from time to time on any Business Day during the
period from the date hereof until the Termination Date in an amount for each
such Advance not to exceed such Lender’s Unused Revolving Credit Commitment at
such time. Each Borrowing shall be in an aggregate amount of $1,000,000 or an
integral multiple of $500,000 in excess thereof and shall consist of Revolving
Credit Advances made simultaneously by the Lenders ratably according to their
Revolving Credit Commitments. Within the limits of each Lender’s Unused
Revolving Credit Commitment in effect from time to time and prior to the
Termination Date, the Borrower may borrow under this Section 2.01(a), prepay
pursuant to Section 2.06(a) and reborrow under this Section 2.01(a).
          (b) Letters of Credit. Each Issuing Bank severally agrees, on the
terms and conditions hereinafter set forth, to issue (or cause its Affiliate
that is a commercial bank to issue on its behalf) letters of credit (the
“Letters of Credit”), for the account of the Borrower from time to time on any
Business Day during the period from the date hereof until 30 days before the

34



--------------------------------------------------------------------------------



 



Termination Date in an aggregate Available Amount (i) for all Letters of Credit
not to exceed at any time the Letter of Credit Facility at such time, (ii) for
all Letters of Credit issued by such Issuing Bank not to exceed such Issuing
Bank’s Letter of Credit Commitment at such time, and (iii) for each such Letter
of Credit not to exceed the Unused Revolving Credit Commitments of the Lenders
at such time. No Letter of Credit shall have an expiration date (including all
rights of the Borrower or the beneficiary to require renewal) later than the
earlier of 30 days before the Termination Date (provided such Letter of Credit
may have an expiration date after the date that is 30 days before the
Termination Date, but not after the Termination Date, so long as such Letter of
Credit obligates the Borrower to Cash Collateralize such Letter of Credit in
accordance with Section 2.03(e)) and (A) in the case of a Standby Letter of
Credit one year after the date of issuance thereof, but may by its terms be
renewable annually upon notice (a “Notice of Renewal”) given to the Issuing Bank
that issued such Standby Letter of Credit and the Administrative Agent on or
prior to any date for notice of renewal set forth in such Letter of Credit but
in any event at least three Business Days prior to the date of the proposed
renewal of such Standby Letter of Credit and upon fulfillment of the applicable
conditions set forth in Article III unless such Issuing Bank has notified the
Borrower (with a copy to the Administrative Agent) on or prior to the date for
notice of termination set forth in such Letter of Credit but in any event at
least 30 Business Days prior to the date of automatic renewal of its election
not to renew such Standby Letter of Credit (a “Notice of Termination”) and
(B) in the case of a Trade Letter of Credit, 180 days after the date of issuance
thereof; provided, however, that the terms of each Standby Letter of Credit that
is automatically renewable annually shall (x) require the Issuing Bank that
issued such Standby Letter of Credit to give the beneficiary named in such
Standby Letter of Credit notice of any Notice of Termination, (y) permit such
beneficiary, upon receipt of such notice, to draw under such Standby Letter of
Credit prior to the date such Standby Letter of Credit otherwise would have been
automatically renewed and (z) not permit the expiration date (after giving
effect to any renewal) of such Standby Letter of Credit in any event to be
extended to a date later than 30 days before the Termination Date (provided such
Letter of Credit may have an expiration date after the date that is 30 days
before the Termination Date, but not after the Termination Date, so long as such
Letter of Credit obligates the Borrower to Cash Collateralize such Letter of
Credit in accordance with Section 2.03(e)). If either a Notice of Renewal is not
given by the Borrower or a Notice of Termination is given by the relevant
Issuing Bank pursuant to the immediately preceding sentence, such Standby Letter
of Credit shall expire on the date on which it otherwise would have been
automatically renewed; provided, however, that even in the absence of receipt of
a Notice of Renewal the relevant Issuing Bank may in its discretion, unless
instructed to the contrary by the Administrative Agent or the Borrower, deem
that a Notice of Renewal had been timely delivered and in such case, a Notice of
Renewal shall be deemed to have been so delivered for all purposes under this
Agreement. Within the limits of the Letter of Credit Facility, and subject to
the limits referred to above, the Borrower may request the issuance of Letters
of Credit under this Section 2.01(b), repay any Letter of Credit Advances
resulting from drawings thereunder pursuant to Section 2.04(c) and request the
issuance of additional Letters of Credit under this Section 2.01(b).
          (c) Swing Line Advances. The Borrower may request the Swing Line Bank
to make, and the Swing Line Bank agrees to make, on the terms and conditions
hereinafter set forth, Swing Line Advances to the Borrower from time to time on
any Business Day during the period from the date hereof until the Termination
Date (i) in an aggregate amount not to exceed at any time outstanding
$10,000,000 (the “Swing Line Facility”) and (ii) in an amount for each

35



--------------------------------------------------------------------------------



 



such Swing Line Borrowing not to exceed the aggregate of the Unused Revolving
Credit Commitments of the Lenders at such time. No Swing Line Advance shall be
used for the purpose of funding the payment of principal of any other Swing Line
Advance. Each Swing Line Borrowing shall be in an amount of $250,000 or an
integral multiple of $250,000 in excess thereof and shall be made as a Base Rate
Advance. Within the limits of the Swing Line Facility and within the limits
referred to in clause (ii) above, the Borrower may borrow under this
Section 2.01(c), repay pursuant to Section 2.04(b) or prepay pursuant to
Section 2.06(a) and reborrow under this Section 2.01(c).
          SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03, each Borrowing (other than a Swing Line Borrowing) shall be made
on notice, given not later than 12:00 Noon (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or not later than 12:00 Noon
(New York City time) on the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telex or telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”)
shall be by telephone, confirmed immediately in writing, or telex or telecopier
or e-mail, in each case in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing and
(iv) in the case of a Borrowing consisting of Eurodollar Rate Advances, initial
Interest Period for each such Advance. Each Lender shall, before 12:00 Noon (New
York City time) on the date of such Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances and 1:00 P.M. (New York City time) on the
date of such Borrowing in the case of a Borrowing consisting of Base Rate
Advances, make available for the account of its Applicable Lending Office to the
Administrative Agent at the Administrative Agent’s Account, in same day funds,
such Lender’s ratable portion of such Borrowing in accordance with the
respective Commitments of such Lender and the other Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrower’s Account;
provided, however, that the Administrative Agent shall first make a portion of
such funds equal to the aggregate principal amount of any Swing Line Advances
and Letter of Credit Advances made by the Swing Line Bank or any Issuing Bank,
as the case may be, and by any other Lender and outstanding on the date of such
Borrowing, plus interest accrued and unpaid thereon to and as of such date,
available to the Swing Line Bank or such Issuing Bank, as the case may be, and
such other Lenders for repayment of such Swing Line Advances and Letter of
Credit Advances.
          (b) Each Swing Line Borrowing shall be made on notice, given not later
than 12:00 Noon (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to the Swing Line Bank and the Administrative Agent.
Each such notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”)
shall be by telephone, confirmed immediately in writing or by telecopier or
e-mail, in each case in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Borrowing, (ii) amount of such Borrowing
and (iii) maturity of such Borrowing (which maturity shall be no later than the
earlier of (A) the fifteenth day after the requested date of such Borrowing and
(B) the Termination Date). The Swing Line Bank shall, before 1:00 P.M. (New York
City time) on the date of such Swing Line Borrowing, make the amount thereof
available to the Administrative Agent at the

36



--------------------------------------------------------------------------------



 



Administrative Agent’s Account, in same day funds. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower by crediting the Borrower’s Account. Upon written
demand by the Swing Line Bank, with a copy of such demand to the Administrative
Agent, each other Lender shall purchase from the Swing Line Bank, and the Swing
Line Bank shall sell and assign to each such other Lender, such other Lender’s
Pro Rata Share of such outstanding Swing Line Advance as of the date of such
demand, by making available for the account of its Applicable Lending Office to
the Administrative Agent for the account of the Swing Line Bank, by deposit to
the Administrative Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Swing Line Advance to be
purchased by such Lender. The Borrower hereby agrees to each such sale and
assignment. Each Lender agrees to purchase its Pro Rata Share of an outstanding
Swing Line Advance on (i) the Business Day on which demand therefor is made by
the Swing Line Bank, provided that notice of such demand is given not later than
12:00 Noon (New York City time) on such Business Day or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time. Upon any such assignment by the Swing Line Bank to any other Lender of a
portion of a Swing Line Advance, the Swing Line Bank represents and warrants to
such other Lender that the Swing Line Bank is the legal and beneficial owner of
such interest being assigned by it, but makes no other representation or
warranty and assumes no responsibility with respect to such Swing Line Advance,
the Loan Documents or any Loan Party. If and to the extent that any Lender shall
not have so made the amount of such Swing Line Advance available to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent
forthwith on demand such amount together with interest thereon, for each day
from the date of demand by the Swing Line Bank until the date such amount is
paid to the Administrative Agent, at the Federal Funds Rate. If such Lender
shall pay to the Administrative Agent such amount for the account of the Swing
Line Bank on any Business Day, such amount so paid in respect of principal shall
constitute a Swing Line Advance made by such Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the Swing
Line Advance made by the Swing Line Bank shall be reduced by such amount on such
Business Day.
          (c) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for the initial
Borrowing hereunder or for any Borrowing if the aggregate amount of such
Borrowing is less than $1,000,000 or if the obligation of the Lenders to make
Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.07(d)(ii), 2.09 or 2.10 and (ii) there may not be more than six
separate Interest Periods in effect hereunder at any time.
          (d) Each Notice of Borrowing and Notice of Swing Line Borrowing shall
be irrevocable and binding on the Borrower. In the case of any Borrowing that
the related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.

37



--------------------------------------------------------------------------------



 



          (e) Unless the Administrative Agent shall have received notice from a
Lender prior to (x) the date of any Borrowing consisting of Eurodollar Rate
Advances or (y) 12:00 Noon (New York City time) on the date of any Borrowing
consisting of Base Rate Advances that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender shall pay to the
Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Advance as part of such Borrowing for all purposes.
          (f) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
          SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 12:00 Noon (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the
Administrative Agent and each Lender prompt notice thereof by telex, telecopier
or e mail or by means of the Approved Electronic Platform. Each such notice of
issuance of a Letter of Credit (a “Notice of Issuance”) shall be by telephone,
confirmed immediately in writing, telex, telecopier or e-mail, in each case
specifying therein the requested (i) date of such issuance (which shall be a
Business Day), (ii) Available Amount of such Letter of Credit, (iii) expiration
date of such Letter of Credit, (iv) name and address of the beneficiary of such
Letter of Credit and (v) form of such Letter of Credit, and shall be accompanied
by such application and agreement for letter of credit as such Issuing Bank may
specify to the Borrower for use in connection with such requested Letter of
Credit (a “Letter of Credit Agreement”). If the requested form of such Letter of
Credit is acceptable to such Issuing Bank in its sole discretion, such Issuing
Bank will, upon fulfillment of the applicable conditions set forth in
Article III, make such Letter of Credit available to the Borrower at its office
referred to in Section 9.02 or as otherwise agreed with the Borrower in
connection with such issuance. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.

38



--------------------------------------------------------------------------------



 



          (b) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to
each Lender and the Borrower on the first Business Day of each month a written
report summarizing issuance and expiration dates of Letters of Credit issued by
such Issuing Bank during the preceding month and drawings during such month
under all Letters of Credit issued by such Issuing Bank and (ii) to the
Administrative Agent and each Lender and the Borrower on the first Business Day
of each calendar quarter a written report setting forth the average daily
aggregate Available Amount during the preceding calendar quarter of all Letters
of Credit issued by such Issuing Bank.
          (c) Letter of Credit Participations; Drawing and Reimbursement.
     (i) Immediately upon the issuance by the Issuing Bank of any Letter of
Credit, the Issuing Bank shall be deemed to have sold and transferred to each
Lender, and each Lender (in its capacity under this Section 2.03(c), a
“Participant”) shall be deemed irrevocably and unconditionally to have purchased
and received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation in such Letter of Credit, to the extent of such
Participant’s Pro Rata Share of the Available Amount of such Letter of Credit,
each drawing or payment made thereunder and the obligations of the Borrower
under this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto. Upon any change in the Revolving Credit Commitments or the
Lenders’ respective Pro Rata Shares pursuant to Section 9.07, it is hereby
agreed that, with respect to all outstanding Letters of Credit and unpaid
drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 2.03(c) to reflect the new Pro Rata
Shares of the assignor and assignee Lenders, as the case may be.
     (ii) In determining whether to pay under any Letter of Credit, the Issuing
Bank shall not have any obligation with respect to the other Revolving Credit
Lenders other than to confirm that any documents required to be delivered under
such Letter of Credit appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Letter of Credit issued by it shall not create for the
Issuing Bank any resulting liability to the Borrower, any other Loan Party, any
Revolving Credit Lender or any other Person unless such action is taken or
omitted to be taken with gross negligence or willful misconduct on the part of
the Issuing Bank (as determined by a court of competent jurisdiction in a final
non-appealable judgment).
     (iii) The payment by any Issuing Bank of a draft drawn under any Letter of
Credit shall constitute for all purposes of this Agreement the making by such
Issuing Bank of a Letter of Credit Advance, which shall be a Base Rate Advance,
in the amount of such draft. In the event that the Issuing Bank makes any
payment under any Letter of Credit issued by it and the Borrower shall not have
reimbursed such amount in full to the Issuing Bank pursuant to Section 2.04(c),
the Issuing Bank shall promptly notify the Administrative Agent, which shall
promptly notify each Participant of such failure, and each Participant shall
promptly and unconditionally pay to the Administrative Agent for the account of
the Issuing Bank the amount of such Participant’s Pro Rata Share of such
unreimbursed payment in U.S. dollars and in same day funds. Upon such
notification by the Administrative Agent to any Participant required to fund a
payment under a Letter of Credit, such Participant shall make available to the
Administrative Agent for the account

39



--------------------------------------------------------------------------------



 



of the Issuing Bank its Pro Rata Share of an outstanding Letter of Credit
Advance on (i) the Business Day on which demand therefor is made by the Issuing
Bank which made such Advance, provided that notice of such demand is given not
later than 11:00 A.M. (New York City time) on such Business Day, or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. If such Lender shall pay to the Administrative Agent such
amount for the account of such Issuing Bank on any Business Day, such amount so
paid in respect of principal shall constitute a Letter of Credit Advance made by
such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Letter of Credit Advance made by such
Issuing Bank shall be reduced by such amount on such Business Day. If and to the
extent that any Lender shall not have so made the amount of such Letter of
Credit Advance available to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by such Issuing Bank
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Rate for its account or the account of such Issuing Bank, as applicable.
     (iv) Whenever the Issuing Bank receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (iii) above, the Issuing Bank shall pay to the Administrative
Agent for the account of each such Participant that has paid its Pro Rata Share
thereof, in same day funds, an amount equal to such Participant’s share (based
upon the proportionate aggregate amount originally funded by such Participant to
the aggregate amount funded by all Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.
          (d) Failure to Make Letter of Credit Advances. The failure of any
Lender to make the Letter of Credit Advance to be made by it on the date
specified in Section 2.03(c) shall not relieve any other Lender of its
obligation hereunder to make its Letter of Credit Advance on such date, but no
Lender shall be responsible for the failure of any other Lender to make the
Letter of Credit Advance to be made by such other Lender on such date.
          (e) Cash Collateral.
     (i) If the expiration date of any Letter of Credit would be later than
30 days before the Termination Date, then, any such Letter of Credit shall
expressly provide, as a condition to the Issuing Bank’s issuance of such Letter
of Credit, that Borrower shall be required, commencing on the date that is
30 days before the Termination Date and at all times thereafter, to Cash
Collateralize such Letter of Credit by delivering to Administrative Agent Cash
Collateral in an amount sufficient to cover all L/C Termination Date Exposure.
Borrower shall comply with the terms and conditions of any such Letter of Credit
requiring Cash Collateralization.
     (ii) All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts at the Administrative Agent. The Borrower hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent and the Issuing

40



--------------------------------------------------------------------------------



 



Bank, and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.03(e). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable L/C Termination Date Exposure and
other obligations secured thereby, the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency.
     (iii) Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.03(e) in respect of Letters of
Credit shall be held and applied to the satisfaction of the specific Available
Amount of such Letters of Credit and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.
     (iv) Cash Collateral (or the appropriate portion thereof) provided to
reduce L/C Termination Date Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable L/C Termination Date
Exposure or other obligations giving rise thereto or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, that the Person providing Cash Collateral and the Issuing
Bank may agree that Cash Collateral shall not be released but instead held to
support future anticipated L/C Termination Date Exposure or other obligations.
          SECTION 2.04. Repayment of Advances. (a) Revolving Credit Advances.
The Borrower shall repay to the Administrative Agent for the ratable account of
the Lenders on the Termination Date the aggregate outstanding principal amount
of the Revolving Credit Advances then outstanding.
          (b) Swing Line Advances. The Borrower shall repay to the
Administrative Agent for the account of (i) the Swing Line Bank and (ii) each
other Lender that has made a Swing Line Advance by purchase from the Swing Line
Bank pursuant to Section 2.02(b), the outstanding principal amount of each Swing
Line Advance made by each of them on the earlier of the maturity date specified
in the applicable Notice of Swing Line Borrowing (which maturity shall be no
later than the fifteenth day after the requested date of such Swing Line
Borrowing) and the Termination Date.
          (c) Letter of Credit Advances. (i) The Borrower shall repay to the
Administrative Agent for the account of each Issuing Bank and each other Lender
that has made a Letter of Credit Advance on the same day on which such Advance
was made the outstanding principal amount of each Letter of Credit Advance made
by each of them.
     (ii) The Obligations of the Borrower under this Agreement, any Letter of
Credit Agreement and any other agreement or instrument relating to any Letter of
Credit (and the obligations of each Lender to reimburse the Issuing Bank with
respect thereto)

41



--------------------------------------------------------------------------------



 



shall be unconditional and irrevocable, and shall be paid strictly in accordance
with the terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances:
     (A) any lack of validity or enforceability of any Loan Document, any Letter
of Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);
     (B) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
     (C) the existence of any claim, set off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;
     (D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (E) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
     (F) any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranties or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or
     (G) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including, without limitation, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.
          SECTION 2.05. Termination or Reduction of the Commitments. (a)
Optional. The Borrower may, upon at least three Business Days’ notice to the
Administrative Agent, terminate in whole or reduce in part the unused portions
of the Swing Line Facility, the Letter of Credit Facility and the Unused
Revolving Credit Commitments; provided, however, that each partial reduction of
a Facility (i) shall be in an aggregate amount of $1,000,000 (or, in the case of
the Swing Line Facility, $250,000) or an integral multiple of $250,000 in excess
thereof and (ii) shall be made ratably among the Lenders in accordance with
their Commitments with respect to such Facility.

42



--------------------------------------------------------------------------------



 



          (b) Mandatory. (i) The Letter of Credit Facility shall be permanently
reduced from time to time on the date of each reduction in the Revolving Credit
Facility by the amount, if any, by which the amount of the Letter of Credit
Facility exceeds the Revolving Credit Facility after giving effect to such
reduction of the Revolving Credit Facility.
     (ii) The Swing Line Facility shall be permanently reduced from time to time
on the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Swing Line Facility exceeds the Revolving Credit
Facility after giving effect to such reduction of the Revolving Credit Facility.
          SECTION 2.06. Prepayments. (a) Optional. The Borrower may, upon same
day notice in the case of Base Rate Advances and two Business Days’ notice in
the case of Eurodollar Rate Advances, in each case to the Administrative Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding aggregate
principal amount of the Advances comprising part of the same Borrowing in whole
or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid; provided, however, that
(i) each partial prepayment shall be in an aggregate principal amount of
$1,000,000 or an integral multiple of $250,000 in excess thereof or, if less,
the amount of the Advances outstanding and (ii) if any prepayment of a
Eurodollar Rate Advance is made on a date other than the last day of an Interest
Period for such Advance, the Borrower shall also pay any amounts owing pursuant
to Section 9.04(c).
          (b) Mandatory. (i) The Borrower shall, on each Business Day, prepay an
aggregate principal amount of the Revolving Credit Advances comprising part of
the same Borrowings, the Swing Line Advances and the Letter of Credit Advances
and, to the extent all Advances have been prepaid, make a deposit in the L/C
Cash Collateral Account in an amount sufficient to cause (A) the Facility
Exposure not to exceed the lesser of the Revolving Credit Facility and the Total
Borrowing Base Value on such Business Day, (B) the Leverage Ratio not to exceed
the applicable maximum Leverage Ratio set forth in Section 5.04(a)(i) on such
Business Day, and (C) the Facility Exposure not to exceed the Total Borrowing
Base Value as set forth in Section 5.04(b)(i) on such Business Day.
     (ii) The Borrower shall, on each Business Day, pay to the Administrative
Agent for deposit in the L/C Cash Collateral Account an amount sufficient to
cause the aggregate amount on deposit in the L/C Cash Collateral Account to
equal the amount by which the aggregate Available Amount of all Letters of
Credit then outstanding exceeds the Letter of Credit Facility on such Business
Day. To the extent the funds on deposit in the L/C Cash Collateral Account shall
at any time exceed the total amount required to be deposited therein pursuant to
the terms of this Agreement, the Administrative Agent shall, promptly upon
request by the Borrower and provided that no Default or Event of Default shall
then have occurred or be continuing or would result therefrom, return such
excess amount to the Borrower.
     (iii) Prepayments of the Revolving Credit Facility made pursuant to clause
(i) above shall be first applied to prepay Letter of Credit Advances then
outstanding until such Advances are paid in full, second applied to prepay Swing
Line Advances then

43



--------------------------------------------------------------------------------



 



outstanding until such Advances are paid in full, third applied to prepay
Revolving Credit Advances then outstanding comprising part of the same
Borrowings until such Advances are paid in full and fourth deposited in the L/C
Cash Collateral Account to cash collateralize 100% of the Available Amount of
the Letters of Credit then outstanding. Upon the drawing of any Letter of Credit
for which funds are on deposit in the L/C Cash Collateral Account, such funds
shall be applied to reimburse the relevant Issuing Bank or Lenders, as
applicable.
     (iv) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid.
          SECTION 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in respect of Base Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.
     (ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in respect of
Eurodollar Rate Advances in effect on the first day of such Interest Period,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of any Event of Default, the Borrower shall pay interest on (i) the unpaid
principal amount of each Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per
annum equal at all times to 2% per annum above the rate per annum required to be
paid on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable under the Loan Documents that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid,
in the case of interest, on the Type of Advance on which such interest has
accrued pursuant to clause (a)(i) or (a)(ii) above and, in all other cases, on
Base Rate Advances pursuant to clause (a)(i) above.
          (c) Notice of Interest Period and Interest Rate. Each continuation of
a Eurodollar Rate Advance shall be made upon the Borrower’s irrevocable notice
received by the

44



--------------------------------------------------------------------------------



 



Administrative Agent, which may be given by telephone, including a specification
of the duration of the Interest Period with respect thereto. Each such notice
must be received by the Administrative Agent not later than 12:00 Noon (New York
City time) three Business Days prior to the first day of the subsequent Interest
Period for the continuation of such Eurodollar Rate Advance. Each telephonic
notice by the Borrower pursuant to this Section 2.07(c) must be confirmed
promptly by delivery to the Administrative Agent of a written notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt of a Notice of Borrowing pursuant to Section 2.02(a), a
notice of Conversion pursuant to Section 2.09, a notice of continuation of a
Eurodollar Rate Advance pursuant to this subsection (c) or a notice of selection
of an Interest Period pursuant to the definition of “Interest Period”, the
Administrative Agent shall give notice to the Borrower and each Lender of the
applicable Interest Period and the applicable interest rate determined by the
Administrative Agent for purposes of clause (a)(i) or (a)(ii) above, and the
applicable rate, if any, furnished by each Reference Bank for the purpose of
determining the applicable interest rate under clause (a)(ii) above.
          (d) Interest Rate Determination. (i) The Reference Bank agrees to
furnish to the Administrative Agent timely information for the purpose of
determining each Eurodollar Rate. If the Reference Bank shall not furnish such
timely information to the Administrative Agent for the purpose of determining
any such interest rate, the Administrative Agent shall determine such interest
rate on the basis of timely information obtained by the Administrative Agent in
its sole reasonable discretion.
     (ii) If the Reuters Screen LIBOR01 Page (or a successor page) is
unavailable and the Administrative Agent is unable to determine the Eurodollar
Rate for any Eurodollar Rate Advances,
     (A) the Administrative Agent shall forthwith notify the Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,
     (B) each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and
     (C) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
          SECTION 2.08. Fees. (a) Unused Fee. The Borrower shall pay to the
Administrative Agent for the account of the Lenders an unused commitment fee
(the “Unused Fee”), from the date hereof in the case of each Initial Lender and
from the effective date specified in the Assignment and Acceptance or the
Accession Agreement, as the case may be, pursuant to which it became a Lender in
the case of each other Lender until the Termination Date, payable in arrears
quarterly on the last day of each March, June, September and December,

45



--------------------------------------------------------------------------------



 



commencing September 30, 2010, and on the Termination Date. The Unused Fee
payable for the account of each Lender shall be calculated for each period for
which the Unused Fee is payable on the average daily Unused Revolving Credit
Commitment of such Lender during such period at the rate of 0.40% per annum.
          (b) Letter of Credit Fees, Etc. (i) The Borrower shall pay to the
Administrative Agent for the account of each Lender a commission, payable in
arrears, (a) quarterly on the last day of each March, June, September and
December commencing September 30, 2010, (b) on the earliest to occur of the full
drawing, expiration, termination or cancellation of any Letter of Credit, and
(c) on the Termination Date, on such Lender’s Pro Rata Share of the average
daily aggregate Available Amount during such quarter of all Letters of Credit
outstanding from time to time for the applicable period at the rate per annum
equal to the Applicable Margin for Eurodollar Rate Advances in effect from time
to time.
     (ii) The Borrower shall pay to each Issuing Bank, for its own account,
(A) a fronting fee for each Letter of Credit issued by such Issuing Bank in an
amount equal to 0.125% of the Available Amount of such Letter of Credit on the
date of issuance of such Letter of Credit, payable on such date and (B) such
other commissions, issuance fees, transfer fees and other fees and charges in
connection with the issuance or administration of each Letter of Credit as the
Borrower and such Issuing Bank shall agree.
          (c) Other Fees. The Borrower shall pay to each of Agent and Arranger
for its own account the fees, in the amounts and on the dates, set forth in the
Fee Letter and such other fees as may from time to time be agreed between the
Borrower and Agent or Arranger.
          (d) Extension Fee. The Borrower shall pay to the Administrative Agent
on the Extension Date, for the account of each Lender, a Facility extension fee,
in an amount equal to 0.50% of each Lender’s Revolving Credit Commitment then
outstanding.
          SECTION 2.09. Conversion of Advances. (a) Optional. The Borrower may
on any Business Day, upon notice given to the Administrative Agent not later
than 12:00 Noon (New York City time) on the third Business Day prior to the date
of the proposed Conversion and subject to the provisions of Sections 2.07 and
2.10, Convert all or any portion of the Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing under any Facility shall be made ratably among the Lenders
in accordance with their Commitments under such Facility. Each such notice of
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

46



--------------------------------------------------------------------------------



 



          (b) Mandatory. (a) On the date on which the aggregate unpaid principal
amount of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.
     (i) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Lenders,
whereupon each such Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance.
     (ii) Upon the occurrence and during the continuance of any Event of
Default, (y) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(z) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
          SECTION 2.10. Increased Costs, Etc. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender Party of agreeing to make
or of making, funding or maintaining Eurodollar Rate Advances or of agreeing to
issue or of issuing or maintaining or participating in Letters of Credit or of
agreeing to make or of making or maintaining Letter of Credit Advances
(excluding, for purposes of this Section 2.10, any such increased costs
resulting from (y) Taxes or Other Taxes (as to which Section 2.12 shall govern)
and (z) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender Party is organized or has its Applicable Lending
Office or any political subdivision thereof), then the Borrower shall from time
to time, upon demand by such Lender Party (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender Party additional amounts sufficient to compensate such Lender Party for
such increased cost; provided, however, that a Lender Party claiming additional
amounts under this Section 2.10(a) agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost that may
thereafter accrue and would not, in the reasonable judgment of such Lender
Party, be otherwise disadvantageous to such Lender Party. A certificate as to
the amount of such increased cost, submitted to the Borrower by such Lender
Party, shall be conclusive and binding for all purposes, absent manifest error.
          (b) If any Lender Party determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender Party or any corporation controlling such Lender Party and that the
amount of such capital is increased by or based upon the existence of such
Lender Party’s commitment to lend or to issue or participate in Letters of
Credit hereunder and other

47



--------------------------------------------------------------------------------



 



commitments of such type or the issuance or maintenance of or participation in
the Letters of Credit (or similar contingent obligations), then, upon demand by
such Lender Party or such corporation (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender Party, from time to time as specified by such Lender
Party, additional amounts sufficient to compensate such Lender Party in the
light of such circumstances, to the extent that such Lender Party reasonably
determines such increase in capital to be allocable to the existence of such
Lender Party’s commitment to lend or to issue or participate in Letters of
Credit hereunder or to the issuance or maintenance of or participation in any
Letters of Credit. A certificate as to such amounts submitted to the Borrower by
such Lender Party shall be conclusive and binding for all purposes, absent
manifest error.
          (c) If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Lenders of making, funding or maintaining their Eurodollar Rate Advances for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each such Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (ii) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended until
the Administrative Agent shall notify the Borrower that such Lenders have
determined that the circumstances causing such suspension no longer exist.
          (d) Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.
          SECTION 2.11. Payments and Computations. (a) The Borrower shall make
each payment hereunder and under the Notes, irrespective of any right of
counterclaim or set-off (except as otherwise provided in Section 2.13), not
later than 12:00 Noon (New York City time) on the day when due in U.S. dollars
to the Administrative Agent at the Administrative Agent’s Account in same day
funds, with payments being received by the Administrative Agent after such time
being deemed to have been received on the next succeeding Business Day. The
Administrative Agent shall promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other

48



--------------------------------------------------------------------------------



 



Obligation then payable hereunder and under the Notes to more than one Lender
Party, to such Lender Parties for the account of their respective Applicable
Lending Offices ratably in accordance with the amounts of such respective
Obligations then payable to such Lender Parties and (ii) if such payment by the
Borrower is in respect of any Obligation then payable hereunder to one Lender
Party, to such Lender Party for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon any
Acceding Lender becoming a Lender hereunder as a result of a Commitment Increase
pursuant to Section 2.17 and upon the Administrative Agent’s receipt of such
Lender’s Accession Agreement and recording of information contained therein in
the Register, from and after the applicable Increase Date, the Administrative
Agent shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby to such Acceding Lender.
Upon its acceptance of an Assignment and Acceptance and recording of the
information contained therein in the Register pursuant to Section 9.07(d), from
and after the effective date of such Assignment and Acceptance, the
Administrative Agent shall make all payments hereunder and under the Notes in
respect of the interest assigned thereby to the Lender Party assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.
          (b) The Borrower hereby authorizes each Lender Party and each of its
Affiliates, if and to the extent payment owed to such Lender Party is not made
when due hereunder or, in the case of a Lender, under the Note held by such
Lender, to charge from time to time, to the fullest extent permitted by law,
against any or all of the Borrower’s accounts with such Lender Party any amount
so due.
          (c) All computations of interest based on the Base Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations of interest based on the Eurodollar Rate or
the Federal Funds Rate and of fees and Letter of Credit commissions shall be
made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest, fees or commissions
are payable. Each determination by the Administrative Agent of an interest rate,
fee or commission hereunder shall be conclusive and binding for all purposes,
absent manifest error.
          (d) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each

49



--------------------------------------------------------------------------------



 



such Lender Party on such due date an amount equal to the amount then due such
Lender Party. If and to the extent the Borrower shall not have so made such
payment in full to the Administrative Agent, each such Lender Party shall repay
to the Administrative Agent forthwith on demand such amount distributed to such
Lender Party together with interest thereon, for each day from the date such
amount is distributed to such Lender Party until the date such Lender Party
repays such amount to the Administrative Agent, at the Federal Funds Rate.
          (f) Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Agents and the Lender Parties under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the Agents and
the Lender Parties in the following order of priority:
     (i) first, to the payment of all of the fees, indemnification payments,
costs and expenses that are due and payable to the Agents (solely in their
respective capacities as Agents) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Agents on such date;
     (ii) second, to the payment of all of the fees, indemnification payments,
costs and expenses that are due and payable to the Issuing Banks (solely in
their respective capacities as such) under or in respect of this Agreement and
the other Loan Documents on such date, ratably based upon the respective
aggregate amounts of all such fees, indemnification payments, costs and expenses
owing to the Issuing Banks on such date;
     (iii) third, to the payment of all of the indemnification payments, costs
and expenses that are due and payable to the Lenders under Section 9.04,
Section 21 of the Security Agreement and any similar section of any of the other
Loan Documents on such date, ratably based upon the respective aggregate amounts
of all such indemnification payments, costs and expenses owing to the Lenders on
such date;
     (iv) fourth, to the payment of all of the amounts that are due and payable
to the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12
on such date, ratably based upon the respective aggregate amounts thereof owing
to the Administrative Agent and the Lender Parties on such date;
     (v) fifth, to the payment of all of the fees that are due and payable to
the Lenders under Section 2.08(a), (b)(i) and (e) on such date, ratably based
upon the respective aggregate Commitments of the Lenders under the Facilities on
such date;
     (vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;
     (vii) seventh, to the payment of all of the accrued and unpaid interest on
the Advances that is due and payable to the Administrative Agent and the Lender
Parties

50



--------------------------------------------------------------------------------



 



under Section 2.07(a) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;
     (viii) eighth, to the payment of any other accrued and unpaid interest
comprising Obligations that is due and payable to the Administrative Agent and
the Lender Parties on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;
     (ix) ninth, to the payment of the principal amount of all of the
outstanding Advances that are due and payable to the Administrative Agent and
the Lender Parties on such date, ratably based upon the respective aggregate
amounts of all such principal and reimbursement obligations owing to the
Administrative Agent and the Lender Parties on such date, and to deposit into
the L/C Cash Collateral Account any contingent reimbursement obligations in
respect of outstanding Letters of Credit to the extent required by Section 6.02;
and
     (x) tenth, to the payment of all other Obligations of the Loan Parties
owing under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date.
          SECTION 2.12. Taxes. (a) Any and all payments by any Loan Party to or
for the account of any Lender Party or any Agent hereunder or under any other
Loan Document shall be made, in accordance with Section 2.11 or the applicable
provisions of such other Loan Document, if any, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender Party and each Agent, taxes that are imposed on its
overall net income by the United States and taxes that are imposed on its
overall net income (and franchise taxes imposed in lieu thereof) by the state or
foreign jurisdiction under the laws of which such Lender Party or such Agent, as
the case may be, is organized or any political subdivision thereof and, in the
case of each Lender Party, taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction of
such Lender Party’s Applicable Lending Office or any political subdivision
thereof (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under any other
Loan Document being hereinafter referred to as “Taxes”). If any Loan Party shall
be required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any other Loan Document to any Lender Party or any Agent, and
unless such requirement arises from the failure of a Lender to furnish the
documentation described in Section 2.12(e), (i) the sum payable by such Loan
Party shall be increased as may be necessary so that after such Loan Party and
any Agent have made all required deductions (including deductions applicable to
additional sums payable under this Section 2.12) such Lender Party or such
Agent, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Loan Party shall make all
such deductions and (iii) such Loan Party shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law.

51



--------------------------------------------------------------------------------



 



          (b) In addition, each Loan Party shall pay any present or future
stamp, documentary, excise, property, intangible, mortgage recording or similar
taxes, charges or levies that arise from any payment made by such Loan Party
hereunder or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this
Agreement, or the other Loan Documents (hereinafter referred to as “Other
Taxes”).
          (c) The Loan Parties shall indemnify each Lender Party and each Agent
for and hold them harmless against the full amount of Taxes and Other Taxes, and
for the full amount of taxes of any kind imposed or asserted by any jurisdiction
on amounts payable by the Loan Parties under this Section 2.12, imposed on or
paid by such Lender Party or such Agent (as the case may be) and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto. This indemnification shall be made within 30 days from
the date such Lender Party or such Agent (as the case may be) makes written
demand therefor.
          (d) Within 30 days after the date of any payment of Taxes, the
appropriate Loan Party shall furnish to the Administrative Agent, at its address
referred to in Section 9.02, the original or a certified copy of a receipt
evidencing such payment, to the extent such receipt is issued therefor, or other
evidence of payment thereof reasonably satisfactory to the Administrative Agent.
In the case of any payment hereunder or under the other Loan Documents by or on
behalf of a Loan Party through an account or branch outside the United States or
by or on behalf of a Loan Party by a payor that is not a United States person,
if such Loan Party determines that no Taxes are payable in respect thereof, such
Loan Party shall furnish, or shall cause such payor to furnish, to the
Administrative Agent, at such address, an opinion of counsel acceptable to the
Administrative Agent stating that such payment is exempt from Taxes. For
purposes of subsections (d) and (e) of this Section 2.12, the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.
          (e) Each Lender Party organized under the laws of a jurisdiction
outside the United States shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender Party, and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender
Party in the case of each other Lender Party, and from time to time thereafter
as reasonably requested in writing by the Borrower (but only so long thereafter
as such Lender Party remains lawfully able to do so), provide each of the
Administrative Agent and the Borrower with two original Internal Revenue Service
Forms W-8BEN or W-8EC1, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender Party is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or any other Loan Document. If the forms
provided by a Lender Party at the time such Lender Party first becomes a party
to this Agreement indicate a United States interest withholding tax rate in
excess of zero, withholding tax at such rate shall be considered excluded from
Taxes unless and until such Lender Party provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
forms; provided, however, that if, at the effective date of the Assignment and
Acceptance pursuant to which a Lender Party becomes a party to this Agreement,
the Lender Party assignor was entitled to payments under subsection (a) of this
Section 2.12 in respect of United States

52



--------------------------------------------------------------------------------



 



withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender Party
assignee on such date. If any form or document referred to in this subsection
(e) requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service form W-8BEN or W-8EC1, that the applicable Lender Party
reasonably considers to be confidential, such Lender Party shall give notice
thereof to the Borrower and shall not be obligated to include in such form or
document such confidential information. Upon the request of the Borrower, any
Lender that is a United States person and is not an exempt recipient for U.S.
backup withholding purposes shall deliver to the Borrower two copies of Internal
Revenue Service form W-9 (or any successor form).
          (f) For any period with respect to which a Lender Party has failed to
provide the Borrower with the appropriate form or other document described in
subsection (e) above (other than if such failure is due to a change in law, or
in the interpretation or application thereof, occurring after the date on which
a form or other document originally was required to be provided or if such form
or other document otherwise is not required under subsection (e) above), such
Lender Party shall not be entitled to indemnification under subsection (a) or
(c) of this Section 2.12 with respect to Taxes imposed by the United States by
reason of such failure; provided, however, that should a Lender Party become
subject to Taxes because of its failure to deliver a form or other document
required hereunder, the Loan Parties shall take such steps as such Lender Party
shall reasonably request to assist such Lender Party to recover such Taxes.
          (g) Any Lender Party claiming any additional amounts payable pursuant
to this Section 2.12 agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Eurodollar Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender Party, be otherwise disadvantageous to such Lender Party.
          (h) In the event that an additional payment is made under
Section 2.12(a) or (c) for the account of any Lender Party and such Lender
Party, in its sole discretion, determines that it has finally and irrevocably
received or been granted a credit against or release or remission for, or
repayment of, any tax paid or payable by it in respect of or calculated with
reference to the deduction or withholding giving rise to such payment, such
Lender Party shall, to the extent that it determines that it can do so without
prejudice to the retention of the amount of such credit, relief, remission or
repayment, pay to the applicable Loan Party such amount as such Lender Party
shall, in its sole discretion, have determined to be attributable to such
deduction or withholding and which will leave such Lender Party (after such
payment) in no worse position than it would have been in if the applicable Loan
Party had not been required to make such deduction or withholding. Nothing
herein contained shall interfere with the right of a Lender Party to arrange its
tax affairs in whatever manner it thinks fit nor oblige any Lender Party to
claim any tax credit or to disclose any information relating to its affairs or
any computations in respect thereof, and no Loan Party shall be entitled to
review the tax records of any Lender Party or the Administrative Agent, or
require any Lender Party to do anything that would prejudice its

53



--------------------------------------------------------------------------------



 



ability to benefit from any other credits, reliefs, remissions or repayments to
which it may be entitled.
          SECTION 2.13. Sharing of Payments, Etc. Subject to the provisions of
Section 2.11(f), if any Lender Party shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set off,
or otherwise, other than as a result of an assignment pursuant to Section 9.07)
(a) on account of Obligations due and payable to such Lender Party hereunder and
under the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
Party at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Lender Party at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the Notes at
such time obtained by all of the Lender Parties at such time, such Lender Party
shall forthwith purchase from the other Lender Parties such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Lender Party to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender Party, such purchase from each other Lender Party shall be
rescinded and such other Lender Party shall repay to the purchasing Lender Party
the purchase price to the extent of such Lender Party’s ratable share (according
to the proportion of (i) the purchase price paid to such Lender Party to
(ii) the aggregate purchase price paid to all Lender Parties) of such recovery
together with an amount equal to such Lender Party’s ratable share (according to
the proportion of (i) the amount of such other Lender Party’s required repayment
to (ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered. The Borrower agrees that any Lender
Party so purchasing an interest or participating interest from another Lender
Party pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender Party were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.
          SECTION 2.14. Use of Proceeds. The proceeds of the Advances and
issuances of Letters of Credit shall be available (and the Borrower agrees that
it shall use such proceeds and Letters of Credit) solely for (i) general
corporate purposes of the Borrower and its Subsidiaries, (ii) the development of
new, and the renovation and expansion of existing, Campus Housing Assets and the
acquisition of such other assets and the making of such other Investments as are
permitted by this Agreement, (iii) the acquisition of land and/or improvements
for the sole purpose of converting such properties into Campus Housing Assets,
(iv) the repayment in full (or refinancing) of existing mortgage loans affecting
Borrowing Base Assets, (v) the payment of fees and expenses related to the
Facilities and the other transactions

54



--------------------------------------------------------------------------------



 



contemplated by the Loan Documents and (vi) the payment of fees and expenses
related to the IPO and the Formation Transactions.
          SECTION 2.15. Evidence of Debt. (a) Each Lender Party shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder.
The Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Note, in substantially the form of Exhibit A hereto,
payable to the order of such Lender Party in a principal amount equal to the
Revolving Credit Commitment of such Lender Party. All references to Notes in the
Loan Documents shall mean Notes, if any, to the extent issued hereunder. To the
extent no Note has been issued to a Lender Party, this Agreement shall be deemed
to comprise conclusive evidence for all purposes of the indebtedness resulting
from the Advances and extensions of credit hereunder.
          (b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder, and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.
          (c) Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender Party in its
account or accounts pursuant to subsection (a) above, shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
Party and, in the case of such account or accounts, such Lender Party, under
this Agreement, absent manifest error; provided, however, that the failure of
the Administrative Agent or such Lender Party to make an entry, or any finding
that an entry is incorrect, in the Register or such account or accounts shall
not limit or otherwise affect the obligations of the Borrower under this
Agreement.
          SECTION 2.16. Extension of Termination Date. At least 30 days but not
more than 60 days prior to the Termination Date, the Borrower, by written notice
to the Administrative Agent, may request, with respect to the Commitments then
outstanding, a single one-year extension of the Termination Date. The
Administrative Agent shall promptly notify each Lender of such request and the
Termination Date in effect at such time shall, effective as at the Termination
Date (the “Extension Date”), be extended for an additional one year period,
provided that (i) the Administrative Agent shall have received not later than
30 days prior to the

55



--------------------------------------------------------------------------------



 



Termination Date a new Appraisal of each Borrowing Base Asset, (ii) the Borrower
shall have paid the Extension Fees as described in Section 2.08(d) and (iii) on
the Extension Date the following statements shall be true and the Administrative
Agent shall have received for the account of each Lender Party a certificate
signed by a Responsible Officer of the Borrower, dated the Extension Date,
stating that: (a) the representations and warranties contained in Section 4.01
are true and correct in all material respects on and as of the Extension Date
(except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date), and (b) no Default or Event of Default has occurred and is
continuing or would result from such extension. In the event that an extension
is effected pursuant to this Section 2.16 (but subject to the provisions of
Sections 2.05, 2.06 and 6.01), the aggregate principal amount of all Advances
shall be repaid in full ratably to the Lenders on the Termination Date as so
extended. As of the Extension Date, any and all references in this Agreement,
the Notes, if any, or any of the other Loan Documents to the “Termination Date”
shall refer to the Termination Date as so extended.
          SECTION 2.17. Increase in the Aggregate Commitments. (a) The Borrower
may, at any time (but no more than twice in any consecutive 12-month period), by
written notice to the Administrative Agent, request an increase in the aggregate
amount of the Revolving Credit Commitments by not less than $5,000,000 (each
such proposed increase, a “Commitment Increase”) to be effective as of a date
that is at least 90 days prior to the scheduled Termination Date then in effect
(the “Increase Date”) as specified in the related notice to the Administrative
Agent; provided, however, that (i) in no event shall the aggregate amount of the
Commitments at any time exceed $200,000,000 and (ii) on the date of any request
by the Borrower for a Commitment Increase and on the related Increase Date, the
applicable conditions set forth in Article III shall be satisfied.
          (b) The Administrative Agent shall promptly notify the Lenders of each
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each, an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Administrative Agent on or prior
to the Commitment Date of the amount by which it is willing to increase its
Commitment (the “Proposed Increased Commitment”). If the Lenders notify the
Administrative Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated to each Lender willing to participate therein in an amount equal to
the Commitment Increase multiplied by the ratio of each Lender’s Proposed
Increased Commitment to the aggregate amount of Proposed Increased Commitments.
          (c) Promptly following each Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, by which the Lenders are
willing to participate in the requested Commitment Increase. If the aggregate
amount by which the Lenders are willing to participate in any requested
Commitment Increase on any such Commitment Date is less than the requested
Commitment Increase, then the Borrower may extend offers to one or more Eligible
Assignees to participate in any portion of the requested Commitment Increase
that

56



--------------------------------------------------------------------------------



 



has not been committed to by the Lenders as of the applicable Commitment Date;
provided, however, that the Commitment of each such Eligible Assignee shall be
in an amount of not less than $10,000,000.
          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.17(c) (an “Acceding Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
for such requested Commitment Increase shall be so increased by the amount of
its Proposed Increased Commitment (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.17(b)) as of such Increase Date;
provided, however, that the Administrative Agent shall have received at or
before 12:00 Noon (New York City time) on such Increase Date the following, each
dated such date:
     (i) an accession agreement from each Acceding Lender, if any, in form and
substance satisfactory to the Borrower and the Administrative Agent (each, an
“Accession Agreement”), duly executed by such Acceding Lender, the
Administrative Agent and the Borrower;
     (ii) confirmation from each Increasing Lender of the increase in the amount
of its Commitment in a writing satisfactory to the Borrower and the
Administrative Agent, together with an amended Schedule I hereto as may be
necessary for such Schedule I to be accurate and complete, certified as correct
and complete by a Responsible Officer of the Borrower; and
     (iii) such certificates or other information as may be required pursuant to
Section 3.02.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrower, at or before 1:00 P.M. (New York City time), by telecopier or
telex, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Acceding Lender on such date.
          (e) On the Increase Date, to the extent the Advances then outstanding
and owed to any Lender immediately prior to the effectiveness of the Commitment
Increase shall be less than such Lender’s Pro Rata Share (calculated immediately
following the effectiveness of the Commitment Increase) of all Advances then
outstanding and owed to all Lenders (each such Lender, including any Acceding
Lender, a “Purchasing Lender”), then such Purchasing Lender, without executing
an Assignment and Acceptance, shall be deemed to have purchased an assignment of
a pro rata portion of the Advances then outstanding and owed to each Lender that
is not a Purchasing Lender (a “Selling Lender”) in an amount sufficient such
that following the effectiveness of all such assignments the Advances
outstanding and owed to each Lender shall equal such Lender’s Pro Rata Share
(calculated immediately following the effectiveness of the Commitment Increase
on the Increase Date) of all Advances then outstanding and owed to all Lenders.
The Administrative Agent shall calculate the net amount to be paid by each
Purchasing Lender and received by each Selling Lender in connection with the
assignments effected

57



--------------------------------------------------------------------------------



 



hereunder on the Increase Date. Each Purchasing Lender shall make the amount of
its required payment available to the Administrative Agent, in same day funds,
at the office of the Administrative Agent not later than 12:00 P.M. (New York
time) on the Increase Date. The Administrative Agent shall distribute on the
Increase Date the proceeds of such amount to each of the Selling Lenders
entitled to receive such payments at its Applicable Lending Office. If in
connection with the transactions described in this Section 2.17 any Lender shall
incur any losses, costs or expenses of the type described in Section 9.04(c),
then the Borrower shall, upon demand by such Lender (with a copy of such demand
to the Administrative Agent), pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for such losses,
costs or expenses incurred in connection therewith.
ARTICLE III
CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT
          SECTION 3.01. Conditions Precedent to the Effectiveness of this
Agreement. The obligation of the Administrative Agent and each Lender Party to
execute and deliver this Agreement and the effectiveness of this Agreement is
subject to the satisfaction of the following conditions precedent before or
concurrently with the Closing Date:
     (a) The Administrative Agent shall have received on or before the Closing
Date the following, each dated such day (unless otherwise specified), in form
and substance satisfactory to the Administrative Agent (unless otherwise
specified) and (except for the Notes, as to which one original of each shall be
sufficient) in sufficient copies for each Lender Party:
     (i) A Note duly executed by the Borrower and payable to the order of each
Lender.
     (ii) A security agreement in substantially the form of Exhibit F hereto
(together with each other security agreement and security agreement supplement
delivered pursuant to Section 5.01(j), in each case as amended, the “Security
Agreement”), duly executed by each Loan Party that owns Borrowing Base Assets,
together with:
     (A) copies of proper financing statements, to be duly filed under the
Uniform Commercial Code of all jurisdictions that the Collateral Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Collateral Documents, covering the
Collateral described therein,
     (B) completed requests for information dated a recent date, including UCC,
judgment, tax, litigation and bankruptcy searches with respect to each
applicable Loan Party, and, in the case of UCC searches, listing all effective
financing statements filed in the jurisdictions referred to in clause (A) above
and in such other jurisdictions specified by the Administrative Agent that name
any Loan Party as debtor, together with copies of such financing statements,

58



--------------------------------------------------------------------------------



 



     (C) evidence of the completion of all other recordings and filings of or
with respect to the Security Agreement that the Collateral Agent may deem
necessary or desirable in order to perfect and protect the Liens created
thereby,
     (D) certified copies of the Assigned Agreements referred to in the Security
Agreement (which shall include, without limitation, the Management Agreement and
all amendments thereto with respect to each Borrowing Base Asset), together with
a consent to such assignment, in substantially the form of Exhibit C to the
Security Agreement or otherwise in form and substance satisfactory to the
Administrative Agent, duly executed by each party to such Assigned Agreements
other than the Loan Parties;
     (E) a Manager’s Subordination executed and delivered by the manager of each
Borrowing Base Asset,
     (F) a Hazardous Indemnity Agreement,
     (G) a Pledge Agreement, together with certificated Equity Interests in each
Subsidiary that owns or leases a Borrowing Base Asset and stock powers and
membership interest powers (as the case may be) with respect thereto executed in
blank, all in form and substance acceptable to the Administrative Agent, and
     (H) evidence that all other action that the Collateral Agent may deem
necessary or desirable in order to perfect and protect the first priority liens
and security interests created under the Security Agreement has been taken
(including, without limitation, receipt of duly executed payoff letters, UCC
termination statements and landlords’ and bailees’ waiver and consent
agreements).
     (iii) Deeds of trust, trust deeds and mortgages in substantially the form
of Exhibit G hereto (together with each other deed of trust, trust deed and
mortgage delivered pursuant to Section 5.01(j), in each case as amended, the
“Mortgages”) and assignments of leases and rents in substantially the form of
Exhibit H hereto (together with each other assignment of leases and rents
delivered pursuant to Section 5.01(j), in each case as amended, the “Assignments
of Leases”) (in each case with such changes as may be required to account for
local law matters and otherwise satisfactory in form and substance to the
Collateral Agent) covering all Borrowing Base Assets, duly executed by the
appropriate Loan Party, together with:
     (A) evidence that counterparts of the Mortgages and Assignments of Leases
have been duly executed, acknowledged and delivered on or before the day of the
Initial Extension of Credit and are in form suitable for filing or recording in
all filing or recording offices that

59



--------------------------------------------------------------------------------



 



the Collateral Agent may deem necessary or desirable in order to create a valid
first and subsisting Lien on the collateral described therein in favor of the
Collateral Agent for the benefit of the Secured Parties and that all required
affidavits, tax forms and filings pertaining to any applicable documentary
stamp, intangible and mortgage recordation taxes have been executed and
delivered by all appropriate parties and are in form suitable for filing with
all applicable governmental authorities,
     (B) fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies (the “Mortgage Policies”) in form and substance, with
endorsements (including zoning endorsements where available at reasonable cost)
and in amount acceptable to the Collateral Agent, issued, and coinsured and
reinsured (if required), by title insurers acceptable to the Collateral Agent,
insuring the Mortgages to be valid first and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Encumbrances, and providing for such other affirmative insurance (including
endorsements for future advances under the Loan Documents and for mechanics’ and
materialmen’s Liens), and such coinsurance and direct access reinsurance (if
required), as the Collateral Agent may deem necessary or desirable,
     (C) American Land Title Association/American Congress on Surveying and
Mapping form surveys for which all necessary fees have been paid, dated no more
than 45 days before the date of their delivery to the Collateral Agent,
certified to the Administrative Agent, the Collateral Agent and the issuer of
the Mortgage Policies in a manner satisfactory to the Collateral Agent by a land
surveyor duly registered and licensed in the States in which the property
described in such surveys is located and acceptable to the Collateral Agent,
showing all buildings and other improvements, any off-site improvements, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and the absence of encroachments, either
by such improvements or on to such property, and other defects, other than
encroachments and other defects acceptable to the Collateral Agent,
     (D) engineering, soils, seismic, environmental and other similar reports as
to the Borrowing Base Assets as may be reasonably required by the Collateral
Agent, in form and substance and from professional firms acceptable to the
Administrative Agent, together with a letter from each preparer thereof
entitling the Administrative Agent and its successors and assigns to rely upon
such reports,
     (E) estoppel and consent agreements, in form and substance satisfactory to
the Administrative Agent, executed by each of the lessors of any Borrowing Base
Assets subject to a Qualifying Ground Lease,

60



--------------------------------------------------------------------------------



 



along with (1) a memorandum of lease in recordable form (if not previously
recorded) with respect to such leasehold interest, executed and acknowledged by
the owner of the affected Borrowing Base Asset, as lessor, or (2) evidence that
the applicable lease with respect to such leasehold interest or memorandum
thereof has been recorded in all places necessary or desirable, in the
Administrative Agent’s reasonable judgment, to give constructive notice to
third-party purchasers of such leasehold interest or (3) if such leasehold
interest was acquired or subleased from the holder of a recorded leasehold
interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form satisfactory to the
Administrative Agent,
     (F) an Appraisal of each Borrowing Base Asset described in the Mortgages,
     (G) copies of all material licenses, permits and approvals for each
Borrowing Base Asset, including, without limitation, a certificate of occupancy,
     (H) a zoning report for each Borrowing Base Asset issued by Planning and
Zoning Resources Corp. or another professional firm acceptable to the
Administrative Agent, together with a letter from each preparer thereof
entitling the Administrative Agent and its successors and assigns to rely upon
such reports,
     (I) certified copies of each Management Agreement, and all amendments
thereto, entered into with respect to each of the Borrowing Base Assets,
     (J) certified copies of all Material Contracts relating to each of the
Borrowing Base Assets,
     (K) copies of all Liens on each of the Borrowing Base Assets, including,
without limitation, any reciprocal easement agreements, easements and other
items of record,
     (L) if requested by the Administrative Agent, estoppel certificates from
the counterparties to any reciprocal easement agreements affecting any Borrowing
Base Asset,
     (M) estoppel certificates and subordination, non-disturbance and attornment
agreements from retail tenants at each of the Borrowing Base Assets where the
annual rent under the applicable Tenancy Lease exceeds $30,000 per annum,

61



--------------------------------------------------------------------------------



 



     (N) a flood zone determination of each Borrowing Base Asset, and
     (O) such other consents, agreements and confirmations of lessors and third
parties as the Administrative Agent may deem necessary or desirable and evidence
that all other action that the Collateral Agent may deem necessary or desirable
in order to create valid first and subsisting Liens on the property described in
the Mortgages has been taken.
     (iv) This Agreement, duly executed by the Loan Parties and the other
parties thereto.
     (v) Certified copies of the resolutions of the Board of Directors of the
Parent Guarantor on its behalf and on behalf of each Loan Party for which it is
the ultimate signatory approving the transactions contemplated by the Loan
Documents and each Loan Document to which it or such Loan Party is or is to be a
party, and of all documents evidencing other necessary corporate action and
governmental and other third party approvals and consents, if any, with respect
to the transactions under the Loan Documents and each Loan Document to which it
or such Loan Party is or is to be a party.
     (vi) A copy of a certificate of the Secretary of State (or equivalent
authority) of the jurisdiction of incorporation, organization or formation of
each Loan Party and of each general partner, manager or managing member (if any)
of each Loan Party, dated reasonably near the Closing Date, certifying, if and
to the extent such certification is generally available for entities of the type
of such Loan Party, (A) as to a true and correct copy of the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document of such Loan Party, general partner, manager or managing
member, as the case may be, and each amendment thereto on file in such
Secretary’s office, (B) that (1) such amendments are the only amendments to the
charter, certificate of limited partnership, limited liability company agreement
or other organizational document, as applicable, of such Loan Party, general
partner, manager or managing member, as the case may be, on file in such
Secretary’s office, (2) such Loan Party, general partner, manager or managing
member, as the case may be, has paid all franchise taxes to the date of such
certificate and (C) such Loan Party, general partner, manager or managing
member, as the case may be, is duly incorporated, organized or formed and in
good standing or presently subsisting under the laws of the jurisdiction of its
incorporation, organization or formation.
     (vii) A copy of a certificate of the Secretary of State (or equivalent
authority) of each jurisdiction in which any Loan Party or any general partner,
manager or managing member of a Loan Party owns or leases property or in which
the conduct of its business requires it to qualify or be licensed as a foreign
corporation except where the failure to so qualify or be licensed could not

62



--------------------------------------------------------------------------------



 



reasonably be expected to result in a Material Adverse Effect, dated reasonably
near (but prior to) the Closing Date, stating, with respect to each such Loan
Party, general partner, manager or managing member, that such Loan Party,
general partner, manager or managing member, as the case may be, is duly
qualified and in good standing as a foreign corporation, limited partnership or
limited liability company in such State and has filed all annual reports
required to be filed to the date of such certificate.
     (viii) A certificate of each Loan Party and of each general partner,
manager or managing member (if any) of each Loan Party, signed on behalf of such
Loan Party, general partner, manager or managing member, as applicable, by its
President or a Vice President and its Secretary or any Assistant Secretary (or
those of its general partner or managing member, if applicable), dated the
Closing Date (the statements made in which certificate shall be true on and as
of the Closing Date), certifying as to (A) the absence of any amendments to the
constitutive documents of such Loan Party, general partner, manager or managing
member, as applicable, since the date of the certificate referred to in
Section 3.01(a)(vi), (B) a true and correct copy of the bylaws, operating
agreement, partnership agreement or other governing document of such Loan Party,
general partner, manager or managing member, as applicable, as in effect on the
date on which the resolutions referred to in Section 3.01(a)(v) were adopted and
on the Closing Date, (C) the due incorporation, organization or formation and
good standing or valid existence of such Loan Party, general partner, manager or
managing member, as applicable, as a corporation, limited liability company or
partnership organized under the laws of the jurisdiction of its incorporation,
organization or formation and the absence of any proceeding for the dissolution
or liquidation of such Loan Party, general partner, manager or managing member,
as applicable, (D) the truth of the representations and warranties contained in
the Loan Documents and (E) the absence of any event occurring and continuing, or
resulting from the closing hereunder or the Advance made on the Closing Date,
that constitutes a Default.
     (ix) A certificate of the Secretary or an Assistant Secretary of each Loan
Party (or Responsible Officer of the general partner, manager or managing member
of any Loan Party) and of each general partner, manager or managing member (if
any) of each Loan Party certifying the names and true signatures of the officers
of such Loan Party, or of the general partner, manager or managing member of
such Loan Party, authorized to sign each Loan Document to which it is or is to
be a party and the other documents to be delivered hereunder and thereunder.
     (x) Such financial, business and other information regarding each Loan
Party and its Subsidiaries as the Lender Parties shall have requested,
including, without limitation, information as to possible contingent
liabilities, tax matters, environmental matters, obligations under Plans,
Multiemployer Plans and Welfare Plans, collective bargaining agreements and
other arrangements with employees, historical operating statements (if any),
audited annual financial

63



--------------------------------------------------------------------------------



 



statements for the year ending December 31, 2009, interim financial statements
dated the end of the most recent fiscal quarter for which financial statements
are available (or, in the event the Lender Parties’ due diligence review reveals
material changes since such financial statements, as of a later date within
45 days of the Closing Date) and financial projections for the Parent
Guarantor’s consolidated operations.
     (xi) Evidence of insurance (which may consist of binders or certificates of
insurance) naming the Administrative Agent as loss payee and/or additional
insured, as applicable, with such responsible and reputable insurance companies
or associations, and in such amounts and covering such risks, as is satisfactory
to the Lender Parties, including, without limitation, the insurance required by
the terms of the Security Agreement and the Mortgages.
     (xii) An opinion of Greenberg Traurig LLP, New York counsel for the Loan
Parties, with respect to the matters (and in substantially the form) set forth
in Exhibit E-1 hereto and as to such other matters as any Lender Party through
the Administrative Agent may reasonably request.
     (xiii) An opinion of Bradley Arant Boult Cummings LLP, Delaware counsel for
the Loan Parties, with respect to the matters (and in substantially the form)
set forth in Exhibit E-2 hereto and as to such other matters as any Lender Party
through the Administrative Agent may reasonably request.
     (xiv) An opinion of Saul Ewing LLP, Maryland counsel for the Loan Parties,
with respect to the matters (and in substantially the form) set forth in
Exhibit E-3 hereto and as to such other matters as any Lender Party through the
Administrative Agent may reasonably request.
     (xv) An opinion of local counsel for the Loan Parties (A) in the states in
which the Borrowing Base Assets are located, in substantially the form of
Exhibit E-4 hereto, and (B) in the states in which the Loan Parties are
organized or formed, in substantially the form of Exhibit E-4 hereto, in each
case covering such other matters as any Lender Party through the Administrative
Agent may reasonably request.
     (xvi) An opinion of Sidley Austin llp, counsel for the Administrative
Agent, in form and substance satisfactory to the Administrative Agent.
     (xvii) A Notice of Borrowing or Notice of Issuance, as applicable, relating
to the Initial Extension of Credit.
     (xviii) A certificate signed by a Responsible Officer of the Borrower,
dated the Closing Date, stating that after giving effect to the Initial
Extension of Credit and the Formation Transactions, the Parent Guarantor shall
be in compliance with the covenants contained in Section 5.04 on a proforma
basis as of the most recent fiscal quarter end, together with supporting
information in form

64



--------------------------------------------------------------------------------



 



satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants.
     (b) The Lender Parties shall be satisfied with the corporate and legal
structure and capitalization of each Loan Party and its Subsidiaries, including
the terms and conditions of the charter and bylaws, operating agreement,
partnership agreement or other governing document of each of them.
     (c) The Lender Parties shall be satisfied that all Existing Debt, other
than Surviving Debt, has been (or will be at the time of the Initial Extension
of Credit) prepaid, redeemed or defeased in full or otherwise satisfied and
extinguished and that all Surviving Debt shall be on terms and conditions
satisfactory to the Lender Parties.
     (d) (i) The Administrative Agent shall have determined that the Formation
Transactions and the IPO shall have been, substantially concurrently with the
execution of this Agreement, consummated in accordance with the Registration
Statement, (ii) the Parent Guarantor shall have received gross cash proceeds
from the IPO in an amount not less than $300,000,000, and (iii) the common
shares of the Parent Guarantor shall have been listed on the New York Stock
Exchange.
     (e) Before and after giving effect to the transactions contemplated by the
Loan Documents, there shall have occurred no material adverse change in the
business, condition (financial or otherwise), results of operations or prospects
of the Loan Parties or any of the Borrowing Base Assets included in the
Collateral on the Closing Date since December 31, 2009.
     (f) There shall exist no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries pending or
threatened before any court, governmental agency or arbitrator that (i) could
reasonably be expected to result in a Material Adverse Effect other than the
matters described on Schedule 4.01(f) hereto (the “Material Litigation”) or
(ii) purports to affect the legality, validity or enforceability of any Loan
Document or the consummation of the transactions contemplated thereby, and there
shall have been no adverse change in the status, or financial effect on any Loan
Party or any of its Subsidiaries, of the Material Litigation from that described
on Schedule 4.01(f) hereto.
     (g) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated by the Loan Documents shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lender Parties) and shall remain in effect, and no law or regulation
shall be applicable in the reasonable judgment of the Lender Parties that
restrains, prevents or imposes materially adverse conditions upon the
transactions contemplated by the Loan Documents.
     (h) The Borrower shall have entered into the Hedge Agreements required
under Section 5.01(o) to the extent any are required by such Section, and shall
have provided satisfactory evidence of the same to the Administrative Agent.

65



--------------------------------------------------------------------------------



 



     (i) The Borrower shall have paid all accrued fees of the Agents and the
Lender Parties required under this Agreement and all reasonable, out-of-pocket
expenses of the Agents (including the reasonable fees and expenses of counsel to
the Administrative Agent).
          SECTION 3.02. Conditions Precedent to Each Borrowing, Issuance,
Renewal, Extension and Increase. The obligation of each Lender to make an
Advance (other than a Letter of Credit Advance made by an Issuing Bank or a
Lender pursuant to Section 2.03(c) and a Swing Line Advance made by a Lender
pursuant to Section 2.02(b)) on the occasion of each Borrowing (including the
initial Borrowing) and the obligation of each Issuing Bank to issue a Letter of
Credit (including the initial issuance) or renew a Letter of Credit, the
extension of Commitments pursuant to Section 2.16 and the right of the Borrower
to request a Swing Line Borrowing or a Commitment Increase shall be subject to
the satisfaction of the conditions set forth in Section 3.01 (to the extent not
previously satisfied pursuant to that Section) and such further conditions
precedent that on the date of such Borrowing, issuance, renewal, extension or
increase (a) the following statements shall be true and the Administrative Agent
shall have received for the account of such Lender, the Swing Line Bank or such
Issuing Bank (w) a Notice of Borrowing or Notice of Issuance, as applicable, and
a Borrowing Base Certificate, in each case dated the date of such Borrowing,
issuance, renewal, extension or increase and, in the case of the Borrowing Base
Certificate, demonstrating that the Facility Exposure that will be outstanding
after giving effect to such Advance, issuance or renewal, respectively, will not
exceed the lesser of (i) the Total Borrowing Base Value as of such date and
(ii) the amount that would have a Borrowing Base Debt Service Coverage Ratio of
not less than 1.50:1.00 (in each case calculated on a pro forma basis after
giving effect to such Borrowing or issuance), (x) all Collateral Deliverables
and all items described in the definition of “BBA Proposal Package” herein (to
the extent not previously delivered with respect to each Borrowing Base Asset
pursuant to Section 5.01(k) or this Section 3.02), (y) in the case of an
addition of any Person as an Additional Guarantor, all Guarantor Deliverables
(to the extent not previously delivered pursuant to Section 5.01(k) or this
Section 3.02), and (z) a certificate signed by a Responsible Officer of the
Borrower, dated the date of such Borrowing, issuance, renewal, extension or
increase, stating that:
     (i) the representations and warranties contained in each Loan Document are
true and correct in all material respects on and as of such date (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date), before
and after giving effect to (A) such Borrowing, issuance, renewal, extension or
increase, and (B) in the case of any Borrowing or issuance or renewal, the
application of the proceeds therefrom, as though made on and as of such date;
     (ii) no Default or Event of Default has occurred and is continuing, or
would result from (A) such Borrowing, issuance, renewal, extension or increase
or (B) in the case of any Borrowing or issuance or renewal, from the application
of the proceeds therefrom; and
     (iii) for each Revolving Credit Advance, or Swing Line Advance made by the
Swing Line Bank or issuance or renewal of any Letter of Credit, (A) the Facility

66



--------------------------------------------------------------------------------



 



Exposure that will be outstanding after giving effect to such Advance, issuance
or renewal, respectively, will not exceed the lesser of (i) the Total Borrowing
Base Value as of such date and (ii) the amount that would have a Borrowing Base
Debt Service Coverage Ratio of not less than 1.50:1.00 and (B) before and after
giving effect to such Advance, issuance or renewal, the Parent Guarantor shall
be in compliance with the covenants contained in Section 5.04, together with
supporting information in form satisfactory to the Administrative Agent showing
the computations used in determining compliance with such covenants;
and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender Party through the Administrative Agent may
reasonably request.
          SECTION 3.03. Determinations Under Section 3.01 and 3.02. For purposes
of determining compliance with the conditions specified in Sections 3.01 and
3.02, each Lender Party shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lender Parties unless an officer of the Administrative Agent responsible for
the transactions contemplated by the Loan Documents shall have received notice
from such Lender Party prior to the Initial Extension of Credit, Borrowing,
issuance, renewal, extension or increase, as applicable, specifying its
objection thereto and, if the requested action consists of a Borrowing, such
Lender Party shall not have made available to the Administrative Agent such
Lender Party’s ratable portion of such Borrowing.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Loan Parties. Each
Loan Party represents and warrants as follows:
     (a) Organization and Powers; Qualifications and Good Standing. Each Loan
Party and each of its Subsidiaries and each general partner, manager or managing
member, if any, of each Loan Party (i) is a corporation, limited liability
company or partnership duly incorporated, organized or formed, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
organization or formation, (ii) is duly qualified and in good standing as a
foreign corporation, limited liability company or partnership in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed could not reasonably be expected to result in a Material
Adverse Effect and (iii) has all requisite corporate, limited liability company
or partnership power and authority (including, without limitation, all
governmental licenses, permits and other approvals) to own or lease and operate
its properties and to carry on its business as now conducted and as proposed to
be conducted. All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable. The Parent Guarantor directly
or indirectly owns all of the general partnership interests in the Borrower. All
Equity Interests in the Borrower that are directly or indirectly owned by the
Parent Guarantor are owned free and clear of all Liens. The Parent Guarantor is
organized in conformity with the requirements for qualification as a REIT under
the

67



--------------------------------------------------------------------------------



 



Internal Revenue Code, and its proposed method of operation enables it to meet
the requirements for qualification and taxation as a REIT under the Internal
Revenue Code.
     (b) Subsidiaries. Set forth on Schedule 4.01(b) hereto is a complete and
accurate list of all Subsidiaries of each Loan Party, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its incorporation,
organization or formation, the number of shares (or the equivalent thereof) of
each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares (or
the equivalent thereof) covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the date hereof. All of the
outstanding Equity Interests in each Loan Party’s Subsidiaries has been validly
issued, are fully paid and non-assessable and to the extent owned by such Loan
Party or one or more of its Subsidiaries, are owned by such Loan Party or
Subsidiaries free and clear of all Liens (except as created by the Loan
Documents).
     (c) Due Authorization; No Conflict. The execution and delivery by each Loan
Party and each general partner, manager or managing member (if any) of each Loan
Party of each Loan Document to which it is or is to be a party, and the
performance of its obligations thereunder, and the consummation of the IPO, the
Formation Transactions and the other transactions contemplated by the Loan
Documents, are within the corporate, limited liability company or partnership
powers of such Loan Party, general partner, manager or managing member, have
been duly authorized by all necessary corporate, limited liability company or
partnership action, and do not (i) contravene the charter or bylaws, operating
agreement, partnership agreement or other governing document of such Loan Party,
general partner, manager or managing member, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default or require any payment (except for payments that will be
made at the time of consummation of the IPO and the Formation Transactions) to
be made under, any Material Contract, loan agreement, indenture, mortgage, deed
of trust, lease or other instrument binding on or affecting any Loan Party, any
of its Subsidiaries or any of their properties, or any general partner, manager
or managing member of any Loan Party or (iv) except for the Liens created under
the Loan Documents, result in or require the creation or imposition of any Lien
upon or with respect to any of the properties of any Loan Party or any of its
Subsidiaries. No Loan Party or any of its Subsidiaries is in violation of any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument, the violation or
breach of which could reasonably be expected to result in a Material Adverse
Effect.
     (d) Authorizations and Consents. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or any other third party is required for (i) the due execution,
delivery, recordation, filing or performance by any Loan Party or any general
partner, manager or managing member of any Loan Party of any Loan Document to
which it is or is to be a party or for the

68



--------------------------------------------------------------------------------



 



consummation of the IPO, the Formation Transactions or the other transactions
contemplated by the Loan Documents, (ii) the grant by any Loan Party (or the
general partner or managing member of such Loan Party) of the Liens granted by
it pursuant to the Collateral Documents, (iii) the perfection or maintenance of
the Liens created under the Collateral Documents (including the first priority
nature thereof) or (iv) the exercise by any Agent, the Collateral Agent or any
Lender Party of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except, in each case,
for authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect.
     (e) Binding Obligation. This Agreement has been, and each other Loan
Document when delivered hereunder will have been, duly executed and delivered by
each Loan Party and general partner, manager or managing member (if any) of each
Loan Party party thereto. This Agreement is, and each other Loan Document when
delivered hereunder will be, the legal, valid and binding obligation of each
Loan Party and general partner, manager or managing member (if any) of each Loan
Party party thereto, enforceable against such Loan Party, general partner,
manager or managing member, as the case may be, in accordance with its terms.
     (f) Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries or any general
partner, manager or managing member (if any) of any Loan Party, including any
Environmental Action, pending or threatened before any court, governmental
agency or arbitrator that (i) could reasonably be expected to result in a
Material Adverse Effect (other than the Material Litigation) or (ii) purports to
affect the legality, validity or enforceability of any Loan Document or the
consummation of the IPO, the Formation Transactions or the other transactions
contemplated by the Loan Documents, and there has been no adverse change in the
status, or financial effect on any Loan Party or any of its Subsidiaries or any
general partner, manager or managing member (if any) of any Loan Party, of the
Material Litigation from that described on Schedule 4.01(f) hereto.
     (g) Financial Condition. The Consolidated balance sheets of the Parent
Guarantor and its Subsidiaries as of December 31, 2009 and the related
Consolidated statements of income and Consolidated statements of cash flows of
the Parent Guarantor and its Subsidiaries for the fiscal year then ended,
accompanied by unqualified opinions of KPMG LLP, independent public accountants
and the Consolidated balance sheets of the Parent Guarantor and its Subsidiaries
as at June 30, 2010, and the related Consolidated statements of income and
Consolidated statements of cash flows of the Parent Guarantor and its
Subsidiaries for the six (6) months then ended, copies of which have been
furnished to each Lender Party, fairly present, subject, in the case of such
balance sheets as at June 30, 2010, and such statements of income and cash flows
for the six (6) months then ended, to year end audit adjustments, the
Consolidated financial condition of the Parent Guarantor and its Subsidiaries as
at such dates and the Consolidated results of operations of the Parent Guarantor
and its Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles applied on a consistent basis. Since
December 31, 2009, there has been

69



--------------------------------------------------------------------------------



 



(i) with respect to the period prior to the Closing Date, no material adverse
change in the business, condition (financial or otherwise), results of
operations or prospects of the Parent Guarantor and its Subsidiaries or any of
the Borrowing Base Assets included in the Collateral on the Closing Date, and
(ii) with respect to any period after the Closing Date, no Material Adverse
Change.
     (h) Forecasts. The Consolidated forecasted balance sheets, statements of
income and statements of cash flows of the Parent Guarantor and its Subsidiaries
delivered to the Lender Parties pursuant to Section 3.01(a)(x) and 5.03 were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Parent
Guarantor’s best estimate of its future financial performance.
     (i) Full Disclosure. No information, exhibit or report furnished by or on
behalf of any Loan Party to any Agent or any Lender Party in connection with the
negotiation and syndication of the Loan Documents or pursuant to the terms of
the Loan Documents contained any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements made therein not
misleading. The Loan Parties have disclosed to the Administrative Agent, in
writing, any and all existing facts known to the Loan Parties that have or may
have (to the extent any of the Loan Parties can now reasonably foresee) a
Material Adverse Effect.
     (j) Margin Regulations. No Loan Party owns any Margin Stock or is engaged
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock, and no proceeds of any Advance or drawings under any Letter of
Credit will be used to purchase or carry any Margin Stock or to extend credit to
others for the purpose of purchasing or carrying any Margin Stock.
     (k) Certain Governmental Regulations. Neither any Loan Party nor any of its
Subsidiaries nor any general partner, manager or managing member of any Loan
Party, as applicable, is an “investment company”, or an “affiliated person” of,
or “promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended. Without
limiting the generality of the foregoing, each Loan Party and each of its
Subsidiaries and each general partner, manager or managing member of any Loan
Party, as applicable: (i) is primarily engaged, directly or through a
wholly-owned subsidiary or subsidiaries, in a business or businesses other than
that of (A) investing, reinvesting, owning, holding or trading in securities or
(B) issuing face-amount certificates of the installment type; (ii) is not
engaged in, does not propose to engage in and does not hold itself out as being
engaged in the business of (A) investing, reinvesting, owning, holding or
trading in securities or (B) issuing face-amount certificates of the installment
type; (iii) does not own or propose to acquire investment securities (as defined
in the Investment Company Act of 1940, as amended) having a value exceeding
forty percent (40%) of the value of such company’s total assets (exclusive of
government securities and cash items) on an unconsolidated basis; (iv) has not
in the past been engaged in the business of issuing face-amount certificates of
the installment type; and (v) does not have any outstanding face-amount
certificates of the

70



--------------------------------------------------------------------------------



 



installment type. Neither the making of any Advances, nor the issuance of any
Letters of Credit, nor the application of the proceeds or repayment thereof by
the Borrower, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of any such Act or any rule,
regulation or order of the Securities and Exchange Commission thereunder.
     (l) Materially Adverse Agreements. Neither any Loan Party nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter, corporate,
partnership, membership or other governing restriction that could reasonably be
expected to result in a Material Adverse Effect.
     (m) Perfection and Priority of Security Interests. All filings and other
actions necessary to perfect and protect the security interest in the Collateral
created under the Collateral Documents have been duly made or taken and are in
full force and effect, and the Collateral Documents create in favor of the
Administrative Agent for the benefit of the Secured Parties a valid and,
together with such filings and other actions, perfected first priority security
interest in the Collateral (subject only to the Permitted Liens), securing the
payment of the Secured Obligations, and all filings and other actions necessary
or desirable to perfect and protect such security interest have been duly taken.
The Loan Parties are the legal and beneficial owners of the Collateral free and
clear of any Lien, except for Permitted Liens.
     (n) Existing Debt. Set forth on Schedule 4.01(n) hereto is a complete and
accurate list of all Existing Debt (other than Surviving Debt), showing as of
the date hereof the obligor and the principal amount outstanding thereunder
immediately prior to the Closing Date.
     (o) Surviving Debt. Set forth on Schedule 4.01(o) hereto is a complete and
accurate list of all Surviving Debt, showing as of the date hereof the obligor
and the principal amount outstanding thereunder, the maturity date thereof and
the amortization schedule therefor.
     (p) Liens. Set forth on Schedule 4.01(p) hereto is a complete and accurate
list of (i) all Liens on the property or assets of any Loan Party or any of its
Subsidiaries that directly or indirectly own any Borrowing Base Asset (other
than Permitted Liens), and (ii) all Liens on the property or assets of any Loan
Party or any of its Subsidiaries securing Debt for Borrowed Money (other than
Permitted Liens); in each case showing as of the date hereof the lienholder
thereof, the principal amount of the obligations secured thereby and the
property or assets of such Loan Party or such Subsidiary subject thereto.
     (q) Real Property; Tenancy Leases. (i) Set forth on Part I of
Schedule 4.01(q) hereto is a complete and accurate list of all Real Property
owned in fee or as a leasehold estate by any Loan Party or any of its
Subsidiaries, showing as of the date hereof, and as of each other date such
Schedule 4.01(q) is required to be supplemented hereunder, the street address,
state, record owner and book value thereof. Each such Loan Party or

71



--------------------------------------------------------------------------------



 



Subsidiary has good, marketable and insurable fee simple or leasehold title to
such Real Property, free and clear of all Liens, other than Permitted Liens.
     (ii) The Borrower has delivered to the Administrative Agent a true, correct
and complete copy of the current form of residential Tenancy Lease for each
Borrowing Base Asset, and true, correct and complete copies of any
non-residential Tenancy Leases and any amendments thereto relating to each
Borrowing Base Asset as of the date hereof. An accurate and complete rent roll
as of the date of inclusion of each Borrowing Base Asset in the Collateral with
respect to all Tenancy Leases of any portion of the Borrowing Base Asset has
been provided to the Administrative Agent. The Tenancy Leases described in the
preceding sentence constitute as of the date thereof the sole agreements
relating to leasing or licensing of space at such Borrowing Base Asset and in
the buildings relating thereto. No tenant under any Tenancy Lease is entitled to
any free rent, partial rent, rebate of rent payments, credit, offset or
deduction in rent, including, without limitation, lease support payments or
lease buy-outs, except as reflected in such Tenancy Leases or as disclosed to
the Administrative Agent in writing by the Borrower. The Tenancy Leases
reflected on the rent rolls delivered to the Administrative Agent are, as of the
date of inclusion of the applicable Borrowing Base Asset in the Collateral, in
full force and effect in accordance with their respective terms. There is no
payment default or any other material default under such Tenancy Leases, nor, to
Borrower’s knowledge, are there any defenses, counterclaims or offsets available
to any tenant thereunder which in either case is reasonably likely to have a
Material Adverse Effect. No property other than the Borrowing Base Asset which
is the subject of the applicable Tenancy Lease (and any adjacent property
burdened by insurable, permanent easements which may benefit the Borrowing Base
Asset and are in full force and effect) is necessary to comply with the
requirements (including, without limitation, parking requirements) contained in
such Tenancy Lease.
     (iii) Each Borrowing Base Asset is operated and managed by an Approved
Manager pursuant to a Management Agreement listed on Part II of
Schedule 4.01(q).
     (iv) Each Borrowing Base Asset satisfies all Borrowing Base Conditions.
     (r) Environmental Matters. (i) Except as otherwise set forth on Part I of
Schedule 4.01(r) hereto, the operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past material non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing material obligations or costs, and, to the knowledge of each Loan Party
and its Subsidiaries, no circumstances exist that could be reasonably likely to
(A) form the basis of an Environmental Action against any Loan Party or any of
its Subsidiaries or any of their properties that could have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.

72



--------------------------------------------------------------------------------



 



     (ii) Except as otherwise set forth on Part II of Schedule 4.01(r) hereto,
none of the properties currently or formerly owned or operated by any Loan Party
or any of its Subsidiaries is listed or, to the knowledge of each Loan Party and
its Subsidiaries, proposed for listing on the NPL or on the CERCLIS or any
analogous foreign, state or local list or is adjacent to any such listed
property; there are no underground or above ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries; there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries except for any non-friable
asbestos-containing material that is being managed pursuant to, and in
compliance with, an operations and maintenance plan and that does not currently
require removal, remediation, abatement or encapsulation under Environmental
Law; and, to the knowledge of each Loan Party and its Subsidiaries, Hazardous
Materials have not been released, discharged or disposed of in any material
amount or in violation of any Environmental Law or Environmental Permit on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the knowledge of each Loan Party and its Subsidiaries,
during the period of their ownership or operation thereof, on any property
formerly owned or operated by any Loan Party or any of its Subsidiaries.
     (iii) Except as otherwise set forth on Part III of Schedule 4.01(r) hereto,
neither any Loan Party nor any of its Subsidiaries is undertaking, nor has any
Loan Party or any of its Subsidiaries completed, either individually or together
with other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any governmental or regulatory
authority or the requirements of any Environmental Law; all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in a Material Adverse Effect; and, with respect to any property formerly owned
or operated by any Loan Party or any of its Subsidiaries, all Hazardous
Materials generated, used, treated, handled, stored or transported by or, to the
knowledge of each Loan Party and its Subsidiaries, on behalf of any Loan Party
or any of its Subsidiaries have been disposed of in a manner that could not
reasonably be expected to result in a Material Adverse Effect.
     (iv) Except as set forth on Part IV of Schedule 4.01(r), neither any Loan
Party nor any of its Subsidiaries nor the Real Property is subject to any
applicable Environmental Law requiring the performance of Hazardous Materials
site assessments, or the removal or remediation of Hazardous Materials, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement in each case
by virtue of the transactions set forth herein and contemplated hereby, or as a

73



--------------------------------------------------------------------------------



 



condition to the recording of the Mortgages or to the effectiveness of any other
transactions contemplated hereby except for such matters that shall be complied
with as of the Closing Date.
     (s) Compliance with Laws. Each Loan Party and each Subsidiary is in
compliance with the requirements of all laws, rules and regulations (including,
without limitation, the Securities Act and the Securities Exchange Act, and the
applicable rules and regulations thereunder, state securities law and “Blue Sky”
laws) applicable to it and its business, where the failure to so comply could
reasonably be expected to result in a Material Adverse Effect.
     (t) Force Majeure. Neither the business nor the properties of any Loan
Party or any of its Subsidiaries are currently affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that could reasonably be expected to
result in a Material Adverse Effect.
     (u) Loan Parties’ Credit Decisions. Each Loan Party has, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement (and in the case
of the Guarantors, to give the guaranty under this Agreement) and each other
Loan Document to which it is or is to be a party, and each Loan Party has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.
     (v) Solvency. Each Loan Party is, individually and together with its
Subsidiaries, Solvent.
     (w) Sarbanes-Oxley. No Loan Party has made any extension of credit to any
of its directors or executive officers in contravention of any applicable
restrictions set forth in Section 402(a) of Sarbanes-Oxley.
     (x) ERISA Matters. (i) Set forth on Schedule 4.01(x) hereto is a complete
and accurate list of all Plans and Welfare Plans.
     (ii) No ERISA Event has occurred within the preceding five plan years or is
reasonably expected to occur with respect to any Plan that has resulted in or is
reasonably expected to result in a material liability of any Loan Party or any
ERISA Affiliate.
     (iii) Any Schedule B (Actuarial Information) to the most recent annual
report (Form 5500 Series) for each Plan, copies of which have been filed with
the Internal Revenue Service and furnished to the Lender Parties, is complete
and accurate and fairly presents the funding status of such Plan as of the date
of such Schedule B, and since the date of any such Schedule B there has been no
material adverse change in such funding status.

74



--------------------------------------------------------------------------------



 



     (iv) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.
     (v) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.
     (y) Borrowing Base Assets.
     (i) Each of the Mortgages, when properly recorded in the appropriate
records, creates a valid, perfected first lien on the respective Borrowing Base
Asset, subject only to Permitted Liens. The Loan Parties are the legal and
beneficial owners of the Borrowing Base Assets, free and clear of any Lien,
except for Permitted Liens described in clauses (a), (b), (d), (e) and (f) of
the definition of “Permitted Liens”. Each of the Borrowing Base Assets satisfies
the requirements in this Agreement to being a Borrowing Base Asset. There are no
proceedings in condemnation or eminent domain affecting any of the Borrowing
Base Assets and, to the knowledge of each Loan Party, none is threatened. No
Person has any option or other right to purchase all or any portion of any of
the Borrowing Base Assets or any interest therein.
     (ii) To the knowledge of each Loan Party and except as may be disclosed in
the zoning reports and property condition reports delivered to the
Administrative Agent, (i) the Borrowing Base Assets and the use thereof comply
in all material respects with all applicable zoning, subdivision and land use
laws, regulations and ordinances, all applicable health, fire, building codes,
parking laws and all other laws, statutes, codes, ordinances, rules and
regulations applicable to the Borrowing Base Assets, or any of them, including
without limitation the Americans with Disabilities Act; (ii) all permits,
licenses and certificates for the lawful use, occupancy and operation of each
component of each of the Borrowing Base Assets in the manner in which it is
currently being used, occupied and operated, including, but not limited to
certificates of occupancy, or the equivalent, have been obtained and are current
and in full force and effect; (iii) no legal proceedings are pending or, to the
knowledge of each Loan Party, threatened with respect to the zoning of any
Borrowing Base Asset; and (iv) neither the zoning nor any other right to
construct, use or operate any Borrowing Base Asset is in any way dependent upon
or related to any real estate other than such Borrowing Base Asset in any way
that has had or is reasonably likely to give rise to a materially adverse effect
as to the value, use of or ability to sell or finance such Borrowing Base Asset.
     (iii) The Loan Parties have delivered to the Administrative Agent a true
and complete copy of each of the Management Agreements and Material Contracts to
which they are a party that will be in effect on the Closing Date, and

75



--------------------------------------------------------------------------------



 



such Management Agreements and Material Contracts have not been modified or
amended except pursuant to amendments or modifications delivered to
Administrative Agent. Such Management Agreements and Material Contracts are in
full force and effect and no default by any of the Loan Parties or Approved
Managers exists thereunder. Except for the rights of (x) each of the Approved
Managers pursuant to any Management Agreements and (y) third-party vendors
(including, without limitation, landscapers, ATM lessors, vending machine
lessors and the like), no Person has any right or obligation to manage any of
the Borrowing Base Assets or to receive compensation in connection with such
management. Except for the parties to any leasing brokerage agreement that has
been delivered to the Administrative Agent and community assistants who are paid
a minimal referral fee for residential Tenancy Leases they obtain, no Person has
any right or obligation to lease or solicit tenants for any of the Borrowing
Base Assets, or (except for cooperating outside brokers) to receive compensation
in connection with such leasing.
     (iv) To each Loan Party’s knowledge, all improvements on any Borrowing Base
Asset, including without limitation the roof and all structural components,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior doors, parking facilities, sidewalks and
landscaping, are in good condition and repair, subject to normal wear and tear
and necessary repairs in the ordinary course of business. The Loan Parties are
not aware of any latent or patent structural or other material defect in any of
the Borrowing Base Assets and, to the Loan Parties’ knowledge, city water
supply, storm and sanitary sewers, and electrical, gas (if applicable) and
telephone facilities are available to each of the Borrowing Base Assets within
the boundary lines of each of the Borrowing Base Assets (except in any way that
has not had and is reasonably likely to not give rise to a materially adverse
effect as to the value, use of or ability to sell or finance such Borrowing Base
Asset), are fully connected to the improvements and are fully operational, are
sufficient to meet the reasonable needs of each of the Borrowing Base Assets as
now used or presently contemplated to be used, and no other utility facilities
are necessary to meet the reasonable needs of any of the Borrowing Base Assets
as now used or presently contemplated. Except in any way that has not had and is
reasonably likely to not give rise to a materially adverse effect as to the
value, use of or ability to sell or finance such Borrowing Base Asset, no part
of any of the Borrowing Base Assets is within a flood plain and none of the
improvements thereon create encroachments over, across or upon any of the
Borrowing Base Assets’ boundary lines, rights of way or easements, and no
building or other improvements on adjoining land create such an encroachment
which could reasonably be expected to have a Material Adverse Effect. All public
roads and streets necessary for service of and access to each of the Borrowing
Base Assets for the current and contemplated uses thereof have been completed
and are serviceable and are physically and legally open for use by the public.
To the Loan Parties’ knowledge after due inquiry, any septic system located at
any of the Borrowing Base Assets is in good and safe condition and repair and in
compliance with all applicable law in all material respects.

76



--------------------------------------------------------------------------------



 



     (v) Each of the Borrowing Base Assets is comprised of one (1) or more
parcels which constitute separate tax lots. No part of any of the Borrowing Base
Assets is included or assessed under or as part of another tax lot or parcel,
and no part of any other property is included or assessed under or as part of
the tax lots or parcels comprising any of the Borrowing Base Assets.
     (vi) Neither the Borrower nor any of the Guarantors has received any
outstanding notice from any insurer or its agent requiring performance of any
work with respect to any of the Borrowing Base Assets or canceling or
threatening to cancel any policy of insurance, and each of the Borrowing Base
Assets complies with the material requirements of all of the Borrower’s and the
Guarantor’s insurance carriers.
     (z) Ground Lease (Mobile). (i) The Ground Lease (Mobile) contains the
entire agreement of the Ground Lessor (Mobile) and the applicable Loan Party
pertaining to the Ground Leased Property (Mobile) covered thereby. The Loan
Parties have no estate, right, title or interest in or to the Ground Leased
Property (Mobile) except under and pursuant to the Ground Lease (Mobile). The
Loan Parties have delivered a true and correct copy of the Ground Lease (Mobile)
to the Administrative Agent and the Ground Lease (Mobile) has not been modified,
amended or assigned (except as referenced in the definition of Ground Lease
(Mobile)) and except as assigned as collateral for the Existing Debt secured by
the Ground Leased Property (Mobile) which is being repaid.
     (ii) To the knowledge of each Loan Party, the party identified as the
master lessor and landlord in the definition of Ground Lessor (Mobile) is the
exclusive fee simple owner of the Ground Leased Property (Mobile), subject only
to the Ground Lease (Mobile) and Liens and other matters disclosed in the
applicable Mortgage Policy for the Campus Housing Asset subject to the Ground
Lease (Mobile). To the knowledge of each Loan Party, the party identified as the
master lessor and landlord in the definition of Ground Lessor (Mobile) is the
sole owner of the master lessor’s interest in the Ground Lease (Mobile) and the
party identified as sub-ground lessor in the definition of Ground Lease (Mobile)
is the sole owner of the sub-ground lessor’s interest in the Ground Lease
(Mobile).
     (iii) There are no rights to terminate the Ground Lease (Mobile) other than
the rights expressly set forth in the Ground Lease (Mobile).
     (iv) The Ground Lease (Mobile) is in full force and effect and, to the
knowledge of each Loan Party, no breach or default or event that with the giving
of notice or passage of time would constitute a breach or default under the
Ground Lease (Mobile) (a “Ground Lease (Mobile) Default”) exists on the part of
the Loan Parties or on the part of the Ground Lessor (Mobile) under the Ground
Lease (Mobile). All base rent and additional rent due and payable under the
Ground Lease (Mobile) has been paid through the date hereof and the Loan Parties
are not required to pay any deferred or accrued rent after the date hereof under
the Ground Lease (Mobile). The Loan Parties have not received any written notice
that a Ground Lease Default (Mobile) has occurred or exists

77



--------------------------------------------------------------------------------



 



(except for matters which have been resolved to the mutual satisfaction of the
parties to the Ground Lease (Mobile)).
     (v) Campus Crest at Mobile Phase II, LLC is the exclusive owner of the
sub-ground lessee’s interest under and pursuant to the Ground Lease (Mobile) and
has not assigned, transferred or encumbered its interest in, to, or under the
Ground Lease (Mobile) (except as collateral for the Existing Debt secured by the
Ground Leased Property (Mobile) which has been repaid).
     (aa) No Prohibited Persons. Neither any Loan Party nor any of their
respective officers, directors, partners, members, Affiliates or, to the
knowledge of the Loan Parties, shareholders is an entity or person: (i) that is
listed in the Annex to, or is otherwise subject to the provisions of Executive
Order 13224 issued on September 24, 2001 (“EO13224”); (ii) whose name appears on
the United States Treasury Department’s Office of Foreign Assets Control
(“OFAC”) most current list of “Specifically Designated National and Blocked
Persons” (which list may be published from time to time in various mediums
including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO 13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).
     (bb) Setoff, Etc. The Collateral and the rights of the Administrative Agent
and the Lenders with respect to the Collateral are not subject to any setoff,
claims, withholdings or other defenses by the Guarantors, Borrower or any of its
Subsidiaries or Affiliates or, to the best knowledge of Borrower, any other
Person other than Permitted Liens.
     (cc) Franchises, Patents, Copyrights, Etc. The Borrower, the Guarantors and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others
except with respect to Subsidiaries of Borrower that are not the owners of the
Borrowing Base Assets where such failure individually or in the aggregate has
not had and could not reasonably be expected to have a Material Adverse Effect.
     (dd) Affiliate Ground Leases. With respect to each Affiliate Ground Lease,
(a) the Affiliate Ground Lease or a memorandum thereof has been duly recorded,
the Affiliate Ground Lease permits the interest of the lessee thereunder to be
encumbered by the Mortgage, there has not been a change in the terms of the
Affiliate Ground Lease since its recordation, except for written modifications
delivered to Administrative Agent, and Borrower has delivered to Administrative
Agent a true, accurate and complete copy of the Affiliate Ground Lease;
(b) except for the Permitted Encumbrances (as defined in the Mortgage) and
Permitted Liens, the Subsidiary Guarantor’s interest in the Affiliate Ground
Lease is not subject to any Liens superior to, or of equal priority with, the
Mortgage; (c) there are no outstanding options to purchase or rights of first
refusal with

78



--------------------------------------------------------------------------------



 



respect to the Real Property except those granted to the Subsidiary Guarantor
under the express terms of the Affiliate Ground Lease; (d) the Subsidiary
Guarantor’s interest in the Affiliate Ground Lease is assignable to
Administrative Agent upon notice to, but without the consent of, the ground
lessor thereunder (or if such consent is required, it has been obtained prior to
or concurrently herewith); (e) the Affiliate Ground Lease is in full force and
effect, no default exists under the Affiliate Ground Lease, and there is no
existing condition which, but for the passage of time or the giving of notice
(or both), would result in a default under the terms of the Affiliate Ground
Lease; (f) the Affiliate Ground Lease requires the ground lessor thereunder to
give notice of any default by the Subsidiary Guarantor to any mortgagee, and it
provides that any notice of termination given under the Affiliate Ground Lease
is not effective against such mortgagee unless a copy of the notice has been
delivered to the mortgagee in the manner described in the Affiliate Ground
Lease; (g) Administrative Agent is permitted a reasonable opportunity
(including, where necessary, sufficient time to gain possession of the
Subsidiary Guarantor’s interest under the Affiliate Ground Lease) to cure any
default under the Affiliate Ground Lease, which is curable after the receipt of
notice of the default before the ground lessor thereunder may terminate the
Affiliate Ground Lease; (h) the Affiliate Ground Lease has a term which extends
not less than twenty (20) years beyond the Termination Date (including the
exercise of all extension options); (i) the Affiliate Ground Lease requires the
ground lessor thereunder to enter into a new lease upon termination of the
Affiliate Ground Lease for any reason, including rejection of the Affiliate
Ground Lease in a bankruptcy proceeding, provided that Administrative Agent
cures any defaults that are susceptible to being cured; (j) the Affiliate Ground
Lease permits the use of the proceeds of any casualty or condemnation at the
Real Property for either (A) the restoration of the Real Property (and in such
case permits such restoration proceeds to be held and disbursed by
Administrative Agent or its designee), or (B) the repayment of the Advances;
(k) the Affiliate Ground Lease permits subleasing of the Real Property by a
mortgagee, subject only to the reasonable approval of the ground lessor; (l) the
Affiliate Ground Lease provides that no amendments, cancellations, alterations,
surrender, or modifications thereof may become effective without the consent of
Administrative Agent; and (m) the Advances are also secured by the related fee
interest in the Real Property and upon the occurrence of an Event of Default,
Administrative Agent, as mortgagee, has the right to foreclose or otherwise
exercise its rights with respect to the fee interest within a commercially
reasonable time.
ARTICLE V
COVENANTS OF THE LOAN PARTIES
          SECTION 5.01. Affirmative Covenants. So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders (such compliance to include, without limitation,
compliance with ERISA and the Racketeer Influenced and Corrupt Organizations
Chapter of the Organized Crime Control

79



--------------------------------------------------------------------------------



 



Act of 1970); provided, however, that the failure to comply with the provisions
of this Section 5.01(a) shall not constitute a default hereunder so long as such
noncompliance is the subject of a Good Faith Contest.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim that is the subject of a Good Faith
Contest, unless and until any Lien resulting therefrom attaches to its property
and becomes enforceable against its other creditors.
     (c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties in material compliance with the
requirements of all Environmental Laws; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is the subject of a Good Faith Contest.
     (d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance (including, with respect to the Borrowing Base Assets,
the insurance required by the terms of the Mortgages) with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which such Loan Party or
such Subsidiaries operate, but in no event shall such amounts be lower or
coverages be less comprehensive than the respective insurance amounts and
coverages maintained by the Borrower and its Subsidiaries on the Closing Date
approved by the Administrative Agent.
     (e) Preservation of Partnership or Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, unless,
in the case of Subsidiaries of the Borrower only, in the reasonable business
judgment of such Subsidiary, such Subsidiary determines that it is in its best
economic interest not to preserve and maintain such rights or franchises and
such failure to preserve and maintain such rights or franchises is not
reasonably likely to result in a Material Adverse Effect (it being understood
that the foregoing shall not prohibit, or be violated as a result of any
transaction by or involving any Loan Party or Subsidiary thereof otherwise
permitted under Section 5.02(d) or (e) below).

80



--------------------------------------------------------------------------------



 



     (f) Visitation Rights. At any reasonable time and from time to time, after
reasonable advance notice to the Borrower, permit any of the Agents or Lender
Parties, or any agent or representatives thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, any Loan Party and any of its Subsidiaries, and to discuss the affairs,
finances and accounts of any Loan Party and any of its Subsidiaries with any of
their general partners, managers, managing members, officers or directors and
with their independent certified public accountants; provided, that,
notwithstanding anything herein to the contrary, the Borrower shall be obligated
to reimburse the Administrative Agent and the Lenders for their costs and
expenses incurred in connection with the exercise of their rights under this
Section 5.01(f) only if such exercise occurs after the occurrence and during the
continuance of a Default or an Event of Default.
     (g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Loan
Party and each such Subsidiary in accordance with GAAP.
     (h) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and will from time to time make or
cause to be made all appropriate repairs, renewals and replacement thereof
except where failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
     (i) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under the Loan
Documents with any of their Affiliates (other than transactions exclusively
among or between the Borrower and/or one or more of the Guarantors) on terms
that are fair and reasonable and no less favorable to such Loan Party or such
Subsidiary than it would obtain in a comparable arm’s length transaction with a
Person not an Affiliate.
     (j) Covenants to Guarantee Obligations and Give Additional Security. (A)
Concurrently with the delivery of Collateral Deliverables pursuant to
Section 5.01(k) with respect to a Proposed Borrowing Base Asset owned or leased
by a Subsidiary of a Loan Party or (B) within 10 days after the formation or
acquisition of any new direct or indirect Subsidiary of a Loan Party that
directly owns or leases a Borrowing Base Asset, cause (i) each such Subsidiary
(if it has not already done so), to duly execute and deliver to the
Administrative Agent a Guaranty Supplement in substantially the form of
Exhibit C hereto, or such other guaranty supplement in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ Obligations under the Loan Documents and (ii) each direct and, if
applicable, indirect parent of such Subsidiary (if it has not already done so),
to duly execute and deliver to the Administrative Agent (or, in the case of
clause (2) below, the Collateral Agent), (1) a security agreement supplement and
a pledge agreement supplement in form and substance reasonably satisfactory to
the Administrative Agent, and (2) 100% of the certificated Equity Interests in
each such Subsidiary and each direct and indirect parent of

81



--------------------------------------------------------------------------------



 



such Subsidiary (other than the Parent Guarantor and the Borrower), but solely
to the extent such direct and indirect parents of such Subsidiary do not own any
assets other than Equity Interests in Subsidiaries that directly or indirectly
own Borrowing Base Assets, and stock powers and membership interest powers with
respect thereto executed in blank, all in form and substance reasonably
acceptable to the Administrative Agent.
     (k) Borrowing Base Additions. With the Borrower’s written request to the
Administrative Agent that any Campus Housing Asset (a “Proposed Borrowing Base
Asset”) be added as a Borrowing Base Asset, deliver (or cause to be delivered)
to the Administrative Agent, at the Borrower’s expense, a BBA Proposal Package
with respect to such Proposed Borrowing Base Asset. Within fifteen (15) Business
Days after receipt of a complete BBA Proposal Package, the Administrative Agent
shall give notice to the Borrower of whether the Administrative Agent and the
Required Lenders have approved such Proposed Borrowing Base Asset as a Borrowing
Base Asset subject to the delivery of all applicable Collateral Deliverables and
Guarantor Deliverables pursuant to the following sentence (any such notice
comprising an approval, a “Conditional Approval Notice”). Within 45 days after
receipt by the Borrower of a Conditional Approval Notice (which period may be
extended in the discretion of the Administrative Agent, at the Borrower’s
request, for an additional 30 days without the approval of the Required
Lenders), the Borrower shall, at its expense, deliver (or cause to be delivered)
to the Administrative Agent all applicable Collateral Deliverables and Guarantor
Deliverables. Notwithstanding the foregoing, the failure of any Proposed
Borrowing Base Asset to comply with one or more of the Borrowing Base Conditions
shall not preclude the addition of such Proposed Borrowing Base Asset as a
Borrowing Base Asset so long as the Administrative Agent and the Required
Lenders shall have expressly consented to the addition of such Proposed
Borrowing Base Asset as a Borrowing Base Asset notwithstanding the failure to
satisfy such conditions.
     (l) Further Assurances. (i) Promptly upon request by Administrative Agent,
or any Lender Party through the Administrative Agent, correct, and cause each
Loan Party to promptly correct, any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof.
     (ii) Promptly upon request by any Agent, or any Lender Party through the
Administrative Agent, do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
conveyances, pledge agreements, account control agreements, mortgages, deeds of
trust, trust deeds, assignments of leases and rents, assignments, financing
statements and continuations thereof, termination statements, notices of
assignment, transfers, certificates, assurances and other instruments as any
Agent, or any Lender Party through the Administrative Agent, may reasonably
require from time to time in order (A) to carry out more effectively the
purposes of the Loan Documents and the intent of the parties hereto, (B) to the
fullest extent permitted by applicable law, to subject any Loan Party’s or any
of its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents, (C) to
perfect and maintain the validity, effectiveness and priority of any of the
Collateral

82



--------------------------------------------------------------------------------



 



Documents and any of the Liens intended to be created thereunder and (D) to
assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.
     (iii) Cooperate in a commercially reasonable manner with the relevant
appraiser in connection with any Appraisal of a Borrowing Base Asset (including
any proposed additional Borrowing Base Asset), such cooperation to include,
without limitation, providing such appraiser with access to such information
relating to such Borrowing Base Asset as such appraiser may reasonably request.
     (iv) No tract map, parcel map, condominium plan, condominium declaration,
or plat of subdivision will be recorded by any Loan Party with respect to any
Borrowing Base Asset without the Administrative Agent’s prior written consent,
which consent shall not be unreasonably withheld, delayed or conditioned.
     (m) Performance of Material Contracts. Perform and observe, and cause each
of its Subsidiaries to perform and observe, all the terms and provisions of each
Material Contract to be performed or observed by it, maintain each such Material
Contract in full force and effect, enforce each such Material Contract in
accordance with its terms, take all such action to such end as may be from time
to time reasonably requested by the Administrative Agent, and, upon the
reasonable request of the Administrative Agent, make to each other party to each
such Material Contract such demands and requests for information and reports or
for action as any Loan Party or any of its Subsidiaries is entitled to make
under such Material Contract, and cause each of its Subsidiaries to do so;
provided, that the foregoing shall not prohibit, or be violated as a result of,
any transactions or determinations by or involving any Loan Party or Subsidiary
thereof otherwise permitted under Section 5.02(l).
     (n) Leases. (i) Make all payments and otherwise perform in all material
respects all obligations in respect of all leases of real property to which the
Borrower or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled (except, in the case of
Subsidiaries of the Borrower only, if in the reasonable business judgment of
such Subsidiary it is in its best economic interest not to maintain such lease
or prevent such lapse, termination, forfeiture or cancellation and such failure
to maintain such lease or prevent such lapse, termination, forfeiture or
cancellation is not in respect of a Qualifying Ground Lease of a Borrowing Base
Asset and could not otherwise reasonably be expected to result in a Material
Adverse Effect), notify the Administrative Agent of any default by any party
with respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do so.

83



--------------------------------------------------------------------------------



 



     (ii) Without the prior written consent of Administrative Agent, such
approval not to be unreasonably withheld, conditioned or delayed, none of
Borrower, any Subsidiary Guarantor, nor their respective agents shall (A) enter
into any non-residential Tenancy Leases where the annual rent under the
applicable Tenancy Lease exceeds $30,000 per annum, or (B) modify, amend or
terminate any such non-residential Tenancy Lease (except as expressly permitted
or contemplated hereunder). Borrower shall provide Administrative Agent with a
copy of all non-residential Tenancy Leases where the annual rent under the
applicable Tenancy Lease exceeds $30,000 per annum no less than ten (10) days
prior to execution of such Tenancy Leases. Borrower shall provide Administrative
Agent with a copy of the fully executed original of all non-residential Tenancy
Leases promptly following their execution. At Administrative Agent’s request,
Borrower or Subsidiary Guarantors shall use best efforts to cause all
non-residential tenants where the annual rent under the applicable Tenancy Lease
exceeds $30,000 per annum to execute subordination, non-disturbance and
attornment agreements reasonably satisfactory to Administrative Agent.
Administrative Agent reserves the right to subordinate the Mortgages to any
Tenancy Lease.
     (o) Interest Rate Hedging. Enter into prior to the Closing Date, and
maintain at all times thereafter, interest rate Hedge Agreements (i) with
Persons acceptable to the Administrative Agent (it being understood and agreed
that such Persons shall be deemed acceptable to the Administrative Agent if and
for so long as they have a long term unsecured debt rating of not less than “A-”
from S&P and not less than “A3” from Moody’s, provided that if at any time the
long term unsecured debt rating of such Persons falls below such required
ratings or if any such required credit ratings is placed on watch for downgrade
by S&P or Moody’s, then Administrative Agent shall have the right to reasonably
require that such Loan Party, at such Loan Party’s expense, provide replacement
Hedge Agreements from different Persons which satisfy the required credit
ratings), (ii) providing either an interest-rate swap for a fixed rate of
interest acceptable to the Administrative Agent or an interest-rate cap at an
interest rate acceptable to the Administrative Agent, (iii) covering a notional
amount equal to the amount, if any, by which (A) 662/3% of Debt for Borrowed
Money of the Parent Guarantor and its Subsidiaries exceeds (B) all Debt for
Borrowed Money of the Parent Guarantor and its Subsidiaries then accruing
interest at a fixed rate acceptable to the Administrative Agent and
(iv) otherwise on terms and conditions reasonably acceptable to the
Administrative Agent.
     (p) Management Agreements. At all times cause each Borrowing Base Asset to
be managed and operated by an Approved Manager that has (i) entered into a
management agreement with respect to such Asset in form and substance
satisfactory to the Administrative Agent, and (ii) executed and delivered a
management agreement subordination agreement in form and substance satisfactory
to the Administrative Agent.
     (q) Maintenance of REIT Status. In the case of the Parent Guarantor,
commencing with its taxable year, ending December 31, 2010, be organized in
conformity with the requirements for qualification as a REIT under the Internal
Revenue

84



--------------------------------------------------------------------------------



 



Code, and at all times thereafter, conduct its affairs and the affairs of its
Subsidiaries in a manner so as to continue to qualify as a REIT and elect to be
treated as a REIT under all applicable laws, rules and regulations.
     (r) Exchange Listing. In the case of the Parent Guarantor, at all times (i)
cause its common shares to be duly listed on the New York Stock Exchange, the
American Stock Exchange or NASDAQ and (ii) timely file all reports required to
be filed by it in connection therewith.
     (s) Sarbanes-Oxley. Comply at all times with all applicable provisions of
Section 402(a) of Sarbanes-Oxley.
          SECTION 5.02. Negative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, no Loan Party will, at any time:
     (a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its assets of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or sign or file
or suffer to exist, or permit any of its Subsidiaries to sign or file or suffer
to exist, under the Uniform Commercial Code of any jurisdiction, a financing
statement that names such Loan Party or any of its Subsidiaries as debtor, or
sign or suffer to exist, or permit any of its Subsidiaries to sign or suffer to
exist, any security agreement authorizing any secured party thereunder to file
such financing statement, or assign, or permit any of its Subsidiaries to
assign, any accounts or other right to receive income, except, in the case of
the Loan Parties (other than the Parent Guarantor) and their respective
Subsidiaries:
     (i) Liens created under the Loan Documents;
     (ii) Permitted Liens;
     (iii) Liens described on Schedule 4.01(p) hereto;
     (iv) purchase money Liens upon or in equipment acquired or held by such
Loan Party or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such equipment or to secure Debt incurred solely
for the purpose of financing the acquisition of any such equipment to be subject
to such Liens, or Liens existing on any such equipment at the time of
acquisition (other than any such Liens created in contemplation of such
acquisition that do not secure the purchase price), or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided,
however, that no such Lien shall extend to or cover any property other than the
equipment being acquired, and no such extension, renewal or replacement shall
extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced; provided further that the aggregate principal
amount of the Debt secured

85



--------------------------------------------------------------------------------



 



by Liens permitted by this clause (iv) shall not exceed the amount permitted
under Section 5.02(b)(iii)(A);
     (v) Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b)(iii)(B), provided that no such Lien shall extend to or cover any
Collateral or assets other than the assets subject to such Capitalized Leases;
     (vi) Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with any Loan Party or any Subsidiary
of any Loan Party or becomes a Subsidiary of any Loan Party, provided that such
Liens were not created in contemplation of such merger, consolidation or
acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with such Loan Party or such Subsidiary or so
acquired by such Loan Party or such Subsidiary;
     (vii) Liens securing Non-Recourse Debt permitted under
Section 5.02(b)(iii)(E), Recourse Debt permitted under Section 5.02(b)(iv) or
Debt permitted under Section 5.02(b)(vii), provided, in each case, that no such
Lien shall extend to or cover any Borrowing Base Asset or other Collateral;
     (viii) the replacement, extension or renewal of any Lien permitted by
clause (iii) above upon or in the same property theretofore subject thereto in
connection with any Refinancing Debt permitted under Section 5.02(b)(iii)(C);
     (ix) Liens arising in connection with any Secured Hedge Agreement; and
     (x) Liens arising in connection with Debt in respect of Hedge Agreements
permitted under Section 5.02(b)(iii)(D) (other than Secured Hedge Agreements),
provided that no such lien shall extend to or cover any Borrowing Base Asset or
other Collateral.
     (b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:
     (i) Debt under the Loan Documents;
     (ii) in the case of any Loan Party or any Subsidiary of a Loan Party, Debt
owed to any Loan Party, provided that, in each case, such Debt (y) shall be on
terms acceptable to the Administrative Agent and (z) shall be evidenced by
promissory notes in form and substance satisfactory to the Administrative Agent,
which promissory notes shall (unless payable to the Borrower) by their terms be
subordinated to the Obligations of the Loan Parties under the Loan Documents;
     (iii) in the case of each Loan Party (other than the Parent Guarantor) and
its Subsidiaries,

86



--------------------------------------------------------------------------------



 



     (A) Debt secured by Liens permitted by Section 5.02(a)(iv) not to exceed in
the aggregate $5,000,000 at any time outstanding,
     (B) (1) Capitalized Leases not to exceed in the aggregate $5,000,000 at any
time outstanding, and (2) in the case of any Capitalized Lease to which any
Subsidiary of a Loan Party is a party, any Contingent Obligation of such Loan
Party guaranteeing the Obligations of such Subsidiary under such Capitalized
Lease,
     (C) the Surviving Debt described on Schedule 4.01(o) hereto and any
Refinancing Debt extending, refunding or refinancing such Surviving Debt,
     (D) Debt in respect of Hedge Agreements entered into by the Borrower and
designed to hedge against fluctuations in interest rates or foreign exchange
rates incurred as required by this Agreement or incurred in the ordinary course
of business and consistent with prudent business practices,
     (E) Non-Recourse Debt (including, without limitation, the JV Pro Rata Share
of Non-Recourse Debt of any Joint Venture) in respect of Assets other than
Borrowing Base Assets, the incurrence of which would not result in a Default
under Section 5.04 or any other provision of this Agreement, and
     (F) Recourse Debt not secured by any Lien in an amount not to exceed 5% of
Total Asset Value at any one time outstanding;
     (iv) Recourse Debt of the Borrower and/or Property-Level Subsidiaries of
the Borrower and the JV Pro Rata Share of Recourse Debt of any Joint Venture, in
each case as such Recourse Debt may be secured by Liens permitted by Section
5.02(a)(vii), in respect of which the Borrower or the Parent Guarantor has
guaranteed the obligations of the Borrower and/or such Property-Level Subsidiary
or Joint Venture under such Recourse Debt and the incurrence of which would not
result in a Default under Section 5.04 or any other provision of this Agreement;
     (v) in the case of the Parent Guarantor and the Borrower, Debt under
Customary Carve-Out Agreements;
     (vi) endorsements of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and
     (vii) any other Debt not to exceed $5,000,000 in the aggregate at any time
outstanding in respect of all Loan Parties and which is not secured by any Lien
on any Borrowing Base Asset.

87



--------------------------------------------------------------------------------



 



     (c) Change in Nature of Business. Make, or permit any of its Subsidiaries
to make, any material change in the nature of its business as carried at the
Closing Date (after giving effect to the Formation Transactions, the IPO and the
other transactions contemplated by the Loan Documents); or engage in, or permit
any of its Subsidiaries to engage in, any business other than ownership,
development, licensing and management of Campus Housing Assets in the United
States consistent with the business plan described in the Registration Statement
and the requirements of the Loan Documents, and other business activities
incidental thereto.
     (d) Mergers, Etc. Merge or consolidate with or into, or convey, transfer
(except as permitted by Section 5.02(e)), lease or otherwise dispose of (whether
in one transaction or in a series of transactions) all or substantially all of
its assets (whether now owned or hereafter acquired) to, any Person, or permit
any of its Subsidiaries to do so; provided, however, that (i) any Subsidiary of
a Loan Party may merge or consolidate with or into, or dispose of assets to, any
other Subsidiary of such Loan Party (provided that if one or more of such
Subsidiaries is also a Loan Party, a Loan Party shall be the surviving entity)
or any other Loan Party other than the Parent Guarantor (provided that such Loan
Party or, in the case of any Loan Party other than the Borrower, another Loan
Party shall be the surviving entity), and (ii) any Loan Party may merge with any
Person that is not a Loan Party so long as such Loan Party is the surviving
entity or (except in the case of a merger with the Borrower, which shall always
be the surviving entity) such other Person is the surviving party and shall
promptly become a Loan Party, provided, in each case, that no Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom. Notwithstanding any other provision of this Agreement, (y) any
Subsidiary of a Loan Party (other than the Borrower and any Subsidiary that is
the direct owner of a Borrowing Base Asset) may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and the assets or proceeds from the liquidation
or dissolution of such Subsidiary are transferred to the Borrower or a
Guarantor, provided that no Default or Event of Default shall have occurred and
be continuing at the time of such proposed transaction or would result
therefrom, and (z) any Loan Party or Subsidiary of a Loan Party shall be
permitted to effect any Transfer of Assets through the sale or transfer of
direct or indirect Equity Interests in the Person (other than the Borrower or
the Parent Guarantor) that owns such Assets so long as Section 5.02(e) would
otherwise permit the Transfer of all Assets owned by such Person at the time of
such sale or transfer of such Equity Interests. Upon the sale or transfer of
Equity Interests in any Person that is a Guarantor permitted under clause (z)
above, provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Administrative Agent shall, upon the
request of the Borrower, release such Guarantor from the Guaranty and the
Collateral Documents.
     (e) Sales, Etc. of Assets. (i) In the case of the Parent Guarantor, sell,
lease, transfer or otherwise dispose of, or grant any option or other right to
purchase, lease or otherwise acquire any assets and (ii) in the case of the Loan
Parties (other than the Parent Guarantor), sell, lease (other than by entering
into Tenancy Leases), transfer or otherwise dispose of, or grant any option or
other right to purchase, lease (other than any option or other right to enter
into Tenancy Leases) or otherwise acquire, or permit any of its

88



--------------------------------------------------------------------------------



 



Subsidiaries to sell, lease, transfer or otherwise dispose of, or grant any
option or other right to purchase, lease or otherwise acquire (each action
described in clauses (i) and (ii) of this subsection (e), including, without
limitation, any Sale and Leaseback Transaction, being a “Transfer”), any Asset
or Assets (or any direct or indirect Equity Interests in the owner thereof), or
obtain a release of the Liens created under the Loan Documents, in each case
other than the following Transfers and releases, which shall be permitted
hereunder only so long as no Default or Event of Default shall exist or would
result therefrom:
     (A) the Transfer of any Asset or Assets that are not Borrowing Base Assets
from any Loan Party to another Loan Party (other than the Parent Guarantor) or
from a Subsidiary of a Loan Party to another Subsidiary of such Loan Party or
any other Loan Party (other than the Parent Guarantor),
     (B) the Transfer of any Asset or Assets that are not Borrowing Base Assets
to any Person that is not a Loan Party, provided that (1) the Loan Parties shall
be in compliance with the covenants contained in Section 5.04 both immediately
prior to and on a pro forma basis immediately after giving effect to such
Transfer, and (2) in the case of any such Transfer which shall result in the
aggregate purchase price paid to the Loan Parties (or any of them) to exceed
$50,000,000 in any 12-month period and any such Transfer thereafter consummated
during such 12-month period, prior to the date of such Transfer, the Borrower
shall have delivered to the Administrative Agent (x) a Borrowing Base
Certificate demonstrating that the Total Borrowing Base Value (calculated on a
pro forma basis after giving effect to such Transfer and to any repayment of
Advances made at the time thereof) will be greater than or equal to the Facility
Exposure, and (y) a certificate of the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Borrower demonstrating
compliance with the foregoing clause (1) and confirming that no Default or Event
of Default shall exist on the date of such Transfer or will result therefrom,
together with supporting information in detail reasonably satisfactory to the
Administrative Agent,
     (C) the Transfer of any Borrowing Base Asset or Borrowing Base Assets to
any Person, or obtaining a release of the Liens created under the Loan Documents
with respect to a Borrowing Base Asset or Borrowing Base Assets, in each case
with the intention that such Borrowing Base Asset or Borrowing Base Assets, upon
consummation of such Transfer or release, shall no longer constitute a Borrowing
Base Asset or Borrowing Base Assets, provided that:
     (1) immediately after giving effect to such Transfer or release, as the
case may be, the remaining Borrowing Base Assets shall continue to satisfy the
requirements set forth in clauses (a) through (h) of the definition of Borrowing
Base Conditions,

89



--------------------------------------------------------------------------------



 



     (2) immediately after giving effect to such Transfer or release, as the
case may be, no Default or Event of Default shall exist or result therefrom,
     (3) the Loan Parties shall be in compliance with the covenants contained in
Section 5.04 both immediately prior to and on a pro forma basis immediately
after giving effect to such Transfer or release,
     (4) on or prior to the date of such Transfer or release, as the case may
be, the Borrower shall have delivered to the Administrative Agent a certificate
of the Chief Financial Officer (or other Responsible Officer performing similar
functions) of the Borrower demonstrating compliance with the foregoing clauses
(1) through (3), together with supporting information in detail reasonably
satisfactory to the Administrative Agent, and
     (5) With respect to a release of the Liens created under the Loan Documents
only, which release is not executed as a result of a Transfer or refinancing of
such Borrowing Base Asset, Borrower shall have received the prior written
approval of the release from the Administrative Agent and the Required Lenders,
or
     (D) the Transfer of (1) obsolete or worn out personal property in the
ordinary course of business or (2) inventory in the ordinary course of business,
which personal property or inventory, as the case may be, is used or held in
connection with an Asset.
Following (x) a Transfer of all Borrowing Base Assets owned or leased by a
Subsidiary Guarantor in accordance with Section 5.02(e)(ii)(C) or (y) the
release by a Subsidiary Guarantor of all Borrowing Base Assets owned or leased
by it such that such Borrowing Base Assets become non-Borrowing Base Assets
pursuant to Section 5.02(e)(ii)(C), the Administrative Agent shall, upon the
request of the Borrower and at the Borrower’s expense, promptly release such
Subsidiary Guarantor from the Guaranty and the Security Agreement.
     (f) Investments. Make or hold, or permit any of its Subsidiaries to make or
hold, any Investment other than:
     (i) Investments by the Loan Parties and their Subsidiaries in their
Subsidiaries outstanding on the date hereof and additional Investments in
wholly-owned Subsidiaries and, in the case of the Loan Parties (other than the
Parent Guarantor) and their Subsidiaries (and Joint Ventures in which such Loan
Parties and Subsidiaries hold any direct or indirect interest), Investments in
Assets (including by asset or Equity Interest acquisitions or investments in
Joint

90



--------------------------------------------------------------------------------



 



Ventures), in each case subject, where applicable, to the limitations set forth
in Section 5.02(f)(iv);
     (ii) Investments in Cash Equivalents;
     (iii) Investments consisting of intercompany Debt permitted under Section
5.02(b)(ii);
     (iv) Investments consisting of the following items so long as (y) the
aggregate amount outstanding, without duplication, of all Investments described
in this subsection does not exceed, (1) 35% of Total Asset Value during the
period from the Closing Date through the fiscal quarter of the Parent Guarantor
ending on June 30, 2011, (2) 30% of Total Asset Value during the period
thereafter ending with the fiscal quarter of the Parent Guarantor ending on
June 30, 2012 or (3) 25% of Total Asset Value, at any time thereafter, and
(z) the aggregate amount of each of the following items of Investments does not
exceed at any time the specified percentage of Total Asset Value set forth
below:
     (A) Investments in unimproved land and Development Assets (including such
assets that such Person has contracted to purchase for development with or
without options to terminate the purchase agreement but, in such instances,
limited solely to non-refundable deposits under such contracts and, to the
extent a Loan Party is obligated under any such contract, the amount of such
obligation), so long as the aggregate amount of such Investments, calculated on
the basis of the greater of actual cost or budgeted cost, does not at any time
exceed 10% and 20%, respectively, of Total Asset Value at such time,
     (B) Investments in Joint Ventures of any Loan Party so long as the
aggregate amount outstanding, without duplication, of all such Investments does
not at any time exceed 15% of Total Asset Value at such time, and
     (C) Investments permitted under this Subsection, other than the items of
Investments referred to in clauses (A) and (B) above, so long as the aggregate
amount of all such Investments does not at any time exceed 10% of Total Asset
Value at such time;
     (v) Investments, if any, outstanding on the date hereof in Subsidiaries
that are not wholly-owned by any Loan Party;
     (vi) Investments by the Borrower in Hedge Agreements permitted under
Section 5.02(b)(iii)(D);
     (vii) To the extent permitted by applicable law, loans or other extensions
of credit to officers, directors and employees of any Loan Party or any
Subsidiary of any Loan Party in the ordinary course of business, for travel,
entertainment, relocation and analogous ordinary business purposes, which

91



--------------------------------------------------------------------------------



 



Investments shall not exceed at any time $1,000,000 in the aggregate for all
Loan Parties;
     (viii) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
extended in the ordinary course of business in an aggregate amount for all Loan
Parties not to exceed at any time $5,000,000; and
     (ix) Investments received in satisfaction or partial satisfaction thereof
from financially troubled account debtors to the extent reasonably necessary in
order to prevent or limit loss.
     (g) Restricted Payments. In the case of the Parent Guarantor, declare or
pay any dividends, purchase, redeem, retire, defease or otherwise acquire for
value any of its Equity Interests now or hereafter outstanding, return any
capital to its stockholders, partners or members (or the equivalent Persons
thereof) as such, make any distribution of assets, Equity Interests, obligations
or securities to its stockholders, partners or members (or the equivalent
Persons thereof) as such (collectively, “Restricted Payments”); provided,
however, that (i) the Parent Guarantor may take such actions only so long as
(A) no Default or Event of Default shall have occurred and be continuing or
would result therefrom and (B) as of the date of such action, the Loan Parties
are in compliance with the covenants contained in Section 5.04 (both immediately
before and on a pro forma basis immediately after giving effect to such action),
(ii) the Parent Guarantor may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of the Parent Guarantor and (iii) the Parent Guarantor may purchase,
redeem, or otherwise acquire shares of its common stock or other common Equity
Interests or warrants or options to acquire any such shares with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other common Equity Interests, so long as the aggregate amount of such
purchases, redemptions and acquisitions of shares of common stock or other
common Equity Interests or warrants or options to acquire any such shares does
not at any time exceed 90% of the Funds From Operations for the consecutive four
fiscal quarters of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be. Notwithstanding anything herein to
the contrary, cash and stock dividends payable by the Parent Guarantor on Equity
Interests shall be permitted to the extent necessary to maintain the Parent’s
REIT status, provided that the cash component of such dividends shall be the
minimum amount required by law or regulation for such purpose.
     (h) Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, in each case in any material respect, its limited
liability company agreement, partnership agreement, certificate of incorporation
or bylaws or other constitutive documents, provided that any amendment to any
such constitutive document that would be adverse to any of the Secured Parties
shall be deemed “material” for purposes of this Section; and provided further
that any amendment to any such constitutive document that would designate such
Subsidiary as a “special purpose entity”

92



--------------------------------------------------------------------------------



 



or otherwise confirm such Subsidiary’s status as a “special purpose entity”
shall be deemed “not material” for purposes of this Section.
     (i) Accounting Changes. Make or permit, or permit any of its Subsidiaries
to make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.
     (j) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions or any other derivative transaction not
entered into to hedge against interest rate fluctuations in the ordinary course
of business.
     (k) Payment Restrictions Affecting Subsidiaries. Directly or indirectly,
enter into or suffer to exist, or permit any of its Subsidiaries to enter into
or suffer to exist, any agreement or arrangement limiting the ability of any of
its Subsidiaries to declare or pay dividends or other distributions in respect
of its Equity Interests or repay or prepay any Debt owed to, make loans or
advances to, or otherwise transfer assets to or invest in, the Borrower or any
Subsidiary of the Borrower (whether through a covenant restricting dividends,
loans, asset transfers or investments, a financial covenant or otherwise),
except (i) the Loan Documents, (ii) any agreement or instrument evidencing
Surviving Debt, (iii) any agreement or instrument evidencing Non-Recourse Debt,
provided that the terms of such Debt, and of such agreement or instrument, do
not restrict distributions in respect of Equity Interests in Subsidiaries
directly or indirectly owning Borrowing Base Assets, (iv) any agreement in
effect at the time such Subsidiary becomes a Subsidiary of the Borrower, so long
as such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary of the Borrower or (v) with respect to agreements or
instruments which limit the ability of Subsidiaries to declare or pay dividends
or pay distributions in respect of its Equity Interests only, such agreements
which impose any such restriction solely after the occurrence of a default or
event of default.
     (l) Amendment, Etc. of Material Contracts. Cancel or terminate any Material
Contract or consent to or accept any cancellation or termination thereof, amend
or otherwise modify any Material Contract or give any consent, waiver or
approval thereunder, waive any default under or breach of any Material Contract,
agree in any manner to any other amendment, modification or change of any term
or condition of any Material Contract or take any other action in connection
with any Material Contract that would impair in any material respect the value
of the interest or rights of any Loan Party thereunder or that would impair or
otherwise adversely affect in any material respect the interest or rights, if
any, of any Agent or any Lender Party, or permit any of its Subsidiaries to do
any of the foregoing, in each case in a manner that could reasonably be expected
to have a Material Adverse Effect, in each case taking into account the effect
of any agreements that supplement or serve to substitute for, in whole or in
part, such Material Contract.
     (m) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets (including, without

93



--------------------------------------------------------------------------------



 



limitation, any Borrowing Base Assets), except (i) pursuant to the Loan
Documents or (ii) with respect to any property or assets other than the
Borrowing Base Assets in connection with
     (A) any Non-Recourse Debt permitted by Section 5.02(b)(iii)(E), provided
that the terms of such Debt, and of any agreement entered into and of any
instrument issued in connection therewith, (1) do not provide for or prohibit or
condition the creation of any Lien on any Borrowing Base Assets and are
otherwise permitted by the Loan Documents and (2) solely prohibit Liens on the
property of the Person incurring such Non-Recourse Debt and the Equity Interests
in such Person,
     (B) any purchase money Debt permitted under Section 5.02(b)(iii)(A) solely
to the extent that the agreement or instrument governing such Debt prohibits a
Lien on the property acquired with the proceeds of such Debt,
     (C) any Capitalized Lease permitted by Section 5.02(b)(iii)(B) solely to
the extent that such Capitalized Lease prohibits a Lien on the property subject
thereto, or
     (D) any Debt outstanding on the date any Subsidiary of the Borrower becomes
such a Subsidiary (so long as such agreement was not entered into solely in
contemplation of such Subsidiary becoming a Subsidiary of the Borrower),
     (E) any Surviving Debt and any Refinancing Debt extending, refunding, or
refinancing such Surviving Debt, so long as the prohibitions or conditions
contained in such Refinancing Debt are no more restrictive than the
corresponding provisions contained in the Debt which is extended, refunded or
refinanced thereby,
     (F) any unsecured Recourse Debt permitted by Section 5.02(b)(iii)(F) or
other Debt permitted by Section 5.02(b)(vii); and
     (G) any Recourse Debt permitted by Section 5.02(b)(iv).
     (n) Parent Guarantor as Holding Company. In the case of the Parent
Guarantor, not enter into or conduct any business, or engage in any activity
(including, without limitation, any action or transaction that is required or
restricted with respect to the Borrower and its Subsidiaries under Sections 5.01
and 5.02 without regard to any of the enumerated exceptions to such covenants),
other than (i) the holding of the direct and indirect Equity Interests of the
Borrower; (ii) the performance of the duties of sole general partner of the
Borrower through the Parent Guarantor’s indirect ownership of all of the
membership interests in such general partner; (iii) the performance of its
Obligations (subject to the limitations set forth in the Loan Documents) under
each Loan Document to which it is a party; (iv) the making of equity or
subordinate debt Investments in the Borrower and its Subsidiaries, provided each
such Investment shall be on terms acceptable to the Administrative Agent; and
(v) activities incidental to each of the foregoing.

94



--------------------------------------------------------------------------------



 



     (o) Multiemployer Plans. Neither any Loan Party nor any ERISA Affiliate
will contribute to or be required to contribute to any Multiemployer Plan.
     (p) Management Agreements. The Borrower shall not and shall not permit any
Guarantor to enter into any Management Agreement with a third party manager
after the date hereof for any Borrowing Base Asset without the prior written
consent of the Administrative Agent (which shall not be unreasonably withheld),
and after such approval, no such Management Agreement shall be modified in any
material respect or terminated without Administrative Agent’s prior written
approval, such approval not to be unreasonably withheld. Administrative Agent
may condition any approval of a new manager upon the execution and delivery to
Agent of a collateral assignment of such management agreement to Agent and a
subordination of the manager’s rights thereunder to the rights of the
Administrative Agent and the Lender Parties under the Loan Documents.
          SECTION 5.03. Reporting Requirements. So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Agents and the Lender
Parties in accordance with Section 9.02(b):
     (a) Default Notice. As soon as possible and in any event within two
Business Days after the occurrence of each Default or any event, development or
occurrence reasonably expected to result in a Material Adverse Effect continuing
on the date of such statement, a statement of the Chief Financial Officer (or
other Responsible Officer) of the Parent Guarantor setting forth details of such
Default or such event, development or occurrence and the action that the Parent
Guarantor has taken and proposes to take with respect thereto.
     (b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent Guarantor and its Subsidiaries, including therein
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by (x) an opinion acceptable to the Administrative Agent of KPMG LLP
or other independent public accountants of recognized standing acceptable to the
Required Lenders, and (y) if and as required by the rules and regulations
promulgated by the United States Securities and Exchange Commission, a report of
such independent public accountants as to the Borrower’s internal controls
required under Section 404 of the Sarbanes-Oxley Act of 2002, in each case
certified in a manner to which the Administrative Agent has not objected,
together with (i) a certificate of such accounting firm to the Lender Parties
stating that in the course of the regular audit of the business of the Parent
Guarantor and its Subsidiaries, which audit was conducted by such accounting
firm in accordance with generally accepted auditing standards, such accounting
firm has obtained no knowledge of non-compliance with any of the covenants
contained in

95



--------------------------------------------------------------------------------



 



Section 5.04, or if, in the opinion of such accounting firm, any such
non-compliance has occurred, a statement as to the nature thereof, (ii) a
schedule in form satisfactory to the Administrative Agent of the computations
used by such accountants in determining, as of the end of such Fiscal Year,
compliance with the covenants contained in Section 5.04, provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Parent Guarantor shall also provide, if necessary for the
determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP and (iii) a certificate of the
Chief Financial Officer (or other Responsible Officer) of the Parent Guarantor
stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that the Parent Guarantor has taken and proposes to take with respect thereto.
     (c) Quarterly Financials. As soon as available and in any event within
45 days after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the Parent Guarantor and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Executive Officer,
Chief Financial Officer or Treasurer (or other Responsible Officer performing
similar functions) of the Parent Guarantor as having been prepared in accordance
with GAAP (it being acknowledged that a copy of the quarterly financials filed
by the Parent Guarantor with the Securities and Exchange Commission shall
satisfy the foregoing requirements), together with (i) a certificate of such
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Parent Guarantor has taken and proposes to take with respect
thereto and (ii) a schedule in form satisfactory to the Administrative Agent of
the computations used by the Parent Guarantor in determining compliance with the
covenants contained in Section 5.04, provided that in the event of any change in
GAAP used in the preparation of such financial statements, the Parent Guarantor
shall also provide, if necessary for the determination of compliance with
Section 5.04, a statement of reconciliation conforming such financial statements
to GAAP.
     (d) Borrowing Base Certificate. (i) As soon as available and in any event
within 45 days after the end of each calendar quarter, (ii) at the time any
Proposed Borrowing Base Asset is included in the definition of “Borrowing Base
Asset,” (iii) at the time any Borrowing Base Asset is the subject of a Transfer
or a release of Liens such that it no longer constitutes a Borrowing Base Asset
or (iv) at any time a Borrowing Base Asset fails to satisfy all of the Borrowing
Base Conditions, a Borrowing Base Certificate, as at the end of such quarter or
as of the applicable date, certified by the Chief Financial

96



--------------------------------------------------------------------------------



 



Officer (or other Responsible Officer performing similar functions) of the
Parent Guarantor.
     (e) Annual Budgets. As soon as available and in any event within 45 days
after the end of each Fiscal Year, forecasts prepared by management of the
Parent Guarantor, in form satisfactory to the Administrative Agent, of balance
sheets, income statements and cash flow statements on a quarterly basis for the
then current Fiscal Year and on an annual basis for each Fiscal Year thereafter
until the Termination Date.
     (f) Reconciliation Statements. If, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in Section 4.01(g), the Consolidated financial
statements of the Parent Guarantor and its Subsidiaries delivered pursuant to
Section 5.03(b), (c) or (f) (i) will differ in any material respect from the
Consolidated financial statements that would have been delivered pursuant to
such Section had no such change in accounting principles and policies been made,
then (i) together with the first delivery of financial statements pursuant to
Section 5.03(b), (c) or (f) (i) following such change, Consolidated financial
statements of the Parent Guarantor and its Subsidiaries for the fiscal quarter
immediately preceding the fiscal quarter in which such change is made, prepared
on a pro forma basis as if such change had been in effect during such fiscal
quarter, and (ii) together with each delivery of financial statements pursuant
to Section 5.03(b), (c) or (f) (i) following such change, a written statement of
the chief accounting officer or chief financial officer of the Parent Guarantor
setting forth the differences (including any differences that would affect any
calculations relating to the financial covenants set forth in Section 5.04)
which would have resulted if such financial statements had been prepared without
giving effect to such change.
     (g) Material Litigation. Promptly after the commencement thereof, notice of
all actions, suits, investigations, litigation and proceedings before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any Loan Party or any of its
Subsidiaries of the type described in Section 4.01(f), and promptly after the
occurrence thereof, notice of any adverse change in the status or the financial
effect on any Loan Party or any of its Subsidiaries of the Material Litigation
from that described on Schedule 4.01(f) hereto.
     (h) Securities Reports. Promptly after the sending or filing thereof,
copies of all proxy statements, financial statements and reports that any Loan
Party or any of its Subsidiaries sends to the holders of its Equity Interests,
and copies of all regular, periodic and special reports, and all registration
statements, that any Loan Party or any of its Subsidiaries files with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or with any national securities exchange.
     (i) Real Property. As soon as available and in any event within 15 days
after the end of each fiscal quarter of each Fiscal Year, a report supplementing
Schedule 4.01(q) hereto, including an identification of all owned and leased
real property acquired or disposed of by any Loan Party or any of its
Subsidiaries during such fiscal quarter, a list and description (including the
street address, county or other relevant

97



--------------------------------------------------------------------------------



 



jurisdiction, state, record owner, book value thereof and, in the case of leases
of property, lessor, lessee, expiration date and annual rental cost thereof) of
all real property acquired or leased by any Loan Party or any of its
Subsidiaries during such fiscal quarter and a description of such other changes
in the information included in such Schedules as may be necessary for such
Schedules to be accurate and complete.
     (j) Assets Reports. As soon as available and in any event within 45 days
after the end of each quarter of each Fiscal Year, a report listing and
describing (in detail reasonably satisfactory to the Administrative Agent) all
Assets of the Parent Guarantor and its Subsidiaries as of the end of such
quarter in form and substance reasonably satisfactory to the Administrative
Agent.
     (k) Environmental Conditions. Notice to the Administrative Agent
(i) promptly upon obtaining knowledge of any material violation of any
Environmental Law affecting any Asset or the operations thereof or the
operations of any of its Subsidiaries, (ii) promptly upon obtaining knowledge of
any known release, discharge or disposal of any Hazardous Materials at, from, or
into any Asset which it reports in writing or is legally required to report in
writing to any governmental authority and which is material in amount or nature
or which could reasonably be expected to materially adversely affect the value
of such Asset, (iii) promptly upon its receipt of any written notice of material
violation of any Environmental Laws or of any material release, discharge or
disposal of Hazardous Materials in violation of any Environmental Laws or any
matter that could reasonably be expected to result in an Environmental Action,
including a notice or claim of liability or potential responsibility from any
third party (including without limitation any federal, state or local
governmental officials) and including notice of any formal inquiry, proceeding,
demand, investigation or other action with regard to (A) such Loan Party’s or
any other Person’s operation of any Asset in compliance with Environmental Laws,
(B) Hazardous Materials contamination on, from or into any Asset, or
(C) investigation or remediation of off-site locations at which such Loan Party
or any of its predecessors are alleged to have directly or indirectly disposed
of Hazardous Materials, or (iv) upon such Loan Party’s obtaining knowledge that
any expense or loss has been incurred by such governmental authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Materials with respect to which such Loan Party or any Joint Venture
could reasonably be expected to incur material liability or for which a Lien may
be imposed on any Asset, provided that notice is required only for any of the
events described in clauses (i) through (iv) above that could reasonably be
expected to result in a Material Adverse Effect, could reasonably be expected to
result in a material Environmental Action with respect to any Borrowing Base
Asset or could reasonably be expected to result in a Lien against any Borrowing
Base Asset.
     (l) Borrowing Base Asset Value. Promptly after discovery of any setoff,
claim, withholding or defense asserted or effected against any Loan Party, or to
which any Borrowing Base Asset is subject, which could reasonably be expected to
(i) have a material adverse effect on the value of a Borrowing Base Asset,
(ii) have a Material Adverse Effect or (iii) result in the imposition or
assertion of a Lien against any

98



--------------------------------------------------------------------------------



 



Borrowing Base Asset which is not a Permitted Lien, notice to the Administrative
Agent thereof.
     (m) Compliance with Borrowing Base Asset Conditions. Promptly after
obtaining actual knowledge of any condition or event which causes any Borrowing
Base Asset to fail to satisfy any of the Borrowing Base Conditions (other than
those Borrowing Base Conditions, if any, that have theretofore been waived by
the Administrative Agent and the Required Lenders with respect to any particular
Borrowing Base Asset, to the extent of such waiver), notice to the
Administrative Agent thereof.
     (n) Appraisals. Promptly upon the written request of the Administrative
Agent or the Required Lenders and at the expense of the Borrower, Appraisals of
the Borrowing Base Assets that are the subject of such request, provided, that
so long as no Event of Default then exists, the Borrower shall not be required
to deliver an Appraisal of a Borrowing Base Asset more frequently than once
during the term of the Facility (other than the Appraisal required in connection
with the extension of the Termination Date).
     (o) Other Information. Promptly, such other information respecting the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any Loan Party or any of its Subsidiaries as the
Administrative Agent, or any Lender Party through the Administrative Agent, may
from time to time reasonably request.
     (p) Management Agreements and Material Contracts. Promptly following
execution thereof by all parties thereto, a copy of any Management Agreement or
Material Contract entered into with respect to any Borrowing Base Asset after
the date hereof.
          SECTION 5.04. Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have, at any
time after the Initial Extension of Credit, any Commitment hereunder, the Parent
Guarantor will:
     (a) Parent Guarantor Financial Covenants.
     (i) Maximum Leverage Ratio. Maintain as of each Test Date, a Leverage Ratio
of not greater than 0.60:1.00.
     (ii) Maximum Secured Recourse Debt Ratio. Maintain as of each Test Date, a
Secured Recourse Debt Ratio of not greater than 20%.
     (iii) Minimum Tangible Net Worth. Maintain at all times tangible net worth
of the Parent Guarantor and its Subsidiaries, as determined in accordance with
GAAP (but excluding accumulated depreciation on all Real Property), of not less
than the sum of $217,514,250 plus an amount equal to 75% times the net cash
proceeds of all issuances and primary sales of Equity Interests of the Parent
Guarantor or any of its Subsidiaries consummated following the Closing Date.

99



--------------------------------------------------------------------------------



 



     (iv) Minimum Ratio of Fixed Rate Debt for Borrowed Money and Debt for
Borrowed Money Subject to Hedge Agreements to Debt for Borrowed Money. Maintain
as of each Test Date, a ratio of fixed rate Debt for Borrowed Money and Debt for
Borrowed Money subject to Hedge Agreements to all Debt for Borrowed Money of not
less than 66.67%.
     (v) Maximum Dividend Payout Ratio. Maintain as of each Test Date, a
Dividend Payout Ratio of equal to or less than (A) 90% or (B) such greater
amount as may be required by applicable law to maintain status as a REIT for tax
purposes.
     (vi) Minimum Fixed Charge Coverage Ratio. Maintain as of each Test Date, a
Fixed Charge Coverage Ratio of not less than 1.50:1.00.
          (b) Borrowing Base Covenants.
     (i) Maximum Facility Exposure to Borrowing Base Asset Value. Not permit at
any time the Facility Exposure at such time to exceed the Total Borrowing Base
Value at such time.
     (ii) Minimum Borrowing Base Debt Service Coverage Ratio. Maintain as of
each Test Date, a Borrowing Base Debt Service Coverage Ratio of not less than
1.50:1.00.
     (iii) Minimum Appraised Value. Not permit at any time the Appraised Value
of the Borrowing Base Assets in the aggregate to be less than $130,000,000.
     (iv) Minimum Number of Borrowing Base Assets. Not permit at any time the
number of Campus Housing Assets comprising the Borrowing Base Assets to be fewer
than ten.
     (v) Maximum Size of Individual Borrowing Base Asset. Not permit at any time
the Appraised Value of any individual Borrowing Base Asset to exceed 15% of the
Appraised Value of the Borrowing Base Assets in the aggregate.
     (vi) Minimum Weighted Average Occupancy of the Borrowing Base Assets. Not
permit at any time the average occupancy of the Borrowing Base Assets, weighted
based upon the number of beds comprising each Borrowing Base Asset, to equal
less than 80%.
     All calculations described above in Sections 5.04(a) and 5.04(b) that
pertain to the fiscal quarters of the Parent Guarantor ending on or prior to
September 30, 2010 shall be made on a pro forma basis, including to give effect
to the IPO and the Formation Transactions. To the extent any calculations
described in Sections 5.04(a) or 5.04(b) are required to be made on any date of
determination other than the last day of a fiscal quarter of the Parent
Guarantor, such calculations shall be made on a pro forma basis to account for
any acquisitions or dispositions of Assets, and the incurrence or repayment of
any Debt for Borrowed Money relating to such

100



--------------------------------------------------------------------------------



 



Assets, that have occurred since the last day of the fiscal quarter of the
Parent Guarantor most recently ended. To the extent any calculations described
in Sections 5.04(a) or 5.04(b) are required to be made on a Test Date relating
to an Advance, a merger permitted under Section 5.02(d), a Transfer permitted
under Section 5.02(e)(ii)(C) or the release of a Borrowing Base Asset, such
calculations shall be made both before and on a pro forma basis after giving
effect to such Advance, merger, Transfer or such other event, as applicable. All
such calculations shall be reasonably acceptable to the Administrative Agent.
          SECTION 5.05. Ground Lease Covenants.
     (a) Each Loan Party shall (i) pay or cause to be paid on or before the due
date thereof all Ground Lease Payments, (ii) perform and observe every covenant
to be performed or observed by a Loan Party under the applicable Ground Lease;
(iii) refrain from doing anything and not do or permit any act, event or
omission, as a result of which, there is reasonably likely to occur a default or
breach under any Ground Lease; (iv) promptly give Administrative Agent notice of
any default under any Ground Lease upon learning of such default and promptly
deliver to Administrative Agent a copy of each notice of default and all
responses to such notice of default and all other material instruments, notices
or demands received or delivered by a Loan Party under or in connection with the
applicable Ground Lease; (v) promptly notify Administrative Agent in writing in
the event of the initiation of any litigation or arbitration proceeding
affecting a Loan Party or the Real Property under or in connection with the
applicable Ground Lease; (vi) not voluntarily or involuntarily, directly or
indirectly, surrender, terminate or cancel any Ground Lease nor, without the
prior written consent of Administrative Agent, fail to exercise in a timely
manner any purchase option(s) or renewal option(s) contained in any Ground
Lease; and (vii) not modify, alter or amend any Ground Lease, either orally or
in writing without the prior written consent of the Administrative Agent. Any
assignment, transfer, conveyance, surrender, termination, cancellation,
modification, alteration or amendment of any Ground Lease in contravention of
the foregoing shall be void and of no force and effect.
     (b) Each Loan Party acknowledges and agrees that no release or forbearance
of any of its obligations under any Ground Lease or otherwise shall release such
Loan Party from any of its obligations under the Loan Documents, including
without limitation the performance of all of the terms, provisions, covenants,
conditions and agreements contained in any applicable Ground Lease, to be kept,
performed and complied with by such Loan Party therein.
     (c) In the event of a default by any Loan Party under any Ground Lease,
Administrative Agent may (but shall not be obligated to), in its sole discretion
and without notice to any Loan Party, cause such default or defaults by such
Loan Party to be remedied and otherwise take or perform such other actions as
Administrative Agent may reasonably deem necessary or desirable as a result
thereof or in connection therewith. Borrower shall reimburse Administrative
Agent for all advances reasonably made and expenses reasonably incurred by
Administrative Agent in curing any such default(s) (including, without
limitation, reasonable attorneys’ fees), together with interest thereon from the
date incurred until the same is paid in full to Administrative Agent and all
such

101



--------------------------------------------------------------------------------



 



sums so advanced shall be secured by the applicable Mortgage. The provisions of
this subsection are in addition to any other right or remedy given to or allowed
Administrative Agent under such Ground Lease or otherwise.
     (d) If any Ground Lease is cancelled or terminated and Administrative Agent
or its nominee shall acquire an interest in any new lease of the Real Property,
each Loan Party shall have no right, title or interest in or to the new lease or
the leasehold estate created by such new lease.
     (e) Each Loan Party shall from time to time within ten (10) Business Days
of Administrative Agent’s request to execute and deliver, use reasonable efforts
to obtain from the ground lessor, an estoppel certificate in a form reasonably
acceptable to Administrative Agent certifying to such matters as Administrative
Agent may reasonably require, including without limitation, the following:
(a) the name of the tenant entitled to possession of the leasehold estate under
the applicable Ground Lease; (b) that the applicable Ground Lease is in full
force and effect and has not been modified or, if it has been modified, the date
of each such modification (together with copies of each modification); (c) the
date to which the fixed (or base) rent has been paid under the applicable Ground
Lease; (d) the dates to which all other fees or charges have been paid under the
applicable Ground Lease; (e) whether any notice of default has been sent to any
Loan Party under the applicable Ground Lease which has not been cured, and if
such notice has been sent, the date it was sent and the nature of the default;
(f) to the best of the ground lessor’s knowledge, whether any Loan Party is in
default under such Ground Lease, and if so, the nature thereof in reasonable
detail.
     (f) Notwithstanding anything contained herein or otherwise to the contrary,
Administrative Agent shall not have any liability or obligation under any Ground
Lease, by virtue of its acceptance of the applicable Mortgage. Each Loan Party
acknowledges and agrees that Administrative Agent shall be liable for the
obligations of a Loan Party arising under any Ground Lease, as applicable, for
only that period of time, if any, during which Administrative Agent is in
possession of the leasehold estate created thereby and has acquired, by
foreclosure, power of sale or otherwise, and is holding, all of such Loan
Party’s right, title and interest as tenant under the applicable Ground Lease.
     (g) Notwithstanding anything contained herein or otherwise to the contrary,
each Loan Party hereby assigns, transfers and sets over to Administrative Agent
any and all rights and interests that may arise in favor of such Loan Party in
connection with or as a result of the bankruptcy or insolvency of the ground
lessor, as applicable, including, without limitation, all of such Loan Party’s
right, title and interest in, to and under §365 of the Bankruptcy Code (11
U.S.C. §365), as the same may be amended, supplemented or modified from time to
time.
     (h) In the event that it is claimed by any governmental authority that any
tax is due, unpaid or payable by a Loan Party upon or in connection with any
Ground Lease, such Loan Party shall promptly either (a) pay such tax, charge or
imposition when due and deliver to Administrative Agent reasonably satisfactory
proof of payment thereof or (b) contest such tax in accordance with the
applicable provisions of this Agreement. If

102



--------------------------------------------------------------------------------



 



liability for such tax is asserted against Administrative Agent, Administrative
Agent will give to such Loan Party prompt notice of such claim, and such Loan
Party, upon complying with the provisions of this Agreement shall have full
right and authority to contest such claim.
     (i) It shall be an immediate Event of Default hereunder if: (a) a Loan
Party shall fail in the payment of any Ground Lease Payments as and when the
same is payable under the applicable Ground Lease (unless waived by the ground
lessor under such Ground Lease); (b) there shall occur any default by a Loan
Party under the applicable Ground Lease in the observance or performance of any
term, covenant or condition on the part of such Loan Party to be observed or
performed thereunder (unless waived by the lessor under such Ground Lease);
(c) any one or more of the events referred to in the applicable Ground Lease
shall occur which would cause the applicable Ground Lease to terminate without
notice or action by the ground lessor under such Ground Lease or which would
entitle the ground lessor to terminate such Ground Lease by giving notice to a
Loan Party (unless waived by the lessor under such Ground Lease); (d) the
leasehold estate created by any Ground Lease shall be surrendered or such Ground
Lease shall be terminated or canceled for any reason or under any circumstances,
or (e) any of the terms, covenants or conditions of any Ground Lease shall in
any manner be materially modified, changed, supplemented, altered, or amended
without the prior written consent of Administrative Agent.
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) Failure to Make Payments When Due. (i) The Borrower shall fail to pay
any principal of any Advance when the same shall become due and payable or
(ii) the Borrower shall fail to pay any interest on any Advance, or any Loan
Party shall fail to make any other payment under any Loan Document, in each case
under this clause (ii) within three Business Days after the same becomes due and
payable; or
     (b) Breach of Representations and Warranties. Any representation or
warranty made by any Loan Party (or any of its officers or the officers of its
general partner or managing member, as applicable) under or in connection with
any Loan Document shall prove to have been incorrect in any material respect
when made; or
     (c) Breach of Certain Covenants. The Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 2.03(e), 2.14,
5.01(d), (e), (f), (i), (j), (n), (o), (p), (q), (r) or (s), 5.02, 5.03 or 5.04;
or
     (d) Other Defaults under Loan Documents. Any Loan Party shall fail to
perform or observe any other term, covenant or agreement contained in any Loan
Document on its part to be performed or observed if such failure shall remain
unremedied for 30 days after the earlier of the date on which (i) a Responsible
Officer becomes aware

103



--------------------------------------------------------------------------------



 



of such failure or (ii) written notice thereof shall have been given to the
Borrower by any Agent or any Lender Party; or
     (e) Cross Defaults. (i) Any Loan Party or any Subsidiary thereof shall fail
to pay any principal of, premium or interest on or any other amount payable in
respect of any Material Debt when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise and
after the expiration of any cure period thereunder); or (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Material Debt, if (A) the effect of such event or condition is to
permit the acceleration of the maturity of such Material Debt or otherwise
permit the holders thereof to cause such Material Debt to mature, and (B) such
event or condition shall remain unremedied or otherwise uncured for a period of
30 days; or (iii) the maturity of any such Material Debt shall be accelerated or
any such Material Debt shall be declared to be due and payable or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Debt shall be required to be made, in each case prior to
the stated maturity thereof; or
     (f) Insolvency Events. Any Loan Party or any Subsidiary thereof shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Loan Party or any Subsidiary thereof seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 30 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any Subsidiary thereof shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); or
     (g) Monetary Judgments. Any judgments or orders, either individually or in
the aggregate, for the payment of money in excess of $5,000,000 shall be
rendered against any Loan Party or any Subsidiary thereof and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not give rise to an Event of Default under this
Section 6.01(g) if and so long as (A) the amount of such judgment or order which
remains unsatisfied is covered by a valid and binding policy of insurance
between the respective Loan Party or Subsidiary and the insurer covering full
payment of such unsatisfied amount and (B) such insurer, which shall be rated at
least “A” by

104



--------------------------------------------------------------------------------



 



A.M. Best Company, has been notified, and has not disputed the claim made for
payment, of the amount of such judgment or order; or
     (h) Non-Monetary Judgments. Any non-monetary judgment or order shall be
rendered against any Loan Party or Subsidiary thereof that could reasonably be
expected to result in a Material Adverse Effect, and there shall be any period
of 30 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or
     (i) Unenforceability of Loan Documents. Any provision of any Loan Document
after delivery thereof pursuant to Section 3.01 or 5.01(j) shall for any reason
(other than pursuant to the terms thereof) cease to be valid and binding on or
enforceable against any Loan Party which is party to it, or any such Loan Party
shall so state in writing; or
     (j) Security Failure. Any Collateral Document or financing statement after
delivery thereof pursuant to Section 3.01 or 5.01(j) shall for any reason (other
than pursuant to the terms thereof) cease to create a valid and perfected first
priority lien on and security interest in the Collateral purported to be covered
thereby; or
     (k) Change of Control. A Change of Control shall occur; or
     (l) ERISA Events. Any ERISA Event shall have occurred with respect to a
Plan and the sum (determined as of the date of occurrence of such ERISA Event)
of the Insufficiency of such Plan and the Insufficiency of any and all other
Plans with respect to which an ERISA Event shall have occurred and then exist
(or the liability of the Loan Parties and the ERISA Affiliates related to such
ERISA Event) exceeds $5,000,000;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender
pursuant to Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the consent, of the Required Lenders, (A) by notice
to the Borrower, declare the Advances, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower, and (B) by notice to each party required under the terms
of any agreement in support of which a Letter of Credit is issued, request that
all Obligations under such agreement be declared to be due and payable;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under any Bankruptcy Law, (y) the
Commitments of each Lender Party and the obligation of each Lender Party to make
Advances (other than Letter of Credit Advances by an Issuing Bank or a Lender
pursuant to Section 2.03(c) and Swing Line Advances by a Lender pursuant to
Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit shall
automatically be terminated and (z) the Advances,

105



--------------------------------------------------------------------------------



 



all such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.
          SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Administrative Agent may, or shall at the request of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, pay to the Administrative Agent on behalf of the
Lender Parties in same day funds at the Administrative Agent’s office designated
in such demand, for deposit in the L/C Cash Collateral Account, an amount equal
to the aggregate Available Amount of all Letters of Credit then outstanding. If
at any time the Administrative Agent or the Issuing Bank determines that any
funds held in the L/C Cash Collateral Account are subject to any right or claim
of any Person other than the Agents and the Lender Parties with respect to the
Obligations of the Loan Parties under the Loan Documents, or that the total
amount of such funds is less than the aggregate Available Amount of all Letters
of Credit, the Borrower will, forthwith upon demand by the Administrative Agent,
pay to the Administrative Agent, as additional funds to be deposited and held in
the L/C Cash Collateral Account, an amount equal to the excess of (a) such
aggregate Available Amount over (b) the total amount of funds, if any, then held
in the L/C Cash Collateral Account that the Administrative Agent, as the case
may be, determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit in the L/C Cash
Collateral Account, such funds shall be applied to reimburse the relevant
Issuing Bank or Lenders, as applicable, to the extent permitted by applicable
law.
ARTICLE VII
GUARANTY
          SECTION 7.01. Guaranty; Limitation of Liability. (a) Each Guarantor
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all Obligations of each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Secured Party in enforcing any rights under this Agreement or any
other Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to any Secured
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party. This
Guaranty is and constitutes a guaranty of payment and not merely of collection.
          (b) Each Guarantor, the Administrative Agent and each other Lender
Party and, by its acceptance of the benefits of this Guaranty, each other
Secured Party, hereby confirms

106



--------------------------------------------------------------------------------



 



that it is the intention of all such Persons that this Guaranty and the
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of each
Guarantor hereunder. To effectuate the foregoing intention, the Guarantors, the
Administrative Agent, the other Lender Parties and, by their acceptance of the
benefits of this Guaranty, the other Secured Parties hereby irrevocably agree
that the Obligations of each Guarantor under this Guaranty at any time shall be
limited to the maximum amount as will result in the Obligations of such
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance.
          (c) Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Secured Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents.
          SECTION 7.02. Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the other Loan Documents, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of the Administrative Agent or any other Secured Party with
respect thereto. The Obligations of each Guarantor under or in respect of this
Guaranty are independent of the Guaranteed Obligations or any other Obligations
of any other Loan Party under or in respect of this Agreement or the other Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:
     (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;
     (c) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

107



--------------------------------------------------------------------------------



 



     (d) any manner of application of collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
Obligations of any Loan Party under the Loan Documents or any other assets of
any Loan Party or any of its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
     (f) any failure of the Administrative Agent or any other Secured Party to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party now or hereafter known to the Administrative Agent or such
other Secured Party (each Guarantor waiving any duty on the part of the
Administrative Agent and each other Secured Party to disclose such information);
     (g) the failure of any other Person to execute or deliver this Agreement,
any other Loan Document, any Guaranty Supplement or any other guaranty or
agreement or the release or reduction of liability of any Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.
          SECTION 7.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person or any collateral.
          (b) Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
          (c) Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by the Administrative Agent or any other Secured Party that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any

108



--------------------------------------------------------------------------------



 



of the other Loan Parties, any other guarantor or any other Person or any
collateral and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.
          (d) Each Guarantor acknowledges that the Administrative Agent may,
without notice to or demand upon such Guarantor and without affecting the
liability of such Guarantor under this Guaranty, foreclose under any mortgage by
nonjudicial sale, and each Guarantor hereby waives any defense to the recovery
by the Administrative Agent and the other Secured Parties against such Guarantor
of any deficiency after such nonjudicial sale and any defense or benefits that
may be afforded by applicable law.
          (e) Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of the Administrative Agent or any other Secured Party to
disclose to such Guarantor any matter, fact or thing relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower, any other Loan Party or any of their Subsidiaries now
or hereafter known by the Administrative Agent or such other Secured Party.
          (f) Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by
this Agreement and the other Loan Documents and that the waivers set forth in
Section 7.02 and this Section 7.03 are knowingly made in contemplation of such
benefits.
          SECTION 7.04. Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty, this
Agreement or any other Loan Document, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of any Secured Party against the
Borrower, any other Loan Party or any other insider guarantor or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower, any other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations and all other amounts payable under
this Guaranty shall have been paid in full in cash, all Letters of Credit shall
have expired or been terminated, all Secured Hedge Agreements shall have expired
or been terminated and the Commitments shall have expired or been terminated. If
any amount shall be paid to any Guarantor in violation of the immediately
preceding sentence at any time prior to the latest of (a) the payment in full in
cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty, (b) the termination in whole of the Commitments and (c) the latest
date of expiration or termination of all Letters of Credit and all Secured Hedge
Agreements, such amount shall be received and held in trust for the benefit of
the Secured Parties, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Loan Documents. If (i) any Guarantor shall

109



--------------------------------------------------------------------------------



 



make payment to any Secured Party of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash, (iii) the
termination in whole of the Commitments shall have occurred and (iv) all Letters
of Credit and all Secured Hedge Agreements shall have expired or been
terminated, the Administrative Agent and the other Secured Parties will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.
          SECTION 7.05. Guaranty Supplements. Upon the execution and delivery by
any Person of a Guaranty Supplement, (i) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Agreement to a “Guarantor” or a “Loan Party” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (ii) each reference herein to “this Agreement”, “this
Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Agreement and this Guaranty, and each reference in any other Loan Document to
the “Loan Agreement”, “Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Agreement and this Guaranty, shall mean and be a
reference to this Agreement and this Guaranty as supplemented by such Guaranty
Supplement.
          SECTION 7.06. Indemnification by Guarantors. (a) Without limitation on
any other Obligations of any Guarantor or remedies of the Administrative Agent
or the Secured Parties under this Agreement, this Guaranty or the other Loan
Documents, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless the Administrative Agent, each
other Secured Party and each of their Affiliates and their respective officers,
directors, employees, agents, partners and advisors (each, an “Indemnified
Party”) from and against, and shall pay on demand, any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Loan Party enforceable against such Loan Party in accordance with their terms.
          (b) Each Guarantor hereby also agrees that no Indemnified Party shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
to any of the Guarantors or any of their respective Affiliates or any of their
respective officers, directors, employees, agents and advisors, and each
Guarantor hereby agrees not to assert any claim against any Indemnified Party on
any theory of liability, for special, indirect, consequential or punitive
damages arising out of or otherwise relating to the Facilities, the actual or
proposed use of the proceeds of the Advances or the Letters of Credit, the Loan
Documents or any of the transactions contemplated by the Loan Documents.
          SECTION 7.07. Subordination. Each Guarantor hereby subordinates any
and all debts, liabilities and other Obligations owed to such Guarantor by each
other Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 7.07.

110



--------------------------------------------------------------------------------



 



          (a) Prohibited Payments, Etc. Except during the continuance of a
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments or payments made in the ordinary course of business
from any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Default (including the commencement
and continuation of any proceeding under any Bankruptcy Law relating to any
other Loan Party), however, unless the Administrative Agent otherwise agrees, no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.
          (b) Prior Payment of Guaranteed Obligations. In any proceeding under
any Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that
the Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
          (c) Turn-Over. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.
          (d) Administrative Agent Authorization. After the occurrence and
during the continuance of any Default (including the commencement and
continuation of any proceeding under any Bankruptcy Law relating to any other
Loan Party), the Administrative Agent is authorized and empowered (but without
any obligation to so do), in its discretion, (i) in the name of each Guarantor,
to collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post Petition Interest).
          SECTION 7.08. Continuing Guaranty. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the termination in whole of the
Commitments and (iii) the latest date of expiration or termination of all
Letters of Credit and all Secured Hedge Agreements, (b) be binding upon the
Guarantors, their successors and assigns and (c) inure to the benefit of and be
enforceable by the Administrative Agent and the other Secured Parties and their
successors, transferees and assigns.
ARTICLE VIII
THE AGENTS

111



--------------------------------------------------------------------------------



 



          SECTION 8.01. Authorization and Action; Appointment of Supplemental
Collateral Agents. (a) Each Lender Party (in its capacities as a Lender, the
Swing Line Bank (if applicable) and as an Issuing Bank (if applicable) and on
behalf of itself and its Affiliates as potential Hedge Banks) hereby appoints
and authorizes each Agent to take such action as agent on its behalf and to
exercise such powers and discretion under this Agreement and the other Loan
Documents as are delegated to such Agent by the terms hereof and thereof,
together with such powers and discretion as are reasonably incidental thereto.
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of the Notes), no Agent shall be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lender Parties and all holders of Notes;
provided, however, that no Agent shall be required to take any action that
exposes such Agent to personal liability or that is contrary to this Agreement
or applicable law. Each Agent agrees to give to each Lender Party prompt notice
of each notice given to it by the Borrower pursuant to the terms of this
Agreement. Notwithstanding anything to the contrary in any Loan Document, no
Person identified as a syndication agent, documentation agent, senior manager,
joint lead arranger or joint book running manager, in such Person’s capacity as
such, shall have any obligations or duties to any Loan Party, the Administrative
Agent or any other Secured Party under any of such Loan Documents. In its
capacity as the Lender Parties’ contractual representative, Agents are each a
“representative” of the Lender Parties as used within the meaning of “Secured
Party” under Section 9-102 of the Uniform Commercial Code.
          (b) Anything contained herein or in the Collateral Documents to the
contrary notwithstanding, the Collateral Agent may from time to time, when the
Collateral Agent deems it to be necessary, appoint one or more trustees,
co-trustees, collateral co-agents or collateral subagents (each, a “Supplemental
Collateral Agent”) with respect to all or any part of the Collateral. In the
event that the Collateral Agent so appoints any Supplemental Collateral Agent
with respect to any Collateral, (i) such Supplemental Collateral Agent shall
automatically be vested, in addition to the Collateral Agent, with all rights,
powers, privileges, interests and remedies of the Collateral Agent under the
Collateral Documents with respect to such Collateral; (ii) such Supplemental
Collateral Agent shall be deemed to be an “Agent” for purposes of this Agreement
and the other Loan Documents, and the provisions of Section 21 of the Security
Agreement, this Article and Section 9.04 hereof that refer to the Agents (or
either of them) shall inure to the benefit of such Supplemental Collateral
Agent, and all references therein and in the other Loan Documents to the
Collateral Agent shall be deemed to be references to the Collateral Agent and/or
such Supplemental Collateral Agent, as the context may require; and (iii) the
term “Collateral Agent”, when used herein or in any applicable Collateral
Document in relation to the Liens on or security interests in such Collateral
granted in favor of the Collateral Agent, and any rights, powers, privileges,
interests and remedies of the Collateral Agent with respect to such Collateral,
shall be deemed to include such Supplemental Collateral Agent; provided,
however, that no such Supplemental Collateral Agent shall be authorized to take
any action with respect to any such Collateral unless and except to the extent
expressly authorized in writing by the Collateral Agent. Should any instrument
in writing from the Borrower or any other Loan Party be reasonably required by
any Supplemental Collateral Agent so appointed by the Collateral Agent to more
fully or certainly vest in and confirming to such Supplemental Collateral Agent
such rights, powers, privileges and duties, the Borrower shall, or shall cause
such Loan Party to,

112



--------------------------------------------------------------------------------



 



execute, acknowledge and deliver any and all such instruments promptly upon
request by the Collateral Agent. If any Supplemental Collateral Agent, or
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental Collateral
Agent, to the extent permitted by law, shall automatically vest in and be
exercised by the Collateral Agent until the appointment of a new Supplemental
Collateral Agent.
          SECTION 8.02. Agents’ Reliance, Etc. Neither any Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with the Loan
Documents, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, each Agent: (a) in the
case of the Administrative Agent, may treat the payee of any Note as the holder
thereof until the Administrative Agent receives and accepts an Accession
Agreement entered into by an Acceding Lender as provided in Section 2.17 or an
Assignment and Acceptance entered into by the Lender that is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, or, in the case of any
other Agent, such Agent has received notice from the Administrative Agent that
it has received and accepted such Accession Agreement or Assignment and
Acceptance, as the case may be, in each case as provided in Section 9.07;
(b) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender Party and shall not be responsible to
any Lender Party for any statements, warranties or representations (whether
written or oral) made in or in connection with the Loan Documents; (d) shall not
have any duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (e) shall not be responsible to any Lender Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; and (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or telex or other electronic communication) believed by it to be
genuine and signed or sent by the proper party or parties.
          SECTION 8.03. Citibank and Affiliates. With respect to its
Commitments, the Advances made by it and the Notes issued to it, Citibank shall
have the same rights and powers under the Loan Documents as any other Lender
Party and may exercise the same as though it were not an Agent; and the term
“Lender Party” or “Lender Parties” shall, unless otherwise expressly indicated,
include Citibank in its individual capacity. Citibank and its Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, any Loan Party, any Subsidiary of any Loan Party and any Person that may
do business with or own securities of any Loan Party or any such Subsidiary, all
as if Citibank were not the Administrative Agent or the Collateral Agent and
without any duty to account therefor to the Lender Parties.

113



--------------------------------------------------------------------------------



 



          SECTION 8.04. Lender Party Credit Decision. Each Lender Party
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender Party and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender Party also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement. Nothing in this Agreement or any other Loan Document shall require
any Agent or any of its respective directors, officers, agents or employees to
carry out any “know your customer” or other checks in relation to any Person on
behalf of any Lender Party and each Lender Party confirms to the Agents that it
is solely responsible for any such checks it is required to carry out and that
it may not rely on any statement in relation to such checks made by any Agent or
any of its respective directors, officers, agents or employees.
          SECTION 8.05. Indemnification by Lender Parties. (a) Each Lender Party
severally agrees to indemnify each Agent (to the extent not promptly reimbursed
by the Borrower) from and against such Lender Party’s ratable share (determined
as provided below) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against such Agent in any way relating to or arising out of the Loan Documents
or any action taken or omitted by such Agent under the Loan Documents
(collectively, the “Indemnified Costs”); provided, however, that no Lender Party
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from any Agent’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender Party agrees to reimburse each Agent
promptly upon demand for its ratable share of any costs and expenses (including,
without limitation, fees and expenses of counsel) payable by the Borrower under
Section 9.04, to the extent that such Agent is not promptly reimbursed for such
costs and expenses by the Borrower. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 8.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.
          (b) Each Lender Party severally agrees to indemnify each Issuing Bank
(to the extent not promptly reimbursed by the Borrower) from and against such
Lender Party’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against such Issuing Bank in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by such Issuing Bank under the Loan Documents; provided, however, that no Lender
Party shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Issuing Bank’s gross negligence or willful misconduct as
found in a final, non-appealable judgment by a court of competent jurisdiction.
Without limitation of the foregoing, each Lender Party agrees to reimburse such
Issuing Bank promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 9.04, to

114



--------------------------------------------------------------------------------



 



the extent that such Issuing Bank is not promptly reimbursed for such costs and
expenses by the Borrower.
          (c) For purposes of this Section 8.05, the Lender Parties’ respective
ratable shares of any amount shall be determined, at any time, according to
their respective Revolving Credit Commitments at such time. The failure of any
Lender Party to reimburse any Agent or any Issuing Bank, as the case may be,
promptly upon demand for its ratable share of any amount required to be paid by
the Lender Parties to such Agent or such Issuing Bank, as the case may be, as
provided herein shall not relieve any other Lender Party of its obligation
hereunder to reimburse such Agent or such Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender Party shall be responsible for
the failure of any other Lender Party to reimburse such Agent or such Issuing
Bank, as the case may be, for such other Lender Party’s ratable share of such
amount. Without prejudice to the survival of any other agreement of any Lender
Party hereunder, the agreement and obligations of each Lender Party contained in
this Section 8.05 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the other Loan Documents.
          SECTION 8.06. Successor Agents. Any Agent may resign at any time by
giving 30 days’ prior written notice thereof to the Lender Parties and the
Borrower and may be removed at any time for cause by the Required Lenders;
provided, however, that any removal of the Administrative Agent will not be
effective until it has been replaced as Collateral Agent and it (or its
Affiliate) has been replaced as an Issuing Bank and released from all
obligations in respect thereof. Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Agent (which
successor Agent shall be reasonably acceptable to the Borrower). If no successor
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the retiring Agent’s giving of
notice of resignation or the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lender Parties, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States or of any State thereof and having a combined capital and
surplus of at least $250,000,000. Upon the acceptance of any appointment as an
Agent hereunder by a successor Agent, and, in the case of a successor Collateral
Agent, upon the execution and filing or recording of such financing statements,
or amendments thereto, and such amendments or supplements to the Mortgages and
Assignments of Leases, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Collateral Documents, such successor Agent shall succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents. If within 45 days after written notice is
given of the retiring Agent’s resignation or removal under this Section 8.06 no
successor Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Agent’s resignation or
removal shall become effective, (ii) the retiring Agent shall thereupon be
discharged from its duties and obligations under the Loan Documents and
(iii) the Required Lenders shall thereafter perform all duties of the retiring
Agent under the Loan Documents until such time, if any, as the Required Lenders
appoint a successor Agent as provided above. After any retiring Agent’s
resignation or removal hereunder as an Agent shall have become effective, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this Agreement.

115



--------------------------------------------------------------------------------



 



          SECTION 8.07. Relationship of Agents and Lenders. The relationship
between Agents (or either of them) and the Lenders, and the relationship among
the Lenders, is not intended by the parties to create, and shall not create, any
trust, joint venture or partnership relation between them.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Amendments, Etc. (a) No amendment or waiver of any
provision of this Agreement or the Notes or any other Loan Document, nor consent
to any departure by any Loan Party therefrom, shall in any event be effective
unless the same shall be in writing and signed (or, in the case of the
Collateral Documents, consented to) by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all of the Lenders, do any of
the following at any time:
     (i) modify the definition of Required Lenders or otherwise change the
percentage vote of the Lenders required to take any action under this Agreement
or any other Loan Document,
     (ii) release the Borrower with respect to the Obligations or, except to the
extent expressly permitted under this Agreement, reduce or limit the obligations
of any Guarantor under Article VII or release such Guarantor or otherwise limit
such Guarantor’s liability with respect to the Guaranteed Obligations,
     (iii) release all or substantially all of the Collateral (other than
pursuant to Section 5.02(e) or 9.11) or permit the Loan Parties to encumber the
Collateral, except as expressly permitted in the Loan Documents prior to giving
effect to such amendment,
     (iv) amend this Section 9.01,
     (v) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations, other than as provided by Section 2.17,
     (vi) forgive or reduce the principal of, or interest on, the Obligations of
the Loan Parties under the Loan Documents or any fees or other amounts payable
thereunder,
     (vii) postpone or extend any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, or
     (viii) extend the Termination Date, other than as provided by Section 2.16;
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Bank or each Issuing Bank, as the case may be, in
addition to the Lenders required above to take such action, affect the rights or
obligations of the Swing Line Bank or of the Issuing Banks, as the case may be,
under this Agreement; and provided further that no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent or the
Collateral Agent in addition to the Lenders required

116



--------------------------------------------------------------------------------



 



above to take such action, affect the rights or duties of the Administrative
Agent or the Collateral Agent, as the case may be, under this Agreement or the
other Loan Documents.
          (b) In the event that (1) any Lender shall refuse to consent to a
waiver or amendment to, or a departure from, the provisions of this Agreement
which requires the consent of all Lenders and that has been consented to by the
Administrative Agent and the Required Lenders or (2) any Lender Party makes a
demand for payment pursuant to Section 2.10(a) or (b) or (3) any Loan Party is
required to pay additional amounts to a Lender Party pursuant to Section 2.12(a)
or (b) or (c) or (4) any Lender fails to make any Advance to be made by it as
part of any Borrowing on a date when the other Lenders make their Advances as
contemplated under this Agreement (any such Lender, a “Potential Assignor
Lender”), then the Borrower shall have the right, upon written demand to such
Potential Assignor Lender and the Administrative Agent given within 30 days
after the first date on which such consent was solicited in writing from the
Lenders by the Administrative Agent or the first date on which the Lender Party
made a demand for payment or failed to make the Advance (a “Potential Assignment
Event Date”), to cause such Potential Assignor Lender to assign its rights and
obligations under this Agreement at par (including, without limitation, its
Commitment or Commitments, the Advances owing to it and the Note or Notes, if
any, held by it) to an Eligible Assignee designated by the Borrower and approved
by the Administrative Agent (such approval not to be unreasonably withheld) (a
“Replacement Lender”), provided that (i) as of such Potential Assignment Event
Date, no Default or Event of Default shall have occurred and be continuing, and
(ii) with respect to clause (1) above only, as of the date of the Borrower’s
written demand to replace such Potential Assignor Lender, no Default or Event of
Default shall have occurred and be continuing other than a Default or Event of
Default that resulted solely from the subject matter of the waiver or amendment
for which such consent was being solicited from the Lenders by the
Administrative Agent. The Replacement Lender shall purchase such interests of
the Potential Assignor Lender and shall assume the rights and obligations of the
Potential Assignor Lender under this Agreement upon execution by the Replacement
Lender of an Assignment and Acceptance delivered pursuant to Section 9.07. Any
Lender that becomes a Potential Assignor Lender agrees that, upon receipt of
notice from the Borrower given in accordance with this Section 9.01(b) it shall
promptly execute and deliver an Assignment and Acceptance with a Replacement
Lender as contemplated by this Section.
          SECTION 9.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied or delivered by hand or by overnight
courier service, (y) as and to the extent set forth in Section 9.02(b) and in
the proviso to this Section 9.02(a), in an electronic medium and delivered as
set forth in Section 9.02(b) or (z) as and to the extent expressly permitted in
this Agreement, transmitted by e-mail, provided that such e-mail shall in all
cases include an attachment (in PDF format or similar format) containing a
legible signature of the person providing such notice, if to the Borrower, at
its address at 2100 Rexford Road, Suite 414, Charlotte, North Carolina 28211,
Attention: Donald L. Bobbitt, Jr., with a copy to Bradley Arant Boult Cummings
LLP, 1819 Fifth Avenue North, Birmingham, Alabama 35203, Attention: Dawn Helms
Sharff or, if applicable, at donnie.bobbitt@campuscrest.com (with a copy to
dsharff@babc.com) (and in the case of transmission by e mail, with a copy by
U.S. mail to 2100 Rexford Road, Suite 414, Charlotte, North Carolina 28211,
Attention: Donald L. Bobbitt, Jr., with a copy to Bradley Arant Boult Cummings
LLP, 1819 Fifth Avenue North, Birmingham,

117



--------------------------------------------------------------------------------



 



Alabama 35203, Attention: Dawn Helms Sharff); if to any Initial Lender, at its
Domestic Lending Office or, if applicable, at the telecopy number or e-mail
address specified opposite its name on Schedule I hereto (and in the case of a
transmission by e-mail, with a copy by U.S. mail to its Domestic Lending
Office); if to any other Lender Party, at its Domestic Lending Office or, if
applicable, at the telecopy number or e-mail address specified in the Assignment
and Acceptance pursuant to which it became a Lender Party (and in the case of a
transmission by e-mail, with a copy by U.S. mail to its Domestic Lending
Office); if to the Initial Issuing Bank, at its address at 1615 Brett Road, New
Castle, Delaware 19720, Attention: Bank Loan Syndications Department, or, if
applicable, at GLAgentOfficeOps@citigroup.com (and in the case of a transmission
by e-mail, with a copy by U.S. mail to 1615 Brett Road, New Castle, Delaware
19720, Attention: Bank Loan Syndications Department); and if to the
Administrative Agent, the Collateral Agent or the Swing Line Bank, at its
address at 1615 Brett Road, New Castle, Delaware 19720, Attention: Bank Loan
Syndications Department, or, if applicable, at GLAgentOfficeOps @citigroup.com
(and in the case of a transmission by e-mail, with a copy by U.S. mail to 1615
Brett Road, New Castle, Delaware 19720, Attention: Bank Loan Syndications
Department) or, as to the Borrower or any Agent, at such other address as shall
be designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Administrative Agent. All notices,
demands, requests, consents and other communications described in this clause
(a) shall be effective (i) if delivered by hand, including any overnight courier
service, upon personal delivery, (ii) if delivered by mail, three (3) Business
Days after the date such notice, demand, request, consent or other communication
is deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 9.02(b) to be
delivered thereunder), when such notice, demand, request, consent and other
communication shall have been made generally available on such Approved
Electronic Platform, Internet website or similar device to the class of Person
being notified (regardless of whether any such Person must accomplish, and
whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform,
provided that if requested by any Lender Party, the Administrative Agent shall
deliver a copy of the Communications to such Lender Party by e-mail or
telecopier and (iv) if delivered by electronic mail or any other
telecommunications device, when receipt is confirmed by electronic mail as
provided in this clause (a); provided, however, that notices and communications
to any Agent pursuant to Article II, III or VIII or to the Collateral Agent
under the Collateral Documents shall not be effective until received by such
Agent or the Collateral Agent, as the case may be. Delivery by telecopier of an
executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof. Each Lender Party agrees (i) to notify the Administrative
Agent in writing of such Lender Party’s e-mail address to which a notice may be
sent by electronic transmission (including by electronic communication) on or
before the date such Lender Party becomes a party to this Agreement (and from
time to time thereafter to ensure

118



--------------------------------------------------------------------------------



 



that the Administrative Agent has on record an effective e-mail address for such
Lender Party) and (ii) that any notice may be sent to such e-mail address.
          (b) Notwithstanding clause (a) (unless the Administrative Agent
requests that the provisions of clause (a) be followed) and any other provision
in this Agreement or any other Loan Document providing for the delivery of any
Approved Electronic Communication by any other means, the Loan Parties shall
deliver all Approved Electronic Communications to the Administrative Agent by
properly transmitting such Approved Electronic Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com or such other electronic mail address (or similar
means of electronic delivery) as the Administrative Agent may notify to the
Borrower. Nothing in this clause (b) shall prejudice the right of the
Administrative Agent or any Lender Party to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Borrower effect delivery in such manner.
          (c) Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”). Although the Approved
Electronic Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Approved
Electronic Platform is secured through a single-user-per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lender Parties and each Loan Party acknowledges
and agrees that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Lender Parties and each Loan Party hereby approves distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution
          (d) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR

119



--------------------------------------------------------------------------------



 



EMPLOYEES IN CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM.
          (e) Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
          SECTION 9.03. No Waiver; Remedies. No failure on the part of any
Lender Party or any Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
          SECTION 9.04. Costs and Expenses. (a) Each Loan Party agrees jointly
and severally to pay on demand (i) all reasonable out-of-pocket costs and
expenses of each Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of the Loan Documents (including,
without limitation, (A) all due diligence, collateral review, syndication,
transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and recording fees and expenses, (B) the reasonable fees and
expenses of counsel for such Agent with respect thereto (including, without
limitation, with respect to reviewing and advising on any matters required to be
completed by the Loan Parties on a post-closing basis), with respect to advising
such Agent as to its rights and responsibilities, or the perfection, protection
or preservation of rights or interests, under the Loan Documents, with respect
to negotiations with any Loan Party or with other creditors of any Loan Party or
any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and (C) the reasonable fees and expenses of counsel
for such Agent with respect to the preparation, execution, delivery and review
of any documents and instruments at any time delivered pursuant to
Sections 3.01, 3.02, 5.01(j) or 5.01(k) and (ii) all reasonable out-of-pocket
costs and expenses of each Agent and each Lender Party in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
the Loan Documents, whether in any action, suit or litigation, or any
bankruptcy, insolvency or other similar proceeding affecting creditors’ rights
generally (including, without limitation, the reasonable fees and expenses of
counsel for such Agent and each Lender Party with respect thereto).
          (b) Each Loan Party agrees to indemnify, defend and save and hold
harmless each Indemnified Party from and against, and shall pay on demand, any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Facilities, the actual or proposed use
of the proceeds of the Advances or the Letters of Credit, the Loan Documents or
any of the transactions contemplated

120



--------------------------------------------------------------------------------



 



thereby or (ii) the actual or alleged presence of Hazardous Materials on any
property of any Loan Party or any of its Subsidiaries or any Environmental
Action relating in any way to any Loan Party or any of its Subsidiaries, except
to the extent such claim, damage, loss, liability or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 9.04(b) applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, shareholders or creditors or an Indemnified Party,
whether or not any Indemnified Party is otherwise a party thereto and whether or
not the transactions contemplated by the Loan Documents are consummated. Each
Loan Party also agrees not to assert any claim against any Agent, any Lender
Party or any of their Affiliates, or any of their respective officers,
directors, employees, agents and advisors, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the Facilities, the actual or proposed use of the proceeds of the
Advances or the Letters of Credit, the Loan Documents or any of the transactions
contemplated by the Loan Documents.
          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender Party
other than on the last day of the Interest Period for such Advance, as a result
of a payment or Conversion pursuant to Section 2.06, 2.09(b)(i), 2.10(d) or
2.17(e), acceleration of the maturity of the Notes pursuant to Section 6.01 or
for any other reason, or if the Borrower fails to make any payment or prepayment
of an Advance for which a notice of prepayment has been given or that is
otherwise required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance.
          (d) If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by any Agent or any Lender Party, in its sole
discretion.
          (e) Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under any other Loan Document, the agreements and
obligations of the Borrower and the other Loan Parties contained in
Sections 2.10 and 2.12, Section 7.06 and this Section 9.04 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under any of the other Loan Documents.
          SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender Party and

121



--------------------------------------------------------------------------------



 



each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Agent,
such Lender Party or such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the Obligations of the
Borrower or such Loan Party now or hereafter existing under the Loan Documents,
irrespective of whether such Agent or such Lender Party shall have made any
demand under this Agreement or such Note or Notes and although such obligations
may be unmatured.
          SECTION 9.06. Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrower, each Guarantor named on the
signature pages hereto and the Administrative Agent shall have been notified by
each Initial Lender and each Initial Issuing Bank that such Initial Lender or
such Initial Issuing Bank, as the case may be, has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Guarantors
named on the signature pages hereto and each Agent and each Lender Party and
their respective successors and assigns, except that neither the Borrower nor
any other Loan Party shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lender Parties.
          SECTION 9.07. Assignments and Participations; Replacement Notes.
(a) Each Lender may (and, if demanded by the Borrower in accordance with
Section 9.01(b) will) assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment or Commitments, the Advances
owing to it and the Note or Notes held by it); provided, however, that (i) each
such assignment shall be of a uniform, and not a varying, percentage of all
rights and obligations under and in respect of one or more of the Facilities,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender, an Affiliate of any Lender or a Fund Affiliate of
any Lender or an assignment of all of a Lender’s rights and obligations under
this Agreement, the aggregate amount of the Commitments being assigned to such
Eligible Assignee pursuant to such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000 under each Facility or an integral multiple of $1,000,000
in excess thereof (or such lesser amount as shall be approved by the
Administrative Agent and, so long as no Default shall have occurred and be
continuing at the time of effectiveness of such assignment, the Borrower),
(iii) each such assignment shall be to an Eligible Assignee, (iv) each such
assignment made as a result of a demand by the Borrower pursuant to
Section 9.01(b) shall be an assignment of all rights and obligations of the
assigning Lender under this Agreement, (v) no such assignments shall be
permitted (A) until the Administrative Agent shall have notified the Lender
Parties that syndication of the Commitments hereunder has been completed,
without the consent of the Administrative Agent, and (B) at any other time
without the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and (vi) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any Note
or Notes subject to such assignment and, except if such assignment is being made
by a Lender to an Affiliate or Fund Affiliate of such Lender, a processing and
recordation fee of $3,500; provided, however, that for each such assignment made
as a result of a demand by the Borrower pursuant to Section 9.01(b), the
Borrower shall pay to the Administrative Agent the $3,500 processing and
recordation fee.

122



--------------------------------------------------------------------------------



 



          (b) Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12, 7.06, 8.05 and 9.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or Issuing Bank’s rights and obligations under this Agreement, such
Lender or Issuing Bank shall cease to be a party hereto).
          (c) By executing and delivering an Assignment and Acceptance, each
Lender Party assignor thereunder and each assignee thereunder confirm to and
agree with each other and the other parties thereto and hereto as follows:
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender Party makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; (ii) such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon any Agent, such assigning Lender Party
or any other Lender Party and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to such Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender or Issuing Bank, as the
case may be.
          (d) The Administrative Agent shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lender Parties and the Commitment under each Facility of, and principal
amount of the Advances owing under each Facility to, each Lender Party from time
to time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the Agents
and the Lender Parties may treat each Person whose name is recorded in the
Register as a Lender Party hereunder for all purposes of this Agreement. The
Register shall be available for

123



--------------------------------------------------------------------------------



 



inspection by the Borrower or any Agent or any Lender Party at any reasonable
time and from time to time upon reasonable prior notice.
          (e) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes subject
to such assignment, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit D
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and each other Agent. In the case of any assignment by a Lender, within
five Business Days after receipt of a request therefor, the Borrower, at its own
expense, shall, if requested by the applicable Lender, execute and deliver to
the Administrative Agent in exchange for the surrendered Note or Notes a
substitute Note to the order of such Eligible Assignee in an amount equal to the
Commitment assumed by it under each Facility pursuant to such Assignment and
Acceptance and, if any assigning Lender has retained a Commitment hereunder
under such Facility, a substitute Note to the order of such assigning Lender in
an amount equal to the Commitment retained by it hereunder. Such substitute Note
or Notes, if any, shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Note or Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit A hereto.
          (f) Each Issuing Bank may assign to one or more Eligible Assignees all
or a portion of its rights and obligations under the undrawn portion of its
Letter of Credit Commitment at any time; provided, however, that (i) except in
the case of an assignment to a Person that immediately prior to such assignment
was an Issuing Bank or an assignment of all of an Issuing Bank’s rights and
obligations under this Agreement, the amount of the Letter of Credit Commitment
of the assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $5,000,000 and shall be in an
integral multiple of $1,000,000 in excess thereof, (ii) each such assignment
shall be to an Eligible Assignee and (iii) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500, provided that such fee shall not be
payable if the assigning Issuing Bank is making such assignment simultaneously
with the assignment in its capacity as a Lender of all or a portion of its
Revolving Credit Commitment to the same Eligible Assignee.
          (g) Each Lender Party may sell participations to one or more Persons
(other than any Loan Party or any of its Affiliates) in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Note or Notes (if any) held by it); provided, however, that (i) such Lender
Party’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Agents and the other Lender
Parties shall continue to deal solely and directly with such Lender Party in
connection with such Lender Party’s rights and obligations under this Agreement,
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of any Loan Document, or any consent to
any departure by any Loan

124



--------------------------------------------------------------------------------



 



Party therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation, or release all or
substantially all of the Collateral and (vi) if, at the time of such sale, such
Lender Party was entitled to payments under Section 2.12(a) in respect of United
States withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to such participant on
such date, provided that such participant complies with the requirements of
Section 2.12(e) as if it were a Lender hereunder.
          (h) Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Loan Parties (or any of them)
furnished to such Lender Party by or on behalf of any Loan Party; provided,
however, that prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree to preserve the confidentiality of
any Information received by it from such Lender Party on the same terms as
provided in Section 9.10.
          (i) Notwithstanding any other provision set forth in this Agreement,
any Lender Party may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and the Note or Notes held by it) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.
          (j) Upon notice to the Borrower from the Administrative Agent or any
Lender of the loss, theft, destruction or mutilation of any Lender’s Note, the
Borrower will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to the Borrower of an affidavit of lost note and indemnity in customary
form. Upon the execution and delivery of the replacement Note, all references
herein or in any of the other Loan Documents to the lost, stolen or mutilated
Note shall be deemed references to the replacement Note.
          (k) If for any reason other than a good faith dispute any Lender shall
fail or refuse to abide by its obligations hereunder, and such Lender shall not
have cured such failure or refusal within five (5) Business Days of its
occurrence (a “Lender Default”), then, in addition to the rights and remedies
that may be available to Administrative Agent, Lenders, or any Loan Party at law
or in equity, such Lender’s right to vote on matters related to this Agreement
other than those matters set forth in Section 9.01(a)(v), (vi), (vii) or (viii),
and to participate in the administration of the Advances and this Agreement,
shall be suspended during the pendency of such failure or refusal; provided,
however, that during the existence of such Lender Default, if such defaulting
Lender is the only Lender to refuse to consent to a matter set forth in
Section 9.01(a)(v), (vi), (vii) or (viii), then the proviso in the first
sentence of Section 9.01(b) shall not apply if such Lender Default is
continuing. Administrative Agent shall have the right, but not

125



--------------------------------------------------------------------------------



 



the obligation, in its sole discretion, to acquire at par all of such Lender’s
Commitment, including its Pro Rata Share in the Obligations under this
Agreement. In the event that Administrative Agent does not exercise its right to
so acquire all of such Lender’s interests, then each Lender for whom there does
not exist a Lender Default (each, a “Current Party”) shall then, thereupon, have
the right, but not the obligation, in its sole discretion to acquire at par (or
if more than one Current Party exercises such right, each Current Party shall
have the right to acquire, pro rata) such Lender’s Commitment, including its Pro
Rata Share in the outstanding Obligations under this Agreement.
          SECTION 9.08. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.
          SECTION 9.09. No Liability of the Issuing Banks. The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither any
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves were
caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.
          SECTION 9.10. Confidentiality. (a) Each of the Agents, the Lender
Parties and the Issuing Bank agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or

126



--------------------------------------------------------------------------------



 



regulations or by any subpoena or similar legal process, (iv) to any other party
hereto, (v) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions at least as restrictive as
those of this Section, (vii) to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (viii) to any actual or prospective party (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (ix) to any rating
agency, (x) the CUSIP Service Bureau or any similar organization, (xi) with the
consent of the Borrower or (xii) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section or
(B) becomes available to such Agent, such Lender Party, the Issuing Bank or any
of their respective Affiliates on a non-confidential basis from a source other
than a Loan Party or any of its Subsidiaries without such Agent, such Lender
Party, the Issuing Bank or any of their respective Affiliates having knowledge
that a duty of confidentiality to the Loan Parties or any of their Subsidiaries
has been breached. For purposes of this Section, “Information” means all
information received from a Loan Party or any of its Subsidiaries (including the
Fee Letter and any information obtained based on a review of the books and
records of the Parent Guarantor or any of its Subsidiaries) relating to any Loan
Party or any of their Subsidiaries or any of their respective businesses. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          (b) Certain of the Lender Parties may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that does not contain material non-public information with
respect to any of the Loan Parties, any of their Subsidiaries or their
respective securities (“Restricting Information”). Other Lender Parties may
enter into this Agreement and take or not take action hereunder or under the
other Loan Documents on the basis of information that may contain Restricting
Information. Each Lender Party acknowledges that United States federal and state
securities laws prohibit any person from purchasing or selling securities on the
basis of material, non-public information concerning the issuer of such
securities or, subject to certain limited exceptions, from communicating such
information to any other Person. None of any Agent or any of its respective
directors, officers, agents or employees shall, by making any Communications
(including Restricting Information) available to a Lender Party, by
participating in any conversations or other interactions with a Lender Party or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall any Agent or any of its respective directors,
officers, agents or employees be responsible or liable in any way for any
decision a Lender Party may make to limit or to not limit its access to
Restricting Information. In particular, none of any Agent or any of its
respective directors, officers, agents or employees (i) shall have, and each
Agent, on behalf of itself and each of its directors, officers, agents and
employees, hereby disclaims, any duty to ascertain or inquire as to whether or
not a Lender Party has or has not limited its access to Restricting Information,
such Lender Party’s policies or

127



--------------------------------------------------------------------------------



 



procedures regarding the safeguarding of material, nonpublic information or such
Lender Party’s compliance with applicable laws related thereto or (ii) shall
have, or incur, any liability to any Loan Party, any Lender Party or any of
their respective Affiliates, directors, officers, agents or employees arising
out of or relating to any Agent or any of its respective directors, officers,
agents or employees providing or not providing Restricting Information to any
Lender Party, other than as found by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of any Agent or any of
its respective directors, officers, agents or employees.
          (c) Each Loan Party agrees that (i) all Communications it provides to
any Agent intended for delivery to the Lender Parties whether by posting to the
Approved Electronic Platform or otherwise shall be clearly and conspicuously
marked “PUBLIC” if such Communications are determined by the Loan Parties in
good faith not to contain Restricting Information which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Communications “PUBLIC,” each Loan Party shall be deemed to have
authorized the Agents and the Lender Parties to treat such Communications as
either publicly available information or not material information (although such
Communications shall remain subject to the confidentiality undertakings of
Section 9.10(a)) with respect to such Loan Party or its securities for purposes
of United States Federal and state securities laws, (iii) all Communications
marked “PUBLIC” may be delivered to all Lender Parties and may be made available
through a portion of the Approved Electronic Platform designated “Public Side
Information” and (iv) the Agents shall be entitled to treat any Communications
that are not marked “PUBLIC” as Restricting Information and may post such
Communications to a portion of the Approved Electronic Platform not designated
“Public Side Information” (and shall not post such Communications to a portion
of the Approved Electronic Platform designated “Public Side Information”).
Neither Agent nor any of its respective Affiliates shall be responsible for any
statement or other designation by a Loan Party regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Loan Parties or their securities nor shall the Agents or any of their
respective Affiliates incur any liability to any Loan Party, any Lender Party or
any other Person for any action taken by any Agent or any of its respective
Affiliates based upon such statement or designation, including any action as a
result of which Restricting Information is provided to a Lender Party that may
decide not to take access to Restricting Information. Nothing in this
Section 9.10(c) shall modify or limit a Person’s obligations under Section 9.10
with regard to Communications and the maintenance of the confidentiality of or
other treatment of Information.
          (d) Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information. Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) in writing to the Administrative Agent. Each Lender Party agrees to
notify the Administrative Agent from time to time of such Lender Party’s
designee’s e-mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission.
          (e) Each Lender Party acknowledges that Communications delivered
hereunder and under the other Loan Documents may contain Restricting Information
and that

128



--------------------------------------------------------------------------------



 



such Communications are available to all Lender Parties generally. Each Lender
Party that elects not to take access to Restricting Information does so
voluntarily and, by such election, acknowledges and agrees that the Agents and
other Lender Parties may have access to Restricting Information that is not
available to such electing Lender Party. Each such electing Lender Party
acknowledges the possibility that, due to its election not to take access to
Restricting Information, it may not have access to any Communications
(including, without being limited to, the items required to be made available to
the Administrative Agent in Section 5.03 unless or until such Communications (if
any) have been filed or incorporated into documents which have been filed with
the Securities and Exchange Commission by the Parent). None of the Loan Parties,
Agents or any Lender Party with access to Restricting Information shall have any
duty to disclose such Restricting Information to such electing Lender Party or
to use such Restricting Information on behalf of such electing Lender Party, and
shall not be liable for the failure to so disclose or use, such Restricting
Information.
          (f) Sections 9.10(b), (c), (d) and (e) are designed to assist the
Agents, the Lender Parties and the Loan Parties, in complying with their
respective contractual obligations and applicable law in circumstances where
certain Lender Parties express a desire not to receive Restricting Information
notwithstanding that certain Communications hereunder or under the other Loan
Documents or other information provided to the Lender Parties hereunder or
thereunder may contain Restricting Information. None of any Agent or any of its
respective directors, officers, agents or employees warrants or makes any other
statement with respect to the adequacy of such provisions to achieve such
purpose nor does any Agent or any of its respective directors, officers, agents
or employees warrant or make any other statement to the effect that a Loan
Party’s or Lender Party’s adherence to such provisions will be sufficient to
ensure compliance by such Loan Party or Lender Party with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lender Parties and each Loan Party assumes the risks
associated therewith.
          SECTION 9.11. Release of Collateral. (a) Upon (i) the sale, lease,
transfer or other disposition of any item of Collateral of any Loan Party
(including, without limitation, (x) as a result of a sale of the Equity
Interests in the Loan Party that owns such Collateral, and (y) any Transfer
pursuant to Section 5.02(e)(ii)(B) or (C)) that is permitted by the terms of the
Loan Documents or (ii) any designation of any Borrowing Base Asset as a
non-Borrowing Base Asset that is permitted by Section 5.02(e)(ii)(C), then, in
either such event, the Collateral Agent will, at the Borrower’s expense, execute
and deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Document in
accordance with the terms of the Loan Documents.
          (b) Upon the latest to occur of (i) the payment in full in cash of the
Secured Obligations, (ii) the termination in whole of the Commitments and
(iii) the termination or expiration of all Letters of Credit and all Secured
Hedge Agreements, the Liens granted by the Collateral Documents shall terminate
and all rights to the Collateral shall revert to the applicable Loan Party. Upon
any such termination, the Collateral Agent will, at the Borrower’s expense,
execute and deliver to the applicable Loan Parties such documents as such Loan
Parties shall reasonably request to evidence such termination.

129



--------------------------------------------------------------------------------



 



          SECTION 9.12. Patriot Act Notification. Each Lender and each Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or such Agent, as applicable, to
identify such Loan Party in accordance with the Patriot Act. The Parent
Guarantor and the Borrower shall, and shall cause each of their Subsidiaries to,
provide, to the extent commercially reasonable, such information and take such
actions as are reasonably requested by any Agents or any Lenders in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.
          SECTION 9.13. Jurisdiction, Etc. (a) With respect to all matters
arising out of or relating to this Agreement, any of the other Loan Documents,
or any other letter agreement or other undertaking concerning the financing
contemplated therein, each of the parties hereto hereby irrevocably and
unconditionally, on behalf of itself, its properties, and to the extent it may
lawfully do so, its parent entities, present and future subsidiaries,
affiliates, transferees, assigns, acquirers, officers, directors, employees,
partners, members, shareholders, and successors in interest, (i) submits to the
exclusive jurisdiction of the U.S. District Court for the Southern District of
New York State or, if that court does not have subject jurisdiction, in any
State court located in the City and County of New York; (ii) agrees that all
such matters may be heard and determined in such courts, (iii) waives, to the
fullest extent it may effectively do so, the defense of an inconvenient forum,
(iv) agrees that a final judgment of such courts shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law, and (v) waives any immunity (sovereign or otherwise) from
jurisdiction of any court or from any legal process or setoff to which its or
its properties or assets may be entitled.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          SECTION 9.14. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          SECTION 9.15. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE OTHER
LOAN PARTIES, THE AGENTS AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF ANY AGENT OR
ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.

130



--------------------------------------------------------------------------------



 



[Balance of page intentionally left blank]

131



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            BORROWER:

CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP
      By:   Campus Crest Communities GP, LLC,         Its General Partner   

            By:   Campus Crest Communities, Inc.         Its Sole Member   

            By:   /s/ Donald L. Bobbitt, Jr.         Name:   Donald L. Bobbitt,
Jr.        Title:   Chief Financial Officer        PARENT GUARANTOR:

CAMPUS CREST COMMUNITIES, INC.
      By:   /s/ Donald L. Bobbitt, Jr.       Name:   Donald L. Bobbitt, Jr.     
  Title:   Chief Financial Officer     

            SUBSIDIARY GUARANTORS:

CAMPUS CREST AT STEPHENVILLE, LP
      By:   Campus Crest GP II, LLC         Its General Partner            By:  
/s/ Michael S. Hartnett         Name:   Michael S. Hartnett        Title:  
Manager   

 



--------------------------------------------------------------------------------



 



         

            CAMPUS CREST AT LUBBOCK, LP
      By:   Campus Crest GP II, LLC         Its General Partner        By:   /s/
Michael S. Hartnett         Name:   Michael S. Hartnett        Title:   Manager 
   

            CAMPUS CREST AT WACO, LP
      By:   Campus Crest GP II, LLC         Its General Partner            By:  
/s/ Michael S. Hartnett         Name:   Michael S. Hartnett        Title:  
Manager     

            CAMPUS CREST AT WICHITA FALLS, LP
      By:   Campus Crest GP II, LLC         Its General Partner            By:  
/s/ Michael S. Hartnett         Name:   Michael S. Hartnett        Title:  
Manager     

            CAMPUS CREST AT SAN MARCOS, LP
      By:   Campus Crest GP II, LLC         Its General Partner            By:  
/s/ Michael S. Hartnett         Name:   Michael S. Hartnett        Title:  
Manager     

            CAMPUS CREST AT JACKSONVILLE, AL, LLC
      By:   Campus Crest Properties, LLC         Its Manager            By:  
/s/ Michael S. Hartnett         Name:   Michael S. Hartnett        Title:  
Manager   

 



--------------------------------------------------------------------------------



 



            CAMPUS CREST AT MOBILE PHASE II, LLC
      By:   Campus Crest Properties, LLC         Its Manager            By:  
/s/ Michael S. Hartnett         Name:   Michael S. Hartnett        Title:  
Manager     

            CAMPUS CREST AT CHENEY, LLC
      By:   Campus Crest Properties, LLC         Its Manager            By:  
/s/ Michael S. Hartnett         Name:   Michael S. Hartnett        Title:  
Manager     

            CAMPUS CREST AT JONESBORO, LLC
      By:   Campus Crest Properties, LLC         Its Manager            By:  
/s/ Michael S. Hartnett         Name:   Michael S. Hartnett        Title:  
Manager     

            CAMPUS CREST AT TROY, LLC
      By:   Campus Crest Properties, LLC         Its Manager            By:  
/s/ Michael S. Hartnett         Name:   Michael S. Hartnett        Title:  
Manager     

            CAMPUS CREST AT MURFREESBORO, LLC
      By:   Campus Crest Properties, LLC         Its Manager            By:  
/s/ Michael S. Hartnett         Name:   Michael S. Hartnett        Title:  
Manager   

 



--------------------------------------------------------------------------------



 



            CAMPUS CREST AT WICHITA, LLC
      By:   Campus Crest Properties, LLC         Its Manager            By:  
/s/ Michael S. Hartnett         Name:   Michael S. Hartnett        Title:  
Manager     

            CAMPUS CREST STEPHENVILLE LESSOR, LLC
      By:   Campus Crest Properties, LLC         Its Manager            By:  
/s/ Michael S. Hartnett         Name:   Michael S. Hartnett        Title:  
Manager     

            CAMPUS CREST WACO LESSOR, LLC
      By:   Campus Crest Properties, LLC         Its Manager            By:  
/s/ Michael S. Hartnett         Name:   Michael S. Hartnett        Title:  
Manager     

            CAMPUS CREST WICHITA FALLS LESSOR, LLC
      By:   Campus Crest Properties, LLC         Its Manager            By:  
/s/ Michael S. Hartnett         Name:   Michael S. Hartnett        Title:  
Manager   

 



--------------------------------------------------------------------------------



 



            CAMPUS CREST CHENEY LESSOR, LLC
      By:   Campus Crest Properties, LLC         Its Manager        By:   /s/
Michael S. Hartnett         Name:   Michael S. Hartnett        Title:   Manager 
   

            CAMPUS CREST JONESBORO LESSOR, LLC
      By:   Campus Crest Properties, LLC         Its Manager              By:  
/s/ Michael S. Hartnett         Name:   Michael S. Hartnett        Title:  
Manager     

            CAMPUS CREST TROY LESSOR, LLC
      By:   Campus Crest Properties, LLC         Its Manager              By:  
/s/ Michael S. Hartnett         Name:   Michael S. Hartnett        Title:  
Manager   

            CAMPUS CREST MURFREESBORO LESSOR, LLC
      By:   Campus Crest Properties, LLC         Its Manager              By:  
/s/ Michael S. Hartnett         Name:   Michael S. Hartnett        Title:  
Manager   

 



--------------------------------------------------------------------------------



 



            CAMPUS CREST WICHITA LESSOR, LLC
      By:   Campus Crest Properties, LLC         Its Manager              By:  
/s/ Michael S. Hartnett         Name:   Michael S. Hartnett        Title:  
Manager     

            CAMPUS CREST GP II, LLC
      By:   /s/ Michael S. Hartnett       Name:   Michael S. Hartnett       
Title:   Manager   

 



--------------------------------------------------------------------------------



 



         

            SWING LINE BANK:

CITIBANK, N.A.
      By:   /s/ John Rowland       Name:   John Rowland       Title:   Director
      INITIAL ISSUING BANK:

CITIBANK, N.A.
      By:   /s/ John Rowland       Name:   John Rowland       Title:   Director
   

            ADMINISTRATIVE AGENT:

CITIBANK, N.A.
      By:   /s/ John Rowland       Name:   John Rowland       Title:   Director
      COLLATERAL AGENT:

CITIBANK, N.A.
      By:   /s/ John Rowland       Name:   John Rowland       Title:   Director
 

 



--------------------------------------------------------------------------------



 



         

            INITIAL LENDERS:

BARCLAYS BANK PLC
      By:   /s/ Craig Malloy       Name:   Craig Malloy       Title:   Director
 

 



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A.
      By:   /s/ John Rowland       Name:   John Rowland       Title:   Director
 

 



--------------------------------------------------------------------------------



 



         

            GOLDMAN SACHS BANK USA
      By:   /s/ Mark Walton       Name:   Mark Walton       Title:   Authorized
Signatory  

 



--------------------------------------------------------------------------------



 



         

            RAYMOND JAMES BANK, FSB
      By:   /s/ James M. Armstrong       Name:   James M. Armstrong      
Title:   Vice President  

 



--------------------------------------------------------------------------------



 



         

            ROYAL BANK OF CANADA
      By:   /s/ Dan LePage       Name:   Dan LePage       Title:   Authorized
Signatory    

 



--------------------------------------------------------------------------------



 



EXHIBIT A to the
CREDIT AGREEMENT
FORM OF NOTE
(See Attached)





--------------------------------------------------------------------------------



 



PROMISSORY NOTE

$[                    ]   Dated: October [__], 2010

               FOR VALUE RECEIVED, the undersigned, CAMPUS CREST COMMUNITIES
OPERATING PARTNERSHIP, LP, a Delaware limited partnership (the “Borrower”),
HEREBY PROMISES TO PAY [  ] (the “Lender”) for the account of Lender’s
Applicable Lending Office (as defined in the Credit Agreement referred to below)
the aggregate principal amount of the Revolving Credit Advances, the Letter of
Credit Advances and the Swing Line Advances (each as defined below) owing to the
Lender by the Borrower pursuant to the Credit Agreement dated as of October
[  ], 2010 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; terms defined therein, unless
otherwise defined herein, being used herein as therein defined) among the
Borrower, the Lender and certain other lender parties party thereto, Campus
Crest Communities, Inc., as Parent Guarantor, the Subsidiary Guarantors party
thereto, Citibank, N.A., as Collateral Agent and as Administrative Agent for the
Lender and such other lender parties and the Arrangers party thereto, on the
Termination Date.
               The Borrower promises to pay to the Lender, in the care of
Citibank, N.A., as Administrative Agent, interest on the unpaid principal amount
of each Revolving Credit Advance, Letter of Credit Advance and Swing Line
Advance owing to the Lender from the date of such Revolving Credit Advance,
Letter of Credit Advance or Swing Line Advance, as the case may be, until such
principal amount is paid in full, at such interest rates, and payable at such
times, as are specified in the Credit Agreement.
               Both principal and interest are payable in lawful money of the
United States of America to Citibank, N.A., as Administrative Agent, at 1615
Brett Road, New Castle, Delaware 19720, in same day funds. Each Revolving Credit
Advance, Letter of Credit Advance and Swing Line Advance owing to the Lender by
the Borrower and the maturity thereof, and all payments made on account of
principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto, which is part of this Promissory
Note; provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Promissory Note.
               This Promissory Note is one of the Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (a) provides for the making of advances (variously, the “Revolving
Credit Advances”, “Letter of Credit Advances” or the “Swing Line Advances”) by
the Lender to or for the benefit of the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the U.S. dollar amount
first above mentioned, the indebtedness of the Borrower resulting from each such
Revolving Credit Advance, Letter of Credit Advance and Swing Line Advance being
evidenced by this Promissory Note, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of an Event of Default and also for
prepayments on account of principal hereof prior to the Termination Date upon
the terms and conditions therein specified.





--------------------------------------------------------------------------------



 



               The obligations of the Borrower under this Promissory Note and
the other Loan Documents, and the obligations of the other Loan Parties under
the Loan Documents, are secured by the Collateral as provided in the Loan
Documents.
               This Promissory Note shall be governed by, and construed in
accordance with, the laws of the State of New York.

                      CAMPUS CREST COMMUNITIES OPERATING
PARTNERSHIP, LP    
 
                    By:   Campus Crest Communities, Inc.,
a Maryland corporation,
its general partner    
 
               
 
      By    
 
Name:    
 
          Title:    

                  Acknowledged and Agreed:    
 
                CAMPUS CREST COMMUNITIES, INC.    
 
               
By:
                              Name: Donald L. Bobbitt         Title: Chief
Financial Officer    
 
                CAMPUS CREST COMMUNITIES OPERATING
PARTNERSHIP, LP    
 
                By:   Campus Crest Communities GP, LLC
Its General Partner    
 
                    By:   Campus Crest Communities, Inc.
Its Sole Member    
 
               
 
      By:        
 
         
 
Name: Donald L. Bobbitt, Jr.    
 
          Title: Chief Financial Officer    





--------------------------------------------------------------------------------



 



              CAMPUS CREST AT STEPHENVILLE, LP    
 
            By:   Campus Crest GP II, LLC
Its General Partner    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
            CAMPUS CREST AT LUBBOCK, LP    
 
            By:   Campus Crest GP II, LLC
Its General Partner    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
            CAMPUS CREST AT WACO, LP    
 
            By:   Campus Crest GP II, LLC
Its General Partner    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
            CAMPUS CREST AT WICHITA FALLS, LP    
 
            By:   Campus Crest GP II, LLC
Its General Partner    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
            CAMPUS CREST AT SAN MARCOS, LP    
 
            By:   Campus Crest GP II, LLC
Its General Partner    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    





--------------------------------------------------------------------------------



 



              CAMPUS CREST AT JACKSONVILLE, AL, LLC    
 
            By:   Campus Crest Properties, LLC
Its Manager    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
            CAMPUS CREST AT MOBILE PHASE II, LLC    
 
            By:   Campus Crest Properties, LLC
Its Manager    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
            CAMPUS CREST AT CHENEY, LLC    
 
            By:   Campus Crest Properties, LLC
Its Manager    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
            CAMPUS CREST AT JONESBORO, LLC    
 
            By:   Campus Crest Properties, LLC
Its Manager    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
            CAMPUS CREST AT TROY, LLC    
 
            By:   Campus Crest Properties, LLC
Its Manager    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    





--------------------------------------------------------------------------------



 



              CAMPUS CREST AT MURFREESBORO, LLC    
 
            By:   Campus Crest Properties, LLC
Its Manager    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
            CAMPUS CREST AT WICHITA, LLC    
 
            By:   Campus Crest Properties, LLC
Its Manager    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
            CAMPUS CREST STEPHENVILLE LESSOR, LLC    
 
            By:   Campus Crest Properties, LLC
Its Manager    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
            CAMPUS CREST WACO LESSOR, LLC    
 
            By:   Campus Crest Properties, LLC
Its Manager    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
            CAMPUS CREST WICHITA FALLS LESSOR, LLC    
 
            By:   Campus Crest Properties, LLC
Its Manager    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    





--------------------------------------------------------------------------------



 



              CAMPUS CREST CHENEY LESSOR, LLC    
 
            By:   Campus Crest Properties, LLC
Its Manager    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
            CAMPUS CREST JONESBORO LESSOR, LLC    
 
            By:   Campus Crest Properties, LLC
Its Manager    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
            CAMPUS CREST TROY LESSOR, LLC    
 
            By:   Campus Crest Properties, LLC
Its Manager    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
            CAMPUS CREST MURFREESBORO LESSOR, LLC    
 
            By:   Campus Crest Properties, LLC
Its Manager    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
            CAMPUS CREST WICHITA LESSOR, LLC    
 
            By:   Campus Crest Properties, LLC
Its Manager    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    





--------------------------------------------------------------------------------



 



ADVANCES AND
PAYMENTS OF PRINCIPAL

                                                  Amount of   Unpaid            
Amount of   Principal Paid   Principal   Notation Date   Advance   or Prepaid  
Balance   Made By





--------------------------------------------------------------------------------



 



EXHIBIT B to the
CREDIT AGREEMENT
FORM OF NOTICE
OF BORROWING
NOTICE OF [SWING LINE] BORROWING
                        ,      
Citibank, N.A.,
 as Administrative Agent
 under the Credit Agreement
 referred to below
Two Penns Way
New Castle, Delaware 19720
Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
               The undersigned, CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP,
LP, refers to the Credit Agreement dated as of October [_], 2010 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among the undersigned, Campus Crest Communities, Inc., the Subsidiary
Guarantors party thereto, the Lender Parties party thereto, Citibank, N.A., as
Collateral Agent and as Administrative Agent for the Lender Parties and the
Arrangers party thereto, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement, and in that connection sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section [2.02(a)] [2.02(b)] of the Credit Agreement:

  (i)   The Business Day of the Proposed Borrowing is                         ,
          (ii)   The Facility under which the Proposed Borrowing is requested is
the [Revolving Credit][Swing Line] Facility.     (iii)   The Type of Advances
comprising the Proposed Borrowing is [Base Rate Advances] [Eurodollar Rate
Advances].     (iv)   The aggregate amount of the Proposed Borrowing is [
$                    ].     (v)   [The initial Interest Period for each
Eurodollar Rate Advance made as part of the Proposed Borrowing is
                     month[s].] [The maturity of such Borrowing is
                    .]

               The undersigned hereby certifies that the following statements
are true on the date hereof, and will be true on the date of the Proposed
Borrowing:

  (A)   The representations and warranties contained in each Loan Document are
true and correct in all material respects on and as of the date of the Proposed
Borrowing (except





--------------------------------------------------------------------------------



 



      to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date), before and after giving effect to (1) such Proposed Borrowing and (2) the
application of the proceeds therefrom, as though made on and as of the date of
the Proposed Borrowing; and     (B)   No Default or Event of Default has
occurred and is continuing, or would result from (1) such Proposed Borrowing or
(2) from the application of the proceeds therefrom.

               Attached hereto is a Compliance Certificate for the Proposed
Borrowing dated the date of such Proposed Borrowing demonstrating compliance
with the covenants contained in Section 5.04 of the Credit Agreement before and
after giving effect to such Proposed Borrowing.
               Delivery of an executed counterpart of this Notice of Borrowing
by telecopier or e-mail (which e-mail shall include an attachment in PDF format
or similar format containing the legible signature of the undersigned) shall be
effective as delivery of an original executed counterpart of this Notice of
Borrowing.

                      CAMPUS CREST COMMUNITIES OPERATING
PARTNERSHIP, LP    
 
                    By:   Campus Crest Communities, GP, LLC,
a Delaware limited liability company,
its general partner    
 
                    By:   Campus Crest Communities, Inc.,
a Maryland corporation,
its sole member    
 
               
 
      By    
 
Name:    
 
          Title:    





--------------------------------------------------------------------------------



 



EXHIBIT C to the
CREDIT AGREEMENT
FORM OF
GUARANTY SUPPLEMENT
GUARANTY SUPPLEMENT
                        ,      
Citibank, N.A.,
 as Administrative Agent
 under the Credit Agreement
 referred to below
Two Penns Way
New Castle, Delaware 19720
Attention: Bank Loan Syndications Department
Credit Agreement dated as of October [_], 2010 (as in effect on the date hereof
and as it may hereafter be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Campus
Crest Communities Operating Partnership, LP, as Borrower, Campus Crest
Communities, Inc., the Subsidiary Guarantors party thereto, the Lender Parties
party thereto, Citibank, N.A., as Collateral Agent and as Administrative Agent
for the Lender Parties and the Arrangers party thereto.
Ladies and Gentlemen:
               Reference is made to the above-captioned Credit Agreement and to
the Guaranty set forth in Article VII thereof (such Guaranty, as in effect on
the date hereof and as it may hereafter be amended, supplemented or otherwise
modified from time to time, together with this Guaranty Supplement, being the
“Guaranty”). The capitalized terms defined in the Credit Agreement and not
otherwise defined herein are used herein as therein defined.
               Section 1. Guaranty; Limitation of Liability. (a) The undersigned
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all Obligations of the
Borrower and each other Loan Party now or hereafter existing under or in respect
of the Loan Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Secured Party in enforcing any rights under this Guaranty
Supplement, the Guaranty, the Credit Agreement or any other Loan Document.
Without limiting the generality of the foregoing, the undersigned’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to any Secured Party under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.





--------------------------------------------------------------------------------



 



               (b) The undersigned, and by its acceptance of the benefits of
this Guaranty Supplement, the Administrative Agent and each other Secured Party,
hereby confirms that it is the intention of all such Persons that this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty Supplement, the Guaranty and the Obligations of the
undersigned hereunder and thereunder. To effectuate the foregoing intention, the
undersigned and, by their acceptance of the benefits of this Guaranty
Supplement, the Administrative Agent and the other Secured Parties hereby
irrevocably agree that the Obligations of the undersigned under this Guaranty
Supplement and the Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of the undersigned under this Guaranty
Supplement and the Guaranty not constituting a fraudulent transfer or
conveyance.
               (c) The undersigned hereby unconditionally and irrevocably agrees
that in the event any payment shall be required to be made to any Secured Party
under this Guaranty Supplement, the Guaranty or any other guaranty, the
undersigned will contribute, to the maximum extent permitted by law, such
amounts to each other Subsidiary Guarantor and each other guarantor so as to
maximize the aggregate amount paid to the Secured Parties under or in respect of
the Loan Documents.
               Section 2. Obligations Under the Guaranty. The undersigned hereby
agrees, as of the date first above written, to be bound as a Subsidiary
Guarantor by all of the terms and conditions of the Credit Agreement and the
Guaranty to the same extent as each of the other Subsidiary Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Credit Agreement to an “Additional Guarantor”, a
“Loan Party” or a “Subsidiary Guarantor” shall also mean and be a reference to
the undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.
               Section 3. Representations and Warranties. The undersigned hereby
makes each representation and warranty set forth in Section 4.01 of the Credit
Agreement to the same extent as each other Subsidiary Guarantor; provided,
however, that, to the extent there have been any changes in factual matters
related to the addition of the undersigned as a Subsidiary Guarantor or the
addition of any Asset owned by the undersigned as a Borrowing Base Asset
warranting updated Schedules to the Credit Agreement (so long as such changes in
factual matters shall in no event comprise a Default or an Event of Default
under the Credit Agreement), such updated Schedules are attached as Exhibit A
hereto.
               Section 4. Delivery by Telecopier. Delivery of an executed
counterpart of a signature page to this Guaranty Supplement by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the undersigned) shall be effective as
delivery of an original executed counterpart of this Guaranty Supplement.
               Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial,
Etc. (a) This Guaranty Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.
               (b) The undersigned hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or any federal court of the United States of America
sitting in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Guaranty Supplement, the
Guaranty, the Credit Agreement or any of the other Loan Documents to which it is
or is to be a party, or for recognition or enforcement of any judgment, and the
undersigned hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York





--------------------------------------------------------------------------------



 



State court or, to the extent permitted by law, in such federal court. The
undersigned agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Guaranty Supplement or
the Guaranty or the Credit Agreement or any other Loan Document shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Guaranty Supplement, the Credit Agreement, the Guaranty
thereunder or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.
               (c) The undersigned irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty Supplement, the Credit
Agreement, the Guaranty or any of the other Loan Documents to which it is or is
to be a party in any New York State or federal court. The undersigned hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court.
               (d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

            Very truly yours,

[NAME OF ADDITIONAL GUARANTOR]
      By           Name:           Title:        





--------------------------------------------------------------------------------



 



EXHIBIT D to the
CREDIT AGREEMENT
FORM OF
ASSIGNMENT AND ACCEPTANCE
ASSIGNMENT AND ACCEPTANCE
               Reference is made to the Credit Agreement dated as of October
[_], 2010 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; the terms defined therein, unless
otherwise defined herein, being used herein as therein defined), among Campus
Crest Communities Operating Partnership, LP, a Delaware limited partnership, as
Borrower, Campus Crest Communities, Inc., the Subsidiary Guarantors party
thereto, the Lender Parties thereto, Citibank, N.A., as Collateral Agent and as
Administrative Agent for the Lender and such other lender parties and the
Arrangers party thereto.
               Each “Assignor” referred to on Schedule 1 hereto (each, an
“Assignor”) and each “Assignee” referred to on Schedule 1 hereto (each, an
“Assignee”) agrees severally with respect to all information relating to it and
its assignment hereunder and on Schedule 1 hereto as follows:
               1. Such Assignor hereby sells and assigns, without recourse
except as to the representations and warranties made by it herein, to such
Assignee, and such Assignee hereby purchases and assumes from such Assignor, an
interest in and to such Assignor’s rights and obligations under the Credit
Agreement as of the date hereof equal to the percentage interest specified on
Schedule 1 hereto of all outstanding rights and obligations under the Credit
Agreement Facilities specified on Schedule 1 hereto. After giving effect to such
sale and assignment, such Assignee’s Commitments and the amount of the Advances
owing to such Assignee will be as set forth on Schedule 1 hereto.
               2. Such Assignor (a) represents and warrants that its name set
forth on Schedule 1 hereto is its legal name, that it is the legal and
beneficial owner of the interest or interests being assigned by it hereunder and
that such interest or interests are free and clear of any adverse claim;
(b) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; (c) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any Loan
Party or the performance or observance by any Loan Party of any of its
obligations under any Loan Document or any other instrument or document
furnished pursuant thereto; and (d) attaches the Note or Notes (if any) held by
such Assignor and requests that the Administrative Agent exchange such Note or
Notes for a new Note or Notes payable to the order of such Assignee in an amount
equal to the Commitments assumed by such Assignee pursuant hereto or new Notes
payable to the order of such Assignee in an amount equal to the Commitments
assumed by such Assignee pursuant hereto and such Assignor in an amount equal to
the Commitments retained by such Assignor under the Credit Agreement,
respectively, as specified on Schedule 1 hereto.
               3. Such Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in Section 4.01 thereof and such other





--------------------------------------------------------------------------------



 



documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) agrees
that it will, independently and without reliance upon any Agent, any Assignor or
any other Lender Party and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (d) represents and
warrants that its name set forth on Schedule 1 hereto is its legal name;
(e) confirms that it is an Eligible Assignee; (f) appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to such Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (g) agrees that it will perform in accordance with their terms all of
the obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender Party; and (h) attaches any U.S. Internal Revenue
Service forms required under Section 2.12 of the Credit Agreement.
               4. Following the execution of this Assignment and Acceptance, it
will be delivered to the Administrative Agent for acceptance and recording by
the Administrative Agent. The effective date for this Assignment and Acceptance
(the “Effective Date”) shall be the date of acceptance hereof by the
Administrative Agent, unless otherwise specified on Schedule 1 hereto.
               5. Upon such acceptance by the Administrative Agent and, if
applicable, the Borrower and recording by the Administrative Agent, as of the
Effective Date, (a) such Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender Party thereunder and (b) such Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement (other than its rights
and obligations under the Loan Documents that are specified under the terms of
such Loan Documents to survive the payment in full of the Obligations of the
Loan Parties under the Loan Documents to the extent any claim thereunder relates
to an event arising prior to the Effective Date of this Assignment and
Acceptance) and, if this Assignment and Acceptance covers all of the remaining
portion of the rights and obligations of such Assignor under the Credit
Agreement, such Assignor shall cease to be a party thereto.
               6. Upon such acceptance by the Administrative Agent and, if
applicable, the Borrower and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to such Assignee. Such Assignor and such
Assignee shall make all appropriate adjustments in payments under the Credit
Agreement and the Notes for periods prior to the Effective Date directly between
themselves.
               7. This Assignment and Acceptance shall be governed by, and
construed in accordance with, the laws of the State of New York.
               8. This Assignment and Acceptance may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of Schedule 1 to this Assignment and Acceptance by
telecopier or e-mail (which e-mail shall include an attachment in PDF format or
similar format containing the legible signature of the person executing this
Assignment and Acceptance) shall be effective as delivery of an original
executed counterpart of this Assignment and Acceptance.





--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, each Assignor and each Assignee have caused
Schedule 1 to this Assignment and Acceptance to be executed by their officers
thereunto duly authorized as of the date specified thereon.





--------------------------------------------------------------------------------



 



SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE

                                         
ASSIGNORS:
                                       
Revolving Credit Facility
                                       
Percentage interest assigned
    %       %       %       %       %  
Revolving Credit Commitment assigned
  $       $       $       $       $    
Aggregate outstanding principal amount of Revolving Credit Advances assigned
  $       $       $       $       $    
Principal amount of Note payable to Assignor
  $       $       $       $       $    
Letter of Credit Facility
                                       
Letter of Credit Commitment assigned
  $       $       $       $       $    
Letter of Credit Commitment retained
  $       $       $       $       $    

                                         
ASSIGNEES:
                                       
Revolving Credit Facility
                                       
Percentage interest assumed
    %       %       %       %       %  
Revolving Credit Commitment assumed
  $       $       $       $       $    
Aggregate outstanding principal amount of Revolving Credit Advances assumed
  $       $       $       $       $    
Principal amount of Note payable to Assignee
  $       $       $       $       $    
Letter of Credit Facility
                                       
Letter of Credit Commitment assumed
  $       $       $       $       $    





--------------------------------------------------------------------------------



 



Effective Date (if other than date of acceptance by Administrative Agent):
1                         ,      

                      Assignors        
 
        , as Assignor                       [Type or print legal name of
Assignor]        
 
               
 
  By                            
 
      Title:        
 
                    Dated:                         ,                
 
        , as Assignor                       [Type or print legal name of
Assignor]        
 
               
 
  By                            
 
      Title:        
 
                    Dated:                         ,                
 
        , as Assignor                       [Type or print legal name of
Assignor]        
 
               
 
  By                            
 
      Title:        
 
                    Dated:                         ,                
 
        , as Assignor                       [Type or print legal name of
Assignor]        
 
               
 
  By                            
 
      Title:        
 
                    Dated:                         ,              

 

1   This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent and, if applicable,
the Borrower.





--------------------------------------------------------------------------------



 



                      Assignees        
 
        , as Assignee                       [Type or print legal name of
Assignee]        
 
               
 
  By                            
 
      Title:        
 
      E-mail address for notices:        
 
                    Dated:                         ,              
 
                    Domestic Lending Office:        
 
                    Eurodollar Lending Office:          
 
        , as Assignee                       [Type or print legal name of
Assignee]        
 
               
 
  By                            
 
      Title:        
 
      E-mail address for notices:        
 
                    Dated:                         ,              
 
                    Domestic Lending Office:        
 
                    Eurodollar Lending Office:          
 
        , as Assignee                       [Type or print legal name of
Assignee]        
 
               
 
  By                            
 
      Title:        
 
      E-mail address for notices:        
 
                    Dated:                         ,              
 
                    Domestic Lending Office:        
 
                    Eurodollar Lending Office:        





--------------------------------------------------------------------------------



 



                   
 
        ,  as Assignee                       [Type or print legal name of
Assignee]        
 
               
 
  By                            
 
      Title:        
 
      E-mail address for notices:        
 
                    Dated:                         ,              
 
                    Domestic Lending Office:        
 
                    Eurodollar Lending Office:        





--------------------------------------------------------------------------------



 



Accepted [and Approved] this              
day of                     ,      
CITIBANK, N.A.,
as Administrative Agent

         
By
       
 
 
 
Name:    
 
  Title:    

[Approved this       day
of                     ,      


CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP

              By:   CAMPUS CREST COMMUNITIES, GP, LLC,     a Delaware limited
liability company,     its general partner
 
            By:   CAMPUS CREST COMMUNITIES, INC.,     a Maryland corporation,  
  its sole member
 
           
 
  By        
 
     
 
Name:    
 
      Title:]    



 



--------------------------------------------------------------------------------



 



EXHIBIT E-1 to the
CREDIT AGREEMENT
FORM OF OPINION OF
GREENBERG TRAURIG LLP
(See Attached)



 



--------------------------------------------------------------------------------



 



October _, 2010
Citibank, N.A., as Administrative Agent
1615 Brett Road
New Castle, Delaware 19720

  RE:   $125,000,000.00 revolving credit facility (the “Credit Facility”) in
favor of Campus Crest Communities Operating Partnership, LP, a Delaware limited
partnership (“Borrower”)

Ladies and Gentlemen:
     We have acted as special counsel to Borrower, Campus Crest Communities,
Inc., a Maryland corporation (the “Parent Guarantor”), the entities listed on
Schedule 1 attached hereto (the “Owners” and together with the Parent Guarantor,
the “Guarantors”), Campus Crest Properties, LLC, a North Carolina limited
liability company (“CCP LLC”), Campus Crest Group, LLC, a North Carolina limited
liability company (CCG LLC”), and Campus Crest GP II, LLC, a Delaware limited
liability company (“CCG II LLC”; and together with CCP LLC and CCG LLC,
collectively, the “Initial Pledgors”). Borrower, the Guarantors and the Initial
Pledgers are referred to herein as the “Borrower Parties” and each a “Borrower
Party.” Except as otherwise indicated, capitalized terms used herein are defined
as set forth in the Credit Agreement, as defined below.
     In such capacity, we have reviewed the following documents dated as of the
date hereof, as executed in connection with the Credit Facility:
(a) Promissory Notes (collectively, the “Notes”) made by Borrower in the
aggregate principal amount of $125,000,000.00.
(b) Credit Agreement (the “Credit Agreement”) made by and among Borrower, the
Guarantors, Citibank, N.A., as administrative agent and collateral agent
(“Agent”) and certain other Lender Parties (each as defined in the Credit
Agreement);
(c) The mortgages, deeds of trust, deeds to secure debt, indemnity deed of trust
or similar security instruments, made by each of the Owners (collectively, the
“Mortgages”) encumbering the real property described therein (individually and
collectively, as the context may require, the “Property”);
(d) The Assignments of Leases and Rents made by each of the Owners to Agent for
the benefit of the Lender Parties (the “ALRs”).

 



--------------------------------------------------------------------------------



 



Citibank, N.A.
October      , 2010
Page 2
(e) Environmental Indemnity Agreement (the “Environmental Agreement”) made by
Borrower and the Guarantors, in favor of Agent for the benefit of the Lender
Parties;
(f) Manager Consent and Subordination of Management Agreement (the
“Subordination Agreement”) between and among Borrower, the Owners, Agent and The
Grove Student Properties, LLC, a North Carolina limited liability company
(“Manager”);
(g) Security Agreement (the “Security Agreement”) from Borrower and the Owners
to Agent for the benefit of the Lender Parties;
(h) Pledge Agreement (the “Pledge Agreement”) from Initial Pledgors to Agent for
the benefit of the Lender Parties; and
(i) That certain letter agreement (the “Fee Letter”) dated as of July [no date],
2010 between and among Citigroup Global Markets Inc., Borrower, the Parent
Guarantor and the Owners.
     The Notes, the Credit Agreement, the Mortgages, the ALRs, the Environmental
Agreement, the Subordination Agreement, the Security Agreement, the Pledge
Agreement and the Fee Letter are hereinafter collectively referred to as the
“Loan Documents.” The Mortgages and the ALRs are hereinafter collectively
referred to as the “Local Loan Documents.”
     We express no opinion with respect to the effect of any law other than the
law of the State of New York and the federal law of the United States
(collectively, “Applicable Law”). In addition, we express no opinion herein
concerning any statutes, ordinances, administrative decisions, rules or
regulations of any county, town, municipality or special political subdivision
(whether created or enabled through legislative action at the federal, state or
regional level). In addition, this opinion is being delivered simultaneously and
in conjunction with certain additional opinion letters from various local
counsel opining as to, among other things, the validity and enforceability of
certain Local Loan Documents and certain other Loan Documents given by an
individual Borrower Party with respect to specific real property locations in
connection with the Loan (the “Local Opinions”). This opinion covers only the
matters expressly set forth herein.
     In connection with this opinion, we have assumed the accuracy and
completeness of all documents and records that we have reviewed, the genuineness
of all signatures other than those on behalf of the Borrower Parties, the
authenticity of the documents submitted to us as originals, the conformity to
authentic original documents of all documents submitted to us as certified,
conformed or reproduced copies and that all public records reviewed are current,
accurate and complete. We have further assumed:
          (i) The legal capacity of all natural persons executing the Loan
Documents;



 



--------------------------------------------------------------------------------



 



Citibank, N.A.
October      , 2010
Page 3
          (ii) That all material terms and conditions of the relationship
between Borrower Parties, on the one hand, and Agent and the Lender Parties, on
the other hand, are correctly and completely reflected in the Loan Documents;
          (iii) All relevant factual certifications (including but not limited
to those, if any, contained in the Loan Documents) are truthful and accurate;
          (iv) That each party to the Loan Documents other than the Borrower
Parties (collectively, the “Other Parties”) has satisfied all legal requirements
that are applicable to it to the extent necessary to make the Loan Documents
enforceable against it;
          (v) That each of the Other Parties has complied with all legal
requirements pertaining to its status as such status relates to its rights to
enforce the Loan Documents against the Borrower Parties;
          (vi) That each of the Other Parties and each of the Borrower Parties
has duly accepted, executed and delivered each Loan Document to which it is a
signatory;
          (vii) The conduct of the parties to the Loan Documents complies with
any requirement of good faith, fair dealing and conscionability;
          (viii) That there has not been any mutual mistake of fact or fraud,
duress or undue influence;
          (ix) The Borrower Parties hold the requisite title and rights to any
property involved in the Credit Facility;
          (x) That all necessary filings and recordations and payments of fees,
charges and taxes in connection with the Loan Documents required under the laws
of the jurisdictions in which the real or personal property to be encumbered by
the Loan Documents is located will have been timely and properly made;
          (xi) That the Loan Documents will be administered in accordance with
their terms;
          (xii) That Agent and the Lender Parties will not act in such manner as
to violate implied covenants of good faith, fair dealing and commercially
reasonable conduct in connection with the Loan Documents;
          (xiii) Each Borrower Party is a limited partnership, limited liability
company or corporation, as applicable, existing and in good standing under the
laws of the state of its formation, and has the requisite corporate, limited
partnership or limited liability company power, as applicable, to execute and
deliver the Loan Documents to which it is a party and to carry out the
transactions contemplated thereby and the covenants and agreements contained
therein; and



 



--------------------------------------------------------------------------------



 



Citibank, N.A.
October      , 2010
Page 4
          (xiv) Manager is a limited liability company, existing and in good
standing under the laws of the State of North Carolina, and has the requisite
limited liability company power to execute and deliver the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby and
the covenants and agreements contained therein.
     In rendering this opinion, as to questions of fact material to this
opinion, we have relied to the extent we have deemed such reliance appropriate,
without investigation, on certificates and other communications from public
officials and from officers of Borrower and on representations and warranties of
the Borrower Parties set forth in the Loan Documents as to factual matters and
not as to legal conclusions.
     Wherever we indicate that our opinion with respect to the existence or
absence of facts is based on our knowledge, our opinion is based solely on the
current actual knowledge of the attorneys in this firm who are representing the
Borrower Parties in connection with the Credit Facility, and we have conducted
no special investigation of factual matters in connection with this opinion.
     Based on the foregoing and upon such investigation as we have deemed
necessary, and subject to the assumptions, qualifications, limitations and
exceptions herein contained, we are of the opinion that:
     1. The Loan Documents constitute the legal, valid and binding obligations
of the Borrower Parties, as the case may be, and are enforceable against such
parties in accordance with their respective terms. The aforesaid opinion as to
enforceability of the Local Loan Documents is subject to the qualification that
certain provisions contained in the Local Loan Documents, particularly, but not
limited to, those with respect to the creation, perfection and enforcement of
the liens created under the Mortgages and the ALRs, may be governed by the laws
of states other than New York, and, as to such matters, we express no opinion
and refer you to the Local Opinions.
     2. Section 5-1401 of the New York General Obligations Law (“GOL 5-1401”)
permits parties to transactions covering not less than $250,000.00 to agree that
New York law shall govern their rights and duties, in whole or in part.
Accordingly, it is our opinion that a court of the State of New York (or a
federal court sitting in the State of New York and applying GOL 5-1401) in a
case properly pleaded and filed within the applicable statute of limitations
should give effect to the choice of law provisions of the Loan Documents, except
to the extent that any right or remedy sought to be enforced in any such case
regards: (i) the creation, validity, perfection, priority and enforceability of
liens or interests in real or personal property, which, by the nature of such
real or personal property and New York choice of law rules, may be governed by
the law of a jurisdiction other than New York; (ii) the realization upon the
security covered by the Mortgages and the ALRs; and (iii) matters affecting real
property or improvements on real property that are or may be governed by the law
of the state where real property is located, and, as to such matters, we express
no opinion and refer you to the Local Opinions.
     3. The execution and delivery of the Loan Documents and the performance by
the Borrower Parties of their respective obligations thereunder do not:
(a) result in a breach of any of



 



--------------------------------------------------------------------------------



 



Citibank, N.A.
October      , 2010
Page 5
the terms or conditions of or constitute a violation under any Applicable Law
that we, in the exercise of customary professional diligence would reasonably
recognize as being directly applicable to the Borrower Parties or the Credit
Facility or generally applicable to transactions similar to the Credit Facility,
(b) to our knowledge, result in the breach of the terms or conditions of, or
constitute a default under, any written indenture, contract, instrument,
agreement, lease or license to which the Borrower Parties are a party or by
which the Borrower Parties are bound, and (c) to our knowledge, violate or
conflict with any judgment, order, injunction or decree of any court or
governmental authority known to us which would restrict or interfere with the
performance by the Borrower Parties of their respective obligations under the
Loan Documents.
     4. The Credit Facility, including the interest payable under the Notes and
all fees and charges paid or payable by or on behalf of Borrower or received or
receivable by the Lender Parties, is not usurious or violative of any law, rule
or regulation of the State of New York governing the payment or receipt of
interest.
     5. Under the New York UCC, the internal laws of the state of a debtor’s
organization govern the perfection by the filing of financing statements of the
security interest of Agent in any collateral other than real property and
fixtures.
     6. Except for the filing of the Mortgages and the ALRs in the applicable
recording office for each such instrument, no authorization, consent, order, or
approval of, or registration with, any court or governmental department,
commission, board, bureau, agency or instrumentality of the State of New York,
or any specifically granted exemption from any of the foregoing, is required in
connection with the execution (if applicable) and delivery by the Borrower
Parties of the Loan Documents and the performance by the Borrower Parties of
their respective obligations thereunder.
     7. The provisions of the Loan Documents are effective to create a security
interest in favor of Agent in the Borrower Parties’ rights, if any, in the
collateral described in the Security Agreement and the Pledge Agreement,
provided, however, except as expressly set forth in opinion paragraph 8, no
opinion is expressed as to the perfection of any such security interest.
     8. If and to the extent the Pledged Interests (as such term is defined in
the Pledge Agreement) constitute certificated securities within the meaning of
the New York UCC (the “Certificated Equity Collateral”), then upon delivery by
Initial Pledgors to Agent of the certificates representing the Certificated
Equity Collateral (the “Certificates”) along with duly executed Powers (as such
term is defined in the Pledge Agreement) in blank with respect thereto, for so
long as Agent has or retains continuous and exclusive control of such
Certificates and Powers in the State of New York in the manner required by
Section 8-106 of the New York UCC, and no other person or entity obtains control
thereof, the Agent’s security interest in the Certificates will be perfected
under Article 9 of the New York UCC by control and without the filing of a
Financing Statement. Pursuant to Section 9-305(a)(1) of the New York UCC, in the
event the Certificates are located in a state other than New York, the law of
that jurisdiction will govern perfection of a security interest in those
Certificates.



 



--------------------------------------------------------------------------------



 



Citibank, N.A.
October      , 2010
Page 6
     The opinions set forth above are subject to each of the following
qualifications and limitations:
     A. No opinion is expressed with respect to the status of title to any real
or personal property and, to the extent not expressly set forth herein, no
opinion is expressed as to the absence or presence of claims which are adverse
to that of Borrower or Agent in and to any real or personal property or, to the
creation, attachment, priority or perfection of liens or security interests with
regard to real and personal property, it being expressly understood and agreed
that Agent is relying upon (i) title insurance commitments and policies, and
(ii) any Uniform Commercial Code and other searches, all as obtained on behalf
of Agent as Agent deems adequate. We express no opinion as to the sufficiency of
any description of collateral to provide notice to third parties of the lien or
security interest intended to be provided for in the Loan Documents. In
addition, no opinion is expressed as to whether any such real property or
personal property (or any other property intended to be encumbered by the Loan
Documents) is in compliance with any federal, state or local law, rule or
regulation, or what effect, if any, noncompliance therewith would have on the
enforceability of the Loan Documents.
     B. No opinion is expressed with respect to the title to any property or
fixtures or ownership thereof or as to the correctness or accuracy of the legal
description contained in the Loan Documents, the correctness and accuracy of all
of which is assumed for purposes of the opinions expressed herein. We express no
opinion as to the characterization of any property as real property or personal
property or as to the enforcement of a security interest in personal property
collateral separately from the enforcement of a lien or real estate collateral
as contemplated by Section 9-604 of the New York UCC.
     C. No opinion is expressed as to any provision of any Loan Document that
purports to characterize any or all of the provisions of such Loan Document as
being reasonable, commercially reasonable or not manifestly unreasonable.
     D. No opinion is expressed on the enforceability of any provisions
contained in the Loan Documents that (i) purport to excuse a party for liability
for its own acts, (ii) purport to make void any act done in contravention
thereof, (iii) purport to authorize a party to act in its sole discretion,
(iv) require waivers or amendments to be made only in writing, (v) purport to
effect waivers of constitutional, statutory or equitable rights or the effect of
applicable laws, or (vi) impose liquidated damages, penalties or forfeiture.
     E. No opinion is expressed as to provisions of the Loan Documents
purporting to require a party thereto to pay or reimburse attorneys’ fees
incurred by another party, or to indemnify another party therefor, which
provisions may be limited by applicable statutes and decisions relating to the
collection and award of attorneys’ fees.
     F. No opinion is expressed as the legality, validity or enforceability of
the provisions of the Loan Documents that purport to empower the Agent to
exercise rights thereunder without notice to adverse parties or without a proper
judicial hearing.



 



--------------------------------------------------------------------------------



 



Citibank, N.A.
October      , 2010
Page 7
     G. No opinion is expressed on any provisions of the Loan Documents wherein
a Borrower Party appoints the Agent or others as its agent or attorney-in-fact.
     H. No opinion is expressed as to the enforceability of any provision of the
Loan Documents imposing increased interest rates or other fees upon delinquency
in payment or default, or providing for premiums on prepayment, acceleration,
redemption, cancellation, or termination, to the extent any such provision is
deemed to be a penalty or forfeiture or contrary to statutory provisions.
     I. No opinion is expressed as to the enforceability of provisions relating
to evidentiary standards or other standards by which the Loan Documents are to
be construed.
     J. No opinion as to the effect on the opinions expressed herein of (i) the
compliance or non-compliance of Agent or the Lender Parties with any federal,
state or local laws applicable to Agent or the Lender Parties, or (ii) the legal
or regulatory status or nature of the business of Agent or the Lender Parties.
     K. The provisions regarding the remedies available to Agent in the case of
a default or otherwise, as set forth in the Loan Documents, are subject to any
available defenses and to procedural requirements which are not necessarily
reflected therein and which may affect and/or restrict the rights and remedies
stated to be available to Agent, but will not materially interfere with, or make
the available remedies in respect thereof inadequate for, the practical
realization of the benefits provided by the Loan Documents.
     L. Certain rights, remedies, waivers and other provisions of the Loan
Documents may not be enforceable; nevertheless, subject to the assumptions and
other qualifications set forth in this opinion letter and to the last paragraph
of this opinion letter, such unenforceability will not render the Loan Documents
invalid as a whole or preclude (i) the judicial enforcement of the obligation of
the Borrower to repay the principal, together with interest thereon, as provided
in the Notes (to the extent not deemed a penalty) and (ii) the acceleration of
the obligation of the Borrower to repay such principal, together with such
interest, upon a material default by Borrower in the payment of such principal
or interest or upon a material default in any other material provision of Loan
Documents, subject in each case under parts (i) and (ii) of this paragraph to
the economic consequences of delay and increased costs which may be occasioned
by the unenforceability of such rights, remedies, waivers and other provisions.
     M. The enforceability of the Loan Documents is subject to the effects of
general principles of equity (regardless of whether considered in a proceeding
in equity or at law, including, without limitation, specific performance). Such
principles applied by a court might include a requirement that a creditor act
with reasonableness and in good faith.
     N. The enforceability of the Loan Documents is subject to the effects of
bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance or transfer and other similar laws affecting the rights and remedies
of creditors generally.



 



--------------------------------------------------------------------------------



 



Citibank, N.A.
October      , 2010
Page 8
     O. No opinion is expressed as to the waivers or remedies contained in the
Loan Documents, whether or not a Loan Document deems any waiver or remedy
commercially reasonable, if such waivers or remedies are determined (i) not to
be commercially reasonable within the meaning of the New York UCC, (ii) to
conflict with any mandatory provision under the New York UCC or other applicable
law, or (iii) to be taken in a manner determined to be unreasonable or not
performed in good faith or with fair dealing.
     P. This opinion letter does not address any opinion not expressly set forth
herein. In this connection, this opinion letter does not address any of the
following legal issues: (i) federal and state (or “blue sky”) securities laws
and regulations; (ii) Federal Reserve Board margin regulations; (iii) pension
and employee benefit laws and regulations e.g., ERISA, (iv) federal and state
antitrust and unfair competition laws and regulations; (v) federal and state
laws and regulations concerning filing and notice requirements, e.g.,
Hart-Scott-Rodino and Exon-Florio; (vi) compliance with fiduciary duty
requirements; (vii) the statutes, ordinances, administrative decisions and rules
and regulations of counties, towns, municipalities and special political
subdivisions (whether created or enabled through legislative action at the
federal, state or regional level) and judicial decisions to the extent they deal
with any of the foregoing; (viii) intentionally omitted; (ix) fraudulent
transfer and fraudulent conveyance laws; (x) federal and state environmental
laws and regulations; (xi) federal and state zoning, land use, building,
landmark, archeological preservation, mobile home and subdivision laws and
regulations; (xii) federal and state tax laws and regulations; (xiii) federal
patent, copyright and trademark, state trademark and other federal and state
intellectual property laws and regulations; (xiv) federal and state racketeering
laws and regulations, e.g., RICO; (xv) federal and state health and safety laws
and regulations, e.g., OSHA; (xvi) federal and state labor laws and regulations;
(xvii) federal and state laws, regulations and policies concerning (1) national
and local emergency, (2) possible judicial deference to acts of sovereign
states, and (3) criminal and civil forfeiture laws; (xviii) other federal and
state statutes of general application to the extent they provide for criminal
prosecution, (e.g., mail fraud and wire fraud statutes); (xix) federal and state
public utility laws or regulations; (xx) federal and state labor laws or
regulations; (xxi) federal and state laws or regulations relating to terrorism,
embargoes and money laundering; (xxii) federal and state anti-discrimination
laws and regulations; (xxiii) federal and state trust, banking, insurance,
unfair competition and bulk sale laws and regulations; and (xxiv) federal and
state criminal laws, rules and regulations.
     Q. No opinion is expressed as to the enforceability of any section of any
of the Loan Documents to the extent it purports to waive any objection a person
may have that a suit, action or proceeding has been brought in an inconvenient
forum.
     R. No opinion is expressed as to the enforceability of any rights to
contribution or indemnification provided for in the Loan Documents which are
violative of the public policy underlying any law, rule or regulation.
     S. No opinion is expressed as to the validity or the enforceability of any
provision of any of the Loan Documents that is affected by the law of New York
respecting enforceability of an after-default interest rate provision to the
extent that such provision may be deemed or construed to be a penalty or against
public policy.

 



--------------------------------------------------------------------------------



 



Citibank, N.A.
October      , 2010
Page 9
     T. In addition, the enforceability of the choice of law and submission to
jurisdiction provisions of the Loan Documents is rendered in reliance upon and
may be subject to certain limitations under the law of the State of New York and
Federal law, and our opinion in Paragraph (2) above is qualified by the
following:
GOL 5-1401 provides, in pertinent part, that “the parties to any contract. . .
may agree that the law of this state shall govern their rights and duties in
whole or in part, whether or not such contract, agreement or undertaking bears a
reasonable relation to this state.” We draw your attention to the fact that
certain federal courts have, notwithstanding the terms of GOL 5-1401, required
that a reasonable relationship exist between an agreement and the State of New
York before honoring a choice of New York law to govern the agreement, and have
in dictum noted possible constitutional limitations upon GOL 5-1401, in both
domestic and international transactions. See e.g., Lehman Brothers Commercial
Corp. v. Minmelals Non-Ferrous Metals Trading Co., No. 94 Civ. 8301, 2000 WL
1702039 S.D.N.Y. Nov. 13, 2000. Accordingly, for purposes of our opinion in
Paragraph (2) above, we have assumed that, should a court considering the choice
of law provisions of the Loan Documents and applying New York law elect to apply
principles beyond the express language of GOL 5-1401, such court would find that
a reasonable relationship exists between the Loan Documents and the State of New
York.
     U. Additionally, any security interest opinions are qualified as follows,
and we call your attention to the following:
     (1) Our security interest opinions are limited to Article 9 of the New York
UCC, and therefore such opinions do not address (1) laws of jurisdictions other
than New York, or (2) collateral of a type not subject to Article 9 of the New
York UCC.
     (2) Under the New York UCC, events occurring subsequent to the date hereof
may affect any security interest subject to the New York UCC including, but not
limited to, factors of the type identified in Section 9-315 with respect to
proceeds; Sections 9-503 and 9-507 with respect to changes in name, structure
and corporate identity; Section 9-301 with respect to changes in the location of
the collateral and location of a debtor; and Section 9-510 with respect to
continuation statements. In addition, actions taken by a secured party (e.g.,
releasing or assigning the security interest, delivering possession of the
collateral to a debtor or another person and voluntarily subordinating a
security interest) may affect any security interest subject to the New York UCC.
     (3) The security interest of Agent may be subject to the rights of account
debtors, claims and defenses of account debtors and the terms of agreements with
account debtors.
     (4) We express no opinion regarding any security interest or the perfection
thereof in any items of collateral which are subject to a statute, regulation or
treaty of the United States of America (including any state, municipality or
other political subdivision

 



--------------------------------------------------------------------------------



 



Citibank, N.A.
October      , 2010
Page 10
thereof) which provides for a national (including any state, municipality or
other political subdivision thereof) or international registration or a national
or international certificate of title for the perfection of a security interest
therein or which specifies a place of filing different from the place specified
in the New York UCC for filing to perfect such security interest.
     (5) We express no opinion regarding the security interest of Agent in any
of the collateral consisting of claims against any government or governmental
agency (including without limitation the United States of America or any state
thereof or any agency or department of the United States of America of any state
thereof).
     (6) Section 552 of the United States Bankruptcy Code (11 U.S.C. § 101 et
seq., as amended from time to time) (the “Bankruptcy Code”), limits the extent
to which property acquired by a debtor after the commencement of a case under
the Bankruptcy Code may be subject to a security interest arising from a
security agreement entered into by such debtor before the commencement of such
case.
     The foregoing opinions are based upon and rely upon the current status of
statutory and case law as of the date hereof. Such opinions are based solely
upon applicable laws, statutes, rules and regulations and facts, all as in
existence on the date hereof, and we express no opinions as to the effect which
any future amendments, changes, additions or modifications thereof may have upon
the future performance or enforceability of the Loan Documents, and we assume no
obligation to update or supplement such opinions to reflect any facts or
circumstances which may hereafter come to our attention or any changes in law
which may hereafter occur.
     The opinions expressed in this letter are given solely for the benefit of
Agent and the Lender Parties, their respective successors and assigns (including
any purchaser of the Credit Facility and any purchaser of certificates
evidencing an interest in the Credit Facility), each in connection with the
transactions contemplated by the Loan Documents. The opinions expressed in this
letter may not be relied upon, in whole or in part, by Agent, the Lender Parties
or their respective successors or assigns or counsel for any other purpose or
relied upon by any other person, firm or corporation for any purpose, without
our prior written consent. The opinions expressed in this letter are rendered as
of the date hereof and we express no opinion as to circumstances or events that
may occur subsequent to such date.
Very Truly Yours,
GREENBERG TRAURIG, LLP



 



--------------------------------------------------------------------------------



 



Citibank, N.A.
October      , 2010
Page 11
SCHEDULE 1
TO GREENBERG TRAURIG, LLP OPINION
Owners

1.   Campus Crest at Jacksonville, AL, LLC, a Delaware limited liability
company;   2.   Campus Crest at Mobile Phase II, LLC, a Delaware limited
liability company;   3.   Campus Crest at Cheney, LLC, a Delaware limited
liability company;   4.   Campus Crest at Jonesboro, LLC, a Delaware limited
liability company;   5.   Campus Crest at Troy, LLC, an Delaware limited
liability company;   6.   Campus Crest at Murfreesboro, LLC, a Delaware limited
liability company;   7.   Campus Crest at Wichita, LLC, a Delaware limited
liability company;   8.   Campus Crest at Stephenville, LP, a Delaware limited
partnership;   9.   Campus Crest at Lubbock, LP, a Delaware limited partnership;
  10.   Campus Crest at Waco, LP, a Delaware limited partnership;   11.   Campus
Crest at Wichita Falls, LP, a Delaware limited partnership;   12.   Campus Crest
at San Marcos, LP, a Delaware limited partnership;   13.   Campus Crest
Stephenville Lessor, LLC;   14.   Campus Crest Waco Lessor, LLC;   15.   Campus
Crest Wichita Falls Lessor, LLC;   16.   Campus Crest Cheney Lessor, LLC;   17.
  Campus Crest Jonesboro Lessor, LLC;   18.   Campus Crest Troy Lessor, LLC;  
19.   Campus Crest Murfreesboro Lessor, LLC; and   20.   Campus Crest Wichita
Lessor, LLC.

 



--------------------------------------------------------------------------------



 



EXHIBIT E-2 to the
CREDIT AGREEMENT
FORM OF OPINION OF
BRADLEY ARANT BOULT CUMMINGS LLP
(See Attached)

 



--------------------------------------------------------------------------------



 



DRAFT OF OCTOBER 4, 2010
October      , 2010
Citibank, N.A.,
     as Administrative Agent
1615 Brett Road
New Castle, Delaware 19720

  Re:   Revolving Credit Facility in the principal amount of up to $125,000,000
(the “Loan”) to Campus Crest Communities Operating Partnership, LP pursuant to
that certain Credit Agreement dated as of October     , 2010 (the “Credit
Agreement”), by and among Campus Crest Communities Operating Partnership, LP,
Campus Crest Communities, Inc., the Guarantors, the Initial Lenders and
Citibank, N.A. as Administrative Agent, Collateral Agent, Initial Issuing Bank
and Swing Line Bank (the “Agent”)

Ladies and Gentlemen:
     We have acted as counsel to the entities listed on Schedule A attached
hereto (individually, a “Transaction Party” and together, the “Transaction
Parties”) in connection with the Loan.
     As such counsel, we have examined (a) originals or copies of the documents
listed in Part I of Schedule B attached hereto (the “Loan Documents”) and
(b) unfiled copies of the Uniform Commercial Code Financing Statements listed in
Part II of Schedule B attached hereto (the “Delaware Financing Statements”). We
have also examined such other documents and information as we have deemed
relevant and necessary as a basis for the opinions hereinafter expressed.
Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Credit Agreement.
ASSUMPTIONS
     In rendering the opinions hereinafter expressed, we have with your consent
made the following assumptions without independent investigation:
     1. All information furnished to us is accurate and complete, and the
representations and warranties (as to factual matters as opposed to conclusions
of law) of the parties contained in the Loan Documents are truthful and
accurate. All original signatures are genuine; the

 



--------------------------------------------------------------------------------



 



Citibank, N.A.
October      , 2010
Page 2
documents submitted to us as originals are authentic; and the documents
submitted to us as copies conform to the original documents.
     2. All parties to the Loan Documents other than the Transaction Parties are
validly existing, and all parties to the Loan Documents other than the
Transaction Parties have the power and authority (corporate and otherwise) to
execute, deliver and perform their obligations under such documents.
     3. The Loan Documents have been duly authorized, executed and delivered by
all parties thereto other than the Transaction Parties, and constitute the
legal, valid and binding obligations of all the parties thereto.
     4. The terms and conditions of the Loan Documents have not been amended,
modified or supplemented by any other agreement, action or understanding of the
parties and there has been no waiver of any of the material provisions of any of
the Loan Documents.
     5. There has not been any mutual mistake of fact or misunderstanding on the
part of any party to or beneficiary of any of the Loan Documents with respect to
the transactions contemplated thereby, or any fraud, duress or undue influence
on the part of the Agent with respect to any of the Loan Documents or the
transactions contemplated thereby.
     6. Each party to and beneficiary of the Loan Documents (i) has and will
comply with all terms and conditions of the Loan Documents, and (ii) has
complied and will comply with requirements of good faith, fair dealing and
conscionability.
     The opinions hereinafter expressed and the statements hereinafter made are
based solely upon our examination of the aforesaid documents, the various
representations, warranties and certificates described herein, the assumptions
hereinabove recited, the comments and qualifications set forth below and such
matters of law as we have deemed relevant and necessary to enable us to render
the opinions hereinafter expressed.
OPINION
     Based solely upon and subject to the foregoing, we are of the following
opinion:
     1. Campus Crest Communities Operating Partnership, LP is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Delaware. In giving the aforesaid opinion as to the existence
and good standing of Campus Crest Communities Operating Partnership, LP, we have
relied solely on a certificate of the Delaware Secretary of State dated
September 22, 2010.

 



--------------------------------------------------------------------------------



 



Citibank, N.A.
October      , 2010
Page 3
     2. Campus Crest GP II, LLC is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
In giving the aforesaid opinion as to the existence and good standing of Campus
Crest GP II, LLC, we have relied solely on a certificate of the Delaware
Secretary of State dated September 28, 2010.
     3. Campus Crest at Stephenville, LP is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Stephenville, LP, we have relied solely on a certificate of
the Delaware Secretary of State dated September 22, 2010.
     4. Campus Crest at Lubbock, LP is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware.
In giving the aforesaid opinion as to the existence and good standing of Campus
Crest at Lubbock, LP, we have relied solely on a certificate of the Delaware
Secretary of State dated September 22, 2010.
     5. Campus Crest at Waco, LP is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware,
In giving the aforesaid opinion as to the existence and good standing of Campus
Crest at Waco, LP, we have relied solely on a certificate of the Delaware
Secretary of State dated September 22, 2010.
     6. Campus Crest at Wichita Falls, LP is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Wichita Falls, LP, we have relied solely on a certificate of
the Delaware Secretary of State dated September 22, 2010.
     7. Campus Crest at San Marcos, LP is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware.
In giving the aforesaid opinion as to the existence and good standing of Campus
Crest at San Marcos, LP, we have relied solely on a certificate of the Delaware
Secretary of State dated September 22, 2010.
     8. Campus Crest at Jacksonville, AL, LLC is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. In giving the aforesaid opinion as to the existence and good
standing of Campus Crest at Jacksonville, AL, LLC, we have relied solely on a
certificate of the Delaware Secretary of State dated September 16, 2010.
     9. Campus Crest at Mobile Phase II, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Mobile Phase II, LLC, we have relied solely on a certificate
of the Delaware Secretary of State dated September 22, 2010.

 



--------------------------------------------------------------------------------



 



Citibank, N.A.
October      , 2010
Page 4
     10. Campus Crest at Cheney, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Cheney, LLC, we have relied solely on a certificate of the
Delaware Secretary of State dated September 22, 2010.
     11. Campus Crest at Jonesboro, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Jonesboro, LLC, we have relied solely on a certificate of the
Delaware Secretary of State dated September 22, 2010.
     12. Campus Crest at Troy, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Troy, LLC, we have relied solely on a certificate of the
Delaware Secretary of State dated September 22, 2010.
     13. Campus Crest at Murfreesboro, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Murfreesboro, LLC, we have relied solely on a certificate of
the Delaware Secretary of State dated September 22, 2010.
     14. Campus Crest at Wichita, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Wichita, LLC, we have relied solely on a certificate of the
Delaware Secretary of State dated September 22, 2010.
     15. Campus Crest Stephenville Lessor, LLC is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. In giving the aforesaid opinion as to the existence and good
standing of Campus Crest Stephenville Lessor, LLC, we have relied solely on a
certificate of the Delaware Secretary of State dated September 16, 2010.
     16. Campus Crest Waco Lessor, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest Waco Lessor, LLC, we have relied solely on a certificate of the
Delaware Secretary of State dated September 16, 2010.
     17. Campus Crest Wichita Falls Lessor, LLC is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. In giving the aforesaid opinion as to the existence and good
standing of Campus Crest Wichita Falls Lessor, LLC, we have relied solely on a
certificate of the Delaware Secretary of State dated September 16, 2010.

 



--------------------------------------------------------------------------------



 



Citibank, N.A.
October      , 2010
Page 5
     18. Campus Crest Cheney Lessor, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest Cheney Lessor, LLC, we have relied solely on a certificate of
the Delaware Secretary of State dated September 16, 2010.
     19. Campus Crest Jonesboro Lessor, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest Jonesboro Lessor, LLC, we have relied solely on a certificate of
the Delaware Secretary of State dated September 16, 2010.
     20. Campus Crest Troy Lessor, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest Troy Lessor, LLC, we have relied solely on a certificate of the
Delaware Secretary of State dated September 16, 2010.
     21. Campus Crest Murfreesboro Lessor, LLC is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware. In giving the aforesaid opinion as to the existence and good
standing of Campus Crest Murfreesboro Lessor, LLC, we have relied solely on a
certificate of the Delaware Secretary of State dated September 16, 2010.
     22. Campus Crest Wichita Lessor, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest Wichita Lessor, LLC, we have relied solely on a certificate of
the Delaware Secretary of State dated September 16, 2010.
     23. Each of the Transaction Parties has full right, power and authority to
own its properties, to carry on its business, to execute and deliver the Loan
Documents to which it is a party and to perform all its obligations thereunder.
     24. The Loan Documents to which each of the Transaction Parties is a party
have been duly authorized, executed and delivered by such Transaction Party.
     25. The Delaware Financing Statements are in proper form for filing in the
office of the Delaware Secretary of State (the “Delaware Filing Office”). Upon
the effective filing and proper indexing of the Delaware Financing Statements in
the Delaware Filing Office, the Agent will have a perfected security interest in
that part of the Collateral as defined in the Security Agreement described in
Part I of Schedule B attached hereto (the “Security Agreement”) that consists of
personal property in which a security interest may be perfected by the filing of
a financing statement in the Delaware Filing Office.

 



--------------------------------------------------------------------------------



 



Citibank, N.A.
October      , 2010
Page 6
     26. The execution and delivery of the Loan Documents do not, and the
performance by the Transaction Parties of their obligations under the Loan
Documents will not, violate, conflict with or constitute a default under the
organizational documents of the Transaction Parties or any provision of the
Delaware Limited Liability Company Act and the Delaware Revised Uniform Limited
Partnership Act (the “Acts”).
     27. The execution, delivery and performance by the Transaction Parties of
their obligations under the Loan Documents do not require any governmental
consent, approval, order, authorization, permit, license, registration,
declaration or filing under the Acts.
COMMENTS AND QUALIFICATIONS
     The foregoing opinions are subject to the following limitations,
qualifications, comments and exceptions:
     1. In giving the opinions set forth herein we have relied, as to factual
matters relevant to such opinions (as opposed to conclusions of law), solely on
certain representations made to us on behalf of the Transaction Parties and on
the representations and warranties of the Transaction Parties contained in the
Loan Documents, and we have made no independent investigation whatsoever with
respect to such matters. In addition, we have not examined the files and records
of the Transaction Parties, and we have not conducted any independent review or
investigation of any of the transactions or contractual arrangements of the
Transaction Parties.
     2. We neither express nor imply any opinion with respect to the
enforceability of the Loan Documents or with respect to the transactions
contemplated by the Loan Documents or any aspect of such transactions other than
the opinions expressed herein.
     3. No opinion is expressed herein as to the effect of using an “all assets”
or a similarly broad description of collateral in the Delaware Financing
Statements to the extent such description is broader than the description of the
Collateral contained in the Security Agreement.
     4. The opinions expressed herein are limited to the Acts, and we express no
opinion with respect to federal law or the laws of any other state or
jurisdiction. With respect to the Acts, we have relied solely on the published
acts and have not reviewed any case law, legislative history or other
supplementary material of such jurisdiction. The opinions expressed herein are
based on the Acts as in effect on the date hereof and are subject to future
changes in applicable law.
     5. This opinion is being delivered to and accepted by you with the
understanding that it is an opinion only and that it is not a guaranty or
insuring agreement of any kind

 



--------------------------------------------------------------------------------



 



Citibank, N.A.
October      , 2010
Page 7
whatsoever or an assurance of future events or of any particular result under
any particular set of facts or circumstances.
     6. The opinions expressed herein are effective only as of the date of this
opinion, and we assume no obligation to advise you of any matters which come to
our attention thereafter.
     7. This opinion may be relied upon only by the addressee hereof and the
Lenders and their successors and assigns and may not be relied upon by any other
person or entity or used for any other purpose.
Yours very truly,

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Campus Crest Communities Operating Partnership, LP
Campus Crest GP II, LLC
Campus Crest at Stephenville, LP
Campus Crest at Lubbock, LP
Campus Crest at Waco, LP
Campus Crest at Wichita Falls, LP
Campus Crest at San Marcos, LP
Campus Crest at Jacksonville, AL, LLC
Campus Crest at Mobile Phase II, LLC
Campus Crest at Cheney, LLC
Campus Crest at Jonesboro, LLC
Campus Crest at Troy, LLC
Campus Crest at Murfreesboro, LLC
Campus Crest at Wichita, LLC
Campus Crest at Stephenville Lessor, LLC
Campus Crest at Waco Lessor, LP
Campus Crest at Wichita Falls Lessor, LP
Campus Crest at Cheney Lessor, LLC
Campus Crest at Jonesboro Lessor, LLC
Campus Crest at Troy Lessor, LLC
Campus Crest at Murfreesboro Lessor, LLC
Campus Crest at Wichita Lessor, LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE B
PART I
Credit Agreement among Campus Crest Communities Operating Partnership, LP,
Campus Crest Communities, Inc., the Subsidiary Guarantors named therein, the
Initial Lenders named therein and Citibank, N.A., as Administrative Agent,
Collateral Agent, Initial Issuing Bank and Swing Line Bank (the “Agent”)
Promissory Notes executed by Campus Crest Communities Operating Partnership, LP
payable to the order of the Initial Lenders and the Swing Line Bank
Security Agreement among the Transaction Parties that are parties thereto and
the Agent
Pledge Agreement from Campus Crest Properties, LLC and Campus Crest GP II, LLC
in favor of the Agent
Environmental Indemnity Agreement among the Transaction Parties that are parties
thereto in favor of the Agent
Manager’s Consent and Subordination of Management Agreement among The Grove
Student Properties, LLC, Campus Crest Communities Operating Partnership, LP and
the Agent
Letter Agreement dated as of July [no date], 2010 from Citigroup Global Markets,
Inc. to Campus Crest Communities Operating Partnership, LP and Campus Crest
Communities, Inc.
Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing
(Leasehold Estate) from Campus Crest at Mobile Phase II, LLC in favor of the
Agent
Assignment of Leases and Rents from Campus Crest at Mobile Phase II, LLC in
favor of the Agent
Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing
(Fee and Leasehold Estates) from Campus Crest Troy Lessor, LLC and Campus Crest
at Troy, LLC in favor of the Agent
Assignment of Leases and Rents from Campus Crest Troy Lessor, LLC and Campus
Crest at Troy, LLC in favor of the Agent
Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing
from Campus Crest at Jacksonville, AL, LLC in favor of the Agent
Assignment of Leases and Rents from Campus Crest at Jacksonville, AL, LLC in
favor of the Agent

 



--------------------------------------------------------------------------------



 



Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing
(Fee and Leasehold Estates) from Campus Crest Wichita Lessor, LLC and Campus
Crest at Wichita, LLC in favor of the Agent
Assignment of Leases and Rents from Campus Crest Wichita Lessor, LLC and Campus
Crest at Wichita, LLC in favor of the Agent
Deed of Trust, Security Agreement, Assignments of Rents and Leases and Fixture
Filing (Fee and Leasehold Estates) from Campus Crest Cheney Lessor, LLC and
Campus Crest at Cheney, LLC in favor of the Agent
Assignment of Leases and Rents from Campus Crest Cheney Lessor, LLC and Campus
Crest at Cheney, LLC in favor of the Agent
Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture Filing
(Fee and Leasehold Estates) from Campus Crest Jonesboro Lessor, LLC and Campus
Crest at Jonesboro, LLC in favor of the Agent
Assignment of Leases and Rents from Campus Crest Jonesboro Lessor, LLC and
Campus Crest at Jonesboro, LLC in favor of the Agent
Deed of Trust, Security Agreement, Assignments of Rents and Leases and Fixture
Filing (Fee and Leasehold Estates) from Campus Crest Murfreesboro Lessor, LLC
and Campus Crest at Murfreesboro, LLC in favor of the Agent
Assignment of Leases and Rents from Campus Crest Murfreesboro Lessor, LLC and
Campus Crest at Murfreesboro, LLC in favor of the Agent
Deed of Trust, Security Agreement, Assignments of Rents and Leases and Fixture
Filing (Fee and Leasehold Estates) from Campus Crest Wichita Falls Lessor, LLC
and Campus Crest at Wichita Falls, LP in favor of the Agent
Assignment of Leases and Rents from Campus Crest Wichita Falls Lessor, LLC and
Campus Crest at Wichita Falls, LLC in favor of the Agent
Deed of Trust, Security Agreement, Assignments of Rents and Leases and Fixture
Filing (Fee and Leasehold Estates) from Campus Crest Waco Lessor, LLC and Campus
Crest at Waco, LP in favor of the Agent
Assignment of Leases and Rents from Campus Crest Waco Lessor, LLC and Campus
Crest at Waco, LLC in favor of the Agent
Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture
Filing from Campus Crest at San Marcos, LP in favor of the Agent
Assignment of Leases and Rents from Campus Crest at San Marcos, LLC in favor of
the Agent

 



--------------------------------------------------------------------------------



 



Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture
Filing from Campus Crest at Lubbock, LP in favor of the Agent
Assignment of Leases and Rents from Campus Crest at Lubbock, LLC in favor of the
Agent
Deed of Trust, Security Agreement, Assignments of Rents and Leases and Fixture
Filing (Fee and Leasehold Estates) from Campus Crest Stephenville Lessor, LLC
and Campus Crest at Stephenville, LP in favor of the Agent
Assignment of Leases and Rents from Campus Crest Stephenville Lessor, LLC and
Campus Crest at Stephenville, LLC in favor of the Agent
PART II
Uniform Commercial Code Financing Statement listing Campus Crest Wichita Lessor,
LLC and Campus Crest at Wichita, LLC as debtors and the Agent as secured party
for filing with the Delaware Secretary of State
Uniform Commercial Code Financing Statement listing Campus Crest Wichita Falls
Lessor, LLC and Campus Crest at Wichita Falls, LP as debtors and the Agent as
secured party for filing with the Delaware Secretary of State
Uniform Commercial Code Financing Statement listing Campus Crest Waco Lessor,
LLC and Campus Crest at Waco, LP as debtors and the Agent as secured party for
filing with the Delaware Secretary of State
Uniform Commercial Code Financing Statement listing the Campus Crest Troy
Lessor, LLC and Campus Crest at Troy, LLC as debtors and the Agent as secured
party for filing with the Delaware Secretary of State
Uniform Commercial Code Financing Statement listing Campus Crest Stephenville
Lessor, LLC and Campus Crest at Stephenville, LLC as debtors and the Agent as
secured party for filing with the Delaware Secretary of State
Uniform Commercial Code Financing Statement listing Campus Crest at San Marcos,
LP as debtor and the Agent as secured party for filing with the Delaware
Secretary of State
Uniform Commercial Code Financing Statement listing Campus Crest Murfreesboro
Lessor, LLC and Campus Crest at Murfreesboro, LLC as debtors and the Agent as
secured party for filing with the Delaware Secretary of State

 



--------------------------------------------------------------------------------



 



Uniform Commercial Code Financing Statement listing Campus Crest at Mobile Phase
II, LLC as debtor and the Agent as secured party for filing with the Delaware
Secretary of State
Uniform Commercial Code Financing Statement listing Campus Crest at Lubbock, LP
as debtor and the Agent as secured party for filing with the Delaware Secretary
of State
Uniform Commercial Code Financing Statement listing Campus Crest Jonesboro
Lessor, LLC and Campus Crest at Jonesboro, LLC as debtors and the Agent as
secured party for filing with the Delaware Secretary of State
Uniform Commercial Code Financing Statement listing Campus Crest at
Jacksonville, AL, LLC as debtor and the Agent as secured party for filing with
the Delaware Secretary of State
Uniform Commercial Code Financing Statement listing Campus Crest Cheney Lessor,
LLC and Campus Crest at Cheney, LLC as debtors and the Agent as secured party
for filing with the Delaware Secretary of State

 



--------------------------------------------------------------------------------



 



EXHIBIT E-3 to the
CREDIT AGREEMENT
FORM OF OPINION OF
SAUL EWING LLP
(See Attached)

 



--------------------------------------------------------------------------------



 



      (SAULEWING LOGO) [g24906g2490602.gif]   lawyers@saul.com
www.saul.com    

October ____, 2010
Citibank, N.A.
As Administrative Agent
1615 Brett Road
New Castle, Delaware 19720

      Re: Credit Agreement dated October ____, 2010

Ladies and Gentlemen:
          We have acted as Maryland counsel to Campus Crest Communities, Inc., a
Maryland corporation (the “Company”) in connection with the execution and
delivery by the Company of a Credit Agreement dated October           , 2010
(the “Agreement”) among Campus Crest Communities Operating Partnership, LP, the
Company, the other affiliates of the Borrower named in the Agreement, and
Barclay’s Bank PLC, Citibank, N.A., Goldman Sachs Bank, USA, Raymond James Bank,
FSB and Royal Bank of Canada (collectively, the “Lender”) and the consummation
of the transactions contemplated in the Agreement (the “Transactions”).
Capitalized terms used in this letter that are not otherwise defined in this
letter shall have the meanings ascribed to them in the Agreement. These opinions
are being delivered to you to satisfy the condition set forth in
Section 3.01(a)(xiv) of the Agreement.
          As a basis for our opinions, we have examined the following documents
(collectively, the “Transaction Documents”):
          (i) a copy of the executed Agreement; and
          (ii) a copy of the executed Environmental Indemnity Agreement dated
October ____, 2010.
          Also, as a basis for our opinions, we have examined the originals or
certified copies of the following:
          (iii) a Certificate of Status for the Company issued by the Department
of Assessments and Taxation of the State of Maryland;
          (iv) a copy of the charter of the Company;
Saul Ewing LLP

500 East Pratt Street • Baltimore, MD 21202-3133 • Phone (410) 332-8600 • Fax:
(410) 332-8862
 
DELAWARE     MARYLAND     NEW JERSEY     NEW
YORK     PENNSYLVANIA     WASHINGTON DC
A DELAWARE LIMITED LIABILITY PARTNERSHIP

 



--------------------------------------------------------------------------------



 



October ____, 2010
Page 2
          (v) a copy of the bylaws of the Company;
          (vi) a certificate of the secretary of the Company as to the
authenticity of the charter and bylaws of the Company, the incumbency of the
officers of the Company, the resolutions of the Company’s directors approving
the consummation of the transactions contemplated by the Agreement, and other
matters that we have deemed necessary and appropriate; and
          (vii) such other documents as we have deemed necessary and appropriate
to express the opinions set forth in this letter, subject to the limitations and
assumptions and qualifications noted below.
          In reaching the opinions set forth below, we have assumed:
          (a) that all signatures on all Transaction Documents and any other
documents submitted to us for examination are genuine;
          (b) the authenticity of all documents submitted to us as originals,
the conformity to originals of all documents submitted to us as certified or
photographic copies, and the accuracy and completeness of all documents;
          (c) that the form and content of all Transaction Documents submitted
to us as unexecuted drafts do not differ in any respect relevant to this opinion
from the form and content of such Transaction Documents as executed and
delivered;
          (d) the legal capacity of all natural persons executing any documents,
whether on behalf of themselves or other persons;
          (e) that all persons executing Transaction Documents on behalf of any
party (other than the Company) are duly authorized, and
          (f) that each of the parties has duly and validly executed and
delivered the Transaction Documents to which that party is a signatory and the
party’s obligations are valid and legally binding obligations enforceable in
accordance with the terms of the respective Transaction Documents.
          As to various questions of fact material to our opinions, we have
relied upon a certificate and representations of Donald L. Bobbitt, Jr., as
Secretary of the Company, and have assumed that such certificate and
representations continue to remain true and complete as of the date of this
letter. We have not examined any court records, dockets, or other public
records, nor have we investigated the Company’s history or other transactions,
except as specifically set forth in this letter.

 



--------------------------------------------------------------------------------



 



October ____, 2010
Page 3
          The phrases “to our knowledge” or “known to us,” as used in this
letter, mean current conscious actual knowledge of lawyers at our firm who have
been engaged in the performance of legal services for the Company, and signify
that in the course of performance of legal services, no information has come to
our attention that would give us actual notice or actual knowledge that any
opinions are inaccurate or that any of the Transaction Documents or other
information upon which we have relied are not accurate and complete. The words
“to our knowledge” and “known to us,” are limited to the knowledge of the
lawyers within our firm who are involved in the Transaction and are presently at
the firm.
          Based on our review of the foregoing and subject to the assumptions
and qualifications set forth in this letter, it is our opinion, as of the date
of this letter, that:
          1. The Company is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Maryland.
          2. The Company has the corporate power to execute and deliver the
Transaction Documents and to perform its obligations thereunder.
          3. All necessary corporate action has been taken to authorize the
execution, delivery and performance of the Transaction Documents by the Company.
          4. The execution and delivery of the Transaction Documents, and the
performance by the Company of their terms will not conflict with the Company’s
charter or bylaws.
          5. The execution and delivery of the Transaction Documents and the
performance by the Company of their terms will not violate any provision of the
Maryland General Corporation Law.
          6. No consent, approval, authorization or other action by or filing
with, any governmental authority of the State of Maryland is required to be
obtained or made by the Company for the execution, delivery and performance of
the Transaction Documents by the Company.
          In addition to the qualifications set forth above, the opinions set
forth in this letter are also subject to the following qualifications:
          (i) We express no opinion as to the laws of any jurisdiction other
than the laws of the State of Maryland. We express no opinion as to the
principles of conflict of laws of any jurisdiction, including the laws of the
State of Maryland.
          (ii) We assume no obligation to supplement our opinions if any
applicable law changes after the date of this letter or if we become aware of
any facts that might alter the opinions expressed in this letter after the date
of this letter.

 



--------------------------------------------------------------------------------



 



October ____, 2010
Page 4
          (iii) We express no opinion with respect to title to any property, nor
do we express any opinion with respect to the existence of encumbrances upon any
property or the attachment, validity, perfection, or priority of any security
interests or liens purported to be created under the Transaction Documents.
          (iv) We express no opinion as to the laws, ordinances, zoning
restrictions, rules or regulations of any city, county or other municipality or
any other local governmental agency.
          (v) We express no opinion as to any consent, approval, authorization,
or other action by, or filing with, any governmental authority necessary or
required for the ongoing operation of the Company’s business.
          (vi) We express no opinion as to the consents, approvals,
authorizations, or other actions by, or filings with any city, county or other
municipality or any other local government agency.
          (vii) We express no opinion on the enforceability of the Transaction
Documents.
          (viii) We express no opinion with respect to the anti-trust laws or
securities laws of the State of Maryland.
          (ix) Our opinion in Paragraph 6 regarding consents and approvals is
based upon our consideration of only those consents, approvals, authorizations,
orders, registrations, declarations or filings required under those statutes,
rules or regulations of the State of Maryland, if any, that, in our experience,
are reasonably applicable to transactions of the type contemplated under the
Transaction Documents.
          The opinions expressed in this letter are solely for the benefit of
the Lender and its counsel and are furnished only with respect to the
transactions contemplated by the Transaction Documents. Accordingly, these
opinions may not be relied upon by or quoted to any other person or entity
without, in each instance, our prior written consent. The opinions expressed in
this letter are limited to the matters set forth in this letter, and no other
opinions shall be implied or inferred beyond the matters expressly stated.
Very truly yours,
SAUL EWING LLP

 



--------------------------------------------------------------------------------



 



EXHIBIT E-4 to the
CREDIT AGREEMENT
FORM OF OPINION OF
LOCAL COUNSEL FOR
THE LOAN PARTIES
Form reasonably acceptable to Administrative Agent

 



--------------------------------------------------------------------------------



 



EXHIBIT F to the
CREDIT AGREEMENT
FORM OF
SECURITY AGREEMENT
(See Attached)

 



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
Dated October 19, 2010
from
THE GRANTORS REFERRED TO HEREIN
to
CITIBANK, N.A.,
as Collateral Agent

 



--------------------------------------------------------------------------------



 



T A B L E O F C O N T E N T S

          Section   Page
Section 1. Grant of Security
    2  
 
       
Section 2. Security for Obligations
    6  
 
       
Section 3. Grantors Remain Liable
    6  
 
       
Section 4. Delivery and Control of Security Collateral
    6  
 
       
Section 5. Maintaining the Account Collateral
    7  
 
       
Section 6. Investing of Amounts in the L/C Cash Collateral Account
    7  
 
       
Section 7. Release of Amounts
    8  
 
       
Section 8. Maintaining Electronic Chattel Paper and Transferable Records
    8  
 
       
Section 9. Representations and Warranties
    8  
 
       
Section 10. Further Assurances
    10  
 
       
Section 11. As to FF&E and Inventory
    11  
 
       
Section 12. Insurance
    12  
 
       
Section 13. Post-Closing Changes; Bailees; Collections on Assigned Agreements,
Receivables and Related Contracts
    12  
 
       
Section 14. Voting Rights; Distributions; Etc.
    14  
 
       
Section 15. As to the Assigned Agreements
    15  
 
       
Section 16. Payments Under the Assigned Agreements
    16  
 
       
Section 17. Transfers and Other Liens; Additional Equity Interests
    16  
 
       
Section 18. Collateral Agent Appointed Attorney in Fact
    16  
 
       
Section 19. Collateral Agent May Perform
    17  
 
       
Section 20. The Collateral Agent’s Duties
    17  
 
       
Section 21. Remedies
    18  
 
       
Section 22. Indemnity and Expenses
    19  
 
       
Section 23. Amendments; Waivers; Additional Grantors, Etc.
    20  
 
       

i



--------------------------------------------------------------------------------



 



          Section   Page
Section 24. Notices, Etc.
    20  
 
       
Section 25. Continuing Security Interest; Assignments under the Credit Agreement
    20  
 
       
Section 26. Release; Termination
    21  
 
       
Section 27. Security Interest Absolute
    21  
 
       
Section 28. Third Party Waivers
    23  
 
       
Section 29. Execution in Counterparts
    25  
 
       
Section 30. The Credit Agreement and the Mortgages
    25  
 
       
Section 31. Governing Law
    25  

         
Schedules
       
 
       
Schedule I
  -   Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number
Schedule II
  -   Assigned Agreements
Schedule III
  -   Properties and Locations of FF&E and Inventory
Schedule IV
  -   Changes in Name, Location, Etc.
Schedule V
  -   Pledged Equity
 
       
Exhibits
       
 
       
Exhibit A
  -   Form of Security Agreement Supplement
Exhibit B
  -   Form of Consent and Agreement
Exhibit C
  -   Form of Authorization Statement
Exhibit D
  -   Form of Acknowledgement and Consent
Exhibit E
  -   Form of Transaction Statement

ii



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
          SECURITY AGREEMENT dated October 19, 2010 (this “Agreement”) among
CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP, a Delaware limited
partnership (the “Borrower”), CAMPUS CREST AT JACKSONVILLE, AL, LLC, a Delaware
limited liability company, CAMPUS CREST AT MOBILE PHASE II, LLC, a Delaware
limited liability company, CAMPUS CREST AT CHENEY, LLC, a Delaware limited
liability company, CAMPUS CREST AT JONESBORO, LLC, a Delaware limited liability
company, CAMPUS CREST AT TROY, LLC, a Delaware limited liability company, CAMPUS
CREST AT MURFREESBORO, LLC, a Delaware limited liability company, CAMPUS CREST
AT WICHITA, LLC, a Delaware limited liability company, CAMPUS CREST AT
STEPHENVILLE, LP, a Delaware limited partnership, CAMPUS CREST AT LUBBOCK, LP, a
Delaware limited partnership, CAMPUS CREST AT WACO, LP, a Delaware limited
partnership, CAMPUS CREST AT WICHITA FALLS, LP, a Delaware limited partnership,
CAMPUS CREST AT SAN MARCOS, LP, a Delaware limited partnership, CAMPUS CREST
STEPHENVILLE LESSOR, LLC, a Delaware limited liability company, CAMPUS CREST
WACO LESSOR, LLC, a Delaware limited liability company, CAMPUS CREST WICHITA
FALLS LESSOR, LLC, a Delaware limited liability company, CAMPUS CREST CHENEY
LESSOR, LLC, a Delaware limited liability company, CAMPUS CREST JONESBORO
LESSOR, LLC, a Delaware limited liability company, CAMPUS CREST TROY LESSOR,
LLC, a Delaware limited liability company, CAMPUS CREST MURFREESBORO LESSOR,
LLC, a Delaware limited liability company, CAMPUS CREST WICHITA LESSOR, LLC, a
Delaware limited liability company, and the ADDITIONAL GRANTORS (as defined in
Section 23) (all of the aforementioned parties, collectively, the “Grantors”),
and CITIBANK, N.A., as collateral agent (in such capacity, together with any
successor collateral agent appointed pursuant to Article VIII of the Credit
Agreement (as hereinafter defined), the “Collateral Agent”) for the Secured
Parties (as defined in the Credit Agreement).
          PRELIMINARY STATEMENTS.
          (1) The Grantors and certain other Loan Parties have entered into a
Credit Agreement dated as of October 19, 2010 (such Agreement, as it may
hereafter be amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) with the Lender Parties, the Agents,
and the Arrangers (each as defined therein).
          (2) Pursuant to the Credit Agreement, the Grantors are entering into
this Agreement in order to grant to the Collateral Agent for the ratable benefit
of the Secured Parties a security interest in the Collateral (as hereinafter
defined).
          (3) Upon the request of the Collateral Agent, the Borrower shall open
a letter of credit cash collateral deposit account (the “L/C Cash Collateral
Account”), with Citibank, N.A. in New York, New York, in the name of the
Collateral Agent and under the sole control and dominion of the Collateral Agent
and subject to the terms of this Agreement.
          (4) Certain of the Grantors identified on Schedule V hereto are the
owners of the shares of stock or other Equity Interests to be pledged hereunder
(the “Initial Pledged Equity”) set forth opposite such Grantor’s name on and as
otherwise described in Schedule V

 



--------------------------------------------------------------------------------



 



and issued by the Persons named therein; and the pledge of any Equity Interests
in connection with the Credit Agreement other than those listed on Schedule V
shall be effected pursuant to that certain Pledge Agreement dated as of the date
hereof made by the pledgors party thereto.
          (5) It is a condition precedent to the making of Advances and the
issuance of Letters of Credit by the Lender Parties under the Credit Agreement
from time to time that the Grantors shall have executed and delivered this
Agreement to the Administrative Agent.
          (6) Each Grantor will derive substantial direct and indirect benefit
from the transactions contemplated by the Loan Documents.
          (7) Terms defined in the Credit Agreement and not otherwise defined in
this Agreement are used in this Agreement as defined in the Credit Agreement.
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9. “UCC” means the
Uniform Commercial Code as in effect, from time to time, in the State of New
York, provided, however, that, if perfection or the effect of perfection or non
perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non perfection or
priority.
          NOW, THEREFORE, in consideration of the premises, in order to induce
the Lender Parties to make Advances and issue Letters of Credit under the Credit
Agreement from time to time, and to induce the Hedge Banks to enter into Secured
Hedge Agreements from time to time, and for good and valuable other
consideration, the receipt and sufficiency of which is hereby conclusively
acknowledged, each Grantor hereby agrees with the Collateral Agent for the
ratable benefit of the Secured Parties as follows:
          Section 1. Grant of Security. Each Grantor hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, such Grantor’s right, title and interest in and to the following,
in each case, as to each type of property described below, whether now owned or
hereafter acquired by such Grantor, wherever located, and whether now or
hereafter existing or arising (collectively, the “Collaterary”):
     (a) all fixtures, furnishings and equipment and all appurtenances and
additions thereto and substitutions or replacements thereof owned by such
Grantor and now or hereafter attached to, contained in or used in connection
with the use, occupancy, operation or maintenance of the property set forth
opposite such Grantor’s name in Schedule III hereto (each, a “Property”),
including, without limitation, any and all fixtures, furnishings, equipment,
furniture, and other items of tangible personal property, appliances, machinery,
equipment, signs, artwork (including paintings, prints, sculpture and other fine
art), office furnishings and equipment, and specialized equipment for kitchens,
laundries, drying, bars, restaurants, spas, public rooms, health and
recreational facilities, linens, dishware, two-way radios, all partitions,
screens, awnings, shades, blinds, rugs, carpets, hall and lobby equipment,
heating, lighting, plumbing, ventilating,

2



--------------------------------------------------------------------------------



 



refrigerating, incinerating, elevators, escalators, air conditioning and
communication plants or systems with appurtenant fixtures, vacuum cleaning
systems, call or beeper systems, security systems, sprinkler systems and other
fire prevention and extinguishing apparatus and materials; generators, boilers,
compressors and engines; gas and electric machinery and equipment; facilities
used to provide utility services; garbage disposal machinery or equipment;
communication apparatus, including television, radio, music, and cable antennae
and systems; attached floor coverings, window coverings, curtains, drapes and
rods, storm doors and windows; stoves, refrigerators, dishwashers and other
installed appliances; attached cabinets; trees, plants and other items of
landscaping; visual and electronic surveillance systems; and swimming pool
heaters and equipment fuel, water and other pumps and tanks; irrigation
equipment; computer and related equipment; all equipment, manual, mechanical or
motorized, for the construction, maintenance, repair and cleaning of, parking
areas, walks, underground ways, truck ways, driveways, common areas, roadways,
highways and streets and all equipment, fixtures, furnishings, and articles of
personal property now or hereafter attached to or used in or about any such
Property which is or may be used in or related to the planning, development,
financing or operation thereof and all renewals of or replacements or
substitutions for any of the foregoing (the “FF&E”);
     (b) all inventory in all of its forms, including, without limitation,
(i) all provisions in storerooms, other merchandise intended for sale, fuel,
mechanical supplies, stationery and other expenses, supplies and similar items
and raw materials and work in process therefor, finished goods thereof and
materials used or consumed in the manufacture, production, preparation or
shipping thereof, (ii) goods in which such Grantor has an interest in mass or a
joint or other interest or right of any kind (including, without limitation,
goods in which such Grantor has an interest or right as consignee) and
(iii) goods that are returned to or repossessed or stopped in transit by such
Grantor), and all accessions thereto and products thereof and documents
therefor, and all software related thereto, including, without limitation,
software that is embedded in and is part of the inventory (any and all such
property being the “Inventory”);
     (c) all fees, charges, accounts (including, without limitation, insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, payment intangibles) and other
obligations and/or other payments (with respect to the Borrower only, to the
extent related to the Property), including, without limitation, payments for the
use or occupancy of rooms, suites, or other facilities of any kind and/or public
facilities in or at any such Property or for the provision of any food and
beverages or other services at any such Property, including fees, charges,
accounts and/or other payments arising from the following: (i) sale of food and
beverages, whether in a restaurant, or through banquets, catering facilities and
services; (ii) laundry, vending machine and telecommunications receipts, whether
billed to guests of any such Property or collected in cash; (iii) operation of
health club, spa, personal care, and other facilities located in, on or at any
such Property; (iv) incidental charges to tenants other users or customers; (v)
any other charges of any kind that appear on any bill or statement rendered to
any tenant of any such Property or other user or customer of any such Property;
and

3



--------------------------------------------------------------------------------



 



(vi) any payments (and the right to receive payments) from any consumer
credit/charge card organization or entity (such as, or similar to, the
organizations or entities that sponsor and administer the American Express Card,
the Visa Card, the MasterCard, the Carte Blanche Card or the Discover Card),
whether now existing or hereafter created, substitutions therefor, proceeds
(whether cash or non-cash, movable or immovable, tangible or intangible)
received upon the sale, exchange, transfer, collection or other disposition or
substitution thereof and any and all of the foregoing and proceeds therefrom,
all rights now or hereafter existing in and to all supporting obligations and in
and to all security agreements, mortgages, Liens, leases, letters of credit and
other contracts securing or otherwise relating to the foregoing property, in
each case excluding the revenues or other income earned by third party licensees
and lessees (other than Affiliates of Grantor) of any portion of any Property
(but including such revenues or other income payable by such third party
licensee or lessee to any Grantor) (any and all of such fees, charges, accounts
and/or other payments, instruments, deposit accounts, letter-of-credit rights,
general intangibles and other obligations, to the extent not referred to in
clause (f) or (g) below, being the “Receivables”, and any and all such
supporting obligations, security agreements, mortgages, Liens, leases, letters
of credit and other contracts being the “Related Contracts”);
     (d) each of the Material Contracts listed on Schedule II hereto, each
Management Agreement, and each Hedge Agreement to which such Grantor is now or
may hereafter become a party, in each case as such agreements may be amended,
amended and restated, supplemented or otherwise modified from time to time
(collectively, the “Assigned Agreements”), including, without limitation,
(i) all rights of such Grantor to receive moneys due and to become due under or
pursuant to the Assigned Agreements, (ii) all rights of such Grantor to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect to the
Assigned Agreements, (iii) claims of such Grantor for damages arising out of or
for breach of or default under the Assigned Agreements and (iv) the right of
such Grantor to terminate the Assigned Agreements, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder (all such
Collateral being the “Agreement Collateral”);
     (e) all agreements, permits, consents, orders and franchises relating to
the construction, use or operation of any of the Properties to which such
Grantor, now or hereafter, is a party or a beneficiary;
     (1) the following (collectively, the “Account Collateral”):
     (i) the L/C Cash Collateral Account and all funds and financial assets from
time to time credited thereto (including, without limitation, all Cash
Equivalents), all interest, dividends, distributions, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of such funds and financial assets,
and all certificates and instruments, if any, from time to time representing or
evidencing the L/C Cash Collateral Account;

4



--------------------------------------------------------------------------------



 



     (ii) all promissory notes, certificates of deposit, deposit accounts,
checks and other instruments from time to time delivered to or otherwise
possessed by the Collateral Agent for or on behalf of such Grantor, including,
without limitation, those delivered or possessed in substitution for or in
addition to any or all of the then existing Account Collateral; and
     (iii) all interest, dividends, distributions, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the then existing collateral
described in subsections 1(f)(i) and (ii);
     (g) the following (the “Security Collateral”):
     (i) the Initial Pledged Equity and the certificates, if any, representing
the Initial Pledged Equity, and all dividends, distributions, return of capital,
cash, instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto; and
     (ii) all additional shares of stock and other Equity Interests of or in any
issuer of the Initial Pledged Equity or any successor entity from time to time
acquired by such Grantor in any manner and all shares of stock and other Equity
Interests of or in any fee or leasehold owner or lessee of Borrowing Base Assets
(such shares and other Equity Interests, together with the Initial Pledged
Equity, being the “Pledged Equity”), and the certificates, if any, representing
such additional shares or other Equity Interests, and all dividends,
distributions, return of capital, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares or other Equity Interests and all
subscription warrants, rights or options issued thereon or with respect thereto;
     (h) all books and records (including, without limitation, customer lists,
credit files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral; and
     (i) all proceeds of, collateral for, income, royalties and other payments
now or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral (including, without limitation,
proceeds, collateral and supporting obligations that constitute property of the
types described in clauses (a) through (h) of this Section 1 and this clause
(i)) and, to the extent not otherwise included, all (A) payments under insurance
(whether or not the Collateral Agent is the loss payee thereof), or any
indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral, (B) tort claims,
including, without limitation, all commercial tort claims and (C) cash.

5



--------------------------------------------------------------------------------



 



          Notwithstanding anything herein to the contrary, in no event shall the
Collateral include or the security interest granted under this Section 1 attach
to (A) any agreement, permit, consent, order or franchise covering real or
personal property of any Grantor, and any of its rights or interest thereunder,
if and to the extent that the grant of a security interest or lien is prohibited
by or in violation of (y) any law, rule, regulation or order, or (z) a term,
provision or condition of any such agreement, permit, consent, order or
franchise (unless such law, rule, regulation, term, provision or condition would
be rendered ineffective with respect to the creation of the security interest
hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including any Bankruptcy Law) or principles of equity) and such
provision or condition has not been waived or the consent of the other party to
such agreement, permit, consent, order or franchise has not been obtained;
provided however that the Collateral shall include (and such security interest
shall attach) immediately at such time as the contractual or legal prohibition
shall no longer be applicable and to the extent severable, shall attach
immediately to any portion of such agreement, permit, consent, order or
franchise not subject to the prohibitions specified in (y) or (z) above;
provided further that the exclusions referred to in this paragraph shall not
include any proceeds of any such agreement, permit, consent, order or franchise,
or (B) any rights or interests of any Grantor in the names “Campus Crest,” “The
Grove” or any other name which incorporates such words or any logos or other
intellectual property rights in respect or regard thereto.
          Section 2. Security for Obligations. This Agreement secures the
payment of all Obligations of such Grantor now or hereafter existing under the
Loan Documents, whether direct or indirect, absolute or contingent, and whether
for principal, reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise (all
such Obligations being the “Secured Obligations”). Without limiting the
generality of the foregoing, this Agreement secures, as to each Grantor, the
payment of all amounts that constitute part of the Secured Obligations and would
be owed by such Grantor to any Secured Party under the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving a Loan Party.
          Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral solely by reason of this
Agreement or any other Loan Document, nor shall any Secured Party be obligated
to perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.
          Section 4. Delivery and Control of Security Collateral. (a) All
certificates or instruments representing or evidencing Security Collateral shall
be delivered to and held by or on behalf of the Collateral Agent pursuant hereto
and shall be in suitable form for transfer by delivery, or shall be accompanied
by duly executed instruments of transfer or assignment in

6



--------------------------------------------------------------------------------



 



blank, all in form and substance satisfactory to the Collateral Agent. Upon the
occurrence and during the continuance of an Event of Default and the exercise of
remedies pursuant to Section 21 hereof, the Collateral Agent shall have the
right, at any time in its discretion and without notice to any Grantor, to
transfer to or to register in the name of the Collateral Agent or any of its
nominees any or all of the Security Collateral. In addition, upon the occurrence
and during the continuance of an Event of Default and the exercise of remedies
pursuant to Section 21 hereof, the Collateral Agent shall have the right at any
time to exchange certificates or instruments representing or evidencing Security
Collateral for certificates or instruments of smaller or larger denominations.
          (b) With respect to any Security Collateral in which any Grantor has
any right, title or interest and that constitutes or may constitute an
uncertificated security, such Grantor will either: (1) cause the issuer thereof
to register the Collateral Agent as the registered owner of such security and
provide evidence of same to the Collateral Agent that is satisfactory to the
Collateral Agent in its reasonable discretion, or (2) (A) send to the issuer
thereof an Authorization Statement substantially in the form of Exhibit C hereto
and (B) cause the issuer thereof to deliver to the Collateral Agent (I) an
Acknowledgement and Consent substantially in the form of Exhibit D hereto and
(II) a Transaction Statement substantially in the form of Exhibit E hereto,
confirming that such issuer will comply with instructions with respect to such
security originated by the Collateral Agent without further consent or approval
of such Grantor.
          (c) With respect to any Security Collateral in which any Grantor has
any right, title or interest and that is not an uncertificated security, upon
the request of the Collateral Agent, such Grantor will notify each such issuer
of Pledged Equity that such Pledged Equity is subject to the security interest
granted hereunder.
          Section 5. Maintaining the Account Collateral. So long as any Advance
or any other Obligation of any Loan Party under any Loan Document shall remain
unpaid, any Letter of Credit shall be outstanding, any Secured Hedge Agreement
shall be in effect, or any Lender Party shall have any Commitment:
     (a) The Borrower will maintain the L/C Cash Collateral Account only with
the Collateral Agent.
     (b) The Collateral Agent may, at any time and without notice to, or consent
from, the Borrower or any Grantor, transfer, or direct the transfer of, funds
from the Account Collateral to satisfy the Borrower’s or such Grantor’s
obligations under the Loan Documents if an Event of Default shall have occurred
and be continuing.
          Section 6. Investing of Amounts in the L/C Cash Collateral Account.
The Collateral Agent will, subject to the provisions of Sections 5, 7 and 21_,
from time to time (a) (i) invest amounts received with respect to the L/C Cash
Collateral Account in such Cash Equivalents credited to the L/C Cash Collateral
Account as such Grantor may select and the Collateral Agent may approve in its
reasonable discretion, and (ii) invest interest paid on the Cash Equivalents
referred to in clause (a)(i) above, and (b) reinvest other proceeds of any such
Cash Equivalents that may mature or be sold, in each case in such Cash
Equivalents credited in the same manner. Interest and proceeds that are not
invested or reinvested in Cash Equivalents

7



--------------------------------------------------------------------------------



 



as provided above shall be deposited and held in the L/C Cash Collateral
Account. In addition, the Collateral Agent shall have the right at any time to
exchange such Cash Equivalents for similar Cash Equivalents of smaller or larger
determinations, or for other Cash Equivalents, credited to the L/C Cash
Collateral Account.
          Section 7. Release of Amounts. So long as no Event of Default shall
have occurred and be continuing, the Collateral Agent will pay and release to
the Borrower or the relevant Grantor or at the Borrower’s order or, at the
request of the Borrower, to the Collateral Agent to be applied to the
Obligations of the Borrower under the Loan Documents, such amount, if any, as is
then on deposit in the L/C Cash Collateral Account, in each case to the extent
permitted to be released under the terms of the Credit Agreement.
          Section 8. Maintaining Electronic Chattel Paper and Transferable
Records. So long as any Advance or any other Obligation of any Loan Party under
any Loan Document shall remain unpaid, any Letter of Credit shall be
outstanding, any Secured Hedge Agreement shall be in effect, or any Lender Party
shall have any Commitment:
     (a) Each Grantor will maintain all (i) electronic chattel paper so that the
Collateral Agent has control of the electronic chattel paper in the manner
specified in Section 9-105 of the UCC and (ii) transferable records so that the
Collateral Agent has control of the transferable records in the manner specified
in Section 16 of the Uniform Electronic Transactions Act, as in effect in the
jurisdiction governing such transferable record (“UETA”); and
     (b) Each Grantor will as soon as reasonably practicable give notice to the
Collateral Agent of any material commercial tort claim against any Grantor and
will promptly execute or otherwise authenticate a supplement to this Agreement,
and otherwise take all necessary action, to subject such commercial tort claim
to the first priority security interest created under this Agreement.
          Section 9. Representations and Warranties. Each Grantor represents and
warrants as follows:
     (a) Such Grantor’s exact legal name is correctly set forth in Schedule I
hereto. Such Grantor is located (within the meaning of Section 9-307 of the UCC)
and has its chief executive office, all original copies of each Assigned
Agreement and Related Contract to which such Grantor is a party, and all
originals of all chattel paper that evidence Receivables of such Grantor, in the
state or jurisdiction set forth in Schedule I hereto. The information set forth
in Schedule I hereto with respect to such Grantor is true and accurate in all
respects. Such Grantor has not previously changed its name, location, chief
executive office, type of organization, jurisdiction of organization or
organizational identification number from those set forth in Schedule I hereto
except as disclosed in Schedule IV hereto.
     (b) All of the FF&E and Inventory of such Grantor are located at the places
specified therefor in Schedule III hereto, Within the five years preceding the
execution of this Agreement, such Grantor has not previously changed the
location of its FF&E and

8



--------------------------------------------------------------------------------



 



Inventory except as set forth in Schedule IV hereto. All Collateral consisting
of certificated securities and instruments has been delivered to the Collateral
Agent. None of the Receivables or Agreement Collateral is evidenced by a
promissory note, or by any other instrument that has not been delivered to the
Collateral Agent.
     (c) Such Grantor is the legal and beneficial owner of the Collateral of
such Grantor free and clear of any Lien, claim, option or right of others,
except for Permitted Liens. No effective financing statement or other instrument
similar in effect covering all or any part of such Collateral or listing Grantor
or any trade name of Grantor as debtor is on file in any recording office,
except (i) such as may have been filed in favor of the Collateral Agent relating
to the Loan Documents, (ii) as set forth on Schedule 4.01(p) of the Credit
Agreement and (iii) to the extent that such financing statement or other
instrument similar in effect does not relate to such Grantor’s interest in the
Collateral.
     (d) The Pledged Equity pledged by such Grantor hereunder has been duly
authorized and validly issued and is fully paid and non assessable. With respect
to the Pledged Equity that is an uncertificated security, if any, such Grantor
has caused the issuer thereof either (i) to register the Collateral Agent as the
registered owner of such security or (ii) to agree in an authenticated record
with such Grantor and the Collateral Agent that such issuer will comply with
instructions with respect to such security originated by the Collateral Agent
without further consent of such Grantor (it being understood that delivery of
documents substantially in the form of Exhibits C, D and E will satisfy this
requirement). If such Grantor is an issuer of Pledged Equity, such Grantor
confirms, by virtue of its execution of this Agreement, that it has received
notice of such security interest.
     (e) The Initial Pledged Equity pledged by such Grantor constitutes the
percentage of the issued and outstanding Equity Interests of the issuers thereof
indicated on Schedule V hereto.
     (f) Such Grantor has exclusive possession and control of its FF&E and
Inventory.
     (g) The Assigned Agreements to which such Grantor is a party, true and
complete copies of which have been furnished to the Administrative Agent, have
been duly authorized, executed and delivered by such Grantor, have not been
amended, amended and restated, supplemented or otherwise modified except as
provided to the Administrative Agent prior to the date of this Agreement, are in
full force and effect and are binding upon and enforceable against all parties
thereto in accordance with their terms (subject to Bankruptcy Law and principles
of equity). There exists no material default under any Assigned Agreement to
which such Grantor is a party by any party thereto.
     (h) Such Grantor is not a beneficiary or assignee under any letter of
credit.
     (i) All filings and other actions (including, without limitation,
(A) actions necessary to obtain control of Collateral as provided in
Sections 9-104, 9-105, 9-106 and

9



--------------------------------------------------------------------------------



 



9-107 of the UCC and Section 16 of UETA and (B) actions necessary to perfect the
Collateral Agent’s security interest with respect to Collateral evidenced by a
certificate of ownership) necessary to perfect the security interest in the
Collateral of such Grantor created under this Agreement have been duly made or
taken and are in full force and effect, and this Agreement creates in favor of
the Collateral Agent for the benefit of the Secured Parties a valid and,
together with such filings and other actions, perfected first priority security
interest in the Collateral of such Grantor (subject to any Permitted Liens),
securing the payment of the Secured Obligations.
     (j) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for (i) the grant by such Grantor of the security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by such Grantor, (ii) the perfection or maintenance of the security
interest created hereunder (including the first priority nature of such security
interest, subject to any Permitted Liens), except for the filing of financing
and continuation statements under the UCC, which financing statements have been
or will be duly filed, and the actions described in Section 4 with respect to
the Security Collateral, which actions have been taken and are in full force and
effect or (iii) the exercise by the Collateral Agent of its rights provided for
in this Agreement or the remedies in respect of the Collateral pursuant to this
Agreement, except as may be required in connection with the disposition of any
portion of the Collateral consisting of securities, security entitlements or
pledged financial assets by laws affecting the offering and sale of securities
generally.
     (k) The Inventory that has been produced or distributed by such Grantor has
been produced in compliance with all requirements of applicable law, including,
without limitation, the Fair Labor Standards Act.
     (l) Such Grantor has no commercial tort claims (as defined in
Section 9-102(13) of the UCC), except for claims or counterclaims against
certain subcontractors in the ordinary course of business.
          Section 10. Further Assurances. (a) Each Grantor agrees that from time
to time, at its own expense, such Grantor will promptly execute and deliver, or
otherwise authenticate, all further instruments and documents, and take all
further action that the Collateral Agent may reasonably request, in order to
perfect and protect any pledge or security interest granted or purported to be
granted by such Grantor hereunder or to enable the Collateral Agent to exercise
and enforce its rights and remedies hereunder with respect to any Collateral of
such Grantor. Without limiting the generality of the foregoing, each Grantor
will, upon the reasonable request of the Collateral Agent, promptly with respect
to Collateral of such Grantor: (i) mark conspicuously each document included in
Inventory, each chattel paper included in Receivables, each Related Contract,
each Assigned Agreement and each of its records pertaining to such Collateral
with a legend, in form and substance satisfactory to the Collateral Agent,
indicating that such document, chattel paper, Related Contract, Assigned
Agreement or Collateral is subject to the security interest granted hereby;
(ii) if any such Collateral shall be evidenced by a promissory note or other
instrument, deliver and pledge to the Collateral Agent hereunder such note or
instrument duly indorsed in blank and accompanied by duly executed instruments
of

10



--------------------------------------------------------------------------------



 



transfer or assignment, all in form and substance satisfactory to the Collateral
Agent; (iii) execute or authenticate and file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as the
Collateral Agent may reasonably request, in order to perfect and preserve the
security interest granted or purported to be granted by Grantor hereunder;
(iv) deliver and pledge to the Collateral Agent for benefit of the Secured
Parties certificates representing any Collateral consisting of certificated
securities, accompanied by undated stock or bond powers executed in blank;
(v) take all action necessary to ensure that the Collateral Agent has control of
the Account Collateral, electronic chattel paper, investment property (upon the
occurrence and during the continuance of any Event of Default) and transferable
records as provided in Sections 9-104, 9-105 and 9-106 of the UCC and Section 16
of UETA; (vi) take all action to ensure that the Collateral Agent’s security
interest is noted on any certificate of ownership related to any Collateral
evidenced by a certificate of ownership; (vii) use best efforts to deliver a
consent, in substantially the form of Exhibit B hereto or otherwise in form and
substance satisfactory to the Collateral Agent, to the assignment of any
Assigned Agreement to the Collateral Agent pursuant to this Agreement and
(viii) deliver to the Collateral Agent evidence that all other action that the
Collateral Agent may reasonably deem necessary or desirable in order to perfect
and protect the security interest created by Grantor under this Agreement has
been taken.
          (b) Each Grantor hereby authorizes the Collateral Agent to file one or
more financing or continuation statements, and amendments thereto, including,
without limitation, one or more financing statements indicating that such
financing statements cover all assets or all personal property (or words of
similar effect) of such Grantor (exclusive of agreements that by their terms
prohibit the creation of a Lien thereon, but only to the extent, and for so long
as, such prohibition is not terminated or rendered unenforceable or otherwise
deemed ineffective by the UCC or any other applicable law), in each case without
the signature of such Grantor, and regardless of whether any particular asset
described in such financing statements falls within the scope of the UCC or the
granting clause of this Agreement. A photocopy or other reproduction of this
Agreement or any financing statement covering the Collateral or any part thereof
shall be sufficient as a financing statement where permitted by law. Each
Grantor ratifies its authorization for the Collateral Agent to have filed such
financing statements, continuation statements or amendments filed prior to the
date hereof.
          (c) Each Grantor will furnish to the Collateral Agent from time to
time statements and schedules further identifying and describing the Collateral
of such Grantor and such other reports in connection with such Collateral as the
Collateral Agent may reasonably request, all in reasonable detail.
          Section 11. As to FF&E and Inventory. (a) Each Grantor will keep the
FF&E and Inventory of such Grantor (other than any FF&E or Inventory transferred
in accordance with Section 5.02(e)(D) of the Credit Agreement) at the places
therefor specified in Section 9(b).
          (b) Each Grantor will cause the FF&E of such Grantor to be maintained
and preserved in the same condition, repair and working order as when new,
ordinary wear and tear excepted, and will forthwith, or in the case of any loss
or damage to any of such FF&E as soon as practicable after the occurrence
thereof, make or cause to be made all repairs, replacements and other
improvements in connection therewith that are necessary or desirable to such
end.

11



--------------------------------------------------------------------------------



 



Each Grantor will promptly furnish to the Collateral Agent a statement
respecting any loss or damage exceeding $250,000 to any of the FF&E or Inventory
of such Grantor.
          (c) Each Grantor will pay promptly when due all property and other
taxes, assessments and governmental charges or levies imposed upon, and all
claims (including, without limitation, claims for labor, materials and supplies)
against, the FF&E and Inventory of such Grantor, except to the extent payment
thereof is not required by Section 5.01(b) of the Credit Agreement. In producing
its Inventory, each Grantor will comply with all requirements of applicable law,
including, without limitation, the Fair Labor Standards Act.
          Section 12. Insurance. (a) Each Grantor will, at its own expense,
maintain or cause to be maintained insurance with respect to the FF&E and
Inventory of such Grantor in such amounts, against such risks, in such form and
with such insurers, as required under Schedule I of the Mortgages.
          (b) Reimbursement under any liability insurance maintained by any
Grantor pursuant to this Section 12 and Schedule I of the Mortgages may be paid
directly to the Person who shall have incurred liability covered by such
insurance. In case of any loss involving damage to FF&E or Inventory when
subsection (c) of this Section 12 is not applicable, the applicable Grantor will
make or cause to be made the necessary repairs to or replacements of such
Equipment or Inventory, and any proceeds of insurance properly received by or
released to such Grantor shall be used by such Grantor, except as otherwise
required hereunder or by the Credit Agreement, to pay or as reimbursement for
the costs of such repairs or replacements.
          (c) So long as no Event of Default shall have occurred and be
continuing, all insurance payments received by the Collateral Agent in
connection with any loss, damage or destruction of any Inventory or FF&E will be
released by the Collateral Agent for the benefit of the applicable Grantor for
the repair, replacement or restoration thereof, subject to such terms and
conditions with respect to the release thereof as the Collateral Agent may
reasonably require, including, without limitation, that such payments be made
directly by the Collateral Agent to the applicable contractors performing the
repair, replacement and restoration work. Upon the occurrence and during the
continuance of any Event of Default or the actual or constructive total loss (in
excess of $500,000 per occurrence) of any FF&E or Inventory, all insurance
payments in respect of such Equipment or Inventory shall be paid to the
Collateral Agent and shall be, in the Collateral Agent’s sole discretion,
(i) released to the applicable Grantor to be applied as set forth in the first
sentence of this subsection (c) or (ii) applied as specified in Section 21(b).
          Section 13. Post-Closing Changes; Bailees; Collections on Assigned
Agreements, Receivables and Related Contracts. (a) No Grantor will change its
name, type of organization, jurisdiction of organization, organizational
identification number or location from those set forth in Section 9(a) of this
Agreement without first giving at least 30 days’ prior written notice to the
Collateral Agent and taking all action required by the Collateral Agent for the
purpose of perfecting or protecting the security interest granted by this
Agreement. No Grantor will change the location of its FF&E and Inventory (other
than Inventory sold in the ordinary course of business) or the place where it
keeps the originals of the Assigned Agreements and Related Contracts to which
such Grantor is a party and the originals of all chattel paper that evidence
Receivables of such Grantor from the locations therefor specified in

12



--------------------------------------------------------------------------------



 



Sections 9(a) and 9(b) without first giving the Collateral Agent 30 days’ prior
written notice of such change. Except as not otherwise prohibited by the Credit
Agreement, no Grantor will become bound by a security agreement authenticated by
another Person (determined as provided in Section 9-203(d) of the UCC) without
giving the Collateral Agent 30 days’ prior written notice thereof and taking all
action required by the Collateral Agent to ensure that the perfection and first
priority nature of the Collateral Agent’s security interest in the Collateral
will be maintained. Each Grantor will hold and preserve its records relating to
the Collateral, including, without limitation, the Assigned Agreements and
Related Contracts, and will, upon reasonable notice, permit representatives of
the Collateral Agent at any time during normal business hours to inspect and
make abstracts from such records and other documents. If the Grantor does not
have an organizational identification number and later obtains one, it will
forthwith notify the Collateral Agent of such organizational identification
number.
          (b) If any Collateral of any Grantor is at any time in the possession
or control of a warehouseman, bailee or agent, such Grantor will, upon the
request of the Collateral Agent (i) notify such warehouseman, bailee or agent of
the security interest created hereunder, (ii) instruct such warehouseman, bailee
or agent to hold all such Collateral solely for the Collateral Agent’s account
subject only to the Collateral Agent’s instructions (which shall permit such
Collateral to be removed by such Grantor in the ordinary course of business
until the Collateral Agent notifies such warehouseman, bailee or agent that an
Event of Default has occurred and is continuing), (iii) use commercially
reasonable efforts, to cause such warehouseman, bailee or agent to authenticate
a record acknowledging that it holds possession of such Collateral for the
Collateral Agent’s benefit and shall act solely on the instructions of the
Collateral Agent without the further consent of the Grantor or any other Person,
and (iv) make such authenticated record available to the Collateral Agent.
          (c) Except as otherwise provided in this subsection (c), each Grantor
will continue to collect, at its own expense, all amounts due or to become due
such Grantor under the Assigned Agreements, Receivables and Related Contracts.
In connection with such collections, such Grantor may take (and at the
Collateral Agent’s direction will take) such action as such Grantor or
Collateral Agent may deem necessary or advisable to enforce collection of the
Assigned Agreements, Receivables and Related Contracts; provided, however, that
the Collateral Agent shall have the right at any time upon the occurrence and
during the continuance of an Event of Default under the Credit Agreement, and
upon written notice to such Grantor of its intention to do so, to notify the
obligors under any Assigned Agreements, Receivables and Related Contracts of the
assignment of such Assigned Agreements, Receivables and Related Contracts to the
Collateral Agent and to direct such obligors to make payment of all amounts due
or to become due to such Grantor thereunder directly to the Collateral Agent
and, upon such notification and at the expense of such Grantor, to enforce
collection of any such Assigned Agreements, Receivables and Related Contracts,
to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Grantor might have done, and to otherwise
exercise all rights with respect to such Assigned Agreements, Receivables and
Related Contracts, including, without limitation, those set forth set forth in
Section 9-607 of the UCC. After receipt by any Grantor of the notice from the
Collateral Agent referred to in the proviso to the preceding sentence, (i) all
amounts and proceeds (including, without limitation, instruments) received by
such Grantor in respect of the Assigned Agreements, Receivables and Related
Contracts of such Grantor shall be received in trust for the benefit of the
Collateral

13



--------------------------------------------------------------------------------



 



Agent hereunder, shall be segregated from other funds of such Grantor and shall
be forthwith paid over to the Collateral Agent in the same form as so received
(with any necessary indorsement) and applied as provided in Section 21(b) and
(ii) such Grantor will not adjust, settle or compromise the amount or payment of
any Receivable or amount due on any Assigned Agreement or Related Contract,
release wholly or partly any Obligor thereof, or allow any credit or discount
thereon. No Grantor will permit or consent to the subordination of its right to
payment under any of the Assigned Agreements, Receivables and Related Contracts
to any other indebtedness or obligations of the Obligor thereof.
          Section 14. Voting Rights; Distributions; Etc. (a) So long as no Event
of Default shall have occurred and be continuing:
     (i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of each Grantor or any
part thereof for any purpose; provided, however, that such Grantor will not
exercise or refrain from exercising any such right if such action would have a
material adverse effect on the value of the Security Collateral taken as a
whole.
     (ii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral of such Grantor if and to the extent that the payment thereof is not
otherwise prohibited by the terms of the Loan Documents; provided, however, that
any and all
     (A) dividends, interest and other distributions paid or payable other than
in cash in respect of, and instruments and other non-cash property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Security Collateral,
     (B) dividends and other distributions paid or payable in cash in respect of
any Security Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid in surplus, and
     (C) cash paid, payable or otherwise distributed in respect of principal of,
or in redemption of, or in exchange for, any Pledged Equity, except to the
extent paid, payable or otherwise distributed in connection with a sale, lease,
transfer or other disposition permitted under Section 5.02(e) of the Credit
Agreement,
shall be, and shall be forthwith delivered to the Collateral Agent to hold as,
Security Collateral and shall, if received by such Grantor, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of such Grantor and be forthwith delivered to the Collateral Agent as
Security Collateral in the same form as so received (with any necessary
indorsement).
(iii) The Collateral Agent will execute and deliver (or cause to be executed and
delivered) to each Grantor all such proxies and other instruments as

14



--------------------------------------------------------------------------------



 



such Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.
          (b) Upon the occurrence and during the continuance of an Event of
Default:
     (i) All rights of each Grantor (x) to exercise or refrain from exercising
the voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 14(a)(i) shall, upon notice to such Grantor by the
Collateral Agent, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 14(a)(ii) shall automatically cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to exercise or refrain from exercising such voting and other
consensual rights and to receive and hold as Security Collateral such dividends,
interest and other distributions.
     (ii) All dividends, interest and other distributions that are received by
any Grantor contrary to the provisions of paragraph (i) of this Section 14(b)
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary indorsement).
          Section 15. As to the Assigned Agreements. (a) Each Grantor will at
its expense (i) perform and observe in all material respects all terms and
provisions of the Assigned Agreements to be performed or observed by it, enforce
the Assigned Agreements to which it is a party in the best interests of the
applicable Property in accordance with the terms thereof and in accordance with
sound business judgment and take all such action to such end as may be requested
from time to time by the Collateral Agent, and (ii) furnish to the Collateral
Agent promptly upon receipt thereof copies of all material notices, requests and
other documents received by such Grantor under or pursuant to the Assigned
Agreements to which it is a party, and from time to time (A) furnish to the
Collateral Agent such information and reports regarding the Assigned Agreements
and such other Collateral of such Grantor as the Collateral Agent may reasonably
request and (B) upon request of the Collateral Agent make to each other party to
any Assigned Agreement to which it is a party such demands and requests for
information and reports or for action as such Grantor is entitled to make
thereunder.
          (b) Each Grantor agrees that it will not, except to the extent
otherwise permitted under the Credit Agreement.
     (i) cancel or terminate any Assigned Agreement to which it is a party or
consent to or accept any cancellation or termination thereof;
     (ii) amend, amend and restate, supplement or otherwise modify any such
Assigned Agreement or give any consent, waiver or approval thereunder that

15



--------------------------------------------------------------------------------



 



would impair the value of the interests or rights of Grantor thereunder or that
would impair the interests or rights of any Secured Party in any material
respect;
     (iii) waive any default under or breach of any such Assigned Agreement; or
     (iv) take any other action in connection with any such Assigned Agreement
that would impair the value of the interests or rights of such Grantor
thereunder or that would impair the interests or rights of any Secured Party in
any material respect.
          (c) Each Grantor hereby consents on its behalf and on behalf of its
Subsidiaries to the assignment and pledge to the Collateral Agent for benefit of
the Secured Parties of each Assigned Agreement to which it is a party by any
other Grantor hereunder.
          Section 16. Payments Under the Assigned Agreements. (a) Each Grantor
agrees, and has effectively so instructed each other party to each Assigned
Agreement to which it is a party, that, upon the occurrence and during the
continuance of any Event of Default, all payments due or to become due to such
Grantor under or in connection with such Assigned Agreement will be made in
accordance with the instructions of the Collateral Agent.
          (b) All moneys received or collected pursuant to subsection (a) above
shall be applied as provided in Section 21(b).
          Section 17. Transfers and Other Liens; Additional Equity Interests.
(a) Each Grantor agrees that it will not (i) sell, assign or otherwise dispose
of, or grant any option with respect to, any of the Collateral, other than
sales, assignments and other dispositions of Collateral, and options relating to
Collateral, permitted under the terms of the Credit Agreement, or (ii) create or
suffer to exist any Lien upon or with respect to any of the Collateral except
for the pledge, assignment and security interest created under this Agreement
and Permitted Liens.
          (b) Each Grantor agrees that it shall (i) cause each issuer of the
Pledged Equity pledged by such Grantor not to issue any Equity Interests or
other securities in addition to or in substitution for the Pledged Equity issued
by such issuer, except to such Grantor, and (ii) pledge hereunder, immediately
upon its acquisition (directly or indirectly) thereof, any and all additional
Equity Interests or other securities held by such Grantor, subject to the terms
of the Credit Agreement.
          Section 18. Collateral Agent Appointed Attorney in Fact. To the extent
permitted by applicable law, each Grantor hereby irrevocably appoints the
Collateral Agent such Grantor’s attorney in fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor or otherwise,
from time to time upon the occurrence and during the continuance of an Event of
Default in the Collateral Agent’s discretion, to take any action and to execute
any instrument that the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Agreement, including, without limitation:
     (a) to obtain and adjust insurance required to be paid to the Collateral
Agent pursuant to Section 12,

16



--------------------------------------------------------------------------------



 



     (b) to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,
     (c) to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) or (b) above, and
     (d) to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Assigned Agreement or the rights of the Collateral Agent with
respect to any of the Collateral.
          Section 19. Collateral Agent May Perform. If any Grantor fails to
perform any agreement contained herein, the Collateral Agent may, upon the
occurrence and during the continuance of an Event of Default, but without any
obligation to do so and without notice, itself perform, or cause performance of,
such agreement, and the expenses of the Collateral Agent incurred in connection
therewith shall be payable by such Grantor under Section 22.
          Section 20. The Collateral Agent’s Duties. (a) The powers conferred on
the Collateral Agent hereunder are solely to protect the Secured Parties’
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for (i) the exercise of reasonable care with respect to, and
the safe custody of, any Collateral in its possession and the accounting for
moneys actually received by it hereunder, and (ii) the gross negligence or
willful misconduct of any of the Collateral Agent’s officers, directors, agents
or employees, the Collateral Agent shall have no duty as to any Collateral, as
to ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
any Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral. The Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which it accords its own property.
          (b) Anything contained herein to the contrary notwithstanding, the
Collateral Agent may from time to time, when the Collateral Agent deems it to be
necessary, appoint one or more subagents (each, a “Subagent”) for the Collateral
Agent hereunder with respect to all or any part of the Collateral. In the event
that the Collateral Agent so appoints any Subagent with respect to any
Collateral, (i) the assignment and pledge of such Collateral and the security
interest granted in such Collateral by each Grantor hereunder shall be deemed
for purposes of this Security Agreement to have been made to such Subagent, in
addition to the Collateral Agent, for the ratable benefit of the Secured
Parties, as security for the Secured Obligations of such Grantor, (ii) such
Subagent shall automatically be vested, in addition to the Collateral Agent,
with all rights, powers, privileges, interests and remedies of the Collateral
Agent hereunder with respect to such Collateral, and (iii) the term “Collateral
Agent,” when used herein in relation to any rights, powers, privileges,
interests and remedies of the Collateral Agent with respect to such Collateral,
shall include such Subagent; provided, however, that no such Subagent shall be

17



--------------------------------------------------------------------------------



 



authorized to take any action with respect to any such Collateral unless and
except to the extent expressly authorized in writing by the Collateral Agent.
          Section 21. Remedies. If any Event of Default shall have occurred and
be continuing:
     (a) The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed in writing by the Collateral Agent and make it
available to the Collateral Agent at a place and time to be designated by the
Collateral Agent that is reasonably convenient to both parties; (ii) without
notice except as specified below, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any of the Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as the Collateral Agent may deem commercially reasonable;
(iii) occupy any premises owned or leased by any of the Grantors where the
Collateral or any part thereof is assembled or located for a reasonable period
in order to effectuate its rights and remedies hereunder or under law, without
obligation to such Grantor in respect of such occupation; and (iv) exercise any
and all rights and remedies of any of the Grantors under or in connection with
the Collateral, or otherwise in respect of the Collateral, including, without
limitation, (A) any and all rights of such Grantor to demand or otherwise
require payment of any amount under, or performance of any provision of, the
Assigned Agreements, the Receivables, the Related Contracts and the other
Collateral, (B) withdraw, or cause or direct the withdrawal, of all funds with
respect to the Account Collateral, (C) without notice to the Borrower or any
other Loan Party, except as required by law and at any time or from time to
time, charge, set-off and otherwise apply all or any part of the Secured
Obligations against any funds held with respect to the Collateral in any deposit
account and (D) exercise all other rights and remedies with respect to the
Assigned Agreements, the Receivables, the Related Contracts and the other
Collateral, including, without limitation, those set forth in Section 9-607 of
the UCC. Each Grantor agrees that, to the extent notice of sale shall be
required by law, at least ten days’ notice to such Grantor of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Collateral Agent shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
The Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
     (b) Any cash held by or on behalf of the Collateral Agent and all cash
proceeds received by or on behalf of the Collateral Agent in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
will be applied (after payment of any amounts payable to the Collateral Agent
pursuant to Section 22) by the Collateral Agent for the ratable benefit of the
Secured Parties against the Secured Obligations, in the following manner:

18



--------------------------------------------------------------------------------



 



     (i) first, paid to the Agents for any amounts then owing to the Agents
pursuant to Section 9.04 of the Credit Agreement or otherwise under the Loan
Documents, ratably in accordance with such respective amounts then owing to the
Agents; and
     (ii) second, ratably (A) paid to the Lender Parties for any amounts then
owing to them under the Loan Documents ratably in accordance with such
respective amounts then owing to such Lender Parties and (B) deposited as
Collateral in the L/C Cash Collateral Account up to an amount equal to 100% of
the aggregate Available Amount of all outstanding Letters of Credit, provided
that in the event that any such Letter of Credit is drawn, the Collateral Agent
shall pay to the Issuing Bank that issued such Letter of Credit the amount held
in the L/C Cash Collateral Account in respect of such Letter of Credit, provided
further that, to the extent that any such Letter of Credit shall expire or
terminate undrawn and as a result thereof the amount of the Collateral in the
L/C Cash Collateral Account shall exceed 100% of the aggregate Available Amount
of all then outstanding Letters of Credit, such excess amount of such Collateral
shall be applied in accordance with the remaining order of priority set out in
this Section 21(b).
Any surplus of such cash or cash proceeds held by or on the behalf of the
Collateral Agent and remaining after payment in full of all the Secured
Obligations shall be paid over to the applicable Grantor or to whomsoever may be
lawfully entitled to receive such surplus.
     (c) All payments received by any Grantor under or in connection with any
Assigned Agreement or otherwise in respect of the Collateral shall be received
in trust for the benefit of the Collateral Agent, shall be segregated from other
funds of such Grantor and shall be forthwith paid over to the Collateral Agent
in the same form as so received (with any necessary indorsement).
     (d) The Collateral Agent may, without notice to any Grantor except as
required by law and at any time or from time to time, charge, set off and
otherwise apply all or any part of the Secured Obligations against any funds
held with respect to the Account Collateral or in any other deposit account.
          Section 22. Indemnity and Expenses. (a) Each Grantor agrees to
indemnify, defend and save and hold harmless each Secured Party and each of
their Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or resulting from this Agreement
(including, without limitation, enforcement of this Agreement), except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct.

19



--------------------------------------------------------------------------------



 



          (b) Each Grantor will upon demand pay to the Collateral Agent the
amount of any and all reasonable expenses, including, without limitation, the
reasonable fees and expenses of its counsel and of any experts and agents, that
the Collateral Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody, preservation, use or operation of, or the sale of,
collection from or other realization upon, any of the Collateral of such
Grantor, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent or the other Secured Parties hereunder or (iv) the failure by
such Grantor to perform or observe any of the provisions hereof.
          Section 23. Amendments; Waivers; Additional Grantors, Etc. (a) No
amendment shall in any event be effective unless the same shall be in writing
and signed by the parties hereto. No waiver of any provision of this Agreement,
and no consent to any departure by any Grantor herefrom, shall in any event be
effective unless the same shall be in writing and signed by the Collateral
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
the Collateral Agent or any other Secured Party to exercise, and no delay in
exercising any right hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.
          (b) Upon the execution and delivery, or authentication, by any Person
of a security agreement supplement in substantially the form of Exhibit A hereto
(each, a “Security Agreement Supplement”), (i) such Person shall be referred to
as an “Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor, and each reference in this
Agreement and the other Loan Documents to “Collateral” shall also mean and be a
reference to the Collateral of such Additional Grantor, and (ii) the
supplemental schedules I-V attached to each Security Agreement Supplement shall
be incorporated into and become a part of and supplement Schedules I-V,
respectively, hereto, and the Collateral Agent may attach such supplemental
schedules to such Schedules; and each reference to such Schedules shall mean and
be a reference to such Schedules as supplemented pursuant to each Security
Agreement Supplement.
          Section 24. Notices, Etc. All notices and other communications
provided for hereunder shall be given in accordance with Section 9.02 of the
Credit Agreement. Delivery by telecopier or email (in pdf format) of an executed
counterpart of any amendment or waiver of any provision of this Agreement or of
any Security Agreement Supplement or Schedule hereto shall be effective as
delivery of an original executed counterpart thereof.

    Section 25. Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations, (ii) the Termination
Date and (iii) the termination or expiration of all Letters of Credit and
Secured Hedge Agreements, (b) be binding upon each Grantor, its successors and
assigns and (c) inure, together with the rights and remedies of the Collateral
Agent hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Lender Party may assign or otherwise transfer all or
any portion of its rights and obligations under the Credit Agreement in

20



--------------------------------------------------------------------------------



 



accordance with the terms thereof (including, without limitation, all or any
portion of its Commitments, the Advances owing to it and the Note or Notes, if
any, held by it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to such Lender
Party herein or otherwise, in each case as provided in Section 9.07 of the
Credit Agreement.
          Section 26. Release; Termination. (a) Upon any sale, lease, transfer
or other disposition of any item of Collateral of any Grantor in accordance with
the terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business), the Collateral Agent will, at such Grantor’s expense,
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted hereby; provided, however, that (i) at
the time of such request and such release no Default shall have occurred and be
continuing and (ii) such Grantor shall have delivered to the Collateral Agent,
at least seven Business Days prior to the date of the proposed release, a
written request for release describing the item of Collateral and the terms of
the sale, lease, transfer or other disposition in reasonable detail, including,
without limitation, a form of release for execution by the Collateral Agent and
a certificate of Grantor to the effect that the transaction is in compliance
with the Loan Documents and as to such other matters as the Collateral Agent may
request.
          (b) Upon any permitted Transfer or release of a Borrowing Base Asset
in accordance with Section 5.02(e)(ii)(C) of the Credit Agreement, the
Collateral Agent will, at such Grantor’s expense, execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence the
release of any item of Collateral related to such Borrowing Base Asset from the
assignment and security interest granted hereby; provided, however, that (i) at
the time of such request and such release no Default or Event of Default shall
have occurred and be continuing or shall result from such Transfer and (ii) such
Grantor shall have delivered to the Collateral Agent, at least seven Business
Days prior to the date of the proposed release, a written request for release
describing the item of Collateral, including a form of release for execution by
the Collateral Agent.
          (c) Upon the latest of (i) the payment in full in cash of the Secured
Obligations, (ii) the Termination Date and (iii) the termination or expiration
of all Letters of Credit and Secured Hedge Agreements, the pledge and security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to the applicable Grantor. Upon any such termination, the Collateral
Agent will, at the applicable Grantor’s expense, execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination.
          Section 27. Security Interest Absolute. The obligations of each
Grantor under this Agreement are independent of the Secured Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Grantor to enforce this Agreement, irrespective of whether any
action is brought against such Grantor or any other Loan Party or whether such
Grantor or any other Loan Party is joined in any such action or actions. All
rights of the Collateral Agent and the other Secured Parties and the pledge,
assignment and security interest hereunder, and all obligations of each Grantor
hereunder, shall be irrevocable, absolute and unconditional

21



--------------------------------------------------------------------------------



 



irrespective of, and each Grantor hereby irrevocably waives (to the maximum
extent permitted by applicable law) any defenses it may now have or may
hereafter acquire in any way relating to, any or all of the following:
     (a) any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents or any other
amendment or waiver of or any consent to any departure from any Loan Document,
including, without limitation, any increase in the Secured Obligations resulting
from the extension of additional credit to any Loan Party or any of its
Subsidiaries or otherwise;
     (c) any taking, exchange, release or non perfection of any Collateral or
any other collateral, or any taking, release or amendment or waiver of or
consent to departure from any guaranty, for all or any of the Secured
Obligations;
     (d) any manner of application of any Collateral or any other collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Secured Obligations or any other Obligations of any other Loan Party
under or in respect of the Loan Documents or any other assets of any Loan Party
or any of its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
     (f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, assets, nature of assets, liabilities or prospects of
any other Loan Party now or hereafter known to such Secured Party (each Grantor
waiving any duty on the part of the Secured Parties to disclose such
information);
     (g) the failure of any other Person to execute this Agreement or any other
Collateral Document, guaranty or agreement or the release or reduction of
liability of any Grantor or other grantor or surety with respect to the Secured
Obligations; or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, such Grantor or any other Grantor or a third party grantor of a
security interest.
This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Secured Obligations is rescinded or
must otherwise be returned by any Secured Party or by any other Person upon the
insolvency, bankruptcy or reorganization of any Loan Party or otherwise, all as
though such payment had not been made.

22



--------------------------------------------------------------------------------



 



          Section 28. Third Party Waivers. (a) Each Grantor authorizes the
Collateral Agent to perform any or all of the following acts at any time in its
sole discretion, all without notice to any Grantor, without affecting such
Grantor’s obligations under this Agreement or any other Loan Documents and
without affecting the liens and encumbrances against the Collateral in favor of
the Collateral Agent:
     (i) Subject to Section 9.01 of the Credit Agreement, the Collateral Agent
may alter any terms of the Obligations or any part thereof, including renewing,
compromising, extending or accelerating, or otherwise changing the time for
payment of, or increasing or decreasing the rate of interest on, the Obligations
or any part thereof.
     (ii) The Collateral Agent may take and hold security for the Obligations,
accept additional or substituted security, and subordinate, exchange, enforce,
waive, release, compromise, fail to perfect and sell or otherwise dispose of any
such security.
     (iii) The Collateral Agent may direct the order and manner of any sale of
all or any part of any security now or later to be held for the Obligations, and
the Collateral Agent (or its nominees or designees) may also bid at any such
sale.
     (iv) The Collateral Agent may apply any payments or recoveries from the any
Borrower, any Grantor or any other source, and any proceeds of any security, to
the obligations under the Loan Documents in such manner, order and priority as
the Collateral Agent may elect.
     (v) The Collateral Agent may release any Borrower or any other person or
entity of its liability for the Obligations or any part thereof.
     (vi) The Collateral Agent may substitute, add or release any one or more
guarantors or endorsers.
     (vii) In addition to the Obligations, the Collateral Agent may extend other
credit to any Borrower, and may take and hold security for the credit so
extended.
          (b) Each Grantor waives:
     (i) Any right it may have to require the Collateral Agent to proceed
against any Borrower, any Grantor or any other person or entity, proceed against
or exhaust any security held from any Borrower, any Grantor or any person or
entity, or pursue any other remedy in the Collateral Agent’s power to pursue;
     (ii) Any defense based on any claim that any Grantor’s obligations exceed
or are more burdensome than those of any Borrower, any Grantor or any other
Person;

23



--------------------------------------------------------------------------------



 



     (iii) Any defense: (A) based on any legal disability of any other Person,
(B) based on any release, discharge, modification, impairment or limitation of
the liability of any other person or entity to the Collateral Agent from any
cause, whether consented to by the Collateral Agent or arising by operation of
law, (C) arising out of or able to be asserted as a result of any case, action
or proceeding before any court or other governmental authority relating to
bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
winding-up or relief of any other person or entity or any of their respective
affiliates, or any general assignment for the benefit of creditors, composition,
marshaling of assets for creditors or other, similar arrangement in respect of
its creditors generally or any substantial portion of its creditors; in each
case as undertaken under any U.S. Federal or State law (each of the foregoing
described in this clause (C) being referred to herein as an “Insolvency
Proceeding”); or (D) arising from any rejection or disaffirmance of the
Obligations, or any part thereof, or any security held therefor, in any such
Insolvency Proceeding;
     (iv) Any defense based on any action taken or omitted by the Collateral
Agent in any Insolvency Proceeding involving any other Person, including any
election to have the Collateral Agent’s claim allowed as being secured,
partially secured or unsecured, any extension of credit by the Collateral Agent
to any other Person in any Insolvency Proceeding, and the taking and holding by
the Collateral Agent of any security for any such extension of credit;
     (v) All presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, notices of intention to
accelerate, notices of acceleration, notices of acceptance of this Agreement or
any other Loan Document and of the existence, creation, or incurring of new or
additional indebtedness, and demands and notices of every kind (except or
expressly required by the Credit Agreement); and
     (vi) Except for such notices as required by the Loan Documents, any defense
based on or arising out of any defense that the Borrower or any of its
affiliates may have to the payment or performance of the Obligations (other than
the defense that the Obligations have been paid in full).
          (c) (i) After the occurrence and during the continuance of any Event
of Default, in its sole discretion, without prior notice (except as required by
applicable law) to or consent of any Grantor or any Borrower, the Collateral
Agent may elect to: (A) foreclose against any collateral for the Secured
Obligations, (B) accept any offer to transfer any such collateral for the
Secured Obligations in lieu of foreclosure, (C) compromise or adjust the Secured
Obligations or any part thereof or make any other accommodation with any
Borrower or any Person, or (D) exercise any other remedy against any Borrower or
any person or entity or any collateral for the Secured Obligations. No such
action by the Collateral Agent shall release or limit the Collateral Agent’s
rights hereunder or under the other Loan Documents, even if the effect of the
action is to deprive Grantor of any subrogation rights, rights of indemnity, or
other rights to collect reimbursement from any Borrower or any other Person for
any sums paid to the Collateral Agent, whether contractual or arising by
operation of law or otherwise. Each Grantor expressly

24



--------------------------------------------------------------------------------



 



agrees that under no circumstances shall such Grantor be deemed to have any
right, title, interest or claim in or to any real or personal property to be
held by the Collateral Agent or any third party after any foreclosure or
transfer in lieu of foreclosure of any security for the Secured Obligations.
          (ii) Subject to the prior full, final and indefeasible payment of all
Secured Obligations to the Collateral Agent, each Grantor shall retain its
rights to seek contribution and reimbursement from, and rights of subrogation
with respect to, any other Grantor. Such rights of subrogation, contribution and
reimbursement shall be subordinate to the Secured Obligations, and no Grantor
shall enforce any such rights until the Secured Obligations shall have been
finally paid in full.
          Section 29. Execution in Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or email (in pdf format) shall be effective as delivery
of an original executed counterpart of this Agreement.
          Section 30. The Credit Agreement and the Mortgages. If any conflict or
inconsistency exists between this Agreement and the Credit Agreement, the Credit
Agreement shall control and govern to the extent of such inconsistency. In the
event that any of the Collateral hereunder is also subject to a valid and
enforceable Lien under the terms of any Mortgage and the terms of such Mortgage
are inconsistent with the terms of this Agreement, then with respect to such
Collateral, the terms of such Mortgage shall be controlling in the case of
fixtures and real estate leases, letting and licenses of, and contracts and
agreements relating to the lease of, real property, and the terms of this
Agreement shall be controlling in the case of all other Collateral.
          Section 31. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
[Signatures on following pages]

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

            CITIBANK, N.A.,
as Collateral Agent
      By:           Name:           Title:        

[Signatures continue on following pages]

S-1



--------------------------------------------------------------------------------



 



                      CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP
 
                    By:   Campus Crest Communities GP, LLC         Its General
Partner
 
                        By:   Campus Crest Communities, Inc.             Its
Sole Member
 
               
 
          By:    
 
               
 
              Name: Donald L. Bobbitt, Jr.
 
              Title: Chief Financial Officer
 
                    CAMPUS CREST AT STEPHENVILLE, LP
 
                    By:   Campus Crest GP II, LLC         Its General Partner
 
               
 
      By:                                   Name: Michael S. Hartnett          
  Title: Manager
 
                    CAMPUS CREST AT LUBBOCK, LP
 
                    By:   Campus Crest GP II, LLC         Its General Partner
 
               
 
      By:                                   Name: Michael S. Hartnett          
  Title: Manager
 
                    CAMPUS CREST AT WACO, LP
 
                    By:   Campus Crest GP II, LLC         Its General Partner
 
               
 
      By:                                   Name: Michael S. Hartnett          
  Title: Manager

S-2



--------------------------------------------------------------------------------



 



                  CAMPUS CREST AT WICHITA FALLS, LP
 
                By:   Campus Crest GP II, LLC         Its General Partner
 
           
 
      By:    
 
           
 
          Name: Michael S. Hartnett
 
          Title: Manager
 
                CAMPUS CREST AT SAN MARCOS, LP
 
                By:   Campus Crest GP II, LLC         Its General Partner
 
           
 
      By:    
 
           
 
          Name: Michael S. Hartnett
 
          Title: Manager
 
                CAMPUS CREST AT JACKSONVILLE, AL, LLC
 
                By:   Campus Crest Properties, LLC         Its Manager
 
           
 
      By:    
 
           
 
          Name: Michael S. Hartnett
 
          Title: Manager
 
                CAMPUS CREST AT MOBILE PHASE II, LLC
 
                By:   Campus Crest Properties, LLC         Its Manager
 
           
 
      By:    
 
           
 
          Name: Michael S. Hartnett
 
          Title: Manager
 
                CAMPUS CREST AT CHENEY, LLC
 
                By:   Campus Crest Properties, LLC         Its Manager
 
           
 
      By:    
 
           
 
          Name: Michael S. Hartnett
 
          Title: Manager

S-3



--------------------------------------------------------------------------------



 



                  CAMPUS CREST AT JONESBORO, LLC
 
                By:   Campus Crest Properties, LLC         Its Manager
 
           
 
      By:    
 
           
 
          Name: Michael S. Hartnett
 
          Title: Manager
 
                CAMPUS CREST AT TROY, LLC
 
                By:   Campus Crest Properties, LLC         Its Manager
 
           
 
      By:    
 
           
 
          Name: Michael S. Hartnett
 
          Title: Manager
 
                CAMPUS CREST AT MURFREESBORO, LLC
 
                By:   Campus Crest Properties, LLC         Its Manager
 
           
 
      By:    
 
           
 
          Name: Michael S. Hartnett
 
          Title: Manager
 
                CAMPUS CREST AT WICHITA, LLC
 
                By:   Campus Crest Properties, LLC         Its Manager
 
           
 
      By:    
 
           
 
          Name: Michael S. Hartnett
 
          Title: Manager
 
                CAMPUS CREST STEPHENVILLE LESSOR, LLC
 
                By:   Campus Crest Properties, LLC         Its Manager
 
           
 
      By:    
 
           
 
          Name: Michael S. Hartnett
 
          Title: Manager

S-4



--------------------------------------------------------------------------------



 



                  CAMPUS CREST WACO LESSOR, LLC
 
                By:   Campus Crest Properties, LLC         Its Manager
 
           
 
      By:    
 
           
 
          Name: Michael S. Hartnett
 
          Title: Manager
 
                CAMPUS CREST WICHITA FALLS LESSOR, LLC
 
                By:   Campus Crest Properties, LLC         Its Manager
 
           
 
      By:    
 
           
 
          Name: Michael S. Hartnett
 
          Title: Manager
 
                CAMPUS CREST CHENEY LESSOR, LLC
 
                By:   Campus Crest Properties, LLC         Its Manager
 
           
 
      By:    
 
           
 
          Name: Michael S. Hartnett
 
          Title: Manager
 
                CAMPUS CREST JONESBORO LESSOR, LLC
 
                By:   Campus Crest Properties, LLC         Its Manager
 
           
 
      By:    
 
           
 
          Name: Michael S. Hartnett
 
          Title: Manager
 
                CAMPUS CREST TROY LESSOR, LLC
 
                By:   Campus Crest Properties, LLC         Its Manager
 
           
 
      By:    
 
           
 
          Name: Michael S. Hartnett
 
          Title: Manager

S-5



--------------------------------------------------------------------------------



 



                  CAMPUS CREST MURFREESBORO LESSOR, LLC
 
                By:   Campus Crest Properties, LLC         Its Manager
 
           
 
      By:    
 
           
 
          Name: Michael S. Hartnett
 
          Title: Manager
 
                CAMPUS CREST WICHITA LESSOR, LLC
 
                By:   Campus Crest Properties, LLC         Its Manager
 
           
 
      By:    
 
           
 
          Name: Michael S. Hartnett
 
          Title: Manager

S-6



--------------------------------------------------------------------------------



 



Schedule I to the
Security Agreement
LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION,
JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL IDENTIFICATION
NUMBER

                                  Chief       Jurisdiction             Executive
  Type of   of   Organizational Grantor   Location   Office   Organization  
Organization   I.D. No.
Campus Crest Communities
Operating Partnership, LP
  Delaware   North Carolina   limited partnership   Delaware     4756387  
 
                       
Campus Crest at Jacksonville, AL, LLC
  Delaware   North Carolina   limited liability company   Delaware     4872347  
 
                       
Campus Crest at Mobile Phase II, LLC
  Delaware   North Carolina   limited liability company   Delaware     4452384  
 
                       
Campus Crest at Cheney, LLC
  Delaware   North Carolina   limited liability company   Delaware     4354026  
 
                       
Campus Crest at Jonesboro, LLC
  Delaware   North Carolina   limited liability company   Delaware     4353885  
 
                       
Campus Crest at Troy, LLC
  Delaware   North Carolina   limited liability company   Delaware     4336234  
 
                       
Campus Crest at Murfreesboro, LLC
  Delaware   North Carolina   limited liability company   Delaware     4353883  
 
                       
Campus Crest at Wichita, LLC
  Delaware   North Carolina   limited liability company   Delaware     4353897  
 
                       
Campus Crest at Stephenville, LP
  Delaware   North Carolina   limited partnership   Delaware     4353882  

 



--------------------------------------------------------------------------------



 



                                  Chief       Jurisdiction             Executive
    of   Organizational Grantor   Location   Office   Type of Organization  
Organization   I.D. No.
Campus Crest at Lubbock, LP
  Delaware   North Carolina   limited partnership   Delaware     4353884  
 
                       
Campus Crest at Waco, LP
  Delaware   North Carolina   limited partnership   Delaware     4353880  
 
                       
Campus Crest at Wichita Falls, LP
  Delaware   North Carolina   limited partnership   Delaware     4354012  
 
                       
Campus Crest at San Marcos, LP
  Delaware   North Carolina   limited partnership   Delaware     4547797  
 
                       
Campus Crest Stephenville Lessor, LLC
  Delaware   North Carolina   limited liability company   Delaware     4872361  
 
                       
Campus Crest Wichita Falls Lessor, LLC
  Delaware   North Carolina   limited liability company   Delaware     4872367  
 
                       
Campus Crest Cheney Lessor, LLC
  Delaware   North Carolina   limited liability company   Delaware     4872351  
 
                       
Campus Crest Jonesboro Lessor, LLC
  Delaware   North Carolina   limited liability company   Delaware     4872358  
 
                       
Campus Crest Troy Lessor, LLC
  Delaware   North Carolina   limited liability company   Delaware     4872365  
 
                       
Campus Crest Waco Lessor, LLC
  Delaware   North Carolina   limited liability company   Delaware     4872366  
 
                       
Campus Crest Murfreesboro Lessor, LLC
  Delaware   North Carolina   limited liability company   Delaware     4872360  
 
                       
Campus Crest Wichita Lessor, LLC
  Delaware   North Carolina   limited liability company   Delaware     4872369  

 



--------------------------------------------------------------------------------



 



Schedule II to the
Security Agreement
ASSIGNED AGREEMENTS
None

 



--------------------------------------------------------------------------------



 



Schedule III to the
Security Agreement
PROPERTIES AND LOCATION OF FF&E AND INVENTORY

                      Locations of   Locations of Grantor   Property   FF&E  
Inventory
Campus Crest Communities Operating Partnership, LP
  N/A   N/A   N/A
 
           
Campus Crest at Jacksonville, AL, LLC
  The Grove at Jacksonville   351 Nisbet Street NW
Jacksonville, AL 36265   351 Nisbet Street NW
Jacksonville, AL 36265
 
           
Campus Crest at Mobile Phase II, LLC
  The Grove at Mobile Phase II   375 Cleverdon Parkway
Mobile, AL 36688   375 Cleverdon Parkway
Mobile, AL 36688
 
           
Campus Crest at Cheney, LLC
  The Grove at Cheney   240 S. Cheney-Spangle Rd
Cheney, WA 99004   240 S. Cheney-Spangle Rd
Cheney, WA 99004
 
           
Campus Crest at Jonesboro, LLC
  The Grove at Jonesboro   500 N. Caraway Road
Jonesboro, AR 72401   500 N. Caraway Road
Jonesboro, AR 72401
 
           
Campus Crest at Troy, LLC
  The Grove at Troy   920 E. Academy Street
Troy, AL 36081   920 E. Academy Street
Troy, AL 36081
 
           
Campus Crest at Murfreesboro, LLC
  The Grove at Murfreesboro   1320 Journey Drive
Murfreesboro, TN 37130   1320 Journey Drive
Murfreesboro, TN 37130
 
           
Campus Crest at Wichita, LLC
  The Grove at Wichita   2909 N. Oliver Street
Wichita, KS 67220   2909 N. Oliver Street
Wichita, KS 67220
 
           
Campus Crest at Stephenville, LP
  The Grove at Stephenville   2825 W. Frey Street
Stephenville, TX 76401   2825 W. Frey Street
Stephenville, TX 76401  
Campus Crest at Lubbock, LP
  The Grove at Lubbock   315 N. Utica Drive
Lubbock, TX 794 16   315 N. Utica Drive
Lubbock, TX 79416
 
           
Campus Crest at Waco, LP
  The Grove at Waco   2826 S. University Parks Dr.
Waco, TX 76706   2826 S. University Parks Dr.
Waco, TX 76706

1



--------------------------------------------------------------------------------



 



                      Locations of   Locations of Grantor   Property   FF&E  
Inventory
Campus Crest at Wichita Falls, LP
  The Grove at Wichita Falls   5005 Lake Park Drive
Wichita Falls, TX 76302   5005 Lake Park Drive
Wichita Falls, TX 76302
 
           
Campus Crest at San Marcos, LP
  The Grove at San Marcos   1200 East River Ridge Parkway
San Marcos, TX 78666   1200 East River Ridge Parkway
San Marcos, TX 78666
 
           
Campus Crest Stephenville Lessor, LLC
  N/A   N/A   N/A
 
           
Campus Crest Wichita Falls Lessor, LLC
  N/A   N/A   N/A
 
           
Campus Crest Cheney Lessor, LLC
  N/A   N/A   N/A
 
           
Campus Crest Jonesboro Lessor, LLC
  N/A   N/A   N/A
 
           
Campus Crest Troy Lessor, LLC
  N/A   N/A   N/A
 
           
Campus Crest Waco Lessor, LLC
  N/A   N/A   N/A
 
           
Campus Crest Murfreesboro, LLC
  N/A   N/A   N/A
 
           
Campus Crest Wichita Lessor, LLC
  N/A   N/A   N/A

2



--------------------------------------------------------------------------------



 



Schedule IV to the
Security Agreement
CHANGES IN NAME, LOCATION, ETC.

1.   Campus Crest at Jacksonville, AL, LLC, a Delaware limited liability
company, is the surviving entity of a merger with Campus Crest at Jacksonville,
AL, LLC, an Alabama limited liability company.   2.   The location and chief
executive office of the predecessor to Campus Crest Communities Operating
Partnership, LP and its subsidiaries was 3 Centerview Drive, Suite 200,
Greensboro, North Carolina 27407 before its relocation to the current location
of 2100 Rexford Road, Suite 414, Charlotte, NC 28211.   3.   Campus Crest at
Edmond, LLC filed a Certificate of Conversion to its Certificate of Formation on
October 29, 2007 and a Certificate of Limited Partnership on October 29, 2007.  
4.   Campus Crest at San Marcos, LP amended its Certificate of Limited
Partnership on November 18, 2008.

 



--------------------------------------------------------------------------------



 



Schedule V to the
Security Agreement
PLEDGED EQUITY
NONE.
Sched. V-1

 



--------------------------------------------------------------------------------



 



Exhibit A to the
Security Agreement
FORM OF SECURITY AGREEMENT SUPPLEMENT
[Date of Security Agreement Supplement]

     
To:
  CITIBANK, N.A.., as Collateral Agent
1615 Brett Road
New Castle, Delaware 19720

[Name of Grantor]
Ladies and Gentlemen:
          Reference is made to (i) the Credit Agreement dated as of October [_],
2010 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Campus Crest Communities Operating
Partnership, LP, a Delaware limited partnership, as the Borrower, the Guarantors
named therein, the Lender Parties party thereto, Citibank, N.A., as collateral
agent (together with any successor collateral agent appointed pursuant to
Article VIII of the Credit Agreement, the “Collateral Agent”), and Citibank,
N.A., as administrative agent for the Lender Parties, and (ii) the Security
Agreement dated October [_], 2010 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
made by the Grantors from time to time party thereto in favor of the Collateral
Agent for the Secured Parties. Terms defined in the Credit Agreement or the
Security Agreement and not otherwise defined herein are used herein as defined
in the Credit Agreement or the Security Agreement.
          SECTION 1. Grant of Security. The undersigned hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, all of its right, title and interest in and to all of the
Collateral of the undersigned, whether now owned or hereafter acquired by the
undersigned, wherever located and whether now or hereafter existing or arising,
including, without limitation, the property and assets of the undersigned set
forth on the attached supplemental schedules to the Schedules to the Security
Agreement.
          SECTION 2. Security for Obligations. The grant of a security interest
in the Collateral by the undersigned under this Security Agreement Supplement
and the Security Agreement secures the payment of all Obligations of the
undersigned now or hereafter existing under or in respect of the Loan Documents,
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this Security Agreement
Supplement and the Security Agreement secure the payment of all amounts that
constitute part of the Secured Obligations and that would be owed by the
undersigned to any Secured Party under the Loan Documents but for the fact that
such Secured Obligations are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving a Loan Party.
Exhibit A-1

 



--------------------------------------------------------------------------------



 



          SECTION 3. Supplements to Security Agreement Schedules. The
undersigned has attached hereto supplemental Schedules I through V to Schedules
I through V respectively, to the Security Agreement, and the undersigned hereby
certifies, as of the date first above written, that such supplemental schedules
have been prepared by the undersigned in substantially the form of the
equivalent Schedules to the Security Agreement and are complete and correct.
          SECTION 4. Representations and Warranties. The undersigned hereby
makes each representation and warranty set forth in Section 9 of the Security
Agreement (as supplemented by the attached supplemental schedules) to the same
extent as each other Grantor.
          SECTION 5. Obligations Under the Security Agreement. The undersigned
hereby agrees, as of the date first above written, to be bound as a Grantor by
all of the terms and provisions of the Security Agreement to the same extent as
each of the other Grantors. The undersigned further agrees, as of the date first
above written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned.
          SECTION 6. Governing Law. This Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

                  Very truly yours,    
 
                [NAME OF ADDITIONAL GRANTOR]    
 
           
 
  By        
 
     
 
Title:    

                  Address for notices:    
 
           
 
     
 
   
 
     
 
   
 
     
 
   

Exhibit A-2

 



--------------------------------------------------------------------------------



 



Exhibit B to the
Security Agreement
FORM OF CONSENT AND AGREEMENT
          The undersigned hereby (a) acknowledges notice of, and consents to the
terms and provisions of, the Security Agreement dated October [_], 2010 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”, the terms defined therein being used herein as
therein defined) from the grantors from time to time party thereto
(collectively, “Grantor”) to CITIBANK, N.A., as Collateral Agent (the
“Collateral Agent”) for the Secured Parties referred to therein, (b) consents in
all respects to the pledge and assignment to the Collateral Agent of all of the
Grantor’s right, title and interest in, to and under the Assigned Agreement (as
defined below) pursuant to the Security Agreement, (c) acknowledges that the
Grantor has provided it with notice of the right of the Collateral Agent in the
exercise of its rights and remedies under the Security Agreement to make all
demands, give all notices, take all actions and exercise all rights of the
Grantor under the Assigned Agreement, and (d) agrees with the Collateral Agent
that:
     (1) A true copy of the agreement between the undersigned and the Grantor
dated                     ,           (the “Assigned Agreement”), including,
without limitation, all amendments, modifications, restatements and supplements
is attached hereto as Schedule 1. The Assigned Agreement is in full force and
effect, and the undersigned is not aware of any default under the Assigned
Agreement or any event that would give any party the right to terminate or
rescind the Assigned Agreement. No prepayments have been made of any amounts to
become due under the Assigned Agreement.
     (2) Upon notice from the Collateral Agent that an Event of Default under
the Credit Agreement, dated as of October [__], 2010 among Campus Crest
Communities Operating Partnership, LP, as borrower, the other Loan Parties party
thereto, the Lender Parties party thereto and the Collateral Agent, in its
capacity as collateral agent and as administrative agent, has occurred and is
continuing, the undersigned will make all payments to be made by it to the
Grantor under or in connection with the Assigned Agreement in accordance with
the instructions of the Collateral Agent.
     (3) The undersigned will not seek to recover from any Secured Party for any
reason any payment referred to in paragraph 2 above once made.
     (4) The Collateral Agent or its designee shall be entitled to exercise any
and all rights and remedies of the Grantor under the Assigned Agreement in
accordance with the terms of the Security Agreement, and the undersigned shall
comply in all respects with such exercise; provided, however, that nothing
contained in this Consent and Agreement or the Security Agreement shall in any
way limit, reduce or modify any of the undersigned’s rights or remedies
contained in the Assigned Agreement against Grantor for a breach of the Assigned
Agreement.
     (5) The undersigned will not, without the prior written consent of the
Collateral Agent, amend, amend and restate, supplement or otherwise modify the
Exhibit B-l

 



--------------------------------------------------------------------------------



 



Assigned Agreement, except, in each case, to the extent otherwise permitted
under the Credit Agreement referred to in the Security Agreement; provided,
however, that nothing contained in this Consent and Agreement or the Security
Agreement shall in any way limit or modify the undersigned’s rights to terminate
the Assigned Agreement in accordance with the terms thereof.
     (6) In the event of a default by the Grantor in the performance of any of
its obligations under the Assigned Agreement, or upon the occurrence or
non-occurrence of any event or condition under the Assigned Agreement which
would immediately or with the passage of any applicable grace period or the
giving of notice, or both, enable the undersigned to terminate or suspend its
obligations under the Assigned Agreement, the undersigned shall not terminate
the Assigned Agreement until it first gives the Collateral Agent written notice
of the default and permits the Collateral Agent to cure the default within a
period of 15 days (in the case of monetary defaults) and 30 days (in the case of
non-monetary defaults) after the later of (i) notice of default has been given
to the Collateral Agent by the undersigned and (ii) the expiration of the
applicable cure period provided in the Assigned Agreement for the Grantor to
cure the default.
     (7) The undersigned shall deliver to the Collateral Agent, concurrently
with the delivery thereof to the Grantor, a copy of each notice of default given
by the undersigned pursuant to the Assigned Agreement.
     (8) Except as specifically provided in this Consent and Agreement or as
expressly assumed by the Collateral Agent or a Secured Party, neither the
Collateral Agent nor any other Secured Party shall have any liability or
obligation under the Assigned Agreement as a result of this Consent and
Agreement, the Security Agreement or otherwise.
     (9) Upon the enforcement of the Security Agreement by the Collateral Agent
and the transfer of the Assigned Agreement to a transferee (and the assumption
of the Assigned Agreement by such transferee), the undersigned will recognize
the transferee as the counterparty to the Assigned Agreement in the place and
stead of the Grantor; provided, however, that nothing contained in this Consent
and Agreement or the Security Agreement shall in any way limit or modify the
undersigned’s rights to terminate the Assigned Agreement in accordance with the
terms thereof.
     In order to induce the Lender Parties to make Advances and issue Letters of
Credit under the Credit Agreement and the Hedge Banks to enter into Secured
Hedge Agreements from time to time, the undersigned repeats and reaffirms for
the benefit of the Secured Parties the representations and warranties made by it
in the Assigned Agreement.
     This Consent and Agreement shall be binding upon the undersigned and its
successors and assigns, and shall inure, together with the rights and remedies
of the Collateral Agent hereunder, to the benefit of the Secured Parties and
their successors, transferees and assigns. This Consent and Agreement shall be
governed by and construed in accordance with the laws of the State of New York.
Exhibit B-2

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has duly executed this Consent and
Agreement as of the date set opposite its name below.

              Dated:                     , __   [NAME OF OBLIGOR]    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

Exhibit B-3

 



--------------------------------------------------------------------------------



 



Exhibit C to the
Security Agreement
FORM OF AUTHORIZATION STATEMENT
[_______] [___] , 20 [__]
To:     [Name and Address of Issuer]
          Reference is made to the Security Agreement, dated October [_], 2010
(the “Security Agreement”, capitalized terms used herein without definition
shall have the respective meanings ascribed to them in the Security Agreement),
made by the undersigned and certain other Loan Parties to Citibank, N.A., as
Collateral Agent, a copy of which is attached hereto. Pursuant to the Security
Agreement, the undersigned hereby notifies [Name of Issuer] that the undersigned
has granted to the Collateral Agent, for the ratable benefit of the Secured
Parties, a security interest (the “Security Interest”) in all of the
undersigned’s right, title and interest in and to all of the Pledged Equity
(including all of the Equity Interests of the undersigned in [Name of Issuer]),
and hereby instructs [Name of Issuer] to register the Security Interest in favor
of:
Citibank, N.A., as Collateral Agent
1615 Brett Road
New Castle, Delaware 19720
Attn: Bank Loan Syndications Department

                  Very Truly Yours,    
 
                [NAME OF PLEDGOR]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Exhibit C-l

 



--------------------------------------------------------------------------------



 



Exhibit D to the
Security Agreement
FORM OF ACKNOWLEDGEMENT AND CONSENT
          The undersigned hereby acknowledges receipt of a copy of the
Authorization Statement, dated as of [_____] [__], [20__] and the Security
Agreement referred to therein. [Name of Issuer] agrees to notify the Collateral
Agent in writing of any issuance to [Name of Grantor] of any Equity Interests of
the undersigned in [Name of Issuer] or other securities in addition to or in
substitution for the Equity Interests of the undersigned in [Name of Issuer]
currently issued to [Name of Grantor].

            [NAME OF ISSUER]
      By:           Name:           Title:        

Exhibit D-l

 



--------------------------------------------------------------------------------



 



Exhibit E to the
Security Agreement
FORM OF TRANSACTION STATEMENT
[                    ] [                    ], 20[                    ]

To:   [NAME OF PLEDGOR]

  and

  CITIBANK, N.A., as Collateral Agent
1615 Brett Road
New Castle, Delaware 19720
Attn.: Bank Loan Syndications Department

          This Transaction Statement is to advise you that the pledge of
[describe Pledged Equity] (“Pledged Equity”) has been registered in favor of
Citibank, NA.., as Collateral Agent (“Lienholder”), as follows:
Citibank, N.A., as Collateral Agent
1615 Brett Road
New Castle, Delaware 19720
Attn.: Bank Loan Syndications Department
Taxpayer identification number: [                    ].
          Except for the pledge referred to herein, there are no liens or other
encumbrances on the interest of [Name of Grantor] in the undersigned, and no
adverse claims to which the Pledged Equity is or may be subject are known to the
undersigned.
          The pledge was registered on [INSERT DATE OF REGISTRATION].
          To the extent the Pledged Equity shall at any time be deemed
“uncertificated securities” under Article 8 of the Uniform Commercial Code as in
effect from time to time in the jurisdiction of the undersigned, the undersigned
agrees that it will comply with instructions originated by the Lienholder with
respect to the Pledged Equity without further consent by [Name of Grantor].
Exhibit E-l

 



--------------------------------------------------------------------------------



 



          This Transaction Statement is merely a record of the rights of the
addressees as of the time of its issuance. Delivery of this Transaction
Statement, of itself, confers no rights on the recipients. This Transaction
Statement is neither a negotiable instrument nor a security.

                  Very Truly Yours,    
 
                [NAME OF ISSUER]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Exhibit E-2

 



--------------------------------------------------------------------------------



 



EXHIBIT G to the
CREDIT AGREEMENT
FORM OF
MORTGAGE
(See Attached)

 



--------------------------------------------------------------------------------



 



Form of Mortgage
MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING [(LEASEHOLD ESTATE)] ([                    ])
by and from
[                              ], “Grantor”
to and for the benefit of
CITIBANK, N.A., in its capacity as Agent, “Beneficiary”
Dated as of [                    ], 2010

     
Location:
  [                    ]
Municipality:
  [                    ]
County:
  [                    ]
State:
  [                    ]

THE SECURED PARTY (BENEFICIARY) DESIRES THIS FIXTURE FILING
TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE
DESCRIBED HEREIN.
PREPARED BY, RECORDING REQUESTED BY,
AND WHEN RECORDED MAIL TO:
Sidley Austin LLP
787 Seventh Avenue
New York, New York 10019
Attn: Brian Krisberg, Esq.

 



--------------------------------------------------------------------------------



 



MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS
AND LEASES AND FIXTURE FILING [(LEASEHOLD ESTATE)] ([                    ])
          THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND
FIXTURE FILING [(LEASEHOLD ESTATE)] ([                    ]) (this “Mortgage”)
is dated as of [                    ], 2010 by and from [                    ],
a Delaware [limited liability company][limited partnership] (“Grantor”), whose
address is c/o Campus Crest Communities Operating Partnership, LP, 2100 Rexford
Road, Suite 414, Charlotte, North Carolina 28211, Attention: Donald L. Bobbitt,
Jr., to and for the benefit of CITIBANK, N.A., a national banking association,
as collateral agent (in such capacity, “Agent”) for the Secured Parties as
defined in the Credit Agreement (defined below), having an address at Two Penns
Way, New Castle, Delaware 19720 (Agent, together with its successors and
assigns, “Beneficiary”).
ARTICLE 1
DEFINITIONS
          Section 1.1 Definitions. All capitalized terms used herein without
definition shall have the respective meanings ascribed to them in that certain
Credit Agreement dated as of even date herewith, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time (the
“Credit Agreement”), among Campus Crest Communities Operating Partnership, LP, a
Delaware limited partnership, as borrower (“Borrower”), the guarantors listed
therein, Agent and the other Secured Parties identified therein. As used herein,
the following terms shall have the following meanings “Event of Default” : An
Event of Default under and as defined in the Credit Agreement.
          (b) “Guaranty”: That certain guaranty provided pursuant to Article VII
of the Credit Agreement and any Guaranty Supplement by and from Grantor and the
other Guarantors referred to therein for the benefit of the Secured Parties
dated as of even date herewith, as the same may hereafter be amended, amended
and restated, supplemented or otherwise modified from time to time.
          (c) “Indebtedness”: (1) All indebtedness of Grantor to Beneficiary or
any of the other Secured Parties under the Credit Agreement or any other Loan
Document to which Grantor is a party, including, without limitation (except as
otherwise set forth in Section 7.01(b) of the Credit Agreement), the sum of all
(a) principal, interest and other amounts owing under or evidenced or secured by
the Loan Documents, (b) principal, interest and other amounts which may
hereafter be lent by Beneficiary or any of the other Secured Parties under or in
connection with the Credit Agreement or any of the other Loan Documents, whether
evidenced by a promissory note or other instrument which, by its terms, is
secured hereby, and (c) obligations and liabilities of any nature now or
hereafter existing under or arising in connection with Letters of Credit and
other extensions of credit under the Credit Agreement or any of the other Loan
Documents and reimbursement obligations in respect thereof, together with
interest and other amounts payable with respect thereto, and (2) all other
indebtedness, obligations and liabilities now or hereafter existing of any kind
of Grantor to Beneficiary or any of the other Secured Parties under documents
which recite that they are intended to be secured by this Mortgage. The
Indebtedness secured hereby includes, without limitation, all interest and
expenses accruing after

 



--------------------------------------------------------------------------------



 



the commencement by or against Grantor or any of its affiliates of a proceeding
under the Bankruptcy Code (defined below) or any similar law for the relief of
debtors. The Credit Agreement contains a revolving credit facility which permits
Borrower to borrow certain principal amounts, repay all or a portion of such
principal amounts, and reborrow the amounts previously paid to the Secured
Parties, all upon satisfaction of certain conditions stated in the Credit
Agreement. This Mortgage secures all advances and re-advances under the Credit
Agreement, including, without limitation, those under the revolving credit
facility contained therein.
          (d) “Mortgaged Property”: [The fee interest in the real property
described in Exhibit A attached hereto and incorporated herein by this
reference, together with any greater estate therein as hereafter may be acquired
by Grantor (the “Land”),] [The leasehold interest in the real property described
in Exhibit A created by the Subject Lease (defined below), together with all
rights and interests of Grantor in and to the Subject Lease and any greater
estate therein as hereafter may be acquired by Grantor (the “Land”),] and all of
Grantor’s right, title and interest in and to (1) all improvements now owned or
hereafter acquired by Grantor, now or at any time situated, placed or
constructed upon the Land (the “Improvements ”; the Land and Improvements are
collectively referred to as the “Premises”), (2) (A) all materials, supplies,
equipment, apparatus, appliances, machinery and other items of personal property
now owned or hereafter acquired by Grantor and now or hereafter attached to,
installed in or used in connection with any of the Improvements or the Land, and
water, gas, electrical, telephone, storm and sanitary sewer facilities and all
other utilities whether or not situated in easements, (B) all wall-beds,
wall-safes, built-in furniture and installations, shelving, lockers, attached
cabinets, partitions, doorstops, vaults, motors, elevators, dumb-waiters, storm
doors and windows, awnings, window coverings, curtains, window shades, venetian
blinds, drapes, drapery rods and brackets, light fixtures, fire hoses and
brackets and boxes for the same, fire sprinklers, alarm, communication,
surveillance and security systems and apparatus, television, radio, music and
cable antennae and systems, computers, computer reservation systems and related
equipment, mirrors, mantels, screens, attached floor covering, linoleum, carpets
and carpeting, signs, decorations, artwork (including painting, prints,
sculpture and other fine art), plumbing, bathtubs, sinks, basins, pipes,
faucets, water closets, fuel, water and other pumps and tanks, laundry
equipment, washers, dryers, mini-bars, ice-boxes and heating units, kitchen and
restaurant equipment and appliances (including stoves, refrigerators, ovens,
ranges, dishwashers, disposals, water heaters and incinerators), hall and lobby
equipment, ventilating, refrigerating, incinerating, escalator and air
conditioning plants or systems with appurtenant fixtures, vacuum cleaning
systems, call and/or beeper systems, generators, boilers, compressors and
engines; garbage disposal machinery or equipment, trees, plants and other items
of landscaping, and irrigation equipment now owned or hereafter acquired by
Grantor and now or hereafter attached to, installed in or used in connection
with any of the Premises, (C) all furniture and furnishings of every nature
whatsoever now or hereafter owned or leased by Grantor or in which Grantor has
any rights or interest and located in or on, or attached to, or used or intended
to be used or which are now or may hereafter be appropriated for use on or in
connection with the operation of the Premises, and all extensions, additions,
accessions, improvements, betterments, renewals, substitutions, and replacements
to any of the foregoing, which, to the fullest extent permitted by law, shall be
conclusively deemed fixtures and improvements and a part of the real property
hereby encumbered (all items described in the foregoing clauses (A) through (C),
collectively, the “Fixtures”), (3) (A) all cocktail lounge supplies, including
bars, glassware, bottles and tables

2



--------------------------------------------------------------------------------



 



used in connection with the Premises, (B) all chaise lounges, hot tubs, swimming
pool heaters and equipment and all other health and recreational equipment and
beauty and barber equipment used in connection with the Premises, (C) all goods,
inventory, equipment and supplies used in connection with any commercial
operations on the Premises, including communication systems, visual and
electronic surveillance systems and transportation systems, (D) all tools,
utensils, food and beverage, liquor, silverware, dishes, uniforms, linens, rugs,
housekeeping and maintenance supplies, vehicles and fuel relating to the
Premises, (E) all equipment, manual, mechanical or motorized, for the
construction, maintenance, repair and cleaning of parking areas, walks,
underground ways, truck ways, driveways, common areas, roadways, highways and
streets related to the Premises, and (F) all goods, accounts, inventory, general
intangibles, instruments, documents, contract rights and chattel paper,
including all such items as defined in the UCC (defined below), now owned or
hereafter acquired by Grantor and now or hereafter affixed to, placed upon, used
in connection with, arising from or otherwise related to the Premises (all items
described in the foregoing clauses (A) through (F), collectively, the
“Personalty”), (4) all reserves, escrows or impounds required under the Credit
Agreement or any of the other Loan Documents and all deposit accounts maintained
by Grantor with respect to the Mortgaged Property (the “Deposit Accounts”), (5)
all leases, licenses, concessions, occupancy agreements or other agreements
(written or oral, now or at any time in effect) which grant to any Person [,
other than Grantor,] a possessory interest in, or the right to use, all or any
part of the Mortgaged Property, including, without limitation, all licenses,
leases or agreements for transient use of facilities, together with all related
security and other deposits (the “Leases”), (6) all of the rents, revenues,
royalties, income, proceeds, profits, accounts receivable, security and other
types of deposits, and other benefits paid or payable by parties to the Leases
for using, leasing, licensing, possessing, operating from, residing in, selling
or otherwise enjoying the Mortgaged Property (the foregoing, together with the
Service Revenues, defined below, collectively, the “Rents”), (7) all other
agreements, such as construction contracts, architects’ agreements, engineers’
contracts, utility contracts, maintenance agreements, management agreements,
service contracts, listing agreements, guaranties, warranties, permits,
licenses, certificates and entitlements in any way relating to the construction,
use, occupancy, operation, maintenance, enjoyment or ownership of the Mortgaged
Property (the “Property Agreements”), (8) (A) all books, records, customer
lists, concession agreements, supply or service contracts, supplier lists,
licenses, permits, governmental approvals, signs, goodwill, checking accounts,
safe deposit boxes (excluding the contents of such deposit boxes owned by
persons other than Grantor and its Affiliates), (B) all right to use agreements
for the Premises, including all rents, issues, profits, income and maintenance
fees resulting therefrom, and (C) all advertising and promotional materials,
blueprints, surveys, plans and other documents used in the construction or
operation of the Premises, whether any of the foregoing is now owned or
hereafter acquired (all items described in the foregoing clauses (A) through
(C), collectively, the “Intangible Property”), (9) all fees, charges, accounts
and/or other payments for the use or occupancy of rooms, suites, or other
lodging facilities of any kind and/or public facilities in or at the Premises,
or for the provision of any food and/or beverages or other services at the
Premises, including fees, charges, accounts and/or other payments arising from
(A) sale of food and beverages at the Premises, whether in a restaurant, through
“room service” dining, or though banquet and catering facilities and services,
(B) laundry, vending machine and telecommunications receipts, whether billed to
residents of the Premises or collected in cash, (C) rental of conference rooms
and meeting rooms and recreational rooms, (D) operation of health club, spa,
personal care, and other facilities located

3



--------------------------------------------------------------------------------



 



in, on or at the Premises, (E) incidental charges to residents of the Premises
or other users or customers, (F) any other charges of any kind, for the direct
or indirect benefit of Grantor, and (G) any payments (and accounts receivable or
other rights to receive payments) from any consumer credit/charge card
organization or entity (such as, or similar to, the organizations or entities
that sponsor and administer the American Express Card, the Visa Card, the
Mastercard, the Carte Blanche Card, or the Discover Card), whether now existing
or hereafter created, substitution thereof and any and all of the foregoing and
proceeds therefrom, (all such accounts and/or other payments or accounts
receivable, collectively, the “Service Revenues”), (10) all rights, privileges,
tenements, hereditaments, rights-of-way, easements, appendages and appurtenances
appertaining to the foregoing, (11) all property tax refunds payable with
respect to the Mortgaged Property (the “Tax Refunds”), (12) all accessions,
replacements and substitutions for any of the foregoing and all proceeds thereof
(the “Proceeds”), (13) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by Grantor but subject to the terms and conditions of this Mortgage
(the “Insurance”), and (14) all awards, damages, remunerations, reimbursements,
settlements or compensation heretofore made or hereafter to be made by any
governmental authority pertaining to any condemnation or other taking (or any
purchase in lieu thereof) of all or any portion of the Land, Improvements,
Fixtures or Personalty but subject to the terms and conditions of this Mortgage
(the “Condemnation Awards”). As used in this Mortgage, the term “Mortgaged
Property” shall mean all or, where the context permits or requires, any portion
of the above or any interest therein. Notwithstanding the foregoing or any
contrary provisions herein or in any of the other Loan Documents, in no event
shall the “Intangible Property” or the “Mortgaged Property” ever include any
rights or interests in the names “Campus Crest,” “The Grove” or any other name
which incorporates such words or any logos or other intellectual property rights
in respect or regard thereto.
          (e) “Obligations”: All of the agreements, covenants, conditions,
warranties, representations and other obligations of Grantor under the Credit
Agreement and the other Loan Documents to which it is a party.
          (f) “Security Agreement”: That certain Security Agreement by and from
Grantor and the other grantors referred to therein to Agent and the other
Secured Parties dated as of even date herewith, as the same may hereafter be
amended, amended and restated, supplemented or otherwise modified from time to
time.
          (g) [“Subject Lease”: Shall have the meaning set forth in Exhibit B
attached hereto.]
          (h) “UCC”: The Uniform Commercial Code of [                    ] or,
if the creation, perfection and enforcement of any security interest herein
granted is governed by the laws of a state other than [ ___ ], then, as to the
matter in question, the Uniform Commercial Code in effect in that state.

4



--------------------------------------------------------------------------------



 



ARTICLE 2
GRANT
          Section 2.1 Grant. To secure the full and timely payment of the
Indebtedness and the full and timely performance of the Obligations, Grantor
GRANTS, BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to Beneficiary the
Mortgaged Property, subject, however, only to the matters that are set forth on
Exhibit [B] [C] attached hereto (the “Permitted Encumbrances”) and to Permitted
Liens, TO HAVE AND TO HOLD the Mortgaged Property, and Grantor does hereby bind
itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title to
the Mortgaged Property unto Beneficiary.
ARTICLE 3
WARRANTIES, REPRESENTATIONS AND COVENANTS
          Grantor warrants, represents and covenants to Beneficiary as follows:
          Section 3.1 Title to Mortgaged Property and Lien of this Instrument.
          Grantor owns the Mortgaged Property free and clear of any liens,
claims or interests, except the Permitted Encumbrances and the Permitted Liens.
This Mortgage creates valid, enforceable first priority liens and security
interests against the Mortgaged Property, except for the Permitted Encumbrances
and the Permitted Liens.
          Section 3.2 First Lien Status. Grantor shall preserve and protect the
first lien and security interest status of this Mortgage and the other Loan
Documents. If any lien or security interest other than a Permitted Lien is
asserted against the Mortgaged Property, Grantor shall promptly, and at its
expense, (a) give Beneficiary a detailed written notice of such lien or security
interest (including origin, amount and other terms), and (b) pay the underlying
claim in full or take such other action so as to cause it to be released or
contest the same in compliance with the requirements of the Credit Agreement
(including the requirement of providing a bond or other security satisfactory to
Beneficiary).
          Section 3.3 Payment and Performance. Grantor shall pay or cause to be
paid the Indebtedness when due under the Credit Agreement and the other Loan
Documents and shall perform or cause to be performed the Obligations in full
when they are required to be performed (subject to all applicable notice and
cure periods set forth in the Loan Documents).
          Section 3.4 Replacement of Fixtures and Personalty. Grantor shall not,
without the prior written consent of Beneficiary, permit any of the Fixtures or
Personalty owned or leased by Grantor (other than food, liquor and other
consumables which shall be replaced in the ordinary course) to be removed at any
time from the Land or Improvements, unless the removed item is removed
temporarily for maintenance and repair or is permitted to be removed by the
Credit Agreement.
          Section 3.5 Inspection. Grantor shall permit Beneficiary and the other
Secured Parties and their respective agents, representatives and employees, upon
reasonable prior notice to Grantor, [and in compliance with the Subject Lease,]
to inspect the Mortgaged Property and all books and records of Grantor located
thereon, and to conduct such environmental and engineering studies as
Beneficiary or the other Secured Parties may

5



--------------------------------------------------------------------------------



 



reasonably require, provided that such inspections and studies shall not
materially interfere with the use and operation of the Mortgaged Property;
provided, that, notwithstanding anything herein to the contrary, Grantor shall
be obligated to reimburse Beneficiary for its costs and expenses incurred in
connection with the exercise of Beneficiary’s rights under this Section 3.5 only
if such exercise occurs after the occurrence and during the continuance of a
Default or an Event of Default.
          Section 3.6 Other Covenants. All of the covenants in the Credit
Agreement are incorporated herein by reference and, together with covenants in
this Article 3, shall be covenants running with the Land.
          Section 3.7 Insurance; Condemnation Awards and Insurance Proceeds.
          (a) Insurance. Grantor shall maintain or cause to be maintained, with
financially sound and reputable insurers, insurance with respect to the
Mortgaged Property in substantial compliance with the requirements set forth on
Schedule I attached hereto.
          (b) Condemnation Awards. [Subject to the terms of the Subject Lease,]
Grantor assigns all Condemnation Awards to Beneficiary and authorizes
Beneficiary to collect and receive such Condemnation Awards [(to the extent
Grantor is entitled thereto under the Subject Lease)] and to give proper
receipts and acquittances therefor, subject to the terms of the Credit Agreement
and the applicable provisions of Schedule I attached hereto.
          (c) Insurance Proceeds. [Subject to the terms of the Subject Lease,]
Grantor assigns to Beneficiary all proceeds of any insurance policies insuring
against loss or damage to the Mortgaged Property. Subject to the terms of the
Credit Agreement and the applicable provisions of Schedule I attached hereto,
Grantor authorizes Beneficiary to collect and receive such proceeds [(to the
extent Grantor is entitled thereto under the Subject Lease)] and authorizes and
directs the issuer of each of such insurance policies to make payment for all
such losses [(to the extent Grantor is entitled thereto under the Subject
Lease)] directly to Beneficiary, instead of to Grantor and Beneficiary jointly.
ARTICLE 4
[LEASEHOLD MORTGAGE PROVISIONS
          Section 4.1 Representations; Warranties; Covenants. Grantor hereby
represents, warrants and covenants that:
          (a) (1) Except as set forth in Exhibit B hereof, the Subject Lease is
unmodified and in full force and effect, (2) all rent and other charges therein
have been paid to the extent they are payable to the date hereof, (3) Grantor
enjoys the quiet and peaceful possession of the Premises, (4) to the best of its
knowledge, Grantor is not in default under any of the material terms thereof and
there are no circumstances which, with the passage of time or the giving of
notice or both, would constitute an event of default thereunder, (5) to the best
of Grantor’s knowledge, the lessor thereunder is not in default under any of the
material terms or provisions thereof on the part of the lessor to be observed or
performed, and (6) [except as contemplated in

6



--------------------------------------------------------------------------------



 



Section 21 (for Mobile Phase II) of the Subject Lease,] Grantor has not
previously subordinated or agreed to subordinate its interest in the Mortgaged
Property to the Lien or interests of any mortgagee of the lessor’s fee interest
in the Premises;
          (b) Grantor shall promptly pay, when due and payable, the rent and
other charges payable pursuant to the Subject Lease, taking into account any
applicable grace or cure periods, and will timely perform and observe all of the
other terms, covenants and conditions required to be performed and observed by
Grantor as lessee under the Subject Lease;
          (c) Grantor shall notify Beneficiary in writing of any default by
Grantor in the performance or observance of any terms, covenants or conditions
on the part of Grantor to be performed or observed under the Subject Lease
within three (3) days after Grantor obtains knowledge of such default;
          (d) Grantor shall, promptly upon receipt thereof, deliver a copy of
each material notice given to Grantor by the lessor pursuant to the Subject
Lease and promptly notify Beneficiary in writing of any default by the lessor in
the performance or observance of any of the terms, covenants or conditions on
the part of the lessor to be performed or observed thereunder;
          (e) Unless required under the terms of the Subject Lease, Grantor
shall not terminate, modify or surrender the Subject Lease without the prior
written consent of Beneficiary (which, in the case of any proposed termination
or surrender, may be granted or withheld in Beneficiary’s sole and absolute
discretion and, in the case of any other modification, may be granted or
withheld in Beneficiary’s reasonable discretion), and any such attempted
termination, modification or surrender without Beneficiary’s written consent
shall be void;
          (f) If the Subject Lease shall be rejected or disaffirmed by the
lessor thereunder (or by any receiver, trustee, custodian or other party who
succeeds to the rights of such lessor) pursuant to the Bankruptcy Code or
similar or successor law or right, Grantor covenants that it will not elect to
treat the Subject Lease as terminated under 11 U.S.C. § 365(h) or any similar or
successor law or right. Upon the occurrence and during the continuance of an
Event of Default, Beneficiary shall have the sole and exclusive right to make or
refrain from making any such election, and Grantor agrees that any such
election, if made by Grantor other than in accordance with this subsection,
shall be void and of no force or effect;
          (g) Grantor shall, within thirty (30) days after written request from
Beneficiary, use commercially reasonable efforts to obtain from the lessor and
deliver to Beneficiary a certificate setting forth the name of the tenant under
the Subject Lease and stating that the Subject Lease is in full force and
effect, is unmodified or, if the Subject Lease has been modified, the date of
each modification (together with copies of each such modification), that no
notice of termination thereof has been served on Grantor, stating that no
default or event which with notice or lapse of time (or both) would become a
default is existing under the Subject Lease (or if any such default or event is
existing, specifying the nature of such default or event), stating the date to
which rent has been paid, and containing such other statements and
representations as may be reasonably requested by Beneficiary; provided,
however, that so long as no Event of Default shall have occurred and be
continuing, no more than one (1) such certificate shall be requested during any
twelve (12) month period; and

7



--------------------------------------------------------------------------------



 



          (h) Grantor shall not at any time subordinate its interest in the
Mortgaged Property or any portion thereof to the Lien or interests of any
mortgagee of the lessor’s fee interest in the Premises [except in accordance
with Section 21 of the Subject Lease].
          Section 4.2 No Merger. So long as any portion of the Indebtedness or
the Obligations remain unpaid or unperformed and the Commitments have not
expired or been terminated, the fee title to and the leasehold estate in the
Premises subject to the Subject Lease shall not merge but shall always be kept
separate and distinct notwithstanding the union of such estates in the lessor or
Grantor, or in a third party, by purchase or otherwise. If Grantor acquires the
fee title or any other estate, title or interest in the Premises, or any part
thereof, the lien of this Mortgage shall attach to, cover and be a lien upon
such acquired estate, title or interest and the same shall thereupon be and
become a part of the Mortgaged Property with the same force and effect as if
specifically encumbered herein. Grantor agrees to execute all instruments and
documents that Beneficiary may reasonably require to ratify, confirm and further
evidence the lien of this Mortgage on the acquired estate, title or interest.
Furthermore, Grantor hereby appoints Beneficiary as its true and lawful
attorney-in-fact to execute and deliver, following the occurrence and during the
continuance of an Event of Default, all such instruments and documents in the
name and on behalf of Grantor. This power, being coupled with an interest, shall
be irrevocable as long as any portion of the Indebtedness or the Obligations
remains unpaid or unperformed and the Commitments have not expired or been
terminated.
          Section 4.3 Beneficiary as Lessee. If the Subject Lease shall be
terminated prior to the natural expiration of its term due to default by Grantor
or any tenant thereunder, and if, pursuant to the provisions of the Subject
Lease, Beneficiary or its designee shall acquire from the lessor a new lease of
the Premises, Grantor shall have no right, title or interest in or to such new
lease or the leasehold estate created thereby, or renewal privileges therein
contained.
          Section 4.4 No Assignment. Notwithstanding anything to the contrary
contained herein, this Mortgage shall not constitute an assignment of the
Subject Lease within the meaning of any provision thereof prohibiting its
assignment and Beneficiary shall have no liability or obligation thereunder by
reason of its acceptance of this Mortgage. Beneficiary shall be liable for the
obligations of the tenant arising out of the Subject Lease for only that period
of time for which Beneficiary is in possession of the Premises or has acquired,
by foreclosure or otherwise, and is holding all of Grantor’s right, title and
interest therein.
ARTICLE 5
DEFAULT AND FORECLOSURE
          Section 5.1 Remedies. Upon the occurrence and during the continuance
of an Event of Default, Beneficiary may, at Beneficiary’s election, exercise any
or all of the following rights, remedies and recourses:
          (a) Acceleration. Subject to any provisions of the Loan Documents
providing for the automatic acceleration of the Indebtedness upon the occurrence
of certain Events of Default, declare the Indebtedness to be immediately due and
payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature

8



--------------------------------------------------------------------------------



 



whatsoever (each of which hereby is expressly waived by Grantor), whereupon the
same shall become immediately due and payable.
          (b) Entry on Mortgaged Property. [Enter] [Subject to the terms of the
Subject Lease and applicable law, enter] the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto or located thereon. If Grantor remains in possession of the Mortgaged
Property following the occurrence and during the continuance of an Event of
Default and without Beneficiary’s prior written consent, [subject to the terms
of the Subject Lease and applicable law,] Beneficiary may invoke any legal
remedies to dispossess Grantor.
          (c) Operation of Mortgaged Property. Hold, lease, develop, manage,
operate or otherwise use the Mortgaged Property upon such terms and conditions
as Beneficiary may deem reasonable under the circumstances (including making
such repairs, alterations, additions and improvements and taking other actions,
from time to time, as Beneficiary deems necessary or desirable), [all in a
manner consistent with the terms of the Subject Lease,] and apply all Rents and
other amounts collected by Beneficiary in connection therewith in accordance
with the provisions of Section 5.7.
          (d) Foreclosure and Sale. Institute proceedings for the complete
foreclosure of this Mortgage by judicial action or by power of sale, in which
case the Mortgaged Property may be sold for cash or credit in one or more
parcels as Beneficiary may determine [subject to the terms of the Subject
Lease]. With respect to any notices required or permitted under the UCC, Grantor
agrees that ten (10) days’ prior written notice shall be deemed commercially
reasonable. At any such sale by virtue of any judicial proceedings, power of
sale, or any other legal right, remedy or recourse, the title to and right of
possession of any such property shall pass to the purchaser thereof, and to the
fullest extent permitted by law, Grantor shall be completely and irrevocably
divested of all of its right, title, interest, claim, equity, equity of
redemption, and demand whatsoever, either at law or in equity, in and to the
property sold, and such sale shall be a perpetual bar both at law and in equity
against Grantor, and against all other Persons claiming or to claim the property
sold or any part thereof, by, through or under Grantor. Beneficiary or any of
the other Secured Parties may be a purchaser at such sale. If Beneficiary or
such other Secured Party is the highest bidder, Beneficiary or such other
Secured Party may credit the portion of the purchase price that would be
distributed to Beneficiary or such other Secured Party against the Indebtedness
in lieu of paying cash. In the event this Mortgage is foreclosed by judicial
action, appraisement of the Mortgaged Property is waived.
          (e) Receiver. Make application to a court of competent jurisdiction
for, and obtain from such court as a matter of strict right and without notice
to Grantor or regard to the adequacy of the Mortgaged Property for the repayment
of the Indebtedness, the appointment of a receiver of the Mortgaged Property,
and Grantor irrevocably consents to such appointment. Any such receiver shall
have all the usual powers and duties of receivers in similar cases, including
the full power to rent, maintain and otherwise operate the Mortgaged Property
upon such terms as may be approved by the court, [and in a manner consistent
with the terms of the Subject Lease,] and shall apply such Rents in accordance
with the provisions of Section 5.7.

9



--------------------------------------------------------------------------------



 



          (f) Other. [Exercise] [Subject to the terms of the Subject lease,
exercise] all other rights, remedies and recourses granted under the Loan
Documents or otherwise available at law or in equity.
          Section 5.2 Separate Sales. [The] [To the extent not prohibited under
the Subject Lease, the] Mortgaged Property may be sold in one or more parcels
and in such manner and order as Beneficiary in its sole discretion may elect.
The right of sale arising out of any Event of Default shall not be exhausted by
any one or more sales.
          Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive.
Beneficiary and the other Secured Parties shall have all rights, remedies and
recourses granted in the Loan Documents and available at law or equity
(including the UCC), which rights (a) shall be cumulative and concurrent,
(b) may be pursued separately, successively or concurrently against Grantor or
others obligated under the Loan Documents, or against the Mortgaged Property, or
against any one or more of them, at the sole discretion of Beneficiary or such
other Secured Party, as the case may be, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Beneficiary or any other Secured Party in the
enforcement of any rights, remedies or recourses under the Loan Documents or
otherwise at law or equity shall be deemed to cure any Event of Default.
          Section 5.4 Release of and Resort to Collateral. Beneficiary may
release, regardless of consideration and without the necessity for any notice to
or consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Loan Documents or their status as a first and
prior lien and security interest in and to the Mortgaged Property. For payment
of the Indebtedness, Beneficiary may resort to any other security in such order
and manner as Beneficiary may elect.
          Section 5.5 Waiver of Redemption, Notice and Marshalling of Assets. To
the fullest extent permitted by law, Grantor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to Grantor
by virtue of any present or future statute of limitations or law or judicial
decision exempting the Mortgaged Property from attachment, levy or sale on
execution or providing for any stay of execution, exemption from civil process,
redemption or extension of time for payment, (b) all notices of any Event of
Default or of any election by Beneficiary to exercise or the actual exercise of
any right, remedy or recourse provided for under the Loan Documents (except with
respect to matters for which the Loan Documents specifically provide for the
giving of notice to the Grantor and except with respect to any matter for which
Beneficiary is required by applicable law to give notice), and (c) any right to
a marshalling of assets or a sale in inverse order of alienation.
          Section 5.6 Discontinuance of Proceedings. If Beneficiary or any other
Secured Party shall have proceeded to invoke any right, remedy or recourse
permitted under the Loan Documents and shall thereafter elect to discontinue or
abandon it for any reason, Beneficiary or such other Secured Party, as the case
may be, shall have the unqualified right to do so and, in such an event,
Grantor, Beneficiary and the other Secured Parties shall be restored

10



--------------------------------------------------------------------------------



 



to their former positions with respect to the Indebtedness, the Obligations, the
Loan Documents, the Mortgaged Property and otherwise, and the rights, remedies,
recourses and powers of Beneficiary and the other Secured Parties shall continue
as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Event of Default which may then
exist or the right of Beneficiary or any other Secured Party thereafter to
exercise any right, remedy or recourse under the Loan Documents for such Event
of Default.
          Section 5.7 Application of Proceeds. The proceeds of any sale of, and
the Rents and other amounts generated by the holding, leasing, management,
operation or other use of the Mortgaged Property, shall be applied by
Beneficiary (or a receiver, if one is appointed) in the following order unless
otherwise required by applicable law:
          (a) to the payment of the costs and expenses of taking possession of
the Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including, without limitation (1) trustee’s and receiver’s
fees and expenses, including the repayment of the amounts evidenced by any
receiver’s certificates, (2) court costs, (3) attorneys’ and accountants’ fees
and expenses, [and] (4) costs of advertisement [and (5) the payment of all rent
and other charges under the Subject Lease];
          (b) to the payment of the Indebtedness and performance of the
Obligations in such manner and order of preference as Beneficiary in its sole
discretion may determine; and
          (c) the balance, if any, to the Persons legally entitled thereto.
          Section 5.8 Occupancy After Foreclosure. Any sale of the Mortgaged
Property or any part thereof in accordance with Section 5.1(d) will divest all
right, title and interest of Grantor in and to the property sold. Subject to
applicable law [and the Subject Lease], any purchaser at a foreclosure sale will
receive immediate possession of the property purchased. If Grantor retains
possession of such property or any part thereof subsequent to such sale, Grantor
will be considered a tenant at sufferance of the purchaser, and will, if Grantor
remains in possession after demand to remove, be subject to eviction and
removal, forcible or otherwise, with or without process of law.
          Section 5.9 Additional Advances and Disbursements; Costs of
Enforcement.
          (a) [Upon] [To the extent not prohibited under the terms of the
Subject Lease, upon] the occurrence and during the continuance of any Event of
Default, Beneficiary and each of the other Secured Parties shall have the right,
but not the obligation, to cure such Event of Default in the name and on behalf
of Grantor. All sums advanced and expenses incurred at any time by Beneficiary
or any other Secured Party under this Section 5.9, or otherwise under this
Mortgage or any of the other Loan Documents or applicable law during the
continuance of an Event of Default, shall bear interest from the date that such
sum is advanced or expense incurred, to and including the date of reimbursement,
computed at the default rate applicable to Base Rate Advances pursuant to
Section 2.07(b) of the Credit Agreement, and all such sums, together with
interest thereon, shall be secured by this Mortgage.

11



--------------------------------------------------------------------------------



 



          (b) Grantor shall pay all expenses (including reasonable attorneys’
fees and expenses) of or incidental to the perfection and enforcement of this
Mortgage and the other Loan Documents, or the enforcement, compromise or
settlement of the Indebtedness or any claim under this Mortgage and the other
Loan Documents, and for the curing thereof, or for defending or asserting the
rights and claims of Beneficiary in respect thereof, by litigation or otherwise.
          Section 5.10 No Mortgagee in Possession. Neither the enforcement of
any of the remedies under this Article 5, the assignment of the Rents and Leases
under Article 6, the security interests under Article 7, nor any other remedies
afforded to Beneficiary under the Loan Documents, at law or in equity, shall
cause Beneficiary or any other Secured Party to be deemed or construed to be a
mortgagee in possession of the Mortgaged Property, to obligate Beneficiary or
any other Secured Party to lease the Mortgaged Property or attempt to do so, or
to take any action, incur any expense, or perform or discharge any obligation,
duty or liability whatsoever under any of the Leases or otherwise.
ARTICLE 6
ASSIGNMENT OF RENTS AND LEASES
          Section 6.1 Assignment. In furtherance of and in addition to the
assignment made by Grantor in Section 2.1 of this Mortgage, Grantor hereby
absolutely and unconditionally assigns, sells, transfers and conveys to
Beneficiary all of Grantor’s right, title and interest in and to all Leases,
whether now existing or hereafter entered into, and all of Grantor’s right,
title and interest in and to all Rents. This assignment is an absolute
assignment and not an assignment for additional security only. So long as no
Event of Default shall have occurred and be continuing, Grantor shall have a
revocable license from Beneficiary to exercise all rights extended to the
landlord under the Leases, including the right to receive and collect all Rents
and to hold the Rents in trust for use in the payment and performance of the
Obligations and to otherwise use the same. The foregoing license is granted
subject to the conditional limitation that no Event of Default shall have
occurred and be continuing. Upon the occurrence and during the continuance of an
Event of Default, whether or not legal proceedings have commenced, and without
regard to waste, adequacy of security for the Obligations or solvency of
Grantor, the license herein granted shall expire and terminate, without notice
to Grantor by Beneficiary (any such notice being hereby expressly waived by
Grantor to the extent permitted by applicable law), but said license shall be
deemed reinstated upon Beneficiary’s acceptance of any cure of such Event of
Default.
          Section 6.2 Perfection Upon Recordation. Grantor acknowledges that
Beneficiary has taken all actions necessary to obtain, and that upon recordation
of this Mortgage Beneficiary shall have, to the extent permitted under
applicable law, a valid and fully perfected, first priority, present assignment
of the Rents arising out of the Leases and all security for such Leases. Grantor
acknowledges and agrees that upon recordation of this Mortgage, Beneficiary’s
interest in the Rents shall be deemed to be fully perfected, “choate” and
enforced as to Grantor and to the extent permitted under applicable law, all
third parties, including, without limitation, any subsequently appointed trustee
in any case under Title 11 of the United States Code (the “Bankruptcy Code”),
without the necessity of commencing a foreclosure action with respect to this
Mortgage, making formal demand for the Rents, obtaining the appointment of a
receiver or taking any other affirmative action.

12



--------------------------------------------------------------------------------



 



          Section 6.3 Bankruptcy Provisions. Without limitation of the absolute
nature of the assignment of the Rents hereunder, Grantor and Beneficiary agree
that (a) this Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Grantor acquired before the commencement of a
case in bankruptcy and to all amounts paid as Rents and (c) such security
interest shall extend to all Rents acquired by the estate after the commencement
of any case in bankruptcy.
          Section 6.4 [FEE ONLY: No Merger of Estates. So long as any portion of
the Indebtedness and the Obligations secured hereby remain unpaid and
undischarged and the Commitments have not expired or been terminated, the fee
and leasehold estates to the Mortgaged Property shall not merge, but shall
remain separate and distinct, notwithstanding the union of such estates either
in Grantor, Beneficiary, any tenant or any third party by purchase or
otherwise.]
ARTICLE 7
SECURITY AGREEMENT
          Section 7.1 Security Interest. This Mortgage constitutes a “security
agreement” on personal property within the meaning of the UCC and other
applicable law and with respect to the Personalty, Fixtures, Leases, Rents,
Deposit Accounts, Property Agreements, Intangible Property, Service Revenues,
Tax Refunds, Proceeds, Insurance and Condemnation Awards. To this end, Grantor
grants to Beneficiary a first and prior security interest in the Personalty,
Fixtures, Leases, Rents, Deposit Accounts, Property Agreements, Intangible
Property, Service Revenues, Tax Refunds, Proceeds, Insurance, Condemnation
Awards and all other Mortgaged Property which is personal property to secure the
payment of the Indebtedness and performance of the Obligations, and agrees that
Beneficiary shall have all the rights and remedies of a secured party under the
UCC with respect to such property. Any notice of sale, disposition or other
intended action by Beneficiary with respect to the Personalty, Fixtures, Leases,
Rents, Deposit Accounts, Property Agreements, Intangible Property, Service
Revenues, Tax Refunds, Proceeds, Insurance and Condemnation Awards sent to
Grantor at least ten (10) days prior to any action under the UCC shall
constitute reasonable notice to Grantor. In the event of any conflict or
inconsistency between the terms of this Mortgage and the terms of the Security
Agreement with respect to the collateral covered both therein and herein, the
Security Agreement shall control and govern to the extent of any such conflict
or inconsistency.
          Section 7.2 Financing Statements. Grantor shall prepare and deliver to
Beneficiary such financing statements, and shall execute and deliver to
Beneficiary such other documents, instruments and further assurances, in each
case in form and substance reasonably satisfactory to Beneficiary, as
Beneficiary may, from time to time, reasonably consider necessary to create,
perfect and preserve Beneficiary’s security interest hereunder. Grantor hereby
irrevocably authorizes Beneficiary to cause financing statements (and amendments
thereto and continuations thereof) and any such documents, instruments and
assurances to be recorded and filed, at such times and places as may be required
or permitted by law to so create, perfect and preserve such security interest.
Grantor represents and warrants to Beneficiary that Grantor’s jurisdiction of
organization is the State of Delaware. After the date of this Mortgage, Grantor
shall not change its name, type of organization, organizational identification
number (if any),

13



--------------------------------------------------------------------------------



 



jurisdiction of organization or location (within the meaning of the UCC) without
giving at least thirty (30) days’ prior written notice to Beneficiary.
          Section 7.3 Fixture Filing. This Mortgage shall also constitute a
“fixture filing” for the purposes of the UCC against all of the Mortgaged
Property which is or is to become fixtures (as defined under the UCC). The
information provided in this Section 7.3 is provided so that this Mortgage shall
comply with the requirements of the UCC for a mortgage instrument to be filed as
a financing statement. Grantor is the “Debtor” and its name and mailing address
are set forth in the preamble of this Mortgage immediately preceding Article 1.
Beneficiary is the “Secured Party” and its name and mailing address from which
information concerning the security interest granted herein may be obtained are
also set forth in the preamble of this Mortgage immediately preceding Article 1.
A statement describing the portion of the Mortgaged Property comprising the
fixtures hereby secured is set forth in Section 1.1(d) of this Mortgage. Grantor
represents and warrants to Beneficiary that Grantor is the record owner of the
Mortgaged Property, the employer identification number of Grantor is
[                    ] and the organizational identification number of Grantor
is [                    ].
ARTICLE 8
INTENTIONALLY OMITTED
ARTICLE 9
MISCELLANEOUS
          Section 9.1 Notices. Any notice required or permitted to be given
under this Mortgage shall be given in accordance with Section 9.02 of the Credit
Agreement.
          Section 9.2 Covenants Running with the Land. All Obligations contained
in this Mortgage are intended by Grantor and Beneficiary to be, and shall be
construed as, covenants running with the Land. As used herein, “Grantor” shall
refer to the party named in the first paragraph of this Mortgage and to any
subsequent owner of all or any portion of the Mortgaged Property. All Persons
who may have or acquire an interest in the Mortgaged Property shall be deemed to
have notice of, and be bound by, the terms of the Credit Agreement and the other
Loan Documents; provided, however, that no such party shall be entitled to any
rights thereunder without the prior written consent of Beneficiary.
          Section 9.3 Attorney-in-Fact. Grantor hereby irrevocably appoints
Beneficiary as its attorney-in-fact, which agency is coupled with an interest
and with full power of substitution, with full authority in the place and stead
of Grantor and in the name of Grantor or otherwise (a) upon the issuance of a
deed pursuant to the foreclosure of this Mortgage or the delivery of a deed in
lieu of foreclosure, to execute all instruments of assignment, conveyance or
further assurance with respect to the Leases, Rents (including, without
limitation, all Service Revenues), Deposit Accounts, Property Agreements, Tax
Refunds, Proceeds, Insurance and Condemnation Awards in favor of the grantee of
any such deed and as may be necessary or desirable for such purpose, (b) to
prepare and file or record financing statements and continuation statements, and
to prepare, execute and file or record applications for registration and like
papers necessary to create, perfect or preserve Beneficiary’s security interests
and rights in or to any of the Mortgaged Property as contemplated herein, and
(c) after the occurrence and

14



--------------------------------------------------------------------------------



 



during the continuance of any Event of Default, to perform any obligation of
Grantor hereunder; provided, however, that (1) Beneficiary shall not under any
circumstances be obligated to perform any obligation of Grantor; (2) any sums
advanced by Beneficiary in such performance shall be added to and included in
the Indebtedness and shall bear interest at the highest rate at which interest
is then computed on any portion of the Indebtedness; (3) Beneficiary as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Beneficiary; and (4) Beneficiary shall not be liable to Grantor or
any other person or entity for any failure to take any action which it is
empowered to take under this Section 9.3.
          Section 9.4 Successors and Assigns. This Mortgage shall be binding
upon and inure to the benefit of Beneficiary, the other Secured Parties and
Grantor and their respective successors and assigns. Grantor shall not, without
the prior written consent of Beneficiary, assign any rights, duties or
obligations hereunder.
          Section 9.5 No Waiver. Any failure by Beneficiary or the other Secured
Parties to insist upon strict performance of any of the terms, provisions or
conditions of the Loan Documents shall not be deemed to be a waiver of same, and
Beneficiary and the other Secured Parties shall have the right at any time to
insist upon strict performance of all of such terms, provisions and conditions.
          Section 9.6 Credit Agreement. If any conflict or inconsistency exists
between this Mortgage and the Credit Agreement, the Credit Agreement shall
control and govern to the extent of any such conflict or inconsistency.
          Section 9.7 Release or Reconveyance. Beneficiary, at Grantor’s request
and expense, shall release the liens and security interests created by this
Mortgage or reconvey the Mortgaged Property to Grantor, in the event of any of
the following: (i) payment in full of the Indebtedness, performance in full of
the Obligations, and termination or expiration of the Commitments, (ii) a sale
or other disposition of the Mortgaged Property permitted by the Credit Agreement
or (iii) as otherwise expressly provided in the Credit Agreement.
          Section 9.8 Waiver of Stay, Moratorium and Similar Rights. Grantor
agrees, to the full extent that it may lawfully do so, that it will not at any
time insist upon or plead or in any way take advantage of any stay, marshalling
of assets, extension, redemption or moratorium law now or hereafter in force and
effect so as to prevent or hinder the enforcement of the provisions of this
Mortgage or the Indebtedness or Obligations secured hereby, or any agreement
between Grantor and Beneficiary or any rights or remedies of Beneficiary or any
other Secured Party.
          Section 9.9 Applicable Law. The provisions of this Mortgage regarding
the creation, perfection and enforcement of the hens and security interests
herein granted shall be governed by and construed under the laws of the state in
which the Mortgaged Property is located. All other provisions of this Mortgage
shall be governed by the laws of the State of New York (including, without
limitation, Section 5-1401 of the General Obligations Law of the State of New
York).

15



--------------------------------------------------------------------------------



 



          Section 9.10 Headings. The Article, Section and Subsection titles
hereof are inserted for convenience of reference only and shall in no way alter,
modify or define, or be used in construing, the text of such Articles, Sections
or Subsections.
          Section 9.11 Severability. If any provision of this Mortgage shall be
held by any court of competent jurisdiction to be unlawful, void or
unenforceable for any reason, such provision shall be deemed severable from and
shall in no way affect the enforceability and validity of the remaining
provisions of this Mortgage.
          Section 9.12 Entire Agreement. This Mortgage and the other Loan
Documents embody the entire agreement and understanding between Grantor and
Beneficiary relating to the subject matter hereof and thereof and supersede all
prior agreements and understandings between such parties relating to the subject
matter hereof and thereof. Accordingly, the Loan Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.
          Section 9.13 Beneficiary as Agent; Successor Agents.
          (a) Agent has been appointed to act as Agent hereunder by the other
Secured Parties. Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking any action (including, without limitation, the release or
substitution of the Mortgaged Property) in accordance with the terms of the
Credit Agreement, any related agency agreement among Agent and the other Secured
Parties (collectively, as amended, amended and restated, supplemented or
otherwise modified or replaced from time to time, the “Agency Documents”) and
this Mortgage. Grantor and all other Persons shall be entitled to rely on
releases, waivers, consents, approvals, notifications and other acts of Agent,
without inquiry into the existence of required consents or approvals of the
Secured Parties therefor.
          (b) Beneficiary shall at all times be the same Person that is Agent
under the Agency Documents. Written notice of resignation by Agent pursuant to
the Agency Documents shall also constitute notice of resignation as Agent under
this Mortgage. Removal of Agent pursuant to any provision of the Agency
Documents shall also constitute removal as Agent under this Mortgage.
Appointment of a successor Agent pursuant to the Agency Documents shall also
constitute appointment of a successor Agent under this Mortgage. Upon the
acceptance of any appointment as Agent by a successor Agent under the Agency
Documents, that successor Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring or removed
Agent as the Beneficiary under this Mortgage, and the retiring or removed Agent
shall promptly (i) assign and transfer to such successor Agent all of the
retiring or removed Agent’s right, title and interest in and to this Mortgage
and the Mortgaged Property, and (ii) execute and deliver to such successor Agent
such assignments and amendments and take such other actions, as may be necessary
or appropriate in connection with the assignment to such successor Agent of the
liens and security interests created hereunder, whereupon such retiring or
removed Agent shall be discharged from its duties and obligations under this
Mortgage. After any retiring or removed Agent’s resignation or removal hereunder
as Agent, the provisions of this Mortgage and the Agency Documents shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Mortgage while it was Agent hereunder.

16



--------------------------------------------------------------------------------



 



ARTICLE 10
LOCAL LAW PROVISIONS
[To Come]
[The remainder of this page has been intentionally left blank]

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Grantor has on the date set forth in the
acknowledgement hereto, effective as of the date first above written, caused
this instrument to be duly EXECUTED AND DELIVERED by authority duly given.

              GRANTOR:   [                              ],         a Delaware
[limited liability company][limited partnership]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

S-1



--------------------------------------------------------------------------------



 



[Insert state specific form of notary acknowledgement]

N-1



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION
Legal Description of premises located at [______________]:
[See Attached Page(s) For Legal Description]
Exh. A-l

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SUBJECT LEASE
The term “Subject Lease” shall mean the agreement of lease described in this
Exhibit B. If more than one agreement of lease is described, the “Subject Lease”
shall mean (a) each lease individually and (b) all such leases collectively.
That certain [Title of Lease] dated [Date of Lease], [as amended by
                    ,] pursuant to which Grantor leases all or a portion of the
Land from [Full Name of Lessor], a memorandum of which was recorded with the
County Clerk of [County] County, [State], in [Book/Liber/Reel] [___], Page
[___].]
Exh. B-l

 



--------------------------------------------------------------------------------



 



EXHIBIT [B] [C]
PERMITTED ENCUMBRANCES
Those exceptions set forth in Schedule B of that certain policy of title
insurance issued to Beneficiary by Chicago Title Insurance Company on or about
the date hereof pursuant to commitment number [_______]
Exh. C-l

 



--------------------------------------------------------------------------------



 



SCHEDULE I
INSURANCE, CASUALTY AND CONDEMNATION REQUIREMENTS
          1.1 Insurance.
          1.1.1 Insurance Policies. (a) Grantor shall obtain and maintain, or
cause to be maintained, insurance for Grantor and the Mortgaged Property
providing at least the following coverages;
          (i) insurance with respect to the Improvements and the personal
property at the Mortgaged Property insuring against any peril now or hereafter
included within the classification “All Risk” or “Special Perils” (including,
without limitation, fire, lightning, windstorm, hail, terrorism and similar acts
of sabotage, explosion, riot, riot attending a strike, civil commotion,
vandalism, aircraft, vehicles and smoke), in each case (A) in an amount equal to
100% of the “Full Replacement Cost,” which for purposes of this Mortgage shall
mean actual replacement value exclusive of costs of excavations, foundations,
underground utilities and footings, with a waiver of depreciation; (B) in an
amount sufficient so that no co-insurance penalties shall apply; (C) providing
for no deductible in excess of $250,000 (except in the case of flood, earthquake
and named windstorm coverages where the deductibles may be higher, but no higher
than five percent (5%) of the Mortgaged Property’s total insurable value per
loss); (D) at all times insuring against at least those hazards that are
commonly insured against under a “special causes of loss” form of policy, as the
same shall exist on the date hereof, and together with any increase in the scope
of coverage provided under such form after the date hereof; and (E) providing
coverage for contingent liability from “Operation of Building Laws,” “Demolition
Costs,” and “Increased Cost of Construction Endorsements” together with an
“Ordinance or Law Coverage” endorsement. Industry standard sublimits may be
applied to coverages afforded under clause (E) above subject to Agent’s approval
in its sole discretion. The “Full Replacement Cost” shall be re-determined from
time to time (but not more frequently than once in any twenty-four (24) calendar
months) at the request of Agent by an appraiser or contractor designated and
paid by Grantor and approved by Agent, or by an engineer or appraiser in the
regular employ of the insurer. After the first appraisal, additional appraisals
may be based on construction cost indices customarily employed in the trade. No
omission on the part of Agent to request any such ascertainment shall relieve
Grantor of any of its obligations under this subsection;
          (ii) commercial general liability insurance against all claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Mortgaged Property, including “Dram Shop” or other liquor liability
coverage if alcoholic beverages are sold, manufactured or distributed from the
Mortgaged Property, such insurance (A) to be on the so-called “occurrence” form
with a general aggregate limit of not less than $2,000,000 and a per occurrence
limit of not less than $1,000,000, providing for no deductible or self insured
retention in excess of $100,000; and (B) to cover at least the following
hazards: (1) premises and operations; (2) products and

Sch. I-1



--------------------------------------------------------------------------------



 



completed operations on an “if any” basis; (3) independent contractors;
(4) blanket contractual liability for all written and oral contracts; and
(5) acts of terrorism and similar acts of sabotage;
          (iii) business income insurance (A) with loss payable to Agent;
(B) covering all risks required to be covered by the insurance provided for in
subsection (i) above; (C) containing an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements and personal
property has been repaired, the continued loss of income will be insured until
such income either returns to the same level it was at prior to the loss, or the
expiration of ninety (90) days from the date that the Mortgaged Property is
repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period; and
(D) in an amount equal to one hundred percent (100%) of the gross income (at the
time of the loss) from the Mortgaged Property for a period of fifteen (15)
months from the date of loss. The amount of such business income insurance shall
be determined prior to the date hereof and at least once each year thereafter
based on Grantor’s reasonable estimate of the gross income from the Mortgaged
Property for the succeeding fifteen (15) month period;
          (iv) at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements (A) general
liability insurance maintained either by Grantor or a general contractor
addressing liabilities that may arise from structural construction, repairs or
alterations to the Improvements; and (B) the insurance provided for in
subsection 1.1.1(a)(i) written in a so-called builder’s risk completed value
form (1) on a non-reporting basis, (2) against all risks insured against
pursuant to subsection 1.1.1(a)(i), (3) including permission to occupy the
Mortgaged Property, and (4) with an agreed amount endorsement waiving
co-insurance provisions,
          (v) workers’ compensation, subject to the statutory limits of the
state in which the Mortgaged Property is located, and employer’s liability
insurance with a limit of at least $1,000,000 per accident and per disease per
employee, and $1,000,000 for disease aggregate in respect of any work or
operations on or about the Mortgaged Property, or in connection with the
Mortgaged Property or its operation (if applicable);
          (vi) comprehensive boiler and machinery insurance covering all
mechanical and electrical equipment and pressure vessels and boilers in an
amount not less than their replacement cost or in such other amount as shall be
reasonably required by Agent;
          (vii) if there is a reasonable expectation by Agent that the
operations and/or conditions at the Mortgaged Property are such that an
environmental condition exists or may be caused to exist, coverage for pollution
legal liability and clean-up protection in an amount of not less than
$2,000,000, including coverage for mold;
          (viii) if any portion of the Improvements is at any time located in an
area identified by the Secretary of Housing and Urban Development or any
successor thereto

Sch. I-2



--------------------------------------------------------------------------------



 



as an area having special flood hazards pursuant to the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended, or any successor law (the
“Flood Insurance Acts”), flood hazard insurance in an amount equal to the
maximum limit of coverage available for the Mortgaged Property under the Flood
Insurance Acts (or such higher amount as Agent may reasonably determine based on
the then current industry standards and what other lenders then require for
properties similar to the Mortgaged Property located in the same flood zone as
the Mortgaged Property);
          (ix) earthquake, sinkhole and mine subsidence insurance, if required,
in amounts equal to the probable maximum loss (net of applicable deductibles) of
the Mortgaged Property as determined by Agent in its reasonable discretion and
in form and substance reasonably satisfactory to Agent, provided that the
insurance pursuant to this subsection (ix) shall be on terms consistent with the
all risk insurance policy required under subsection 1.1.1(a)(i);
          (x) umbrella liability insurance in an amount not less than
$25,000,000 per occurrence on terms consistent with the commercial general
liability insurance policy required under subsection (ii) above,
          (xi) insurance against employee dishonesty in an amount not less than
$1 million per loss and with a deductible not greater than Fifteen Thousand and
No/100 Dollars ($15,000);
          (xii) motor vehicle liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence, including umbrella coverage, of One Million and No/100 Dollars
($1,000,000); and
          (xiii) such other insurance and in such amounts as Agent from time to
time may reasonably request against such other insurable hazards which at the
time are commonly insured against for property similar to the Mortgaged Property
located in or around the region in which the Mortgaged Property is located.
          (b) All insurance provided for in subsection 1.1 1 (a) hereof shall be
obtained under valid and enforceable policies (the “Policies” or in the
singular, the “Policy”), in such forms and, from time to time after the date
hereof, in such amounts as may be reasonably satisfactory to Agent, issued by
financially sound and responsible insurance companies authorized and admitted to
do business in the state in which the Mortgaged Property is located and approved
by Agent (which approval will not be unreasonably withheld). In the event the
Borrower utilizes a “layered” insurance placement and five (5) or more insurers
participate, sixty percent (60%) of the total limits will be provided by
insurers that have a claims paying ability/financial strength rating of “A-” (or
its equivalent) by Standard & Poor’s Ratings Services. The insurance companies
must have a general policy rating of A- or better and a financial class of VII
or better by A.M. Best Company, Inc. (each such insurer shall be referred to
below as a “Qualified Insurer”). On the expiration dates of the Policies
theretofore furnished to Agent pursuant to subsection 1 1.1 (a), Grantor shall
furnish Agent with binders and Acord Form 28 Certificates for renewal Policies,
and within ninety (90) days after renewal, Grantor

Sch. I-3



--------------------------------------------------------------------------------



 



shall deliver certified copies of the Policies accompanied by evidence
reasonably satisfactory to Agent that the premiums have been paid in a timely
manner in accordance with the terms agreed to by either the insurance carrier or
the premium finance company (the “Insurance Premiums”).
          (c) Any blanket insurance Policy shall provide the same protection as
would a separate Policy insuring only the Mortgaged Property in compliance with
the provisions of subsection 1.1 1 (a) above.
          (d) All Policies of insurance provided for or contemplated by
subsection 1.1.1(a), except for the Policy referenced in subsection 1.1.1(a)(v),
shall name Agent and Grantor as the mortgagee/loss payee or additional insured,
as applicable, and as their respective interests may appear, and in the case of
any property damage, rent loss, business interruption, boiler and machinery,
earthquake and flood insurance, shall contain a loss payable or mortgagee
endorsement in favor of Agent and in a form reasonably acceptable to Agent
providing that the loss thereunder shall be payable to Agent.
          (e) All Policies of insurance provided for in subsection 1.1.1(a)
shall contain clauses or endorsements to the effect that:
          (i) no act or negligence of Grantor, or anyone acting for Grantor, or
of any tenant under any lease or other occupant, or failure to comply with the
provisions of any Policy which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Agent is concerned;
          (ii) the Policy shall not be materially changed (other than to
increase the coverage provided thereby), terminated or cancelled without at
least 30 days’ written notice to Agent and any other party named therein as an
insured; and
          (iii) Agent shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder.
          (f) Grantor shall promptly furnish to Agent, if requested by Agent, a
statement certified by Grantor or a Responsible Officer of Grantor of the
amounts of insurance maintained in compliance herewith, of the risks covered by
such insurance and of the insurance company or companies which carry such
insurance and, if requested by Agent, verification of the adequacy of such
insurance by an independent insurance broker or appraiser acceptable to Agent.
          (g) If at any time Agent is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, Agent, after
providing to Grantor written notice and three (3) Business Days to cure, shall
have the right, without further notice to Grantor to take such action as Agent
deems necessary to protect its interest in the Mortgaged Property, including,
without limitation, the obtaining of such insurance coverage as Agent in its
sole discretion deems appropriate, and all expenses incurred by Agent in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Grantor to Agent upon demand and until paid shall be
secured by this Mortgage and shall bear interest at the default rate specified
in the Credit Agreement.

Sch. I-4



--------------------------------------------------------------------------------



 



          (h) In the event of a foreclosure of this Mortgage or other transfer
of title to the Mortgaged Property in extinguishment in whole or in part of the
Obligations, all right, title and interest of Grantor in and to the Policies
then in force concerning the Mortgaged Property and all proceeds payable
thereunder shall thereupon vest exclusively in Agent or the purchaser at such
foreclosure or other transferee in the event of such other transfer of title.
          As an alternative to the Policies required to be maintained pursuant
to the preceding provisions of this Section 1.1, Grantor will not be in default
under this Section 1.1 if Grantor maintains (or causes to be maintained)
Policies which (i) have coverages, deductibles and/or other related provisions
other than those specified above and/or (ii) are provided by insurance companies
not meeting the credit ratings requirements set forth above (any such Policy a
“Non-Conforming Policy”), provided, that, prior to obtaining such Non-Conforming
Policies (or permitting such Non-Conforming Policies to be obtained), Grantor
shall have received Agent’s prior written consent thereto.
          Section 1.2 Casualty and Condemnation.
          1.2.1 Casualty. If the Mortgaged Property shall sustain the occurrence
of damage or destruction to the Mortgaged Property, or any part thereof, by
fire, flood, vandalism, windstorm, hurricane, earthquake, acts of terrorism or
any other casualty (a “Casualty”) the cost of which to repair is reasonably
expected to exceed $250,000, Grantor shall give prompt notice of such Casualty
to Agent and, provided Agent makes or will make the Net Proceeds (hereinafter
defined) available therefor (but irrespective of the sufficiency of the amount
of such Net Proceeds for Restoration (as hereinafter defined)), shall promptly
commence and diligently prosecute to completion the repair and restoration of
the Mortgaged Property as nearly as reasonably possible to the condition the
Mortgaged Property was in immediately prior to such Casualty (a “Restoration”)
and otherwise in accordance with Section 1.3 below, it being understood,
however, that Grantor shall not be obligated to restore the Mortgaged Property
to the precise condition of the Mortgaged Property prior to such Casualty
provided the Mortgaged Property is restored, to the extent practicable, to be of
at least equal value and of substantially the same character as prior to the
Casualty. For purposes herein, the term “Net Proceeds” when used with respect to
any Condemnation Awards or Insurance proceeds, means the gross cash and non-cash
proceeds from any Condemnation or Casualty remaining after payment of all
reasonable out-of-pocket costs and expenses, including reasonable attorneys’
fees of outside counsel, incurred in the collection of such gross proceeds.
Grantor shall pay all costs of such Restoration whether or not such costs are
covered by insurance, so long as Agent has made all Net Proceeds available to
Grantor. Agent may, but shall not be obligated to, make proof of loss if not
made promptly by Grantor and, subject to the terms hereof, participate in any
claim recovery. Grantor shall provide Agent with a copy of any and all claims
for which the proceeds are expected to exceed the Restoration Threshold (as
defined below), and diligently and continuously pursue such claim with the
insurer in a manner which shall maximize the amount and expedite the timing of
such claim. Grantor shall provide Agent with a copy of all such documents
related to the processing of such claim. Grantor shall continue to inform Agent
as to the status of recovery of the Net Proceeds and shall provide Agent with
all information reasonably requested by Agent in connection therewith.
Notwithstanding anything to the contrary implied herein, in the event of a
Casualty where the loss does not exceed five percent (5%) of the Asset Value for
the applicable Mortgaged Property (the “Restoration Threshold”),

Sch. I-5



--------------------------------------------------------------------------------



 



Grantor may settle and adjust such claim; provided that (a) no Event of Default
has occurred and is continuing and (b) such adjustment is carried out in a
commercially reasonable manner. In the event of a Casualty where the loss
exceeds the Restoration Threshold or if an Event of Default has occurred and is
continuing, Grantor may settle and adjust such claim only with the consent of
Agent (which consent will not be unreasonably withheld, conditioned or delayed)
and Agent shall have the opportunity to participate, at Grantor’s cost, in any
such adjustments. Agent is hereby authorized and irrevocably appointed as
attorney-in-fact, for Grantor coupled with an interest, to adjust or settle any
claim(s) (i) if not adjusted or settled promptly by Grantor or (ii) if there has
occurred and is continuing an Event of Default. Notwithstanding any Casualty,
Grantor shall continue to repay the aggregate outstanding principal amount of
the Advances at the time and in the manner provided for its payment in the
Credit Agreement and in this Mortgage.
          1.2.2 Condemnation. Grantor shall give Agent prompt notice of any
actual taking or any taking threatened in writing by any nation or government,
any state or other political subdivision thereof, and any Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to such government (“Governmental Authority”) of the Mortgaged
Property or any part thereof through eminent domain or otherwise (including,
without limitation, any transfer made in lieu of or in anticipation of the
exercise of such taking) (a “Condemnation”) and shall deliver to Agent a copy of
any and all papers served on or served by Grantor in connection with such
proceedings. Notwithstanding anything to the contrary implied herein, provided
no Event of Default has occurred and is continuing, in the event of a
Condemnation where the amount of the taking does not exceed the Restoration
Threshold, Grantor may settle and compromise such Condemnation; provided that
the same is effected in a commercially reasonable manner. In the event of a
Condemnation where the amount of the taking exceeds the Restoration Threshold or
if an Event of Default has occurred and is continuing, Grantor may settle and
compromise the Condemnation only with the consent of Agent (which consent will
not be unreasonably withheld, conditioned or delayed) and Agent shall have the
opportunity to participate, at Grantor’s cost, in any litigation and settlement
discussions in respect thereof and Grantor shall from time to time deliver to
Agent all instruments reasonably requested by Agent to permit such
participation. Agent is hereby authorized and irrevocably appointed as
attorney-in-fact for Grantor coupled with an interest to sell or compromise or
litigate if an Event of Default has occurred and is continuing. Grantor shall,
at its expense, diligently prosecute any such proceedings, and shall consult
with Agent, its attorneys and experts, and cooperate with them in the carrying
on or defense of any such proceedings. Notwithstanding any Condemnation, Grantor
shall continue to repay the aggregate outstanding principal amount of the
Advances at the time and in the manner provided for its payment in the Credit
Agreement. If the Mortgaged Property or any portion thereof is taken by
Governmental Authority, Grantor shall promptly commence and diligently prosecute
the Restoration of the Mortgaged Property and otherwise comply with the
provisions of Section 1.3 below. If the Mortgaged Property is sold, through
foreclosure or otherwise, prior to the receipt by Agent of the Condemnation
Award, Agent shall have the right, whether or not a deficiency judgment on the
Notes shall have been sought, recovered or denied, to receive the Condemnation
Award, or a portion thereof sufficient to repay the aggregate outstanding
principal amount of the Advances.

Sch. I-6



--------------------------------------------------------------------------------



 



          1.2.3 Casualty Proceeds. Notwithstanding anything to the contrary
herein, provided no Event of Default has occurred and is continuing, Grantor has
the right to make, settle and collect upon claims with respect to business
interruption and rental loss insurance, and Grantor may utilize any proceeds
received with respect thereto as it determines is appropriate in the operation
of its business. Provided no Event of Default has occurred and is continuing, if
Agent shall receive any such proceeds, Agent shall remit such proceeds to
Grantor within five (5) Business Days of Agent’s receipt thereof.
          Section 1.3 Delivery of Net Proceeds.
          1.3.1 Minor Casualty or Condemnation. Notwithstanding anything to the
contrary herein, provided no Event of Default has occurred and is continuing, if
a Casualty or Condemnation has occurred to the Mortgaged Property and the costs
of completing the Restoration shall be less than the Restoration Threshold, the
Net Proceeds will be disbursed directly to Grantor to be used for the
Restoration of the Mortgaged Property. Promptly after receipt of the Net
Proceeds, Grantor shall commence and satisfactorily complete with due diligence
the Restoration in accordance with the terms of this Mortgage. If any Net
Proceeds are received by Grantor and may be retained by Grantor pursuant to the
terms hereof, such Net Proceeds shall, until completion of the Restoration, be
held in trust for Agent and shall be segregated from other funds of Grantor to
be used to pay for the cost of Restoration in accordance with the terms hereof.
To the extent that a Restoration is undertaken, Grantor shall have (A) commenced
with such Restoration within one hundred and twenty (120) days of the date of
the Casualty (or promptly after the applicable claim has been settled with the
insurer(s) if such claim has not been settled within ninety (90) days after the
date of the Casualty or Condemnation), (B) thereafter proceeded continuously and
diligently with the Restoration and (C) completed such Restoration on or before
the earliest to occur of (i) the date which is three (3) months prior to the
Termination Date (as the same may be extended), (ii) a date which is eighteen
(18) months after such Casualty or Condemnation, and (iii) such time as may be
required under applicable law in order to repair and restore the Mortgaged
Property as required hereby.
          1.3.2 Major Casualty or Condemnation. (a) If a Casualty or
Condemnation has occurred to the Mortgaged Property and the costs of completing
the Restoration is equal to or greater than the Restoration Threshold, Agent
shall make the Net Proceeds available for the Restoration, provided that each of
the following conditions are met:
          (i) no Event of Default shall have occurred and be continuing;
          (ii) (A) in the event the Net Proceeds are insurance Proceeds, less
than twenty-five percent (25%) of the total floor area of the Improvements at
the Mortgaged Property has been damaged, destroyed or rendered unusable as a
result of such Casualty or (B) in the event the Net Proceeds are Condemnation
Awards, less than ten percent (10%) of the land constituting the Mortgaged
Property is taken, and access to the Improvements is not materially impaired;
          (iii) Grantor shall commence the Restoration as soon as reasonably
practicable (but in no event later than one hundred and twenty (120) days after
such

Sch. I-7



--------------------------------------------------------------------------------



 



Casualty or Condemnation, whichever the case may be, occurs) and shall
diligently pursue the same to satisfactory completion;
          (iv) Agent shall be satisfied that all payments of principal and
interest under the Notes will be paid during the period required for Restoration
from (A) the Net Proceeds, or (B) other funds of Grantor (including business
interruption proceeds);
          (v) Agent shall be satisfied that the Restoration will be completed on
or before the earliest to occur of (A) the date three (3) months prior to the
Termination Date (as the same may be extended), (B) such time as may be required
under applicable law in order to repair and restore the Mortgaged Property to
the condition it was in immediately prior to such Casualty or to as nearly as
possible the condition it was in immediately prior to such Condemnation, as
applicable or (C) the expiration of the insurance coverage referred to in
Section 1.1.1 (a)(iii) above;
          (vi) the Mortgaged Property and the use thereof after the Restoration
will be in compliance with and permitted under all applicable law;
          (vii) the Restoration shall be done and completed by Grantor in an
expeditious and diligent fashion and in compliance with all applicable law; and
          (viii) such Casualty or Condemnation, as applicable, does not result
in the loss of access to the Mortgaged Property or the related Improvements.
          (b) Except as otherwise provided herein (including pursuant to
Section 1.3.1), the Net Proceeds shall be paid directly to Agent and held by
Agent in an interest-bearing account and, until disbursed in accordance with the
provisions of this Section 1.3.2, shall constitute additional security for the
Obligations. The Net Proceeds shall be disbursed by Agent to, or as directed by,
Grantor from time to time during the course of the Restoration, upon receipt of
evidence reasonably satisfactory to Agent that (A) all requirements set forth in
Section 1.3.2(a) have been satisfied, (B) all materials installed and work and
labor performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with that portion of the Restoration for
which such disbursement was requested have been paid for in full or will be paid
for in full upon receipt of such funds, and (C) there exist no notices of
pendency, stop orders, mechanic’s or material man’s liens or notices of
intention to file same, or any other liens or encumbrances of any nature
whatsoever on the Mortgaged Property arising out of the Restoration which have
not either been fully bonded to the reasonable satisfaction of Agent and
discharged of record or in the alternative fully insured to the satisfaction of
Agent by the title company issuing the Mortgage Policy. Notwithstanding the
foregoing or anything to the contrary herein or in any Loan Document, provided
no Event of Default has occurred and is continuing, if any reciprocal easement
agreement or ground lease requires Grantor to restore any portion of the
Mortgaged Property or to make available to the counterparty insurance Proceeds
or Condemnation Awards, then Agent shall release to Grantor any such insurance
Proceeds or Condemnation Awards received by it for Grantor’s application to such
use.
          (c) All plans and specifications required in connection with any
Restoration where the cost of which is reasonably expected to exceed the
Restoration Threshold shall be

Sch. I-8



--------------------------------------------------------------------------------



 



subject to prior approval of Agent and an independent architect selected by
Agent (the “Casualty Consultant”), such approval not to be unreasonably withheld
or delayed. The plans and specifications shall require that the Restoration be
completed in a first-class workmanlike manner at least equivalent to the quality
and character of the original work in the Improvements (provided, however, that
in the case of a partial Condemnation, the Restoration shall be done to the
extent reasonably practicable after taking into account the consequences of such
partial Condemnation), so that upon completion thereof, the Mortgaged Property
shall be at least equal in value and general utility to the Mortgaged Property
prior to the damage or destruction, it being understood, however, that Grantor
shall not be obligated to restore the Mortgaged Property to the precise
condition of the Mortgaged Property prior to such Casualty provided the
Mortgaged Property is restored, to the extent practicable, to be of at least
equal value and of substantially the same character as prior to the Casualty.
Provided Agent makes or will make the Net Proceeds available therefor, Grantor
shall restore all Improvements such that when they are fully restored and/or
repaired, such Improvements and their contemplated use fully comply with all
applicable material law. The identity of the contractors, subcontractors and
material men engaged in any Restoration the cost of which is reasonably expected
to exceed the Restoration Threshold, as well as the contracts under which they
have been engaged, shall be subject to approval of Agent and the Casualty
Consultant, such approval not to be unreasonably withheld or delayed. All
reasonable costs and expenses incurred by Agent in connection with recovering,
holding and advancing the Net Proceeds for the Restoration including, without
limitation, reasonable attorneys’ fees and disbursements and the Casualty
Consultant’s fees and disbursements, shall be paid by Grantor.
          (d) Except as set forth in Section 1.3.1, in no event shall Agent be
obligated to make disbursements of the Net Proceeds in excess of an amount equal
to the costs actually incurred from time to time for work in place as part of
the Restoration, as certified by the Casualty Consultant, less the Casualty
Retainage. The term “Casualty Retainage” shall mean, as to each contractor,
subcontractor or material man engaged in the Restoration, an amount equal to ten
percent (10%) of the costs actually incurred for work in place as part of the
Restoration, as certified by the Casualty Consultant, until the Restoration has
been fifty percent (50%) completed, such fifty percent (50%) completion to be
certified by the Casualty Consultant, it being understood that upon such 50%
completion of such Restoration, such Casualty Retainage would be reduced to an
amount equal to five percent (5%) of the costs actually incurred for work in
place as part of such Restoration. The Casualty Retainage shall in no event, and
notwithstanding anything to the contrary set forth above in this
Section 1.3.2(d), be less than the amount actually held back by Grantor from
contractors, subcontractors and material men engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Agent that the Restoration has been completed in accordance with the
provisions of this Section 1.3.2(d) and that all material approvals necessary
for the re-occupancy and use of the Mortgaged Property have been obtained from
all appropriate Governmental Authorities, and Agent receives evidence reasonably
satisfactory to Agent that the costs of the Restoration have been paid in full
or will be paid in full out of the Casualty Retainage; provided, however, that
Agent will release the portion of the Casualty Retainage being held with respect
to any contractor, subcontractor or material man engaged in the Restoration as
of the date upon which the Casualty Consultant certifies to Agent that the
contractor, subcontractor or material man has satisfactorily completed all work
and has supplied all materials in accordance with the provisions of the
contractor’s, subcontractor’s or material man’s contract, the contractor,

Sch. I-9



--------------------------------------------------------------------------------



 



subcontractor or material man delivers the lien waivers and evidence of payment
in full of all sums due to the contractor, subcontractor or material man as may
be reasonably requested by Agent or by the title company issuing the Mortgage
Policy, and, if reasonably required by Agent, Agent receives an endorsement to
the Mortgage Policy insuring the continued priority of the lien of the Mortgage
and evidence of payment of any premium payable for such endorsement. If required
by Agent, the release of any such portion of the Casualty Retainage shall be
approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or material man.
This clause (d) shall only apply to Casualties or Condemnations where the cost
of the Restoration is reasonably expected to exceed the Restoration Threshold.
          (e) Agent shall not be obligated to make disbursements of the Net
Proceeds more frequently than twice every calendar month.
          (f) If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the reasonable opinion of Agent in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Grantor shall either (1) pay the deficiency (the
“Net Proceeds Deficiency”) or (2) deposit the Net Proceeds Deficiency with Agent
before any further disbursement of the Net Proceeds shall be made. The Net
Proceeds Deficiency deposited with Agent shall be held by Agent in the
interest-bearing account described in Section 1.3.2(b) above and shall be
disbursed for costs actually incurred in connection with the Restoration on the
same conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed pursuant to this Section 1.3.2 shall constitute additional security
for the Obligations.
          (g) The excess, if any, of the Net Proceeds and the remaining balance,
if any, of the Net Proceeds Deficiency deposited with Agent after the Casualty
Consultant certifies to Agent that the Restoration has been completed in
accordance with the provisions of this Section 1.3.2, and the receipt by Agent
of evidence reasonably satisfactory to Agent that all costs incurred in
connection with the Restoration have been paid in full, shall be remitted by
Agent to Grantor, provided no Event of Default shall have occurred and shall be
continuing under any of the Loan Documents.
          (h) All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Grantor as excess Net Proceeds pursuant to
Section 1.3.2(g), other than those which Grantor is entitled to receive and/or
collect directly in accordance herewith, may be retained and applied by Agent
toward the payment of the aggregate outstanding principal amount of the
Advances, whether or not then due and payable, in such order, priority and
proportions as Agent in its sole discretion shall deem proper, or, at the
discretion of Agent, the same may be paid, either in whole or in part, to
Grantor for such purposes as Agent shall designate.

Sch. I-10



--------------------------------------------------------------------------------



 



EXHIBIT H to the
CREDIT AGREEMENT
FORM OF
ASSIGNMENT OF LEASES
(See Attached)

 



--------------------------------------------------------------------------------



 



[                                                            ], as Assignor
(Assignor)
to
CITIBANK, N.A., as Assignee
(Assignee)
 
ASSIGNMENT OF LEASES AND RENTS
 
Dated:            As of [                     ], 2010
Location:       [                                         ]
County:         [                                         ]
PREPARED BY AND UPON
RECORDATION RETURN TO:
Sidley Austin LLP
787 Seventh Avenue
New York, New York 10019
Attention: Brian Krisberg, Esq.
Campus Crest\[Property Name]
ALR

 



--------------------------------------------------------------------------------



 



ASSIGNMENT OF LEASES AND RENTS
          THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) made as of the
[___] day of [___], 2010, by [                                         ] a
[                                          ], as assignor, having its principal
place of business at c/o Campus Crest Communities Operating Partnership, LP
(“Assignor”) to CITIBANK, N.A., a national banking association, having an
address at Two Penns Way, New Castle, Delaware 19720, as collateral agent (in
such capacity, together with its successors and assigns, “Assignee”) for the
Secured Parties (as defined in the Credit Agreement (as defined herein)) party
to that certain Credit Agreement dated as of the date hereof among Campus Crest
Communities Operating Partnership, LP, (the “Borrower”), the Assignor and
certain other guarantors named therein (collectively, the “Guarantors”) the
institutions from time to time party thereto as Lender Parties (the “Lender
Parties”), Citibank, N.A., as Collateral Agent, Citigroup Global Markets Inc.,
as Lead Arranger and Book Running Manager, and the Administrative Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Credit
Agreement.
W I T N E S S E T H :
          WHEREAS, pursuant to the terms of the Credit Agreement, the Secured
Parties, including Assignee, have agreed to make a loans and extend credit
(collectively, the “Loan”) to Borrower, and the other Loan Parties, including
Assignor, have agreed to guaranty payment of the Loan;
          WHEREAS, Assignor desires to secure the payment and performance of the
Loan Parties’ Obligations under the Credit Agreement and the other Loan
Documents; and
          WHEREAS, this Assignment is given pursuant to the Credit Agreement,
and payment, fulfillment, and performance by the Loan Parties of the obligations
thereunder and under the other Loan Documents is secured hereby, and each and
every term and provision of the Credit Agreement and the other Loan Documents,
including the rights, remedies, obligations, covenants, conditions, agreements,
indemnities, representations and warranties therein, are hereby incorporated by
reference herein as though set forth in full and shall be considered a part of
this Assignment.
          NOW THEREFORE, in consideration of the making of the Loan by the
Secured Parties and the covenants, agreements, representations and warranties
set forth in this Assignment:
ARTICLE 1 — ASSIGNMENT
     Section 1.1 Property Assigned. Assignor hereby absolutely and
unconditionally assigns and grants to Assignee Assignor’s rights, interests and
estates, now owned or hereafter acquired, in the following property:
Campus Crest\[Property Name]
ALR

2



--------------------------------------------------------------------------------



 



          (a) Leases. All leases, subleases or subsubleases, lettings, licenses,
concessions or other agreements made a part hereof (whether written or oral and
whether now or hereafter in effect), pursuant to which any Person is granted a
possessory interest in, or a right to use or occupy, all or any portion of any
space in that certain lot or piece of land, more particularly described in
Exhibit A annexed hereto and made a part hereof, together with the buildings,
structures, fixtures, additions, enlargements, extensions, modifications,
repairs, replacements and improvements now or hereafter located thereon
(collectively, the “Property”) and every modification, amendment or other
agreement relating to such leases, subleases, subsubleases, or other agreements
entered into in connection with such leases, subleases, subsubleases, or other
agreements and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto, and the right, title and interest of Assignor, its successors and
assigns, therein and thereunder.
          (b) Other Leases and Agreements. All other leases and other
agreements, whether or not in writing, affecting the use, enjoyment or occupancy
of the Property or any portion thereof now or hereafter made, whether made
before or after the filing by or against Assignor of any petition for relief
under 11 U.S.C. §101 et seq., as the same may be amended from time to time (the
“Bankruptcy Code”) together with any extension, renewal or replacement of the
same. This Assignment of other present and future leases and present and future
agreements being effective without further or supplemental assignment. The
“leases” described in Subsection 1.1(a) and the leases and other agreements
described in this Subsection 1.1(b) are collectively referred to as the
“Leases.”
          (c) Rents. All rents, rent equivalents, income, receivables, revenues,
receipts, insurance proceeds, deposits and profits arising from the Leases and
renewals thereof together with all rents, rent equivalents, income, fees,
receivables, accounts, profits (including, but not limited to, all oil and gas
or other mineral royalties and bonuses), charges for services rendered and any
and all payment and consideration of whatever form or nature received by
Assignor or its agents or employees from any and all sources relating to the
use, enjoyment and occupancy of the Property whether paid or accruing before or
after the filing by or against Assignor of any petition for relief under the
Bankruptcy Code (collectively, the “Rents”); provided that Rent for the purposes
of this Assignment and the other Loan Documents shall not include any of the
foregoing if and to the extent that the lessee or tenant under any Lease of
space at the Property is entitled to receive and retain the same pursuant to the
terms of the applicable Lease.
          (d) Bankruptcy Claims. All of Assignor’s claims and rights (the
“Bankruptcy Claims”) to the payment of damages arising from any rejection by a
lessee of any Lease under the Bankruptcy Code.
          (e) Lease Guaranties. All of Assignor’s right, title and interest in
and claims under any and all lease guaranties, letters of credit and any other
credit support (individually, a “Lease Guaranty”, collectively, the “Lease
Guaranties”) given by any guarantor in connection with any of the Leases or
leasing commissions (individually, a “Lease Guarantor,” collectively, the “Lease
Guarantors”) to Assignor.
          (f) Proceeds. All proceeds from the sale or other disposition of the
Leases, the Rents, the Lease Guaranties and the Bankruptcy Claims.
Campus Crest\[Property Name]
ALR

3



--------------------------------------------------------------------------------



 



          (g) Other. All rights, powers, privileges, options and other benefits
of Assignor as lessor under the Leases and beneficiary under the Lease
Guaranties, including without limitation the immediate and continuing right to
make claim for, receive and collect all Rents payable or receivable under the
Leases and all sums payable under the Lease Guaranties or pursuant thereto (and
to apply the same to the payment of the Loan Parties’ Obligations under the
Credit Agreement), and to do all other things which Assignor or any lessor is or
may become entitled to do under the Leases or the Lease Guaranties.
          (h) Entry. The right, at Assignee’s option, upon revocation of the
license granted herein, to enter upon the Property in person, by agent or by
court-appointed receiver, to collect the Rents.
          (i) Power of Attorney. Assignor’s irrevocable power of attorney,
coupled with an interest, to take any and all of the actions set forth in
Section 3.1 of this Assignment.
          (j) Other Rights and Agreements. Any and all other rights of Assignor
in and to the items set forth in subsections (a) through (i) above, and all
amendments, modifications, replacements, renewals and substitutions thereof.
ARTICLE 2 — TERMS OF ASSIGNMENT
     Section 2.1 Present Assignment And License Back. It is intended by Assignor
that this Assignment constitute a present, absolute assignment of the Leases,
Rents, Lease Guaranties and Bankruptcy Claims, and not an assignment for
additional security only. Nevertheless, subject to the terms of this Section 2.1
and the Credit Agreement and the other Loan Documents, Assignee grants to
Assignor a revocable license to collect, receive, use and enjoy the Rents and
other sums due under the Lease Guaranties and Assignor shall hold such Rents and
all sums received pursuant to any Lease Guaranty, or a portion thereof
sufficient to discharge all current sums due under the Credit Agreement, in
trust for the benefit of Assignee for use in the payment of such sums.
     Section 2.2 Notice To Lessees. Assignor hereby authorizes and directs the
lessees named in the Leases or any other future lessees or occupants of the
Property and all Lease Guarantors to pay over to Assignee or to such other party
as Assignee directs all Rents and all sums due under any Lease Guaranties upon
receipt from Assignee of written notice to the effect that Assignee is then the
holder of this Assignment and that an Event of Default (as defined in the Credit
Agreement) exists, and to continue so to do until otherwise notified by
Assignee.
     Section 2.3 Incorporation By Reference. All representations, warranties,
covenants, conditions and agreements contained in the Credit Agreement and the
other Loan Documents as same may be modified, renewed, substituted or extended
are hereby made a part of this Assignment to the same extent and with the same
force as if fully set forth herein.
ARTICLE 3 — REMEDIES
     Section 3.1 Remedies of Assignee. Upon the occurrence and during the
continuance of an Event of Default, the license granted to Assignor in
Section 2.1 of this Assignment shall
Campus Crest\[Property Name]
ALR

4



--------------------------------------------------------------------------------



 



automatically be revoked, and Assignee shall immediately be entitled to
possession of all Rents and sums due under any Lease Guaranties, whether or not
Assignee enters upon or takes control of the Property. In addition, so long as
an Event of Default exists, Assignee may, at its option, and to the extent
permitted by applicable law, without waiving such Event of Default, without
regard to the adequacy of the security for the Loan Parties’ Obligations under
the Credit Agreement, either in person or by agent, nominee or attorney, with or
without bringing any action or proceeding, or by a receiver appointed by a
court, dispossess Assignor and its agents and servants from the Property,
without liability for trespass, damages or otherwise and exclude Assignor and
its agents or servants wholly therefrom and take possession of the Property and
all books, records and accounts relating thereto and have, hold, manage, lease
and operate the Property on such terms and for such period of time as Assignee
may deem proper and either with or without taking possession of the Property in
its own name, demand, sue for or otherwise collect and receive all Rents and
sums due under all Lease Guaranties, including those past due and unpaid with
full power to make from time to time all alterations, renovations, repairs or
replacements thereto or thereof as Assignee may deem proper and may apply the
Rents and sums received pursuant to any Lease Guaranties to the payment of the
following in such order and proportion as Assignee in its reasonable discretion
may determine, any law, custom or use to the contrary notwithstanding: (a) all
reasonable expenses of managing and securing the Property, including, without
being limited thereto, the salaries, fees and wages of a managing agent and such
other employees or agents as Assignee may deem necessary or desirable and all
expenses of operating and maintaining the Property, including, without being
limited thereto, all taxes, charges, claims, assessments, water charges, sewer
rents and any other liens, and premiums for all insurance which Assignee may
deem necessary or desirable, and the cost of all alterations, renovations,
repairs or replacements, and all expenses incident to taking and retaining
possession of the Property; and (b) the Loan Parties’ Obligations under the
Credit Agreement, together with all costs and reasonable attorneys’ fees. In
addition, upon the occurrence and during the continuance of an Event of Default,
Assignee, at its option, may (i) complete any construction on the Property in
such manner and form as Assignee deems advisable, (ii) exercise all rights and
powers of Assignor, including, without limitation, the right to negotiate,
execute, cancel, enforce or modify any Leases, obtain and evict tenants, and
demand, sue for, collect and receive all Rents from the Property and all sums
due under any Lease Guaranties, (iii) require Assignor to pay monthly in advance
to Assignee, or any receiver appointed to collect the Rents, the fair and
reasonable rental value for the use and occupancy of such part of the Property
as may be in possession of Assignor or (iv) require Assignor to vacate and
surrender possession of the Property to Assignee or to such receiver and, in
default thereof, Assignor may be evicted by summary proceedings or otherwise.
     Section 3.2 Other Remedies. Nothing contained in this Assignment and no act
done or omitted by Assignee pursuant to the power and rights granted to Assignee
hereunder shall be deemed to be a waiver by Assignee of its rights and remedies
under the Credit Agreement or the other Loan Documents, and this Assignment is
made and accepted without prejudice to any of the rights and remedies possessed
by Assignee under the terms thereof. The right of Assignee to collect the Loan
Parties’ Obligations under the Credit Agreement and to enforce any other
security therefor held by it may be exercised by Assignee either prior to,
simultaneously with, or subsequent to any action taken by it hereunder. Assignor
hereby absolutely, unconditionally and irrevocably waives any and all rights to
assert any setoff, counterclaim or crossclaim of any
Campus Crest\[Property Name]
ALR

5



--------------------------------------------------------------------------------



 



nature whatsoever with respect to the obligations of Assignor under this
Assignment, the Credit Agreement, the other Loan Documents or otherwise with
respect to the Loan in any action or proceeding brought by Assignee to collect
same, or any portion thereof, or to enforce and realize upon the lien and
security interest created by this Assignment, the Credit Agreement, or any of
the other Loan Documents (provided, however, that the foregoing shall not be
deemed a waiver of Assignor’s right to assert any compulsory counterclaim if
such counterclaim is compelled under local law or rule of procedure, nor shall
the foregoing be deemed a waiver of Assignor’s right to assert any claim which
would constitute a defense, setoff, counterclaim or crossclaim of any nature
whatsoever against Assignee in any separate action or proceeding).
     Section 3.3 Other Security. Assignee may take or release other security for
the payment of the Loan Parties’ Obligations under the Credit Agreement, may
release any party primarily or secondarily liable therefor and may apply any
other security held by it to the reduction or satisfaction of the Loan Parties’
Obligations under the Credit Agreement without prejudice to any of its rights
under this Assignment.
     Section 3.4 Non-Waiver. The exercise by Assignee of the option granted it
in Section 3.1 of this Assignment and the collection of the Rents and sums due
under the Lease Guaranties and the application thereof as herein provided shall
not be considered a waiver of any default by Assignor under the Credit
Agreement, the Leases, this Assignment or the other Loan Documents. The failure
of Assignee to insist upon strict performance of any term hereof shall not be
deemed to be a waiver of any term of this Assignment. Assignor shall not be
relieved of Assignor’s obligations hereunder by reason of (a) the failure of
Assignee to comply with any request of Assignor or any other party to take any
action to enforce any of the provisions hereof or of the Credit Agreement or the
other Loan Documents, (b) the release, regardless of consideration, of the whole
or any part of the Property, or (c) any agreement or stipulation by Assignee
extending the time of payment or otherwise modifying or supplementing the terms
of this Assignment, the Credit Agreement or the other Loan Documents. Assignee
may resort for the payment of the Loan Parties’ Obligations under the Credit
Agreement to any other security held by Assignee in such order and manner as
Assignee, in its discretion, may elect. Assignee may take any action to recover
the Loan Parties’ Obligations under the Credit Agreement, or any portion thereof
or to enforce any covenant hereof without prejudice to the right of Assignee
thereafter to enforce its rights under this Assignment. The rights of Assignee
under this Assignment shall be separate, distinct and cumulative and none shall
be given effect to the exclusion of the others. No act of Assignee shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provision.
     Section 3.5 Bankruptcy. (a) Upon or at any time after the occurrence of an
Event of Default, Assignee shall have the right to proceed in its own name or in
the name of Assignor in respect of any claim, suit, action or proceeding
relating to the rejection of any Lease, including, without limitation, the right
to file and prosecute, to the exclusion of Assignor, any proofs of claim,
complaints, motions, applications, notices and other documents, in any case in
respect of the lessee under such Lease under the Bankruptcy Code.
          (b) If there shall be filed by or against Assignor a petition under
the Bankruptcy Code, and Assignor, as lessor under any Lease, shall determine to
reject such Lease pursuant to Section 365(a) of the Bankruptcy Code, then
Assignor shall give Assignee not less than ten (10)
Campus Crest\[Property Name]
ALR

6



--------------------------------------------------------------------------------



 



days’ prior notice of the date on which Assignor shall apply to the bankruptcy
court for authority to reject the Lease. Assignee shall have the right, but not
the obligation, to serve upon Assignor within such ten-day period a notice
stating that (i) Assignee demands that Assignor assume and assign the Lease to
Assignee pursuant to Section 365 of the Bankruptcy Code and (ii) Assignee
covenants to cure or provide adequate assurance of future performance under the
Lease. If Assignee serves upon Assignor the notice described in the preceding
sentence, Assignor shall not seek to reject the Lease and shall comply with the
demand provided for in clause (i) of the preceding sentence within thirty
(30) days after the notice shall have been given, subject to the performance by
Assignee of the covenant provided for in clause (ii) of the preceding sentence.
ARTICLE 4 — NO LIABILITY, FURTHER ASSURANCES
     Section 4.1 No Liability of Assignee. This Assignment shall not be
construed to bind Assignee to the performance of any of the covenants,
conditions or provisions contained in any Lease or Lease Guaranty or otherwise
impose any obligation upon Assignee. Assignee shall not be liable for any loss
sustained by Assignor resulting from Assignee’s failure to let the Property
after an Event of Default or from any other act or omission of Assignee in
managing the Property after an Event of Default unless such loss is caused by
the willful misconduct and bad faith of Assignee or its agents. Assignee shall
not be obligated to perform or discharge any obligation, duty or liability under
the Leases or any Lease Guaranties or under or by reason of this Assignment and
Assignor shall, and hereby agrees to, indemnify Assignee for, and to hold
Assignee harmless prior to the time that Assignee or any Affiliate, nominee or
designee of Assignee becomes the owner of the Property or otherwise takes
possession of the Property, following an Event of Default, from, any and all
liability, loss or damage which may or might be incurred under the Leases, any
Lease Guaranties or under or by reason of this Assignment and from any and all
claims and demands whatsoever, including the defense of any such claims or
demands which may be asserted against Assignee by reason of any alleged
obligations and undertakings on its part to perform or discharge any of the
terms, covenants or agreements contained in the Leases or any Lease Guaranties.
Should Assignee incur any such liability, the amount thereof, including costs,
expenses and reasonable attorneys’ fees, shall be secured by this Assignment and
the other Loan Documents and Assignor shall reimburse Assignee therefor within
ten (10) Business Days of written request by Assignee and upon the failure of
Assignor so to do Assignee may, at its option, declare all sums secured by this
Assignment and the other Loan Documents immediately due and payable. This
Assignment shall not operate to place any obligation or liability for the
control, care, management or repair of the Property upon Assignee, nor for the
carrying out of any of the terms and conditions of the Leases or any Lease
Guaranties; nor shall it operate to make Assignee responsible or liable for any
waste committed on the Property by the tenants or any other parties, or for any
dangerous or defective condition of the Property including, without limitation,
the presence of any Hazardous Materials, or for any negligence in the
management, upkeep, repair or control of the Property resulting in loss or
injury or death to any tenant, licensee, employee or stranger other than any of
the foregoing arising from the gross negligence or willful misconduct of
Assignee or its agents.
     Section 4.2 No Mortgagee in Possession. Nothing herein contained shall be
construed as constituting Assignee a “mortgagee in possession” in the absence of
the taking of actual possession of the Property by Assignee. In the exercise of
the powers herein granted to
Campus Crest\[Property Name]
ALR

7



--------------------------------------------------------------------------------



 



Assignee, no liability shall be asserted or enforced against Assignee, all such
liability being expressly waived and released by Assignor.
     Section 4.3 Further Assurances. Assignor will, at the cost of Assignor, and
without expense to Assignee, do, execute, acknowledge and deliver all further
acts, conveyances, assignments, notices of assignments, transfers and assurances
as Assignee shall, from time to time, reasonably require for the better
assuring, conveying, assigning, transferring and confirming unto Assignee the
property and rights hereby assigned or intended now or hereafter so to be, or
which Assignor may be or may hereafter become bound to convey or assign to
Assignee, or for carrying out the intention or facilitating the performance of
the terms of this Assignment or for filing, registering or recording this
Assignment and, within five (5) Business Days after written notice, will execute
and deliver, and in the event it shall fail to so execute and deliver, hereby
authorizes Assignee to execute in the name of Assignor to the extent Assignee
may lawfully do so after the expiration of such five (5) Business Day notice
period, one (1) or more financing statements, chattel mortgages or comparable
security instruments, to evidence more effectively the lien and security
interest hereof in and upon the Leases.
ARTICLE 5 — MISCELLANEOUS PROVISIONS
     Section 5.1 Conflict of Terms. In case of any conflict between the terms of
this Assignment and the terms of the Credit Agreement, the terms of the Credit
Agreement shall prevail.
     Section 5.2 No Oral Change. This Assignment and any provisions hereof may
not be modified, amended, waived, extended, changed, discharged or terminated
orally, or by any act or failure to act on the part of Assignor or Assignee, but
only by an agreement in writing signed by the party against whom the enforcement
of any modification, amendment, waiver, extension, change, discharge or
termination is sought.
     Section 5.3 General Definitions. All capitalized terms not defined herein
shall have the respective meanings set forth in the Credit Agreement. Unless the
context clearly indicates a contrary intent or unless otherwise specifically
provided herein, words used in this Assignment may be used interchangeably in
singular or plural form and the word “Assignor” shall mean “each Assignor and
any subsequent owner or owners of the Property or any part thereof or interest
therein,” the word “Assignee” shall mean “Assignee and any successor or assign
of Assignee, the word “Property” shall include any portion of the Property and
any interest therein, the phrases “attorneys’ fees”, “legal fees” and “counsel
fees” shall include any and all attorney’s, paralegal and law clerk fees and
disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by Assignee in protecting
its interest in the Property, the Leases and the Rents and enforcing its rights
hereunder; whenever the context may require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural and vice versa.
     Section 5.4 Inapplicable Provisions. If any term, covenant or condition of
this Assignment is held to be invalid, illegal or unenforceable in any respect,
this Assignment shall be construed without such provision.
Campus Crest\[Property Name]
ALR

8



--------------------------------------------------------------------------------



 



     Section 5.5 Governing Law. The provisions of this Assignment regarding the
creation, perfection and enforcement of the liens and security interests herein
granted shall be governed by and construed under the laws of the state in which
the Property is located. All other provisions of this Assignment shall be
governed by the laws of the State of New York (including, without limitation,
Section 5-1401 of the General Obligations Law of the State of New York).
     Section 5.6 Termination of Assignment. Upon payment in full of the Loan
Parties’ Obligations under the Credit Agreement, this Assignment shall become
and be void and of no effect. Assignee shall execute any documents reasonably
requested by Assignor to effectuate such termination provided that Assignor
prepares such documents and pays all costs and expenses (including reasonable
attorneys’ fees of Assignee in connection therewith).
     Section 5.7 Notices. All notices or other written communications hereunder
shall be delivered in accordance with Section 9.02 of the Credit Agreement.
     Section 5.8 WAIVER OF TRIAL BY JURY. ASSIGNOR HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THIS ASSIGNMENT, THE CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS
OR ANY ACTS OR OMISSIONS OF LENDER, ITS OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS
IN CONNECTION THEREWITH.
     Section 5.9 Successors and Assigns. This Assignment shall be binding upon
and inure to the benefit of Assignor and Assignee and their respective
successors and assigns forever.
     Section 5.10 Headings, Etc. The headings and captions of various paragraphs
of this Assignment are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.
ARTICLE 6 — STATE SPECIFIC PROVISIONS
     Section 6.1 [                                         
                    ]
[REMAINDER OF PAGE INTENTIONALLY BLANK]
Campus Crest\[Property Name]
ALR

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Assignor has executed this instrument the day and
year first above written.

            ASSIGNOR:

[                                        ],
a [                                        ]
      By:           Name:   [                    ]        Title:  
[                    ]     

Campus Crest\[Property Name]
ALR

10



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
[Insert state specific form of notary acknowledgement]
Campus Crest\[Property Name]
ALR

11



--------------------------------------------------------------------------------



 



EXHIBIT A
(Legal Description of Property)
Campus Crest\[Property Name]
ALR

A-1



--------------------------------------------------------------------------------



 



EXHIBIT I to the CREDIT AGREEMENT
Form of Borrowing Base Certificate
Campus Crest Communities, Inc.
Form of Borrowing Base Certificate
Dated ___/___/___
Citibank, N. A., as Administrative Agent under the Credit Agreement referred to
below
1615 Brett Road
New Castle, Delaware 19720
Attention: Bank Loan Syndications Department
Pursuant to provisions of the Credit Agreement dated as of
                                                             , 2010 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein, unless otherwise defined herein,
being used herein as therein defined), among Campus Crest Communities Operating
Partnership, LP, a Delaware limited partnership (the “Borrower”), Campus Crest
Communities, Inc. (the “Parent Guarantor”), the Subsidiary Guarantors party
thereto, the Lender Parties thereto, Citibank, N.A., as Collateral Agent and as
Administrative Agent for the Lenders and such other lender parties and the
Arrangers party thereto, the undersigned, the Chief Financial Officer of the
Parent Guarantor, hereby certifies and represents and warrants on behalf of the
Borrower as follows:

1.   The information contained in this certificate and the information set forth
on Schedule 1 [and Schedule 2] supporting the calculation of the financial
covenants is true, complete and correct as of the close of business on
                     , 201 ___ (the “Calculation Date”) and has been prepared in
accordance with the provisions of the Credit Agreement. [The pro forma
calculations below give effect to [                     ] ([collectively,] the
“Transaction”).]       2. As of the Calculation Date:

  (a)   Parent Guarantor Financial Covenants:

  (i)   Maximum Leverage Ratio. The Leverage Ratio is                     : 1.00
[and immediately following the Transaction, will be                     : 1.00],
which is not greater than the maximum Leverage Ratio of 0.60:1.00 required by
Section 5.04(a) (i) of the Credit Agreement.

1



--------------------------------------------------------------------------------



 



  (ii)   Maximum Secured Recourse Debt Ratio. The Secured Recourse Debt Ratio is
___% [and immediately following the Transaction will be ___%], which is not
greater than the maximum Secured Recourse Debt Ratio of 20% required by
Section 5.04(a)(ii) of the Credit Agreement.     (iii)   Minimum Tangible Net
Worth. The tangible net worth of the Parent Guarantor and its Subsidiaries is
$                     [and immediately following the Transaction, will be
$                    ], which is not less than the applicable minimum tangible
net worth required by Section 5.04(a)(iii) of the Credit Agreement.     (iv)  
Minimum Ratio of Fixed Rate Debt for Borrowed Money and Debt for Borrowed Money
Subject to Hedge Agreements to Debt for Borrowed Money. The ratio of fixed rate
Debt for Borrowed Money and Debt for Borrowed Money subject to Hedge Agreements
to all Debt for Borrowed Money is ___% [and immediately following the
Transaction will be ___%], which is not less than 66.67% as required by
Section 5.04(a)(iv) of the Credit Agreement.     (v)   Maximum Dividend Payout
Ratio. The Dividend Payout Ratio is ___% [and immediately following the
Transaction, will be ___%], which is equal to or less than the applicable
maximum Dividend Payout Ratio required by Section 5.04(a)(v) of the Credit
Agreement.     (vi)   Minimum Fixed Charge Coverage Ratio. The Fixed Charge
Coverage Ratio is                     :1.00 [and immediately following the
Transaction, will be                     :1.00], which is not less than the
minimum Fixed Charge Coverage Ratio of 1.50:1.00 as required by Section
5.04(a)(vi) of the Credit Agreement.

  (b)   Borrowing Base Covenants

  (i)   Maximum Facility Exposure to Borrowing Base Asset Value. The Facility
Exposure of $                     [or of $                    , immediately
following the Transaction] does not exceed the Total Borrowing Base Value of
$                     [or of $                    , immediately following the
Transaction], as required by Section 5.04(b)(i) of the Credit Agreement.    
(ii)   Minimum Borrowing Base Debt Service Coverage Ratio. The Borrowing Base
Debt Service Coverage Ratio is                     : 1.00 [and immediately
following the Transaction, will be                     :1.00], which is not less
than the minimum Borrowing Base Debt Service Coverage Ratio of 1.50:1.00 as
required by Section 5.04(b)(ii) of the Credit Agreement.

2



--------------------------------------------------------------------------------



 



  (iii)   Minimum Appraised Value. The Appraised Value of the Borrowing Base
Assets is $                     [and immediately following the Transaction will
be $                    ], which is not less than $130,000,000 as required by
Section 5.04(b)(iii) of the Credit Agreement.     (iv)   Minimum Number of
Borrowing Base Assets. The number of Campus Housing Assets comprising the
Borrowing Base Assets is                      [and will be                     
immediately following the Transaction], which is not fewer than 10 as required
by Section 5.04(b)(iv) of the Credit Agreement.     (v)   Maximum Size of
Individual Borrowing Base Asset. The individual Borrowing Base Asset with the
highest Appraised Value (which is                     , whose Appraised Value of
$                    ) represents ___% of the Appraised Value of the Borrowing
Base Assets in the aggregate [and immediately following the Transaction, the
individual Borrowing Base Asset with the highest Appraised Value will be
                    , whose Appraised Value of $                     will
represent                     % of the Appraised Value of the Borrowing Base
Assets in the aggregate], which does not exceed 15% as required by
Section 5.04(b)(v) of the Credit Agreement.     (vi)   Minimum Weighted Average
Occupancy of Borrowing Base Assets. The average occupancy of the Borrowing Base
Assets, weighted based upon the number of beds comprising each Borrowing Base
Asset, is ___% [and immediately following the Transaction will be
                    %], which is equal to or greater than 80% as required by
Section 5.04(b)(vi) of the Credit Agreement.

  (c)   Maximum Permitted Investments

  (i)   The aggregate amount of Investments in unimproved land and Development
Assets (including such assets that such Person has contracted to purchase for
development with or without options to terminate the purchase agreement but, in
such instances, limited solely to non-refundable deposits under such contracts
and, to the extent a Loan Party is obligated under any such contract, the amount
of such obligation), calculated on the basis of the greater of actual cost or
budgeted cost is                     % and                     % of Total Asset
Value, respectively, and does not exceed 10% and 20%, respectively, of Total
Asset Value as required by Section 5.02(f)(iv)(A) of the Credit Agreement.    
(ii)   The aggregate amount outstanding, without duplication, of Investments in
Joint Ventures of any Loan Party is                     % of Total Asset Value
and does not

3



--------------------------------------------------------------------------------



 



      exceed 15% of Total Asset Value as required by Section 5.02(f)(iv)(B) of
the Credit Agreement.     (iii)   The aggregate amount of Investments permitted
under 5.02(f) of the Credit Agreement, other than the items of Investments
referred to in clauses (i) and (ii) above is                     % of Total
Asset Value and does not exceed 10% of Total Asset Value as required by
Section 5.02(f)(iv)(C) of the Credit Agreement.     (iv)   The aggregate amount,
without duplication, of Investments consisting of the above items (i), (ii), and
(iii) is                     % of Total Asset Value and does not exceed: (1) 35%
of Total Asset Value during the period from the Closing Date through the fiscal
quarter of the Parent Guarantor ending on June 30, 2011, (2) 30% of Total Asset
Value during the period thereafter ending with the fiscal quarter of the Parent
Guarantor ending on June 30, 2012 or (3) 25% of Total Asset Value, at any time
thereafter, as applicable and as required by Section 5.02(f)(iv) of the Credit
Agreement.

    In each case, with supporting information showing the computations used in
determining compliance with such covenants set forth on Schedule I [and
Schedule II] attached hereto.   3   The Borrowing Base Assets comply with all
Borrowing Base Conditions (other than those previously waived in writing by the
Required Lenders).

            CAMPUS CREST COMMUNITIES, INC.
      By           Name:   Donald L. Bobbitt, Jr.        Title:   Chief
Financial Officer     

4



--------------------------------------------------------------------------------



 



Schedule I — Financial Covenant Computations [TEMPLATE]

          Maximum Leverage Ratio — 5.04(a)(i)

(a) Total Debt (see table below) but excluding, in all cases, any Contingent
Obligations associated with the Excluded Recourse Properties
  $                       
(b) Total Asset Value (see table below)
  $                       
Leverage Ratio (must be not greater than .60:1.00):
Quotient of (a) divided by (b)
                :1.00  
 
        Debt of the Parent Guarantor and its Consolidated Subsidiaries

(a) Debt for Borrowed Money
  $                       
(b) Obligations for the deferred purchase price of property or services
  $                       
(c) Obligations evidenced by notes, bonds, debentures or other similar
instruments
  $                       
(d) Obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person
  $                       
(e) Obligations as lessee under Capitalized Leases
  $                       
(f) Obligations under acceptance, letter of credit or similar facilities
  $                       
(g) Obligations to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Equity Interests or any warrants, rights or options to
acquire such Equity Interests
  $                       
(h) Obligations in respect of Hedge Agreements, valued at the Agreement Value
  $                       
(i) Contingent Obligations
  $                       
(j) All indebtedness and other payment Obligations referred to in clauses
(a) through (i) above of another Person secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including, without limitation, accounts and contract rights)
owned by the Parent Guarantor or any of its Consolidated Subsidiaries, even
though such entities have not assumed or become liable for the payment of such
indebtedness or other payment Obligations
  $                       
(k) JV Pro Rata Share of Debt for each Joint Venture (without duplication)
  $                       
Total Debt:
Sum of (a) through (k)
  $                       

5



--------------------------------------------------------------------------------



 



          Total Asset Value

(a) For each Campus Housing Asset where the related certificate of occupancy was
issued twelve or more months prior to such date of determination, (i) the Net
Operating Income attributable to such Asset less the Management Fee Adjustment
for such Asset, in each case for the consecutive four fiscal quarters most
recently ended for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c) of the Credit Agreement,
as the case may be, divided by (ii) 8.25%
  $                            
(b) For each Development Asset and any Campus Housing Asset where the related
certificate of occupancy was issued less than twelve months prior to such date
of determination, the book value of such Development Asset or such Campus
Housing Asset as determined in accordance with GAAP (but excluding any deduction
for accumulated depreciation on such Assets)
  $                            
(c) For each Joint Venture Asset that, but for such Asset being owned by a Joint
Venture, would qualify as a Campus Housing Asset under the definition thereof
where the related certificate of occupancy was issued twelve or more months
prior to such date of determination, the JV Pro Rata Share of (i) the Net
Operating Income attributable to such Asset less the Management Fee Adjustment
for such Asset, in each case for the consecutive four fiscal quarters most
recently ended for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c) of the Credit Agreement,
as the case may be, divided by (ii) 8.25%
  $                            
(d) For any other Joint Venture Asset, the JV Pro Rata Share of the book value
of such Joint Venture Asset as determined in accordance with GAAP (but excluding
any deduction for accumulated depreciation on such Assets)
  $                            
Total Asset Value:
Sum of (a) through (d)
  $                            
 
        Secured Recourse Debt Ratio — 5.04(a)(ii)

(a) Debt for which the Borrower and the Guarantors have personal or recourse
liability in whole or in part (exclusive of any such Debt for which such
personal or recourse liability is limited to obligations under Customary
Carve-Out Agreements)
  $                            
(b) Contingent Obligations of the Borrower and the Guarantors, but excluding, in
all cases, any such Debt and Contingent Obligations associated with the Excluded
Recourse Properties
  $                            
(c) Total Asset Value (see table above)
  $                            
Secured Recourse Debt Ratio
(must be not greater than 20%):
Quotient of (a) plus (b) divided by (c)
                       :1.00  

6



--------------------------------------------------------------------------------



 



          Minimum Tangible Net Worth — 5.04(a)(iii)

(a) Minimum TNW Amount (see table below)
  $                       
Tangible net worth of the Parent Guarantor and its Subsidiaries, as determined
in accordance with GAAP but excluding accumulated depreciation On all Real
Property (must be not less than (a) above)
  $                          Minimum Tangible Net Worth Amount

(a) Tangible net worth of the Parent Guarantor and its Subsidiaries, as
determined in accordance with GAAP (but excluding accumulated depreciation on
all Real Property) on the Closing Date of:
  $                       
(b) Net cash proceeds of all issuances and primary sales of Equity Interests of
the Parent Guarantor or any of its Subsidiaries consummated following the
Closing Date
  $                       
(c) (b) multiplied by 0.75
  $                       
Minimum Tangible Net Worth Amount
Sum of (a) and (c)
  $                       
 
        Minimum Ratio of Fixed Rate Debt for Borrowed Money and Debt for
Borrowed
Money Subject to Hedge Agreements to Debt for Borrowed Money — 5.04(a)(iv)

 
       
(a) Debt for Borrowed Money and Debt for Borrowed Money subject to Hedge
Agreements
  $                       
(b) Debt for Borrowed Money
  $                       
Minimum Ratio of Fixed Rate Debt for Borrowed Money and Debt for Borrowed Money
Subject to Hedge Agreements to Debt for Borrowed Money
Quotient of (a) divided by (b)
                         %
 
        Maximum Dividend Payout Ratio — 5.04(a)(v)

(a) Dividends paid by the Parent Guarantor on account of any common stock or
preferred stock of Parent Guarantor, except dividends payable solely in
additional Equity Interests of the same class
  $                       
(b) Funds From Operations
  $                       
Dividend Payout Ratio
(must be equal to or less than 90% or such greater amount Required to maintain
reit status):
       
Quotient of (a) divided by (b)
                         %

7



--------------------------------------------------------------------------------



 



          Minimum Fixed Charge Coverage Ratio — 5.04(a)(vi)

(a) Adjusted EBITDA (see table below)
  $                       
(b) Fixed Charges (see table below)
  $                       
Fixed Charge Coverage Ratio
(must be at least 1.50:1.00):
Quotient of (a) divided by (b)
                   :1.00  
 
        EBITDA

(c) Net income (or net loss) (excluding gains (or losses) from extraordinary,
infrequent, and unusual items)
  $                       
(d) Interest expense
  $                       
(e) Income tax expense
  $                       
(f) Depreciation expense
  $                       
(g) Amortization expense
  $                       
(h) Expenses incurred in connection with the Formation Transactions and the IPO
and other nonrecurring items to the extent subtracted in computing net income
  $                       
(i) The JV Pro Rata Share of the sum of (a) through (h) for each Joint Venture
  $                       
EBITDA:
Sum of (a) through (g)
  $                       
 
        Adjusted EBITDA

(a) EBITDA (see table above)
  $                       
(b) Capital Expenditure Reserve for all Assets
  $                       
Adjusted EBITDA:
Result of (a) less (b)
  $                       

8



--------------------------------------------------------------------------------



 



          Fixed Charges

(a) Interest including capitalized interest (but excluding capitalized interest
with respect to construction financing of Real Property prior to the issuance of
the related certificate of occupancy) payable on, and amortization of debt
discount in respect of, all Debt for Borrowed Money
  $                       
(b) Scheduled amortization of principal amounts of all Debt for Borrowed Money
payable (excluding maturities)
  $                       
(c) Cash dividends payable on any Preferred Interests
  $                       
Fixed Charges:
Sum of (a) through (c)
  $                       

Borrowing Base Covenants — 5.04(b)

          Maximum Facility Exposure to Borrowing Base Asset Value — 5.04(b)(i)

(a) Total Borrowing Base Value (see table below)
  $                       
(b) Facility Exposure (must not exceed (a) above)
  $                       
 
        Borrowing Base Value

(a) Borrowing Base Value
       
(i) Appraised Value (see table below)
  $                       
Borrowing Base Value
(i) times 0.60
  $                       
 
       
Total Borrowing Base Value
       
Borrowing Base Value for all Borrowing Base Assets
       
(i) Cheney Borrowing Base Value
  $                       
(ii) Jonesboro Borrowing Base Value
  $                       
(iii) Murfreesboro Borrowing Base Value
  $                       
(iv)Troy Borrowing Base Value
  $                       
(v) Wichita Borrowing Base Value
  $                       
(vi) Mobile Phase II Borrowing Base Value
  $                       
(vii) Jacksonville Borrowing Base Value
  $                       
(viii) Lubbock Borrowing Base Value
  $                       

9



--------------------------------------------------------------------------------



 



         
(ix) Stephenville Borrowing Base Value
  $                       
(x) San Marcos Borrowing Base Value
  $                       
(xi) Waco Borrowing Base Value
  $                       
(xii) Wichita Falls Borrowing Base Value
  $                       
Total Borrowing Base Value
Sum of (i) through (xii)
  $                       
 
        Minimum Borrowing Base Debt Service Coverage Ratio — 5.04(b)(ii)

(a) Total Adjusted Net Operating Income (see table below)
  $                       
(b) Payments that would be required to be made over a twelve month period on an
assumed Debt in an aggregate principal amount equal to the Facility Exposure at
such date, assuming a thirty year amortization schedule, level payments of
interest and applying an interest rate equal to the greater of (i) 7.50% per
annum and (ii) the rate per annum at such date for 10-year United States
Treasury Securities plus the Applicable Margin in respect of Eurodollar Rate
Advances
  $                       
Borrowing Base Debt Service Coverage Ratio
(must be at least 1.50:1.00):
Quotient of (a) divided by (b)
                   :1.00  
 
        Adjusted Net Operating Income

(a) Total rental and other revenue from the operation of all Borrowing Base
Assets
  $                       
(b) Expenses and other proper charges incurred in connection with the operation
and maintenance of all Borrowing Base Assets for such period (including, without
limitation, management fees, repairs, real estate and chattel taxes, bad debt
expenses and all rentals payable under leases of real or personal (or mixed)
property, in each case, with respect to all Borrowing Base Assets for such
period), but before payment or provision for debt service charges, income taxes
and depreciation, amortization and other non-cash expenses, all as determined in
accordance with GAAP
  $                       
(c) Capital Expenditure Reserve for all Borrowing Base Assets
  $                       
(d) Management Fee Adjustment for all Borrowing Base Assets
  $                       
Total Adjusted Net Operating Income
Result of (a) less (b) less (c) less (d)
  $                       
 
        Minimum Appraised Value — 5.04(b)(iii)

(i) Total Appraised Value (see table below)
       
Appraised Value (to be not less than $130,000,000)
  $                       

10



--------------------------------------------------------------------------------



 



          Minimum Number of Borrowing Base Assets — 5.04(b)(iv)

(i) Number of Borrowing Base Assets
  $                       
Number of Borrowing Base Assets (to be not less than 10)
  $                       
 
        Maximum Size of Individual Borrowing Base Asset — 5.04(b)(v)

(i) Maximum Borrowing Base Asset — Appraised Value
  $                       
(ii) Appraised Value (see table below)
  $                       
Maximum size of individual borrowing base asset (not to exceed 15% of the
Appraised Value of the Borrowing Base Assets in the aggregate)
Quotient of (a) divided by (b)
                         %
 
        Minimum Weighted Average Occupancy of The Borrowing Base Assets —
5.04(b)(vi)

Minimum Weighted Average Occupancy of The Borrowing Base Assets (Not less than
80%) (see table below)
                         %
 
        Total Appraised Value

Borrowing Base Assets
       
(i) Cheney Appraised Value
  $                       
(ii) Jonesboro Appraised Value
  $                       
(iii) Murfreesboro Appraised Value
  $                       
(iv) Troy Appraised Value
  $                       
(v) Wichita Appraised Value
  $                       
(vi) Mobile Phase II Appraised Value
  $                       
(vii) Jacksonville Appraised Value
  $                       
(viii) Lubbock Appraised Value
  $                       
(ix) Stephenville Appraised Value
  $                       
(x) San Marcos Appraised Value
  $                       
(xi) Waco Appraised Value
  $                       
(xii) Wichita Falls Appraised Value
  $                       
Total Appraised Value
Sum of (i) through (xii)
  $                       

11



--------------------------------------------------------------------------------



 



Weighted Average Occupancy

                                      Occupied         Borrowing Base Assets  
Beds (a)     (b)     Occupancy  
(i) Cheney Occupancy
                                                                               %
(ii) Jonesboro Occupancy
                                                                               %
(iii) Murfreesboro Occupancy
                                                                               %
(iv)Troy Occupancy
                                                                               %
(v) Wichita Occupancy
                                                                               %
(vi) Mobile Phase Occupancy
                                                                               %
(vii) Jacksonville Occupancy
                                                                               %
(viii) Lubbock Occupancy
                                                                               %
(ix) Stephenville Occupancy
                                                                               %
(x) San Marcos Occupancy
                                                                               %
(xi) Waco Occupancy
                                                                               %
(xii) Wichita Falls Occupancy
                                                                               %
Weighted Average Occupancy
Quotient of (b) divided by (a)
                                                                               %

Negative Covenants 5.02

          Investments — 5.02(f)(iv)

(a) Investments in unimproved land
  $                       
(b) Total Asset Value (see table above)
  $                       
Maximum Permitted Investments in Unimproved Land (not to exceed 10%)
Quotient of (a) divided by (b)
                         %

12



--------------------------------------------------------------------------------



 



         
(c) Investments in Development Assets (including such assets that such Person
has contracted to purchase for development with or without options to terminate
the purchase agreement but, in such instances, limited solely to non-refundable
deposits under such contracts and, to the extent a Loan Party is obligated under
any such contract, the amount of such obligation), calculated on the basis of
the greater of actual cost or budgeted cost
  $                       
(d) Total Asset Value (see table above)
  $                       
Maximum Permitted Investments in Development Assets (not to exceed 20%)
Quotient of (c) divided by (d)
                         %
(e) Investments in Joint Ventures
  $                       
(f) Total Asset Value (see table above)
  $                       
Maximum Permitted Investments in Joint Ventures (not to exceed 15%)
Quotient of (e) divided by (f)
                         %
(g) Investments permitted under 5.02(f), other than the items of Investments
referred to in clauses (a), (c) and (e) above
  $                       
(h) Total Asset Value (see table above)
  $                       
Maximum Permitted Investments in Other Assets (not to exceed 10%)
Quotient of (g) divided by (h)
                         %
(i) Total Permitted Investments
Result of (a) plus (c) plus (e) plus (g)
  $                       
(j) Total Asset Value (see table above)
  $                       
Maximum Permitted Investments in (a), (c), (e), and (g) (not to exceed 35%
through June 30, 2011, 30% through June 30, 2012, and 25% thereafter)
Quotient of (i) divided by (j)
                         %

13



--------------------------------------------------------------------------------



 



Schedule II — Pro Forma Financial Covenant Computations
[Consistent with Schedule I after accounting for the Transaction.]

14



--------------------------------------------------------------------------------



 



EXHIBIT J to the
CREDIT AGREEMENT
FORM OF HAZARDOUS
INDEMNITY AGREEMENT
(See Attached)

 



--------------------------------------------------------------------------------



 



ENVIRONMENTAL INDEMNITY AGREEMENT
          THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”), dated as of
October 19, 2010, is made by CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP,
a Delaware limited partnership (the “Borrower”), CAMPUS CREST COMMUNITIES, INC.,
a Maryland corporation (“Parent Guarantor”), CAMPUS CREST AT JACKSONVILLE, AL,
LLC, a Delaware limited liability company, CAMPUS CREST AT MOBILE PHASE II, LLC,
a Delaware limited liability company, CAMPUS CREST AT CHENEY, LLC, a Delaware
limited liability company, CAMPUS CREST AT JONESBORO, LLC, a Delaware limited
liability company, CAMPUS CREST AT TROY, LLC, an Delaware limited liability
company, CAMPUS CREST AT MURFREESBORO, LLC, a Delaware limited liability
company, CAMPUS CREST AT WICHITA, LLC, a Delaware limited liability company,
CAMPUS CREST AT STEPHENVILLE, LP, a Delaware limited partnership, CAMPUS CREST
AT LUBBOCK, LP, a Delaware limited partnership, CAMPUS CREST AT WACO, LP, a
Delaware limited partnership, CAMPUS CREST AT WICHITA FALLS, LP, a Delaware
limited partnership, CAMPUS CREST AT SAN MARCOS, LP, a Delaware limited
partnership, CAMPUS CREST STEPHENVILLE LESSOR, LLC, a Delaware limited liability
company, CAMPUS CREST WACO LESSOR, LLC, a Delaware limited liability company,
CAMPUS CREST WICHITA FALLS LESSOR, LLC, a Delaware limited liability company,
CAMPUS CREST CHENEY LESSOR, LLC, a Delaware limited liability company, CAMPUS
CREST JONESBORO LESSOR, LLC, a Delaware limited liability company, CAMPUS CREST
TROY LESSOR, LLC, a Delaware limited liability company, CAMPUS CREST
MURFREESBORO LESSOR, LLC, a Delaware limited liability company, CAMPUS CREST
WICHITA LESSOR, LLC, a Delaware limited liability company (collectively,
“Guarantors,” and together with Borrower and Parent Guarantor, individually and
collectively, as the context may require, “Indemnitor”), having an address at
2100 Rexford Rd, Suite 414, Charlotte, North Carolina 28211, Attn: Chief
Financial Officer, in favor of CITIBANK, N.A., a national banking association
(“Agent”), as Collateral Agent for the benefit of the Secured Parties (as
defined in the Credit Agreement (as defined herein)) (collectively with its
successors and assigns, “Indemnitee”) and the other Indemnified Parties (as
defined herein).
RECITALS:
          A. Borrower, Parent Guarantor and Guarantors and certain other Loan
Parties (as defined in the Credit Agreement), and Agent, Arranger and certain
other Lender Parties (each as defined in the Credit Agreement) have entered into
that certain Credit Agreement dated as of the date hereof (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Credit Agreement”).
          B. Under the terms of the Credit Agreement, the Lenders have agreed to
make a loan to and for the account of Borrower (whether one or more,
collectively, the “Loan”), which Loan is evidenced by, among other things,
certain promissory notes executed in connection with the Credit Agreement (such
promissory note or promissory notes, together with all extensions, renewals,
replacements, restatements or other modifications thereof, whether one or more
being hereinafter collectively referred to as the “Notes”). The Credit
Agreement, the Notes and the other documents now or hereafter executed in
connection with, or to guaranty,

 



--------------------------------------------------------------------------------



 



evidence or secure, in whole or in part, the indebtedness and obligations
evidenced thereby, as they may from time to time be amended, restated, replaced
or otherwise modified from time to time, to be referred to herein as the “Loan
Documents”)
          C. Guarantors are the owners of the Borrowing Base Assets (as defined
in the Credit Agreement) subject to the Permitted Liens (as defined in the
Credit Agreement) including, without limitation, the real property more
particularly described on Exhibit A attached hereto (said real properties being
referred to as the “Land”; the Land, together with all structures, buildings and
improvements now or hereafter located on the Land, being collectively, and with
respect to all or any portion thereof, referred to as the “Properties”)
          D. Lenders are unwilling to make the Loan unless Indemnitor agrees to
provide the indemnification, representations, warranties, covenants and other
matters described in this Agreement for the benefit of the Indemnified Parties
(as hereinafter defined).
          E. Indemnitor is entering into this Agreement to induce Indemnitee to
make the Loan.
AGREEMENT:
          NOW THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Indemnitor hereby represents, warrants, covenants and agrees for
the benefit of the Indemnified Parties as follows:
          1. Environmental Representations and Warranties. Except as otherwise
disclosed by that certain Phase I environmental report (or Phase II
environmental report, if required by Indemnitee) with respect to the Properties
delivered to Indemnitee by Indemnitor in connection with the origination of the
Loan (hereinafter referred to as the “Environmental Report”) (a) to the best of
Indernnitor’s knowledge, there are no Hazardous Materials or underground storage
tanks in, on, or under the Properties, except those that are both (i) in
compliance with all Environmental Laws (defined below) and with permits issued
pursuant thereto as may be required by Environmental Laws and (ii) fully
disclosed to Indemnitee in writing pursuant to the Environmental Report; (b) to
the best of Indernnitor’s knowledge, there are no past or present Releases
(defined below) of Hazardous Materials in, on, under or from the Properties
which have not been fully remediated in accordance with Environmental Law;
(c) Indemnitor does not know of, and has not received, any written or oral
notice or other communication from any Person (including but not limited to a
Governmental Authority) relating to the threat of any Release of Hazardous
Materials migrating to the Properties; (d) to the best of Indernnitor’s
knowledge, there is no past or present non-compliance with Environmental Laws,
or with permits issued pursuant thereto, in connection with the Properties which
has not been fully remediated in accordance with Environmental Law;
(e) Indemnitor does not know of, and has not received, any written or oral
notice or other communication from any Person (including but not limited to a
Governmental Authority) relating to Hazardous Materials or Remediation (defined
below) thereof, of possible liability of any Person pursuant to any
Environmental Law, any other environmental conditions in connection with the
Properties, or any actual or potential administrative or judicial proceedings in
connection with any of the

2



--------------------------------------------------------------------------------



 



foregoing; and (f) Indemnitor has truthfully and fully delivered to Indemnitee,
in writing, the most recent Phase I environmental reports for the Properties and
any and all information relating to conditions in, on, under or from the
Properties that relates to any potential violation of Environmental Laws or any
pending claim regarding an environmental condition.
          2. Environmental Covenants. Indemnitor covenants and agrees that:
(a) all uses and operations on or of the Properties, whether by Indemnitor or
any other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto; (b) there shall be no Releases of Hazardous Materials
in, on, under or from the Properties, except those that are both (i) in
compliance with all Environmental Laws and with permits issued pursuant thereto
and (ii) fully disclosed to Indemnitee in writing; (c) there shall be no
Hazardous Materials in, on, or under the Properties, except those that are both
(i) in compliance with all Environmental Laws and with permits issued pursuant
thereto as may be required by Environmental Laws and (ii) fully disclosed to
Indemnitee in writing; (d) Indemnitor shall keep the Properties free and clear
of all liens and other encumbrances imposed pursuant to any Environmental Law,
whether due to any act or omission of Indemnitor or any other Person (the
“Environmental Liens”); (e) Indemnitor shall, at its sole cost and expense,
fully and expeditiously cooperate in all activities pursuant to Paragraph 3 of
this Agreement, including, but not limited to, providing all relevant
information and making knowledgeable persons available for interviews;
(f) Indemnitor shall, at its sole cost and expense, perform or cause to be
performed any environmental site assessment or other investigation of
environmental conditions in connection with the Properties, pursuant to any
reasonable written request of Indemnitee (including, but not limited to,
sampling, testing and analysis of soil, water, air, building materials, and
other materials and substances whether solid, liquid or gas), and share with
Indemnitee the reports and other results thereof, and Indemnitee and the other
Indemnified Parties shall be entitled to rely on such reports and other results
thereof, it being understood that it shall not be reasonable for Indemnitee to
request an environmental site assessment or other investigation pursuant to this
subsection unless Indemnitee has reason to believe that there is or has been a
potential Release of Hazardous Materials or a breach of Environmental Law;
(g) Indemnitor shall, at its sole cost and expense, comply with all reasonable
written requests of Indemnitee to (i) effectuate Remediation of any condition
(including, but not limited to, a Release of a Hazardous Material) in, on, under
or from the Properties; (ii) comply with any Environmental Law; (iii) comply
with any directive from any Governmental Authority; and (iv) take any other
reasonable action necessary or appropriate for protection of human health or the
environment; (h) Indemnitor shall not do, or allow any tenant or other user of
the Properties to do, any act that materially increases the dangers to human
health or the environment, poses an unreasonable risk of harm to any Person at
the Properties, impairs or may impair the value of the Properties, is contrary
to any requirement of any insurer, constitutes a public or private nuisance,
constitutes waste, or violates any covenant, condition, agreement or easement
applicable to the Properties; and (i) Indemnitor shall promptly notify
Indemnitee in writing of (i) any presence or Releases or threatened Releases of
Hazardous Materials in, on, under, from or migrating towards the Properties;
(ii) any non-compliance with any Environmental Laws related in any way to the
Properties; (iii) any actual or potential Environmental Lien; (iv) any required
or proposed Remediation of environmental conditions relating to the Properties;
and (v) any written or oral notice or other communication of which any
Indemnitor becomes aware from any source whatsoever (including, but not limited
to, a Governmental Authority) relating in any way to Hazardous Materials or
Remediation thereof at any of the Properties, possible liability of any Person
in connection with any of the Properties

3



--------------------------------------------------------------------------------



 



pursuant to any Environmental Law, other environmental conditions in connection
with the Properties, or any actual or potential administrative or judicial
proceedings in connection with anything referred to in this Agreement.
          3. Indemnified Rights/Cooperation and Access. In the event the
Indemnified Parties have reason to believe that an environmental hazard exists
on the Properties that does not, in the sole discretion of the Indemnified
Parties, endanger any tenants or other occupants of the Properties or their
guests or the general public or materially and adversely affect the value of the
Properties, upon reasonable notice from the Indemnitee, Indemnitor shall, at
Indemnitor’s expense, promptly cause an engineer or consultant reasonably
satisfactory to the Indemnified Parties to conduct an environmental assessment
or audit (the scope of which shall be determined in the sole and absolute
discretion of the Indemnified Parties) and take any samples of soil, groundwater
or other water, air, or building materials or any other invasive testing
requested by Indemnitee and promptly deliver to Indemnitee the results of any
such assessment, audit, sampling or other testing; provided, however, if such
results are not delivered to the Indemnified Parties within a reasonable period
or if the Indemnified Parties have reason to believe that an environmental
hazard exists on the Properties that, in the sole judgment of the Indemnified
Parties, endangers any tenant or other occupant of the Properties or their
guests or the general public or may materially and adversely affect the value of
the Properties, upon reasonable notice to Borrower, the Indemnified Parties and
any other Person designated by the Indemnified Parties, including, but not
limited to, any receiver, any representative of a governmental entity, and any
environmental consultant, shall have the right, but not the obligation, to enter
upon the Properties at all reasonable times to assess any and all aspects of the
environmental condition of the Properties and their use, including but not
limited to, conducting any environmental assessment or audit (the scope of which
shall be determined in the sole and absolute discretion of the Indemnified
Parties) and taking samples of soil, groundwater or other water, air, or
building materials, and reasonably conducting other invasive testing. Indemnitor
shall cooperate with and provide the Indemnified Parties and any such Person
designated by the Indemnified Parties with access to the Properties.
          4. Indemnification. Indemnitor covenants and agrees, at its sole cost
and expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and against any and all Losses (defined below) imposed upon or
incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) the actual or alleged presence of Hazardous Materials in, on,
above, or under the Properties; (b) any past, present or threatened Release of
Hazardous Materials in, on, above, under or from the Properties; (c) any
activity by Indemnitor, any Person affiliated with Indemnitor, and any tenant or
other user of the Properties in connection with any actual, proposed or
threatened use, treatment, storage, holding, existence, disposition or other
Release, generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
the Properties of any Hazardous Materials at any time located in, under, on or
above the Properties; (d) any activity by Indemnitor, any Person affiliated with
Indemnitor, and any tenant or other user of the Properties in connection with
any actual or proposed Remediation of any Hazardous Materials at any time
located in, under, on or above the Properties, whether or not such Remediation
is voluntary or pursuant to court or administrative order, including, but not
limited to, any removal, remedial or corrective action; (e) any past, present or
threatened non-compliance with, or violations of, any

4



--------------------------------------------------------------------------------



 



Environmental Laws (or permits issued pursuant to any Environmental Law) in
connection with the Properties or operations thereon, including, but not limited
to, any failure by Indemnitor, any Person affiliated with Indemnitor, and any
tenant or other user of the Properties to comply with any order of any
Governmental Authority in connection with any Environmental Laws; (f) the
imposition, recording or filing or the threatened imposition, recording or
filing of any Environmental Lien encumbering the Properties; (g) any
administrative processes or proceedings or judicial proceedings in any way
connected with any matter addressed in this Agreement; (h) any past, present or
threatened injury to, destruction of or loss of natural resources in any way
connected with the Properties, including, but not limited to, costs to
investigate and assess such injury, destruction or loss; (i) any acts of
Indemnitor, any Person affiliated with Indemnitor, and any tenant or other user
of the Properties in arranging for disposal or treatment, or arranging with a
transporter for transport for disposal or treatment, of Hazardous Materials at
any facility or incineration vessel containing Hazardous Materials; (j) any acts
of Indemnitor, any Person affiliated with any Indemnitor, and any tenant or
other user of the Properties in accepting any Hazardous Materials for transport
to disposal or treatment facilities, incineration vessels or sites from which
there is a Release, or a threatened Release of any Hazardous Material which
causes the incurrence of costs for Remediation; (k) any personal injury,
wrongful death, or property or other damage arising under any statutory or
common law or tort law theory, including, but not limited to, damages assessed
for private or public nuisance or for the conducting of an abnormally dangerous
activity on or near the Properties; and (1) any misrepresentation or inaccuracy
in any representation or warranty or material breach or failure to perform any
covenants or other obligations pursuant to this Agreement, the Credit Agreement
or the Mortgages. Notwithstanding anything to the contrary contained herein, the
indemnity set forth in this Paragraph 4 shall not apply to a particular
Indemnified Party to the extent such claim, damage, loss, liability or expense
is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. Indemnitor also agrees not to assert any claim against any
Indemnified Party, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Facilities, the actual or proposed use of the proceeds of the Advances or the
Letters of Credit, the Loan Documents or any of the transactions contemplated by
the Loan Documents.
          5. Duty to Defend and Attorneys and Other Fees and Expenses. Upon
written request by any Indemnified Party, Indemnitor shall defend such
Indemnified Party (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals reasonably approved by
the Indemnified Parties. Notwithstanding the foregoing, any Indemnified Parties
may, in their sole and absolute discretion, engage their own attorneys and other
professionals to defend or assist them, and, at the option of Indemnified
Parties, their attorneys shall control the resolution of any claim or
proceeding, providing that no compromise or settlement shall be entered without
Indemnitor’s consent, which consent shall not be unreasonably withheld. Upon
demand, Indemnitor shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

5



--------------------------------------------------------------------------------



 



          6. Definitions. Capitalized terms used herein and not specifically
defined herein shall have the respective meanings ascribed to such terms in the
Credit Agreement. As used in this Agreement, the following terms shall have the
following meanings:
          The term “Environmental Law” means any present and future federal,
state and local laws, statutes, ordinances, rules, regulations and the like, as
well as common law, relating to protection of human health or the environment,
relating to Hazardous Materials, relating to liability for or costs of other
actual or threatened danger to human health or the environment. The term
“Environmental Law” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Materials Transportation Act; the Resource
Conservation and Recovery Act (including but not limited to Subtitle I relating
to underground storage tanks); the Solid Waste Disposal Act; the Clean Water
Act; the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking
Water Act, the Occupational Safety and Health Act; the Federal Water Pollution
Control Act; the Federal Insecticide, Fungicide and Rodenticide Act; the
Endangered Species Act; the National Environmental Policy Act; and the River and
Harbors Appropriation Act. The term “Environmental Law” also includes, but is
not limited to, any present and future federal, state and local laws, statutes
ordinances, rules, regulations, permits or authorizations and the like, as well
as common law, that (a) condition transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of the Properties; (b) require notification or disclosure of Releases
of Hazardous Materials or other environmental condition of the Properties to any
Governmental Authority or other Person, whether or not in connection with
transfer of title to or interest in property; (c) impose conditions or
requirements in connection with permits or other authorization for lawful
activity related to environmental matters; (d) relate to nuisance, trespass or
other causes of action related to the Properties; or (e) relate to wrongful
death, personal injury, or property or other damage in connection with any
physical condition or use of the Properties.
          The term “Governmental Authority” means any court, board, agency,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise) whether now or hereafter in existence.
          The term “Indemnified Parties” includes Indemnitee, any Person who is
or will have been involved in the origination of the Loan, any Person who is or
will have been involved with the servicing of the Loan, any Person in whose name
the encumbrance created by the Mortgages is or will have been recorded, any
Person who may hold or acquire or will have held a full or partial interest in
the Loan (including, but not limited to, Investors (defined below), as well as
custodians, trustees and other fiduciaries who hold or have held a full or
partial interest in the Loan for the benefit of third parties) as well as the
respective directors, officers, shareholders, partners, employees, agents,
servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns of any and all of the
foregoing (including, but not limited to, any other Person who holds or
acquires, or will have held, a participation or other full or partial interest
in the Loan or the Properties, whether during the term of the Loan or as a part
of, or following, a foreclosure of the Loan and including, but not limited to,
any successors

6



--------------------------------------------------------------------------------



 



by merger, consolidation or acquisition of all or a substantial portion of
Indemnitee’s assets and business).
          The term “Investors” means collectively, any purchaser, transferee,
assignee, servicer, participant or investor of, or in, the Loan.
          The term “Losses” includes any losses, damages, costs, fees, expenses,
claims, suits, judgments, awards, liabilities (including, but not limited to,
strict liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, attorneys’ fees, engineers’ fees, environmental consultants’
fees, and investigation costs (including, but not limited to, costs for
sampling, testing and analysis of soil, water, air, building materials, and
other materials and substances whether solid, liquid or gas), of whatever kind
or nature, whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards, and
whether or not incurred in connection with any judicial or administrative
proceedings, actions, claims, suits, judgments or awards (including, without
limitation, any investigation of, preparation for, or defense of any pending or
threatened instance of any of the foregoing), whether or not any of the
foregoing are brought by any Indemnitor, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnifed Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated.
          The term “Release” includes, but is not limited to, any release,
deposit, discharge, emission, leaking, leaching, spilling, seeping, migrating,
injecting, pumping, pouring, emptying, escaping, dumping, disposing or other
movement of Hazardous Materials.
          The term “Remediation” includes, but is not limited to, any response,
remedial, removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Material; any
actions to prevent, cure or mitigate any Release of any Hazardous Material; any
action to comply with any Environmental Laws or with any permits issued pursuant
thereto; any inspection, investigation, study, monitoring, assessment, audit,
sampling and testing, laboratory or other analysis, or evaluation relating to
any Hazardous Materials or to anything referred to herein.
          7. Unimpaired Liability. The liability of Indemnitor under this
Agreement shall in no way be limited or impaired by, and Indemnitor hereby
consents to and agrees to be bound by, any amendment or modification of the
provisions of the Notes, the Credit Agreement, the Mortgages or any other Loan
Document to or with Indemnitee by Indemnitor or any Person who succeeds
Indemnitor or any Person as owner of the Properties. In addition, the liability
of Indemnitor under this Agreement shall in no way be limited or impaired by
(a) any extensions of time for performance required by the Notes, the Credit
Agreement, the Mortgages or any of the other Loan Documents, (b) any sale or
transfer of all or part of the Properties, (c) except as provided herein, any
exculpatory provision in the Notes, the Credit Agreement, the Mortgages, or any
of the other Loan Documents limiting Indemnitee’s recourse to the Properties or
to any other security for the Notes, or limiting Indemnitee’s rights to a
deficiency judgment against Indemnitor, (d) the accuracy or inaccuracy of the
representations and warranties made by Indemnitor under the Notes, the Credit
Agreement, the Mortgages or any of the other Loan

7



--------------------------------------------------------------------------------



 



Documents or herein, (e) the release of Indemnitor or any other Person from
performance or observance of any of the agreements, covenants, terms or
condition contained in any of the other Loan Documents by operation of law,
Indemnitee’s voluntary act, or otherwise, (f) the release or substitution in
whole or in part of any security for the Notes, or (g) Indemnitee’s failure to
record the Mortgages or file any UCC financing statements (or Indemnitee’s
improper recording or filing of any thereof) or to otherwise perfect, protect,
secure or insure any security interest or lien given as security for the Notes;
and, in any such case, whether with or without notice to Indemnitor and with or
without consideration.
          8. Enforcement. Indemnified Parties may enforce the obligations of
Indemnitor without first resorting to, or exhausting any security or collateral
under, or without first having recourse pursuant to, the Notes, the Credit
Agreement, the Mortgages, or any other Loan Documents or any of the Properties,
through foreclosure proceedings or otherwise, provided, however, that nothing
herein shall inhibit or prevent Indemnitee from suing on the Notes, foreclosing,
or exercising any power of sale under, the Mortgages, or exercising any other
rights and remedies thereunder. This Agreement is not collateral or security for
the debt of Indemnitor pursuant to the Loan, unless Indemnitee expressly elects
in writing to make this Agreement additional collateral or security for the debt
of Indemnitor pursuant to the Loan, which Indemnitee is entitled to do in its
sole and absolute discretion. It is not necessary for an Event of Default to
have occurred for Indemnified Parties to exercise their rights pursuant to this
Agreement. Notwithstanding any provision of the Credit Agreement, the
obligations pursuant to this Agreement are exceptions to any non-recourse or
exculpation provision of the Credit Agreement and Indemnitor is fully and
personally liable for such obligations, and such liability is not limited to the
original or amortized principal balance of the Loan or the value of the
Properties.
          9. Survival. The obligations and liabilities of Indemnitor under this
Agreement shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Mortgages.
Notwithstanding the provisions of this Agreement to the contrary, the
liabilities and obligations of Indemnitor hereunder shall not apply to the
extent that Indemnitor can prove that such liabilities and obligations arose
from Hazardous Materials that. (a) were not present on or a threat to the
Properties prior to the date that a party other than Indemnitor acquires title
to and possession of the Property(ies) pursuant to a sale of the Property(ies)
permitted under the Loan Documents or, if sooner, the date on which Indemnitee
or its nominee acquires title to and possession of the Property(ies) as a result
of the exercise of remedies under the Loan Documents and (b) were not the result
of any act or negligence of Indemnitor or any of Indemnitor’s affiliates, agents
or contractors.
          10. Interest. Any amounts payable to any Indemnified Parties under
this Agreement shall become immediately due and payable on demand and, if not
paid within thirty (30) days of such demand therefor, shall bear interest at the
lesser of (a) the Default Rate or (b) the maximum interest rate which Indemnitor
may by law pay or Indemnified Parties may charge and collect, from the date
payment was due and otherwise in accordance with the terms of the Loan
Documents.

8



--------------------------------------------------------------------------------



 



          11. Waivers. (a) Indemnitor hereby waives (i) any right or claim of
right to cause a marshaling of Indemnitor’s assets or to cause Indemnitee or
other Indemnified Parties to proceed against any of the security for the Loan
before proceeding under this Agreement against Indemnitor; (ii) and relinquishes
all rights and remedies accorded by applicable law to indemnitors or guarantors,
except any rights of subrogation which Indemnitor may have, provided that the
indemnity provided for hereunder shall neither be contingent upon the existence
of any such rights of subrogation nor subject to any claims or defenses
whatsoever which may be asserted in connection with the enforcement or attempted
enforcement of such subrogation rights including, without limitation, any claim
that such subrogation rights were abrogated by any acts of Indemnitee or other
Indemnified Parties; (iii) notice of acceptance hereof and of any action taken
or omitted in reliance hereon; (iv) presentment for payment, demand of payment,
protest or notice of nonpayment or failure to perform or observe, or other
proof, or notice or demand; and (v) all homestead exemption rights against the
obligations hereunder and the benefits of any statutes of limitations or repose.
Notwithstanding anything to the contrary contained herein, Indemnitor hereby
agrees to postpone the exercise of any rights of subrogation with respect to any
collateral securing the Loan until the Loan shall have been paid in full.
          (b) INDEMNITOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY ACTS OR OMISSIONS OF ANY INDEMNIFIED PARTIES IN CONNECTION
THEREWITH.
          12. Subrogation. Indemnitor shall take any and all reasonable actions,
including institution of legal action against third parties, necessary or
appropriate to obtain reimbursement, payment or compensation from such persons
responsible for the presence of any Hazardous Materials at, in, on, under or
near the Properties or otherwise obligated by law to bear the cost. Indemnified
Parties shall be and hereby are subrogated to all of Indemnitor’s rights now or
hereafter in such claims.
          13. Indemnitor’s Representations and Warranties. Indemnitor represents
and warrants that:
          (a) it has the full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by Indemnitor has been duly and validly
authorized; and all requisite action has been taken by Indemnitor to make this
Agreement valid and binding upon Indemnitor, enforceable in accordance with its
terms;
          (b) its execution of, and compliance with, this Agreement is in the
ordinary course of business of Indemnitor and will not result in the breach of
any term or provision of the charter, by-laws, partnership or trust agreement,
or other governing instrument of Indemnitor or result in the breach of any term
or provision of, or conflict with or constitute a default under, or result in
the acceleration of any obligation under, any agreement, indenture or loan or
credit agreement or other instrument to which Indemnitor or the Properties is
subject, or result in the

9



--------------------------------------------------------------------------------



 



violation of any law, rule, regulation, order, judgment or decree to which
Indemnitor or the Properties is subject;
          (c) to the best of Indemnitor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against it which, either in
any one instance or in the aggregate, may result in any material adverse change
in the business, operations, financial condition, properties or assets of
Indemnitor, or in any material impairment of the right or ability of Indemnitor
to carry on its business substantially as now conducted, or in any material
liability on the part of Indemnitor, or which would draw into question the
validity of this Agreement or of any action taken or to be taken in connection
with the obligations of Indemnitor contemplated herein, or which would be likely
to impair materially the ability of Indemnitor to perform under the terms of
this Agreement;
          (d) it does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement;
          (e) to the best of Indemnitor’s knowledge, no approval, authorization,
order, license or consent of, or registration or filing with, any governmental
authority or other person, and no approval, authorization or consent of any
other party is required in connection with this Agreement; and
          (f) this Agreement constitutes a valid, legal and binding obligation
of Indemnitor, enforceable against it in accordance with the terms hereof.
          14. No Waiver. No delay by any Indemnified Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver of any
such privilege, power or right.
          15. Notice of Environmental Actions. Each party hereto shall, within
ten (10) business days of receipt thereof, give written notice to the other
party hereto of (a) any notice, advice or other communication from any
Governmental Authority or any source whatsoever with respect to Hazardous
Materials on, from or affecting the Properties, and (b) any Environmental Action
brought against such party or related to the Properties, with respect to which
Indemnitor may have liability under this Agreement; provided, however, that the
failure of a party to provide such notice shall not relieve Indemnitor of its
obligations under Paragraph 4, except to the extent Indemnitor is actually
prejudiced by such failure to give notice. Such notice shall comply with the
provisions of Section 19 hereof.
          16. Intentionally Omitted.
          17. Transfer of Loan. Indemnitee may, at any time, sell, transfer or
assign the Notes, the Credit Agreement, the Mortgages, this Agreement and the
other Loan Documents, and any or all servicing rights with respect thereto, or
grant participations therein or issue Mortgages pass-through certificates.
Indemnitee may forward to each purchaser, transferee, assignee, servicer or
participant (the foregoing entities hereinafter collectively referred to as the
“Investor”) and each prospective Investor, all documents and information which
Indemnitee now has or may hereafter acquire relating to Indemnitor and the
Properties, whether furnished by Indemnitor, any guarantor or otherwise, as
Indemnitee determines necessary or desirable.

10



--------------------------------------------------------------------------------



 



Indemnitor and any guarantor agree to cooperate with Indemnitee in connection
with any transfer made pursuant to this Section, including, without limitation,
the delivery of an estoppel certificate and such other documents as may be
reasonably requested by Indemnitee. Indemnitor shall also furnish, and
Indemnitor hereby consents to Indemnitee furnishing to such Investors or such
prospective Investors, any and all information concerning the financial
condition of the Indemnitor and any and all information concerning the
Properties as may be requested by Indemnitee, any Investor or any prospective
Investor in connection with any sale, transfer or participation interest.
          18. Intentionally Omitted.
          19. Notices. All notices or other written communications hereunder
shall be made in accordance with Section 9.02 of the Credit Agreement.
          20. Duplicate Originals; Counterparts. This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original. This Agreement may be executed in several counterparts, each
of which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.
          21. No Oral Change. This Agreement, and any provisions hereof, may not
be modified, amended, waived, extended, changed, discharged or terminated orally
or by any act or failure to act on the part of Indemnitor or any Indemnified
Party, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.
          22. Headings, Etc. The headings and captions of various paragraphs of
this Agreement are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.
          23. Number and Gender/Successors and Assigns. All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the person or persons referred to may
require. Without limiting the effect of specific references in any provision of
this Agreement, the term “Indemnitor” shall be deemed to refer to each and every
Person comprising an Indemnitor from time to time, as the sense of a particular
provision may require, and to include the heirs, executors, administrators,
legal representatives, successors and assigns of Indemnitor, all of whom shall
be bound by the provisions of this Agreement, provided that no obligation of
Indemnitor may be assigned except with the written consent of Indemnitee. Each
reference herein to Indemnitee shall be deemed to include its successors and
assigns. This Agreement shall inure to the benefit of Indemnified Parties and
their respective successors and assigns forever.
          24. Release of Liability. Any one or more parties liable upon or in
respect of this Agreement may be released without affecting the liability of any
party not so released.
          25. Rights Cumulative. The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies which Indemnitee has
under the Notes,

11



--------------------------------------------------------------------------------



 



the Mortgages, the Credit Agreement or the other Loan Documents or would
otherwise have at law or in equity.
          26. Inapplicable Provisions. If any term, condition or covenant of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect, this Agreement shall be construed without such provision.
          27. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.
          28. Miscellaneous. (a) Wherever pursuant to this Agreement
(i) Indemnitee exercises any right given to it approve or disapprove, (ii) any
arrangement or term is to be satisfactory to Indemnitee, or (iii) any other
decision or determination is to be made by Indemnitee, the decision of
Indemnitee to approve or disapprove, all decisions that arrangements or terms
are satisfactory or not satisfactory and all other decisions and determinations
made by Indemnitee, shall be in the sole and absolute discretion of Indemnitee
and shall be final and conclusive, except as may be otherwise expressly and
specifically provided herein.
          (b) Wherever pursuant to this Agreement it is provided that Indemnitor
pay any costs and expenses, such costs and expenses shall include, but not be
limited to, reasonable legal fees and disbursements of Indemnitee, whether
retained firms, the reimbursements for the expenses of the in-house staff or
otherwise.
[NO FURTHER TEXT ON THIS PAGE]

12



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been executed by Indemnitor and
is effective as of the day and year first above written.

                          INDEMNITOR:    
 
                        CAMPUS CREST COMMUNITIES
OPERATING PARTNERSHIP, LP    
 
                        By:   Campus Crest Communities GP, LLC
Its General Partner    
 
                            By:   Campus Crest Communities, Inc.
Its Sole Member    
 
                   
 
          By:        
 
                   
 
              Name: Donald L. Bobbitt, Jr.    
 
              Title:   Chief Financial Officer    
 
                        CAMPUS CREST COMMUNITIES, INC.    
 
                   
 
  By:                                       Name: Donald L. Bobbitt, Jr.        
    Title:   Chief Financial Officer    
 
                        CAMPUS CREST AT STEPHENVILLE, LP    
 
                        By:   Campus Crest GP II, LLC
Its General Partner    
 
                   
 
      By:                                           Name: Michael S. Hartnett  
              Title:   Manager    
 
                        CAMPUS CREST AT LUBBOCK, LP    
 
                        By:   Campus Crest GP II, LLC
Its General Partner    
 
                   
 
      By:                                           Name: Michael S. Hartnett  
              Title:   Manager    

 



--------------------------------------------------------------------------------



 



                          CAMPUS CREST AT WACO, LP    
 
                        By:   Campus Crest GP II, LLC
Its General Partner    
 
                   
 
      By:                                           Name: Michael S. Hartnett  
              Title:   Manager    
 
                        CAMPUS CREST AT WICHITA FALLS, LP    
 
                        By:   Campus Crest GP II, LLC
Its General Partner    
 
                   
 
      By:                                           Name: Michael S. Hartnett  
              Title:   Manager    
 
                        CAMPUS CREST AT SAN MARCOS, LP    
 
                        By:   Campus Crest GP II, LLC
Its General Partner    
 
                   
 
      By:                                           Name: Michael S. Hartnett  
              Title:   Manager    
 
                        CAMPUS CREST AT JACKSONVILLE, AL, LLC    
 
                        By:   Campus Crest Properties, LLC
Its Manager    
 
                   
 
      By:                                           Name: Michael S. Hartnett  
              Title:   Manager    

 



--------------------------------------------------------------------------------



 



          CAMPUS CREST AT MOBILE PHASE II, LLC
 
        By:   Campus Crest Properties, LLC
Its Manager
 
       
 
  By:    
 
       
 
      Name: Michael S. Hartnett
 
      Title: Manager
 
        CAMPUS CREST AT CHENEY, LLC
 
        By:   Campus Crest Properties, LLC
Its Manager
 
       
 
  By:    
 
       
 
      Name: Michael S. Hartnett
 
      Title: Manager
 
        CAMPUS CREST AT JONESBORO, LLC
 
        By:   Campus Crest Properties, LLC
Its Manager
 
       
 
  By:    
 
       
 
      Name: Michael S. Hartnett
 
      Title: Manager
 
        CAMPUS CREST AT TROY, LLC
 
        By:   Campus Crest Properties, LLC
Its Manager
 
       
 
  By:    
 
       
 
      Name: Michael S. Hartnett
 
      Title: Manager
 
        CAMPUS CREST AT MURFREESBORO, LLC
 
        By:   Campus Crest Properties, LLC
Its Manager
 
       
 
  By:    
 
       
 
      Name: Michael S. Hartnett
 
      Title: Manager

 



--------------------------------------------------------------------------------



 



          CAMPUS CREST AT WICHITA, LLC
 
        By:   Campus Crest Properties, LLC
Its Manager
 
       
 
  By:    
 
       
 
      Name: Michael S. Hartnett
 
      Title: Manager
 
        CAMPUS CREST STEPHENVILLE LESSOR, LLC
 
        By:   Campus Crest Properties, LLC
Its Manager
 
       
 
  By:    
 
       
 
      Name: Michael S. Hartnett
 
      Title: Manager
 
        CAMPUS CREST WACO LESSOR, LLC
 
        By:   Campus Crest Properties, LLC
Its Manager
 
       
 
  By:    
 
       
 
      Name: Michael S. Hartnett
 
      Title: Manager
 
        CAMPUS CREST WICHITA FALLS LESSOR, LLC
 
        By:   Campus Crest Properties, LLC
Its Manager
 
       
 
  By:    
 
       
 
      Name: Michael S. Hartnett
 
      Title: Manager

 



--------------------------------------------------------------------------------



 



          CAMPUS CREST CHENEY LESSOR, LLC
 
        By:   Campus Crest Properties, LLC
Its Manager
 
       
 
  By:    
 
       
 
      Name: Michael S. Hartnett
 
      Title: Manager
 
        CAMPUS CREST JONESBORO LESSOR, LLC
 
        By:   Campus Crest Properties, LLC
Its Manager
 
       
 
  By:    
 
       
 
      Name: Michael S. Hartnett
 
      Title: Manager
 
        CAMPUS CREST TROY LESSOR, LLC
 
        By:   Campus Crest Properties, LLC
Its Manager
 
       
 
  By:    
 
       
 
      Name: Michael S. Hartnett
 
      Title: Manager
 
        CAMPUS CREST MURFREESBORO LESSOR, LLC
 
        By:   Campus Crest Properties, LLC
Its Manager
 
       
 
  By:    
 
       
 
      Name: Michael S. Hartnett
 
      Title: Manager

 



--------------------------------------------------------------------------------



 



          CAMPUS CREST WICHITA LESSOR, LLC
 
        By:   Campus Crest Properties, LLC
Its Manager
 
       
 
  By:    
 
       
 
      Name: Michael S. Hartnett
 
      Title: Manager

 



--------------------------------------------------------------------------------



 



Exhibit A
Legal Descriptions
(see attached)

 



--------------------------------------------------------------------------------



 



EXHIBIT K to the
CREDIT AGREEMENT
FORM OF MANAGER’S
SUBORDINATION
(See Attached)

 



--------------------------------------------------------------------------------



 



MANAGER’S CONSENT AND SUBORDINATION
OF MANAGEMENT AGREEMENT
          THIS MANAGER’S CONSENT AND SUBORDINATION OF MANAGEMENT AGREEMENT (this
“Agreement”) is dated as of October 19, 2010, by and among THE GROVE STUDENT
PROPERTIES, LLC, a North Carolina limited liability company (“Manager”), having
an address at 2100 Rexford Rd, Suite 414, Charlotte, North Carolina 28211, Attn:
Chief Financial Officer, CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP, a
Delaware limited partnership (“Borrower”), having an address at 2100 Rexford Rd,
Suite 414, Charlotte, North Carolina 28211, Attn: Chief Financial Officer, the
Owners (defined below), and CITIBANK, N.A., a national banking association, as
collateral agent (in such capacity, “Agent”) for the Secured Parties as defined
in the Credit Agreement (defined below), having an address at 1615 Brett Road,
New Castle, Delaware 19720 (Agent, together with its successors and assigns,
“Lender”).
W i t n e s s e t h:
          Whereas, Campus Crest at Lubbock, LP, Campus Crest at Stephenville,
LP, Campus Crest at San Marcos, LP, Campus Crest at Waco, LP, Campus Crest at
Wichita Falls, LP, each a Delaware limited partnership, Campus Crest at Cheney,
LLC, Campus Crest at Jonesboro, LLC, Campus Crest at Murfreesboro, LLC, Campus
Crest at Troy, LLC, Campus Crest at Wichita, LLC, Campus Crest at Mobile Phase
II, LLC, and Campus Crest at Jacksonville, AL, LLC, each a Delaware limited
liability company (each an “Owner,” and collectively, the “Owners”) hold title
to a fee simple or a leasehold interest, as applicable, in and to the Borrowing
Base Assets (as defined in the Credit Agreement with Agent and others dated as
of even date herewith, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time (the “Credit Agreement”),
among Borrower, the guarantors listed therein, Agent and the other Secured
Parties identified therein) more particularly described on Exhibit A hereof
(together with all easements, rights of way and other property rights
appurtenant thereto, all equipment, fixtures, furniture and other personal
property attached to, located at or otherwise used in connection with the
foregoing and owned by the Owners, each a “Facility,” and, collectively, the
“Facilities”);
          Whereas, pursuant to the terms of the Credit Agreement, the Secured
Parties have agreed to make loans and extend credit (collectively, the “Loan”)
to Borrower, and the other Loan Parties have agreed to guaranty payment of the
Loan.
          Whereas, each Owner is a Subsidiary Guarantor under the Credit
Agreement;
          Whereas, Manager has agreed to manage the Facilities on behalf of each
respective Owner pursuant to a Management Agreement, between Manager and such
Owner (as amended, modified or supplemented and in effect from time to time,
each a “Management Agreement” and, collectively, the “Management Agreements”);
and
          Whereas, capitalized terms used but not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.
          NOW, THEREFORE, to induce the Secured Parties to make the Loan and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 



--------------------------------------------------------------------------------



 



          1. Representations of Manager. Manager warrants and represents to
Lender the following:
          (a) None of the Management Agreements have been assigned, modified,
amended or supplemented. Each Management Agreement is in full force and effect,
and constitutes the entire agreement between Manager and each Owner with respect
to the management of the applicable Facility. A true, correct and complete copy
of each of the Management Agreements together with any submanagement agreements
(and any amendments, modifications or supplements thereto) is attached hereto as
Exhibit B.
          (b) Each Management Agreement constitutes the legal, valid and binding
obligation of Manager, enforceable against Manager in accordance with its
respective terms, subject to general principles of equity and laws affecting the
rights and remedies of debtors and creditors generally.
          (c) To Manager’s knowledge, the Owners are not in default in the
performance of the terms and provisions of their respective Management
Agreement, nor is there now any condition which, with the giving of notice or
lapse of time, or both, will become a default.
          (d) There are no contracts, agreements or commitments between
Borrower, or the Owners and Manager in respect of the Credit Agreement, the
other Loan Documents, or the management of the Facilities, except as provided in
the Management Agreements.
          (e) Manager is not in default under the terms and provisions of any of
the Management Agreements, nor is there now any condition which, with the giving
of notice or lapse of time, or both, will become a default. No claim or dispute
exists between Borrower or the Owners and Manager with respect to any of the
Management Agreements.
          (f) There is no current assignment of, or encumbrance on, Manager’s
interest under any of the Management Agreements.
          (g) Manager does not have any option or preferential right to purchase
all or any part of, and does not have any rights, title or interest with respect
to any of the Facilities other than as manager under the applicable Management
Agreement.
          (h) As of the date hereof, all fees, sums, charges, costs, expenses
and other amounts due under the Management Agreements have been currently paid
in accordance with the terms thereof and no such amounts remain due and payable
as of the date hereof (except that the foregoing shall not apply to
reimbursements required to be paid to the Manager under the Management
Agreements which are not delinquent as of the date hereof).
          2. Manager’s Covenants.
          A. Manager hereby consents and agrees to each and every one of the
following covenants and agreements for the benefit of Lender:
          (a) Performance and Notice of Default. Manager agrees that it will (i)
promptly perform and observe in all material respects all of the covenants and
agreements required to be performed and observed by it under each of the
Management Agreements in

2



--------------------------------------------------------------------------------



 



accordance with the terms of each such Management Agreement and (ii) promptly
notify Lender of any material default under any of the Management Agreements of
which Manager becomes aware.
          (b) No Termination of Management Agreements. Manager will not
terminate its management of any of the Facilities without first providing Lender
with at least thirty (30) days’ prior written notice of such intention.
          (c) Subordination of the Management Agreements to Liens of Mortgages.
Any and all liens, rights and interests, including, without limitation, all fees
payable and all costs and expenses reimbursable to Manager or any submanager
(whether choate or inchoate and including, without limitation, all mechanic’s
and materialman’s liens under applicable law) owned, claimed or held, or to be
owned, claimed or held, by Manager in and to any of the Facilities
(collectively, the “Subordinated Obligations”), are and shall be in all respects
subordinate and inferior to the liens and security interests (i) created or to
be created for the benefit of the Secured Parties and securing the repayment of
the Obligations of the Loan Parties under the Loan Documents and including,
without limitation, those created under and by virtue of the Mortgages,
covering, among other things, the Facilities, and (ii) filed or to be filed of
record in the public records maintained for the recording of mortgages or deeds
of trust in the county and State in which each of the Facilities is located, and
all renewals and extensions thereof (collectively, the “Senior Obligations”).
Notwithstanding anything contained in this Agreement to the contrary, the
foregoing subordination shall not affect the right of Manager to receive and use
all fees and reimbursements paid or payable to it under the Management
Agreements or to receive in full all accrued and unpaid management or
submanagement fees, leasing commissions or other amounts due Manager or any
submanager by the Owners pursuant to the Management Agreements.
          (d) Insurance. Manager shall maintain, or cause to be maintained,
insurance for the Facilities to the extent required under, but subject to the
terms of the applicable Management Agreements. The foregoing shall not be
construed to limit or modify any of the insurance requirements set forth in the
Loan Documents.
          (e) Condemnation Awards and Insurance Proceeds. Notwithstanding
anything contained in the Management Agreements to the contrary, any proceeds of
insurance and condemnation awards received by Manager shall be applied in
accordance with the provisions of the Loan Documents.
          (f) Lender’s Right to Terminate. Upon (1) the acceleration of the Debt
evidenced by the Notes or the termination of the Commitments or the commencement
of any action by Lender to enforce any of its rights or remedies to realize upon
any of the collateral encumbered by the Mortgages in accordance with the terms
of the Loan Documents (including, without being limited to, the commencement of
any foreclosure action (by judicial action or power of sale), the making of any
application for the appointment of a receiver or Lender exercising any right to
take possession or control of any of the Facilities) or (2) the occurrence and
continuation of the commission by Manager of any material act which would permit
termination of any of the Management Agreements in accordance with Section 5.01
thereof (subject to any applicable notice, grace and cure periods provided in
the Management Agreements), Lender shall have the right to terminate any or all
of the Management Agreements by giving the Owners and Manager at least thirty
(30) days’ prior written notice; provided, however, that if Lender succeeds to
ownership of the Facilities, Lender’s right to terminate the Management
Agreements shall expire ninety (90) days after the date on which Lender takes

3



--------------------------------------------------------------------------------



 



ownership of the Facilities. The Owners may, to the extent permitted under the
Management Agreements, from time to time appoint a successor manager to manage
the Facilities in accordance with the provisions of the Management Agreements
with Lender’s prior written consent, such consent not to be unreasonably
withheld or delayed. Manager agrees not to look to Lender for payment of any
accrued but unpaid fees or other amounts due to Manager under the Management
Agreements, or any fees or other amounts due to Manager under the Management
Agreements for the period from and after the effective date of such termination.
Upon any termination of the Management Agreements, Manager shall take such
measures as set forth in the Management Agreements to achieve an orderly
transition of operations to the new manager of the Facilities, including
delivery of all books, records, and documents relating to the Facilities and its
management. Except as expressly provided herein, nothing contained in this
Agreement shall in any way limit the rights or remedies of Manager against the
Owners or Borrower as a result of any termination of any of the Management
Agreements.
          (g) No Amendments to the Management Agreements. Manager will not amend
or modify any of the Management Agreements in any material respect without the
prior written consent of Lender, which consent shall not be unreasonably
withheld. In the event Manager fails to secure such approval, the Management
Agreements shall, for the purposes of Manager’s obligations to Lender pursuant
to this Agreement, be deemed not to have been modified by such amendment.
          (h) Limitation of Liens. Any Lien upon any of the Facilities, except
Permitted Liens or as otherwise agreed to in writing by Lender, by Manager shall
be expressly subordinate and subject to the Senior Obligations.
          (i) Delivery of Notices, Information, etc. Manager shall promptly
deliver to Lender all material written notices received by Manager from any
governmental authority, regulator, citizens’ groups or private litigant relating
to any of the Facilities.
          (j) Further Assurances. Manager shall (i) execute such affidavits and
certificates as Lender shall reasonably require to further evidence the
agreements herein contained, (ii) upon Lender’s request and at the Owners’
expense, deliver to Lender copies of all information that the Owners are
entitled to receive under the Management Agreements, and (iii) cooperate with
Lender’s representatives in any inspection of the Facilities to the extent
Lender is permitted to enter and inspect the Facilities in accordance with the
Mortgages and/or the Credit Agreement.
          (k) Assignment of Rents and Leases. Manager acknowledges that, in
connection with the Loan, each Owner is executing and delivering to Lender an
Assignment of Leases and Rents (as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time, each, an
“Assignment of Leases” and collectively, the “Assignments of Leases”) dated as
of the date hereof, collaterally assigning to Lender, among other things, all of
such Owner’s right, title and interest in and to the Leases and the Rents (as
such terms are defined in the Assignment of Leases) from its respective Facility
(including, without limitation, any of such Owner’s rights in the security
deposits thereunder (to the extent permitted by applicable law)). Manager
further agrees that it will not be entitled to receive any fees from security
deposits or be entitled in any way to any security deposits with respect to any
portion of any of the Facilities or be permitted to sue for any security
deposits for any purpose, subject to the provisions of the Loan Documents.
Manager further agrees that it will deposit all of the Rents, Service Revenues,
Tax Refunds and the Insurance and Condemnation Awards (as

4



--------------------------------------------------------------------------------



 



such terms are defined in the Mortgages) in accordance with the Loan Documents.
A copy of the relevant provisions of the Loan Documents is attached hereto as
Exhibit C.
          (l) No Joint Venture. The relationship of Lender to Borrower is one of
a creditor to a debtor, and Lender is not a joint venturer or partner of
Borrower or any Owner.
          (m) Lender Not Obligated Under Management Agreements. Manager further
agrees that nothing herein shall impose upon Lender any obligation for payment
or performance in favor of Manager, unless Lender has elected to assert the
Owners’ rights under the Management Agreements with respect the Facilities in
which case Lender agrees to pay Manager the management fees and all other sums
due Manager under the terms of the Management Agreements from and after the
effective date of Lender’s notice of such election to Manager, and Manager shall
continue performance on Lender’s behalf in accordance with the terms of the
Management Agreements with respect to the Facilities as designated by Lender;
provided, however, except as expressly provided herein, nothing contained in
this Agreement shall in any way modify the rights or remedies of Manager against
the Owners or Borrower under the terms of the Management Agreements.
          (n) Secured Parties’ Reliance on Representations. Manager has executed
this Agreement for the purpose of inducing the Secured Parties to make the Loan
and with full knowledge that the Secured Parties shall rely upon the
representations, warranties, covenants and agreements herein contained when
making the Loan and that but for this instrument and the representations,
warranties, covenants and agreements herein contained, the Secured Parties would
not take such actions.
          Subject to the subordination provision of Section 2(c), the
termination of the Management Agreements by Manager upon its failure to receive
any compensation or reimbursement provided for in the Management Agreements
shall not result in any termination of Manager’s right to receive any accrued
but unpaid leasing commissions, management fees, reimbursable expenses or other
amounts payable by the Owners to Manager under the Management Agreements
(including any applicable termination fees).
          B. If any payment or distribution or security or proceeds thereof are
received by Manager upon or with respect to any of the Subordinated Obligations
contrary to the provisions of this Agreement, Manager will promptly deliver the
same to Lender in precisely the form received (except for the endorsement or
assignment of Manager where necessary) for application to the Senior Obligations
(including, without limitation, Post Petition Interest), and, until so
delivered, the same shall be held in trust by Manager as property of Lender. In
the event of the failure of Manager to make any such endorsement or assignment,
Manager, or any of its officers or employees, is hereby irrevocably authorized
to make the same.
          C. Manager will not assign or transfer to others any claim which it
has or may hereafter have against Borrower or any Owner in respect of any of the
Subordinated Obligations while any of the Senior Obligations remain unpaid,
unless such assignment or transfer is made expressly subject to the terms and
conditions hereof.
          D. Lender, at any time and from time to time, may enter into such
agreement or agreements with Borrower and/or the Owners as Lender may deem
proper extending the time of payment of or renewing or otherwise altering the
terms of all or any of the Senior Obligations without notice to Manager and
without in any way impairing or affecting the obligations of Manager hereunder.

5



--------------------------------------------------------------------------------



 



          E. Lender shall not be prejudiced in its right to enforce this
Agreement in respect of any of the Subordinated Obligations owing to Manager by
any act or failure to act on the part of any Owner or anyone in custody of any
Owner’s assets or property.
          3. No Assignment. Notwithstanding anything to the contrary in any of
the Management Agreements, (i) the Owners may not assign any of the Management
Agreements without the prior written consent of Lender except to the extent
permitted by such Management Agreement and the Loan Documents and (ii) Manager
may not assign any of the Management Agreements without the prior written
consent of Lender.
          4. [Intentionally Omitted].
          5. No Waiver. No failure to exercise, and no delay in exercising, and
no course of dealing with respect to, any power, remedy or right under this
Agreement by Lender shall operate as a waiver thereof, nor shall any single or
partial exercise thereof by Lender preclude any other or further exercise
thereof or the exercise of any other power, remedy or right. The remedies
provided herein are cumulative and not exclusive of any remedies provided by
applicable law and/or any of the other Loan Documents.
          6. Notice. All notices, consents, approvals and requests required or
permitted hereunder shall be mailed, or delivered by hand or by overnight
courier service to the respective parties hereto at the following addresses:
Manager:
The Grove Student Properties, LLC
2100 Rexford Rd, Suite 414
Charlotte, NC 28211
Attention: Donald L. Bobbitt, Jr.
Borrower:
Campus Crest Communities Operating Partnership, LP
2100 Rexford Rd, Suite 414
Charlotte, NC 28211
Attention: Donald L. Bobbitt, Jr.
with a copy to:
Bradley Arant Boult Cummings LLP
1819 Fifth Avenue North
Birmingham, Alabama 35203
Attention: Dawn Helms Sharff, Esq.
Owners:
c/o Campus Crest Communities Operating Partnership, LP
2100 Rexford Rd, Suite 414
Charlotte, NC 28211
Attention: Donald L. Bobbitt, Jr.

6



--------------------------------------------------------------------------------



 



with a copy to:
Bradley Arant Boult Cummings LLP
1819 Fifth Avenue North
Birmingham, Alabama 35203
Attention: Dawn Helms Sharff, Esq.
Agent:
Citibank, N.A.
1615 Brett Road
New Castle, Delaware 19720
Attention: Bank Loan Syndications Department/Campus
Crest Credit Facility
with a copy to:
Sidley Austin LLP
787 Seventh Avenue
New York, New York 10019
Attention: Brian Krisberg, Esq.
          7. Indemnity. Subject to the provisions of the Credit Agreement, the
Owners shall indemnify, defend and hold Lender harmless against and from all
liability, loss, damage and expense (including, without limitation, reasonable
attorney’s fees and disbursements), which Lender may or shall incur or be
subject to by reason of this Agreement, or by reason of any action taken in good
faith by Lender hereunder, and against and from any and all claims and demands
whatsoever which may be asserted against Lender by reason of any alleged
obligation or undertaking on its part to perform or discharge any of the terms,
covenants and conditions contained in the Management Agreements except to the
extent arising from the bad faith, fraud, gross negligence or willful misconduct
by Lender. In the event Lender incurs any such liability, loss, damage or
expense, the amount thereof, together with interest thereon at the rate of
interest applicable from time to time under the Notes, shall be payable by the
Owners to Lender within five (5) Business Days after written demand.
          8. Amendments, Etc. This Agreement cannot be amended except by an
agreement in writing, signed by Lender, each Owner and Manager, and no provision
hereof may be waived except by an instrument in writing signed by Lender.
          9. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
          10. Severability. If any provision of this Agreement or the
application thereof to any person or entity or circumstance shall, to any
extent, be illegal, invalid and/or unenforceable, the remainder of this
Agreement or the application of such provision to persons or entities or
circumstances other than those as to which it is illegal, invalid and/or
unenforceable, as the case may be, shall not be affected, and each provision of
this Agreement shall be legal, valid and enforceable to the extent permitted by
law. The illegality, invalidity and/or unenforceability of any provision of this
Agreement in any jurisdiction shall not affect the legality, validity and/or
enforceability thereof in any other jurisdiction.
          11. Expenses. If any suit or other proceeding is instituted by Lender
to enforce this Agreement (or any portion hereof), Borrower shall pay, within
five (5) Business Days after written

7



--------------------------------------------------------------------------------



 



demand all of the reasonable out-of-pocket costs and expenses (including,
without limitation, reasonable attorneys’ fees and disbursements) incurred by
Lender in connection therewith, together with interest at the interest rate
applicable to Base Rate Advances under Section 2.07(a) of the Credit Agreement.
The obligations of Borrower under this Section 11 shall survive the expiration
or termination of this Agreement.
          12. Heading. Headings used in this Agreement are for convenience of
reference only and do not constitute part of this Agreement for any purpose.
          13. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING BROUGHT BY ANY PARTY INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN
ANY WAY ARISING OUT OF, RELATED TO, OR IN CONNECTION WITH THIS AGREEMENT.
          14. Cumulative Remedies. All rights and remedies set forth in this
Agreement are cumulative, and Lender may recover judgment thereon, issue
execution therefor, and resort to every other right or remedy available at law
or in equity, without first exhausting and without affecting or impairing the
security of any right or remedy afforded hereby; and no such right or remedy set
forth in this Agreement shall be deemed exclusive of any of the remedies or
rights granted to Lender in the Loan Documents. Nothing contained in this
Agreement shall be deemed to limit or restrict the rights and remedies of Lender
under any of the other documents related to the Senior Obligations.
          15. Borrower’s Consent. Borrower has joined herein to evidence its
consent to all the agreements of the Owners and Manager set forth in this
Agreement.
          16. Successors. This Agreement shall be binding upon and shall inure
to the benefit of each party hereto and their respective successors and assigns.
          17. Counterparts. This Agreement may be executed in any number of
counterparts each of which, taken together, shall constitute one and the same
original.
[SIGNATURE PAGE FOLLOWS]

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered as of the day and year first above written.

              BORROWER:
 
            CAMPUS CREST COMMUNITIES OPERATING     PARTNERSHIP, LP
 
       
 
  By:   Campus Crest Communities GP, LLC
 
      Its General Partner

         
 
  By:   Campus Crest Communities, Inc.
 
      Its Sole Member

             
 
  By:        
 
     
 
Name: Donald L. Bobbitt, Jr.    
 
      Title: Chief Financial Officer    
 
           

         
`
            CAMPUS CREST AT STEPHENVILLE, LP
 
       
 
  By:   Campus Crest GP II, LLC
 
      Its General Partner

             
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
           

              CAMPUS CREST AT LUBBOCK, LP
 
       
 
  By:   Campus Crest GP II, LLC
 
      Its General Partner

             
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
           

              CAMPUS CREST AT WACO, LP
 
       
 
  By:   Campus Crest GP II, LLC
 
      Its General Partner

             
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    

S-1



--------------------------------------------------------------------------------



 



              CAMPUS CREST AT WICHITA FALLS, LP
 
       
 
  By:   Campus Crest GP II, LLC
Its General Partner

             
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    

              CAMPUS CREST AT SAN MARCOS, LP
 
       
 
  By:   Campus Crest GP II, LLC
 
      Its General Partner

             
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    

              CAMPUS CREST AT JACKSONVILLE, AL, LLC
 
       
 
  By:   Campus Crest Properties, LLC
 
      Its Manager

             
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    

              CAMPUS CREST AT MOBILE PHASE II, LLC
 
       
 
  By:   Campus Crest Properties, LLC
 
      Its Manager

             
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    

              CAMPUS CREST AT CHENEY, LLC
 
       
 
  By:   Campus Crest Properties, LLC
 
      Its Manager

             
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    

S-2



--------------------------------------------------------------------------------



 



              CAMPUS CREST AT JONESBORO, LLC
 
       
 
  By:   Campus Crest Properties, LLC
 
      Its Manager

             
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    

              CAMPUS CREST AT TROY, LLC
 
       
 
  By:   Campus Crest Properties, LLC
 
      Its Manager

             
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    

              CAMPUS CREST AT MURFREESBORO, LLC
 
       
 
  By:   Campus Crest Properties, LLC
 
      Its Manager

             
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    

              CAMPUS CREST AT WICHITA, LLC
 
       
 
  By:   Campus Crest Properties, LLC
 
      Its Manager

             
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    

                  LENDER:
 
                CITIBANK, N.A.,     a national banking association, as agent
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

S-3



--------------------------------------------------------------------------------



 



                  MANAGER:       THE GROVE STUDENT PROPERTIES, LLC,     a North
Carolina limited liability company
 
           
 
  By:        
 
     
 
Name: Donald L. Bobbitt, Jr.    
 
      Title: Manager    

S-4



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF FACILITIES

          Owner   Facility Address   Property Interest
Campus Crest at Lubbock, LP
  315 N. Utica Drive   Leasehold
 
  Lubbock, TX 79416    
 
       
Campus Crest at Stephenville, LP
  2825 W. Frey Street   Leasehold
 
  Stephenville, TX 76401    
 
       
Campus Crest at San Marcos, LP
  1200 East River Ridge Parkway   Fee
 
  San Marcos, TX 78666    
 
       
Campus Crest at Waco, LP
  2826 S. University Parks Drive   Leasehold
 
  Waco, TX 76706    
 
       
Campus Crest at Wichita Falls, LP
  5005 Lake Park Drive   Leasehold

  Wichita Falls, TX 76302    
 
       
Campus Crest at Cheney, LLC
  240 S. Cheney-Spangle Road   Leasehold
 
  Cheney, WA 99004    
 
       
Campus Crest at Jonesboro, LLC
  500 N. Caraway Road   Leasehold
 
  Jonesboro, AR 72401    
 
       
Campus Crest at Murfreesboro, LLC
  1320 Journey Drive   Fee

  Murfreesboro, TN 37130    
 
       
Campus Crest at Troy, LLC
  920 E. Academy Street   Leasehold
 
  Troy, AL 36081    
 
       
Campus Crest at Wichita, LLC
  2909 N. Oliver Street   Leasehold
 
  Wichita, KS 67220    
 
       
Campus Crest at Mobile Phase II, LLC
  375 Cleverdon Parkway   Leasehold

  Mobile, AL 36688    
 
       
Campus Crest at Jacksonville,
  351 Nisbet Street NW   Fee
AL, LLC
  Jacksonville, AL 36265    

Exh. A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
MANAGEMENT AGREEMENTS
[See attached pages.]
Exh. B-1

 



--------------------------------------------------------------------------------



 



EXHIBIT C
CASH MANAGEMENT PROVISIONS
None
Exh. C-1

 



--------------------------------------------------------------------------------



 



EXHIBIT L to the
CREDIT AGREEMENT
FORM OF
PLEDGE AGREEMENT
(See Attached)

 



--------------------------------------------------------------------------------



 



PLEDGE AGREEMENT
          THIS PLEDGE AGREEMENT (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Pledge Agreement”),
dated as of October 19, 2010, is by and between the “Pledgor” parties set forth
on the signature pages hereto (collectively, the “Initial Pledgors”, and
together with any domestic Subsidiaries of any Initial Pledgor which become
parties to this Pledge Agreement by executing a Supplement hereto in
substantially the form of Exhibit D hereto, the “Pledgors”) and Citibank, N.A.,
in its capacity as Administrative Agent (with its successors and permitted
assigns in such capacity, the “Administrative Agent”) for the “Lender Parties”
(as defined below) party to that certain Credit Agreement dated as of the date
hereof among Campus Crest Communities Operating Partnership, LP (the
“Borrower”), the guarantors named therein (the “Guarantors”) the institutions
from time to time party thereto as Lender Parties (the “Lender Parties”), the
Swing Line Bank (as defined therein), Citibank, N.A., as Collateral Agent, the
initial issuer of letters of credit and the Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Credit
Agreement.
WITNESSETH:
          WHEREAS, (a) the Borrower and Guarantors are party to the Credit
Agreement, pursuant to which the Lender Parties have agreed, subject to certain
conditions precedent, to make Loans and extend other financial accommodations to
the Borrower from time to time, and (b) each Pledgor is directly or indirectly
wholly owned by Borrower;
          WHEREAS, as of the date hereof, each Pledgor owns (a) the limited
liability company interests, general partner interests and/or limited partner
interests described under such Pledgor’s name on Exhibit A hereto and issued by
the issuers named therein and (b) the Indebtedness described under such
Pledgor’s name on Exhibit C hereto and issued by the obligors named therein; and
          WHEREAS, in order to secure the prompt and complete payment,
observance and performance of (a) all of each of the Loan Parties’ respective
Obligations under the Loan Documents and (b) all of each Pledgor’s obligations
and liabilities hereunder and in connection herewith (all such Obligations and
such obligations and liabilities hereunder of such Pledgor being hereinafter
referred to collectively as the “Liabilities”), the Administrative Agent, the
Lender Parties and the other holders (each individually a “Secured Party”, and
collectively, the “Secured Parties”) have required, as a condition, among
others, to entering into the Credit Agreement, that each Pledgor execute and
deliver this Pledge Agreement;
          NOW, THEREFORE, for and in consideration of the foregoing and of any
financial accommodations or extensions of credit (including, without limitation,
any loan or advance by renewal, refinancing or extension of the agreements
described hereinabove or otherwise) heretofore, now or hereafter made to or for
the benefit of each Pledgor pursuant to the Credit Agreement or any other
agreement, instrument or document executed pursuant to or in connection
therewith, and for other good and valuable consideration, the receipt and
sufficiency
Pledge Agreement

 



--------------------------------------------------------------------------------



 



of which are hereby acknowledged, each Pledgor and the Administrative Agent
hereby agree as follows:
          1. Defined Terms.
          (a) Unless otherwise defined herein, all terms defined in Article 8
and Article 9 of the Uniform Commercial Code from time to time in effect in the
State of New York (the “Uniform Commercial Code”) are used herein as defined
therein.
          (b) The words “hereby,” “hereof,” “herein” and “hereunder” and words
of like import when used in this Pledge Agreement shall refer to this Pledge
Agreement as a whole and not to any particular provision of this Pledge
Agreement. Section references herein are to this Pledge Agreement unless
otherwise specified.
          (c) All terms defined in this Pledge Agreement in the singular shall
have comparable meanings when used in the plural, and vice versa, unless
otherwise specified.
          2. Pledge. Each Pledgor pledges to the Administrative Agent for the
benefit of the Secured Parties and each Pledgor grants, for the benefit of the
Secured Parties, a security interest in the following (collectively, the
“Pledged Collateral”):
          (a) The Equity Interests described in Exhibit A hereto, and the
certificates representing such Equity Interests, all options and warrants for
the purchase of shares of such Equity Interests held in the name of such Pledgor
(all of said Equity Interests, options and warrants, and all Equity Interests
held in the name of such Pledgor as a result of the exercise of such options or
warrants, being hereinafter collectively referred to as the “Pledged
Interests”), herewith delivered to the Administrative Agent accompanied by
powers (with respect to all certificated Pledged Interests) in the form of
Exhibit B hereto and made a part hereof (the “Powers”) duly executed in blank,
and all dividends, distribution, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, or in
exchange for, any or all of the Pledged Interests;
          (b) All right, title and interest of any Pledgor as a member of any
limited liability company (“LLC”) or a partner in any limited partnership (“LP”)
and all right, title and interest of any Pledgor in, to and under an LLC or LP
operating or partnership agreement to which it is a party, each described in
Exhibit A hereto (the “Pledged LLC/LP Interests”);
          (c) All additional Equity Interests related to the Pledged Interests
and from time to time acquired by such Pledgor in any manner (any such
additional Equity Interests shall constitute part of the Pledged Interests and
the Administrative Agent is irrevocably authorized to amend Exhibit A from time
to time to reflect such additional shares), and all options, warrants,
dividends, distributions, cash, instruments and other rights and options from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such shares;
          (d) The indebtedness of each issuer of the Pledged LLC/LP Interests to
such Pledgor referred to in Exhibit C attached hereto (the “Pledged Debt”) and
the instruments evidencing such Pledged Debt (if any), duly endorsed and in
transferable form, all payments of
Pledge Agreement

-2-



--------------------------------------------------------------------------------



 



principal thereof and interest thereon, due and to become due thereunder, and
all books and records applicable thereto;
          (e) Intentionally Deleted;
          (f) The property and interests in property described in Section 4
below with respect to such Pledgor; and
          (g) All proceeds of the foregoing.
          3. Security for Obligations. The Pledged Collateral of each Pledgor
secures the prompt payment, performance and observance of the Liabilities of
such Pledgor.
          4. Pledged Collateral Adjustments. If, during the term of this Pledge
Agreement:
          (a) Any stock or other equity dividend, distribution,
reclassification, readjustment or other change is declared or made in the
capital structure of any issuer of Pledged Interests, or any option included
within the Pledged Collateral is exercised, or both, or
          (b) Any subscription warrants or any other rights or options shall be
issued to any Pledgor in connection with the Pledged Collateral, or
          (c) Any additional indebtedness owing to any Pledgor is incurred by
any issuer of the Pledged Debt,
then all new, substituted and additional shares, warrants, rights, options,
notes or other securities, issued by reason of any of the foregoing, shall be
promptly delivered to and held by the Administrative Agent under the terms of
this Pledge Agreement and shall constitute Pledged Collateral hereunder
(provided that any Pledged Debt shall only be required to be delivered to the
Administrative Agent upon its request therefor); provided, however, that nothing
contained in this Section 4 shall be deemed to permit any stock or other equity
dividend or distribution, issuance of additional stock, interests, warrants,
rights or options, reclassification, readjustment or other change in the capital
structure of any issuer of Pledged Interests which is prohibited in the Credit
Agreement.
          5. Subsequent Changes Affecting Pledged Collateral.
          (a) Each Pledgor represents and warrants that it has made its own
arrangements for keeping informed of changes or potential changes affecting the
Pledged Collateral (including, but not limited to, rights to convert, rights to
subscribe, payment of dividends, distributions, reorganization or other
exchanges, tender offers and voting rights), and each Pledgor agrees that,
subject to Section 22, none of the Secured Parties shall have any obligation to
inform such Pledgor of any such changes or potential changes or to take any
action or omit to take any action with respect thereto. The Administrative Agent
may, upon the occurrence and during the continuation of an Event of Default,
without notice and at its option, transfer or register the Pledged Collateral or
any part thereof into its or its nominee’s name with or without any indication
that such Pledged Collateral is subject to the security interest
Pledge Agreement

-3-



--------------------------------------------------------------------------------



 



hereunder, and each Pledgor will cause each issuer of Pledged Interests and each
obligor with respect to Pledged Debt to cooperate with the Administrative Agent
in effecting any such transfer or registration. In addition, the Administrative
Agent may at any time exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations and such Pledgor will cause each issuer of Pledged
Interests and each obligor with respect to Pledged Debt to cooperate with the
Administrative Agent in effecting any such exchange.
          (b) In the case of each Pledgor member of an LLC or partner of an LP,
such Pledgor hereby consents to the extent required by the applicable LLC or LP
operating or partnership agreement to the pledge by each other Pledgor, pursuant
to the terms hereof, of the Pledged Interests in such LLC or LP and to the
transfer of such Pledged Interests to the Administrative Agent or its nominee
and to the substitution of the Administrative Agent or its nominee as a
substituted member of the LLC or partner of the LP with all the rights, powers
and duties of a member of the LLC or partner of the LP in question.
          (c) No Pledgor shall agree to any amendment of an LLC or LP operating
agreement that in any way adversely affects the perfection of the security
interest of the Administrative Agent in the Pledged Interests pledged by such
Pledgor hereunder, including any amendment electing to treat the membership
interest or partnership interest of such Pledgor as other than a security under
Section 8- 103 of the UCC.
          6. Representations and Warranties. Each Pledgor represents and
warrants as follows:
          (a) Such Pledgor is the sole legal and beneficial owner of the
percentage of the issued and outstanding Equity Interest of the respective
issuers thereof listed with respect to such Pledgor on Exhibit A hereto, free
and clear of any Lien except for the (i) security interest created by this
Pledge Agreement and (ii) Liens permitted under the Credit Agreement, and the
Pledged Interests constitute that percentage of the issued and outstanding
shares or interest of Equity Interest of the respective issuers thereof set
forth in Exhibit A hereto;
          (b) Such Pledgor is the sole legal and beneficial owner of the Pledged
Debt set forth on Exhibit C with respect to such Pledgor, free and clear of any
Lien except for (i) the security interest created by this Pledge Agreement and
(ii) Liens permitted under the Credit Agreement, and such Pledged Debt (i) as of
the date hereof, constitutes all of the outstanding Indebtedness for money
borrowed or for any deferred purchase price of property of the respective
obligors thereof owing to such Pledgor and (ii) are each a valid and binding
obligation of its respective obligor, enforceable in accordance with its terms,
except as such enforceability may be limited by (x) bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and
(y) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);
          (c) Such Pledgor has, as applicable, full corporate, partnership or
limited liability company power and authority to execute, deliver and perform
this Pledge Agreement except as set forth on Schedule I hereto;
Pledge Agreement

-4-



--------------------------------------------------------------------------------



 



          (d) There are no restrictions upon the voting rights associated with,
or upon the transfer of, any of the Pledged Collateral, other than pursuant to
this Pledge Agreement or any of the other Loan Documents except as set forth in
the organizational documents of the issuer of such Pledged Collateral;
          (e) Such Pledgor has the right to vote, pledge and grant a security
interest in or otherwise transfer such Pledged Collateral free of any Liens;
          (f) No authorization, approval, or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required either
(i) for the pledge of the Pledged Collateral pursuant to this Pledge Agreement
or for the execution, delivery or performance of this Pledge Agreement by such
Pledgor or (ii) for the exercise by the Administrative Agent of the voting or
other rights provided for in this Pledge Agreement or the remedies in respect of
the Pledged Collateral pursuant to this Pledge Agreement (except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally);
          (g) The pledge of the Pledged Collateral pursuant to this Pledge
Agreement creates a valid, perfected and, following delivery of the certificates
representing any certificated Pledged Interest and blank powers to the
Administrative Agent, first priority security interest in the Pledged
Collateral, in favor of the Administrative Agent for the benefit of the Secured
Parties securing the payment and performance of the Liabilities;
          (h) The Powers are duly executed and give the Administrative Agent the
authority they purport to confer;
          (i) Other than the Pledged Interests consisting of pledged partnership
or limited liability company interests that constitute general intangibles,
there are no Pledged Interests or Pledged Debt other than that represented by
certificated securities or instruments delivered to the Administrative Agent;
and
          (j) The grant and perfection of the security interests in the Pledged
Collateral for the benefit of the Secured Parties, in accordance with the terms
herein, are not made in violation of the registration of the Securities Act of
1933 and the rules and regulations promulgated thereunder (the “Securities
Act”), any applicable provisions of other federal securities laws, state
securities or “Blue Sky” law, foreign securities law, or applicable general
corporation law or any other applicable law.
          7. Voting Rights. During the term of this Pledge Agreement, and except
as provided in this Section 7 below, each Pledgor shall have the right to vote
the Pledged Interests on all corporate, partnership or LLC questions in a manner
not inconsistent with the terms of this Pledge Agreement, the Credit Agreement
and any other agreement, instrument or document executed pursuant thereto or in
connection therewith. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent may, at the Administrative Agent’s option
and following written notice from the Administrative Agent to any Pledgor,
exercise all voting powers pertaining to the Pledged Collateral with respect to
such Pledgor, including the right to take action by shareholder consent.
Pledge Agreement

-5-



--------------------------------------------------------------------------------



 



          8. Dividends and Other Distributions. (a) So long as no Event of
Default shall have occurred and is continuing, and to the extent permitted by
the Credit Agreement:
          (i) Each Pledgor shall be entitled to receive and retain any and all
dividends, distributions and interest paid in respect of the Pledged Collateral,
provided, however, that any and all
               (A) dividends, distribution and interest paid or payable other
than in cash with respect to, and instruments and other non-cash property
received, receivable or otherwise distributed with respect to, or in exchange
for, any of the Pledged Collateral;
               (B) dividends and other distributions paid or payable in cash
with respect to any of the Pledged Collateral on account of a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in surplus; and
               (C) cash paid, payable or otherwise distributed with respect to
principal of, or in redemption of, or in exchange for, any of the Pledged
Collateral, except to the extent paid, payable or otherwise distributed in
connection with a sale, lease, transfer or other disposition permitted under
Section 5.02(e) of the Credit Agreement;
shall be Pledged Collateral, and shall be forthwith delivered to the
Administrative Agent to hold, for the benefit of the Secured Parties, as Pledged
Collateral and shall, if received by any Pledgor, be received in trust for the
Administrative Agent, for the benefit of the Secured Parties, and, during the
continuance of an Event of Default, shall be segregated from the other property
or funds of such Pledgor. Except for the distributions or dividends which may be
retained by any Pledgor in accordance with the applicable terms of the Loan
Documents, Pledged Collateral so received in the form of monies, checks, notes,
drafts or funds shall be delivered promptly to the Administrative Agent (with
any necessary endorsement) as proceeds of Collateral in accordance with the
applicable provisions of the Credit Agreement; and
               (D) The Administrative Agent shall execute and deliver (or cause
to be executed and delivered) to each Pledgor all such proxies and other
instruments as each Pledgor may reasonably request for the purpose of enabling
such Pledgor to receive the dividends, distributions or interest payments which
such Pledgor is authorized to receive and retain pursuant to clause (i) above
and to exercise the voting rights that Pledgor is entitled to exercise pursuant
to Section 7 above.
          (b) Upon the occurrence and during the continuance of an Event of
Default.
               (i) All rights of each Pledgor to receive the dividends,
distributions and interest payments which it would otherwise be authorized to
receive and retain pursuant to Section 8(a)(i) hereof shall cease, and all such
rights shall thereupon become vested in the Administrative Agent, for the
benefit of the Administrative Agent, the Lender Parties and the other Secured
Parties, which shall thereupon have the sole right to receive and hold as
Pledged Collateral such dividends, distributions and interest payments; and
               (ii) All dividends, distributions and interest payments which are
received by any Pledgor contrary to the provisions of clause (i) of this
Section 8(b) shall be
Pledge Agreement

-6-



--------------------------------------------------------------------------------



 



received in trust for the Administrative Agent, for the benefit of the Secured
Parties, shall be segregated from other funds of such Pledgor and shall be paid
over immediately to the Administrative Agent as Pledged Collateral in the same
form as so received (with any necessary endorsements).
          9. Transfers and Other Liens. Each Pledgor agrees that it will not
(a) sell or otherwise dispose of, or grant any option with respect to, any of
the Pledged Collateral without the prior written consent of the Administrative
Agent, other than as permitted by the Credit Agreement, or (b) create or permit
to exist any Lien upon or with respect to any of the Pledged Collateral, except
for the security interest under this Pledge Agreement.
          10. Remedies; Application of Proceeds.
          (a) The Administrative Agent shall have, in addition to any other
rights given under this Pledge Agreement or by law, all of the rights and
remedies with respect to the Pledged Collateral of a secured party under the
Uniform Commercial Code. In addition, upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have such
powers of sale and other powers as may be conferred by applicable law. With
respect to the Pledged Collateral or any part thereof which shall then be in or
shall thereafter come into the possession or custody of the Administrative Agent
or which the Administrative Agent shall otherwise have the ability to transfer
under applicable law, the Administrative Agent may, in its sole discretion,
without notice except as specified below, after the occurrence and during the
continuance of an Event of Default, sell or cause the same to be sold at any
exchange, broker’s board or at public or private sale, in one or more sales or
lots, at such price as the Administrative Agent may reasonably deem best, for
cash or on credit or for future delivery, without assumption of any credit risk,
and the purchaser of any or all of the Pledged Collateral so sold shall
thereafter own the same, absolutely free from any claim, encumbrance or right of
any kind whatsoever. Any Secured Party may, in its own name, or in the name of a
designee or nominee, buy the Pledged Collateral at any public sale and, if
permitted by applicable law, buy the Pledged Collateral at any private sale. In
the event of a sale of any Pledged Collateral, or any part thereof, to a Secured
Party upon the occurrence and during the continuance of an Event of Default,
such Secured Party shall not deduct or offset from any part of the purchase
price to be paid therefor any indebtedness owing to it by such Pledgor. Such
Pledgor will pay to the Administrative Agent all reasonable expenses (including,
without limitation, court costs and reasonable attorneys’ and paralegals’ fees
and expenses) of, or incidental to, the enforcement of any of the provisions
hereof. The Administrative Agent agrees to distribute any proceeds of the sale
of the Pledged Collateral in accordance with the Credit Agreement.
          (b) Upon the occurrence and during the continuance of an Event of
Default, each Pledgor shall, upon the request of the Administrative Agent, at
such Pledgor’s expense, execute and deliver all such instruments and documents,
and do or cause to be done all such other acts and things, as may be reasonably
necessary or, in the opinion of the Administrative Agent, such Pledgor or either
of their counsel, reasonably advisable to register the applicable Pledged
Collateral under the provisions of the Securities Act in order to sell the same,
and to exercise its best efforts to cause the registration statement relating
thereto to become effective and to remain effective for such period as
prospectuses are required by law to be furnished, and to make all amendments and
supplements thereto and to the related prospectus which, in the
Pledge Agreement

-7-



--------------------------------------------------------------------------------



 



opinion of the Administrative Agent, such Pledgor or either of their counsel,
are necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto.
          (c) Upon the occurrence and during the continuance of an Event of
Default, each Pledgor shall, upon the reasonable request of the Administrative
Agent, at such Pledgor’s expense, use its best efforts to qualify the Pledged
Collateral under state securities or “Blue Sky” laws and to obtain all necessary
governmental approvals for the sale of the Pledged Collateral, as requested by
the Administrative Agent.
          (d) Unless any of the Pledged Collateral threatens to decline speedily
in value or is or becomes of a type sold on a recognized market, the
Administrative Agent will give each Pledgor reasonable notice of the time and
place of any public sale thereof, or of the time after which any private sale or
other intended disposition is to be made. Any sale of the Pledged Collateral
conducted in conformity with reasonable commercial practices of banks,
commercial finance companies, insurance companies or other financial
institutions disposing of property similar to the Pledged Collateral shall be
deemed to be commercially reasonable. Notwithstanding any provision to the
contrary contained herein, each Pledgor agrees that any requirements of
reasonable notice shall be met if such notice is received by each Pledgor as
provided in Section 23 below at least ten (10) Business Days before the time of
the sale or disposition; provided, however, that the Administrative Agent may
give any shorter notice that is commercially reasonable under the circumstances.
Any other requirement of notice, demand or advertisement for sale is waived, to
the extent permitted by law.
          (e) In view of the fact that federal and state securities laws may
impose certain restrictions on the method by which a sale of the Pledged
Collateral may be effected after an Event of Default, each Pledgor agrees that
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, from time to time, attempt to sell all or any part of
the Pledged Collateral by means of a private placement restricting the bidders
and prospective purchasers to those who are qualified and will represent and
agree that they are purchasing for investment only and not for distribution. In
so doing, the Administrative Agent may solicit offers to buy the Pledged
Collateral, or any part of it, from a limited number of investors deemed by the
Administrative Agent, in its reasonable judgment, to be financially responsible
parties who might be interested in purchasing the Pledged Collateral. Each
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of Pledged Collateral for the
period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such issuer would agree to do so.
          (f) Each Pledgor further agrees that a breach of any covenant
contained in this Section 10 or Section 8 will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 10 and Section 8 shall be specifically enforceable against such
Pledgor,
Pledge Agreement

-8-



--------------------------------------------------------------------------------



 



and such Pledgor hereby waives and agrees not to assert any defense against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred and is continuing under the Credit Agreement.
          (g) Each Pledgor will reimburse the Administrative Agent for all
reasonable expenses incurred by the Administrative Agent, including, without
limitation, reasonable attorneys’ and accountants’ fees and expenses, in
connection with the foregoing.
          (h) To the extent that applicable law imposes duties on the
Administrative Agent to exercise remedies in a commercially reasonable manner,
each Pledgor acknowledges and agrees that it is not commercially unreasonable
for the Administrative Agent (i) to fail to incur expenses reasonably deemed
significant by the Administrative Agent to prepare Pledged Collateral for
disposition, (ii) to fail to obtain third party consents for access to Pledged
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Pledged Collateral to be collected or disposed of, (iii) to
advertise dispositions of Pledged Collateral through publications or media of
general circulation, (iv) to contact other Persons, whether or not in the same
business as the Pledgor, for expressions of interest in acquiring all or any
portion of such Pledged Collateral, (v) to hire one or more professional
auctioneers to assist in the disposition of Pledged Collateral, (vi) to dispose
of Pledged Collateral by utilizing internet sites that provide for the auction
of assets of the types included in the Pledged Collateral or that have the
reasonable capacity of doing so, (viii) to disclaim disposition warranties, such
as title, possession or quiet enjoyment, (ix) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Pledged Collateral or to provide to the
Administrative Agent a guaranteed return from the collection or disposition of
Pledged Collateral, or (x) to the extent deemed appropriate by the
Administrative Agent, to obtain the services of brokers, investment bankers,
consultants and other professionals to assist the Administrative Agent in the
collection or disposition of any of the Pledged Collateral. Each Pledgor
acknowledges that the purpose of this Section 10(h) is to provide non-exhaustive
indications of what actions or omissions by the Administrative Agent would not
be commercially unreasonable in the Administrative Agent’s exercise of remedies
against the Pledged Collateral and that other actions or omissions by the
Administrative Agent shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section 10(h). Without limitation upon
the foregoing, nothing contained in this Section 10(h) shall be construed to
grant any rights to any Pledgor or to impose any duties on the Administrative
Agent that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this Section 10(h).
          11. Administrative Agent Appointed Attorney-in-Fact. Each Pledgor
hereby appoints the Administrative Agent its attorney-in-fact, with full
authority, in the name of each Pledgor or otherwise, upon the occurrence and
during the continuance of an Event of Default, from time to time in the
Administrative Agent’s sole discretion, to take any action and to execute any
instrument which the Administrative Agent may deem reasonably necessary or
reasonably advisable to accomplish the purposes of this Pledge Agreement,
including, without limitation (subject to Section 8 hereof), to receive, endorse
and collect all instruments made payable to such Pledgor representing any
dividend, distribution, interest payment or other distribution in respect of the
Pledged Collateral or any part thereof and to give full discharge for the same
and
Pledge Agreement

-9-



--------------------------------------------------------------------------------



 



to arrange for the transfer of all or any part of the Pledged Collateral on the
books of each of the issuers of such Pledged Interests or obligors of such
Pledged Debt to the name of the Administrative Agent or the Administrative
Agent’s nominee.
          12. Waivers. Each Pledgor waives presentment and demand for payment of
any of the Liabilities, protest and notice of dishonor or Event of Default with
respect to any of the Obligations and all other notices to which such Pledgor
might otherwise be entitled except as otherwise expressly provided herein or in
the Credit Agreement.
          13. Termination of this Pledge Agreement; Release of Pledged
Collateral.
          (a) The pledge made and the security interest granted by each Pledgor
under this Pledge Agreement shall terminate against all the Pledged Collateral
upon the satisfaction of the conditions specified in the Credit Agreement. Upon
such termination (other than as a result of the sale of the Pledged Collateral)
and at the written request of each Pledgor or its successors or assigns, and at
the cost and expense of any Pledgor or its successors or assigns, the
Administrative Agent shall execute in a timely manner such instruments,
documents or agreements as are reasonably necessary or reasonably desirable to
terminate the Administrative Agent’s security interest in the Pledged Collateral
and deliver to Pledgors the certificate(s) representing the Pledged Interests,
the notes evidencing the Pledged Debt (if any) and the Powers, provided that
such instruments evidencing the Pledged Collateral are in the possession of the
Administrative Agent, subject to any disposition made by the Administrative
Agent pursuant to this Pledge Agreement.
          (b) Notwithstanding anything in this Pledge Agreement to the contrary,
each Pledgor may, to the extent permitted by the Credit Agreement, sell, assign,
transfer or otherwise dispose of any Pledged Collateral. In addition, the
Pledged Collateral shall be subject to release from time to time (with the
Pledged Collateral referred to in the immediately preceding sentence, the
“Released Collateral”) in accordance with the Credit Agreement. The Liens under
this Pledge Agreement shall terminate with respect to the Released Collateral
upon such sale, transfer, assignment, disposition or release, and, upon the
request of and at the sole cost and expense of, the applicable Pledgor, the
Administrative Agent shall execute and deliver such instruments or documents as
may be necessary to release the Liens granted hereunder; provided, however, that
(i) the Administrative Agent shall not be required to execute any such documents
on terms which, in the Administrative Agent’s reasonable opinion, would expose
the Administrative Agent to liability or create any obligation other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Liabilities or any Liens on
(or obligations of any Pledgor in respect of) assets which continue to
constitute Pledged Collateral, including, without limitation, all reversionary
rights of any Pledgor with respect to the Released Collateral and the proceeds
of any sale, all of which shall continue to constitute part of the Pledged
Collateral.
          (c) Each Pledgor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of the Administrative
Agent and agrees that it will not do so without the prior written consent of the
Administrative Agent, subject to such Pledgor’s rights under Section 9-509(d)(2)
of the Uniform Commercial Code.
Pledge Agreement

-10-



--------------------------------------------------------------------------------



 



          14. Successors and Assigns. This Pledge Agreement shall be binding
upon each Pledgor and its successors, and upon any assign(s) of any Pledgor in
accordance with the Credit Agreement and shall inure to the benefit of the
Secured Parties and their respective successors and assigns. Nothing set forth
herein or in any other Loan Document is intended or shall be construed to give
any other Person any right, remedy or claim under, to or in respect of this
Pledge Agreement, the Credit Agreement or any other Loan Document or any Pledged
Collateral. Each Pledgor’s successors shall include, without limitation, a
receiver, trustee or debtor-in-possession of or for such Pledgor.
          15. GOVERNING LAW. THIS PLEDGE AGREEMENT SHALL BE INTERPRETED, AND THE
RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK.
          16. Consent to Jurisdiction and Service of Process. Each Pledgor
agrees that the terms of Section 9.13 of the Credit Agreement with respect to
consent to jurisdiction and service of process shall apply equally to this
Pledge Agreement.
          17. WAIVER OF JURY TRIAL. EACH OF THE PLEDGORS AND THE ADMINISTRATIVE
AGENT WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN THE ADMINISTRATIVE AGENT AND ANY PLEDGOR
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS PLEDGE
AGREEMENT OR ANY OTHER LOAN DOCUMENT. ANY SUCH PERSON MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS PLEDGE AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
          18. Waiver of Bond. Each Pledgor waives the posting of any bond
otherwise required of the Administrative Agent in connection with any judicial
process or proceeding to realize on the Pledged Collateral or any other security
for the Liabilities, to enforce any judgment or other court order entered in
favor of the Administrative Agent, or to enforce by specific performance,
temporary restraining order, or preliminary or permanent injunction, this Pledge
Agreement or any other agreement or document between the Administrative Agent
and such Pledgor.
          19. Advice of Counsel. Each Pledgor represents and warrants to the
Secured Parties that it has discussed this Pledge Agreement and, specifically,
the provisions of Sections 15 through 18 hereof, with such Pledgor’s attorneys.
          20. Severability. Whenever possible, each provision of this Pledge
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but, if any provision of this Pledge Agreement shall be held to
be prohibited or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Pledge Agreement.
Pledge Agreement

-11-



--------------------------------------------------------------------------------



 



          21. Further Assurances. Each Pledgor agrees that it will cooperate
with the Administrative Agent and will execute and deliver, or cause to be
executed and delivered, all such other powers, proxies, instruments and
documents, and will take all such other actions, including, without limitation,
the execution and filing of financing statements, as the Administrative Agent
may reasonably request from time to time in order to carry out the provisions
and purposes of this Pledge Agreement.
          22. The Administrative Agent’s Duty of Care. The Administrative Agent
shall not be liable for any acts, omissions, errors of judgment or mistakes of
fact or law including, without limitation, acts, omissions, errors or mistakes
with respect to the Pledged Collateral, except for those arising out of or in
connection with the Administrative Agent’s (a) gross negligence or willful
misconduct, (b) material breach of a material provision of this Pledge
Agreement, or (c) failure to use reasonable care with respect to the safe
custody of the Pledged Collateral in the Administrative Agent’s possession, and
the parties hereto agree that such care shall be reasonable, under Section 9-207
of the Uniform Commercial Code or otherwise, if the Administrative Agent deals
with the Pledged Collateral in the same manner as it deals with similar property
for its own account. Without limiting the generality of the foregoing, the
Administrative Agent shall be under no obligation to take any steps necessary to
preserve rights in the Pledged Collateral against any other parties but may do
so at its option. All reasonable expenses incurred in connection therewith shall
be for the sole account of the Pledgors, and shall constitute part of the
Liabilities secured hereby.
          23. Notices. All notices and other communications required or desired
to be served, given or delivered hereunder shall be in writing and shall be
served, given or delivered as provided in Section 9.02 of the Credit Agreement.
          24. Amendments, Waivers and Consents. None of the terms or provisions
of this Pledge Agreement may be waived, altered, modified or amended, and no
consent to any departure by any Pledgor herefrom shall be effective, except by
or pursuant to an instrument in writing which (a) is duly executed by each
Pledgor and the Administrative Agent and (b) complies with the requirements of
the Credit Agreement. Any such waiver shall be valid only to the extent set
forth therein. A waiver by the Administrative Agent of any right or remedy under
this Pledge Agreement on any one occasion shall not be construed as a waiver of
any right or remedy which the Administrative Agent would otherwise have on any
future occasion. No failure to exercise or delay in exercising any right, power
or privilege under this Pledge Agreement on the part of the Administrative Agent
shall operate as a waiver thereof; and no single or partial exercise of any
right, power or privilege under this Pledge Agreement shall preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege.
          25. Section Titles. The section titles herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.
          26. Acknowledgment of Pledged Interests. Pledgor shall cause each
entity representing Pledged Interests to make the appropriate notation in such
entity’s books and records indicating that the Pledged Interests are subject to
the security interest granted pursuant to this Pledge Agreement. By execution of
its acknowledgment in the form included at the end
Pledge Agreement

-12-



--------------------------------------------------------------------------------



 



of this Pledge Agreement, each such entity shall consent to the security
interest in the applicable Pledged Interests granted to Secured Parties pursuant
to this Pledge Agreement and shall agree to comply with any “instructions” (as
defined in Section 8-102(a)(12) of the UCC) with respect to the Pledged
Interests originated by the Administrative Agent on behalf of the Secured
Parties without further consent of Pledgor, including, without limitation,
instructions regarding the transfer, redemption or other disposition of such
Pledged Interest and other Pledged Collateral, the proceeds of such Pledged
Collateral, including any distributions with respect thereto, and all of the
rights, powers and duties of a member, partner or shareholder, as applicable, of
such Person in question, in each case to the extent in accordance with the
Pledge Agreement.
          27. Execution in Counterparts. This Pledge Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
          28. Additional Pledgors. Each Person that becomes a holder of Equity
Interests in a Subsidiary Guarantor after the date hereof is required to become,
and each Pledgor will promptly cause such Subsidiary to become, a Pledgor and be
made a party to this Pledge Agreement pursuant to this Section 28 by execution
and delivery to the Administrative Agent by such Subsidiary of a Supplement to
this Pledge Agreement in the form of Exhibit D hereto, with the same force and
effect as if originally named as a Pledgor hereunder. The execution and delivery
of any such instrument shall not require the consent of any Pledgor hereunder.
The rights and obligations of each Pledgor hereunder shall remain in full force
and effect notwithstanding the addition of any new Pledgor as a party to this
Pledge Agreement.
[signature pages follow]
Pledge Agreement

-13-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each Pledgor has executed this Pledge Agreement as
of the date set forth above.

                  CAMPUS CREST PROPERTIES, LLC,
a North Carolina limited liability company    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
                CAMPUS CREST GROUP, LLC,
a North Carolina limited liability company    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    
 
                CAMPUS CREST GP II, LLC,
a Delaware limited liability company    
 
           
 
  By:        
 
     
 
Name: Michael S. Hartnett    
 
      Title: Manager    

Pledge Agreement

 



--------------------------------------------------------------------------------



 



Acknowledged and agreed to as of the day and year first set forth above.
CITIBANK, N.A., as Administrative Agent

         
By:
       
 
 
 
Name:    
 
  Title:    

Pledge Agreement

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT
          Each of the undersigned hereby acknowledges receipt of a copy of the
foregoing Pledge Agreement, agrees promptly to note on its books the security
interests granted under such Pledge Agreement, and waives any rights or
requirement at any time hereafter to receive a copy of such Pledge Agreement in
connection with the registration of any Pledged Collateral in the name of the
Administrative Agent or its nominee or the exercise of voting rights by the
Administrative Agent.
          Each of the undersigned hereby consents to the extent required by the
applicable limited liability company agreement, operating agreement, by-laws,
articles of incorporation, partnership agreement or equivalent thereof, as
applicable, to the pledge of the Pledged Collateral and to the transfer of any
Pledged Collateral to the Administrative Agent or its nominee and to the
substitution of the Administrative Agent or its nominee as a substituted member,
partner or shareholder, as applicable, of any Person whose Equity Interests have
been pledged as Pledged Collateral under the Pledge Agreement with all the
rights, powers and duties of a member, partner or shareholder, as applicable, of
such Person in question, in each case to the extent in accordance with the
Pledge Agreement.

                      CAMPUS CREST AT STEPHENVILLE, LP    
 
                    By:   Campus Crest GP II, LLC             Its General
Partner    
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title: Manager    
 
                    CAMPUS CREST AT LUBBOCK, LP    
 
                    By:   Campus Crest GP II, LLC             Its General
Partner    
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title: Manager    

[Signatures continued on following pages]
Pledge Agreement

 



--------------------------------------------------------------------------------



 



                      CAMPUS CREST AT WACO, LP    
 
                    By:   Campus Crest GP II, LLC             Its General
Partner    
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title:   Manager    

                      CAMPUS CREST AT WICHITA FALLS, LP    
 
                    By:   Campus Crest GP II, LLC             Its General
Partner    
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title:   Manager    

                      CAMPUS CREST AT SAN MARCOS, LP    
 
                    By:   Campus Crest GP II, LLC             Its General
Partner    
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title:   Manager    
 
                    CAMPUS CREST AT JACKSONVILLE, AL, LLC    
 
                    By:   Campus Crest Properties, LLC             Its Manager  
 
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title:   Manager    

Pledge Agreement

 



--------------------------------------------------------------------------------



 



                      CAMPUS CREST AT MOBILE PHASE II, LLC    
 
                    By:   Campus Crest Properties, LLC
Its Manager    
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title:   Manager    

                      CAMPUS CREST AT CHENEY, LLC    
 
                    By:   Campus Crest Properties, LLC
Its Manager    
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title:   Manager    

                      CAMPUS CREST AT JONESBORO, LLC    
 
                    By:   Campus Crest Properties, LLC
Its Manager    
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title:   Manager    

                      CAMPUS CREST AT TROY, LLC    
 
                    By:   Campus Crest Properties, LLC         Its Manager
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title:   Manager    

                      CAMPUS CREST AT MURFREESBORO, LLC    
 
                    By:   Campus Crest Properties, LLC             Its Manager  
 
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title:   Manager    

Pledge Agreement

 



--------------------------------------------------------------------------------



 



                      CAMPUS CREST AT WICHITA, LLC    
 
                    By:   Campus Crest Properties, LLC         Its Manager
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title:   Manager    

                      CAMPUS CREST STEPHENVILLE LESSOR, LLC    
 
                    By:   Campus Crest Properties, LLC         Its Manager
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title:   Manager    

                      CAMPUS CREST WACO LESSOR, LLC    
 
                    By:   Campus Crest Properties, LLC         Its Manager
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title:   Manager    

                      CAMPUS CREST WICHITA FALLS LESSOR, LLC    
 
                    By:   Campus Crest Properties, LLC         Its Manager
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title:   Manager    

Pledge Agreement

 



--------------------------------------------------------------------------------



 



                      CAMPUS CREST CHENEY LESSOR, LLC    
 
                    By:   Campus Crest Properties, LLC         Its Manager
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title:   Manager    

                      CAMPUS CREST JONESBORO LESSOR, LLC    
 
                    By:   Campus Crest Properties, LLC         Its Manager
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title:   Manager    

                      CAMPUS CREST TROY LESSOR, LLC    
 
                    By:   Campus Crest Properties, LLC         Its Manager
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title:   Manager    

                      CAMPUS CREST MURFREESBORO LESSOR, LLC    
 
                    By:   Campus Crest Properties, LLC         Its Manager
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title:   Manager    

Pledge Agreement

 



--------------------------------------------------------------------------------



 



                      CAMPUS CREST WICHITA LESSOR, LLC    
 
                    By:   Campus Crest Properties, LLC         Its Manager
 
               
 
      By:        
 
         
 
Name: Michael S. Hartnett    
 
          Title:   Manager    

                      CAMPUS CREST GP II, LLC    
 
               
 
  By:                                   Name: Michael S. Hartnett         Title:
  Manager

Pledge Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to
PLEDGE AGREEMENT

                  Percentage of Pledged Pledgor   Pledged Entity   Entity
Pledged
Campus Crest Properties, LLC
  Campus Crest at Jacksonville, AL, LLC   100% of membership interests
 
       
Campus Crest Properties, LLC
  Campus Crest at Mobile Phase II, LLC   100% of membership interests
 
       
Campus Crest Properties, LLC
  Campus Crest at Cheney, LLC   100% of membership interests
 
       
Campus Crest Properties, LLC
  Campus Crest at Jonesboro, LLC   100% of membership interests
 
       
Campus Crest Properties, LLC
  Campus Crest at Troy, LLC   100% of membership interests
 
       
Campus Crest Properties, LLC
  Campus Crest at Murfreesboro, LLC   100% of membership interests
 
       
Campus Crest Properties, LLC
  Campus Crest at Wichita, LLC   100% of membership interests
 
       
Campus Crest Properties, LLC
  Campus Crest at Stephenville, LP   100% of limited partner interests
 
       
Campus Crest Properties, LLC
  Campus Crest at Lubbock, LP   100% of limited partner interests
 
       
Campus Crest Properties, LLC
  Campus Crest at Waco, LP   100% of limited partner interests
 
       
Campus Crest Properties, LLC
  Campus Crest at Wichita Falls, LP   100% of limited partner interests
 
       
Campus Crest Properties, LLC
  Campus Crest at San Marcos, LP   100% of limited partner interests
 
       
Campus Crest Properties, LLC
  Campus Crest Stephenville Lessor, LLC   100% of membership interests
 
       
Campus Crest Properties, LLC
  Campus Crest Waco Lessor, LLC   100% of membership interests
 
       
Campus Crest Properties, LLC
  Campus Crest Wichita Falls Lessor, LLC   100% of membership interests

 



--------------------------------------------------------------------------------



 



                  Percentage of Pledged Pledgor   Pledged Entity   Entity
Pledged
Campus Crest Properties, LLC
  Campus Crest Cheney Lessor, LLC   100% of membership interests
 
       
Campus Crest Properties, LLC
  Campus Crest Jonesboro Lessor, LLC   100% of membership interests
 
       
Campus Crest Properties, LLC
  Campus Crest Troy Lessor, LLC   100% of membership interests
 
       
Campus Crest Properties, LLC
  Campus Crest Murfreesboro Lessor, LLC   100% of membership interests
 
       
Campus Crest Properties, LLC
  Campus Crest Wichita Lessor, LLC   100% of membership interests

                  Percentage of Pledged Pledgor   Pledged Entity   Entity
Pledged
Campus Crest Group, LLC
  Campus Crest GP II, LLC   100% of membership interests

                  Percentage of Pledged Pledgor   Pledged Entity   Entity
Pledged
Campus Crest GP II, LLC
  Campus Crest at Stephenville, LP   100% of general partner interests
 
       
Campus Crest GP II, LLC
  Campus Crest at Lubbock, LP   100% of general partner interests
 
       
Campus Crest GP II, LLC
  Campus Crest at Waco, LP   100% of general partner interests
 
       
Campus Crest GP II, LLC
  Campus Crest at Wichita Falls, LP   100% of general partner interests
 
       
Campus Crest GP II, LLC
  Campus Crest at San Marcos, LP   100% of general partner interests

 



--------------------------------------------------------------------------------



 



EXHIBIT B
to
PLEDGE AGREEMENT
Form of Power
POWER
     FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer
to                                                               
                                                Shares or interests of
                                                               represented by
Certificate[s] No.                      [and           ] (the “Interest”),
standing in the name of the undersigned on the books of said limited liability
company/limited partnership and does hereby irrevocably constitute and appoint
           as the undersigned’s true and lawful attorney, for and in name and
stead, to sell, assign and transfer all or any of the Interest, and for that
purpose to make and execute all necessary acts of assignment and transfer
thereof; and to substitute one or more persons with like full power, hereby
ratifying and confirming all that said attorney or substitute or substitutes
shall lawfully do by virtue hereof.
Dated:                                         
[                                                            ]

                   By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT C
to
PLEDGE AGREEMENT
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
to
PLEDGE AGREEMENT
     Reference is hereby made to the Pledge Agreement (the “Agreement”), dated
as of [                     , 2010], made by each of entities listed on the
signature pages thereto (each an “Initial Pledgor”, and together with any
additional pledgors, including the undersigned, which become parties thereto by
executing a Supplement in substantially the form hereof, the “Pledgors”), in
favor of the Administrative Agent. Capitalized terms used herein and not defined
herein shall have the meanings given to them in the Agreement. By its execution
below, the undersigned, [NAME OF NEW PLEDGOR], a [                      
                                          ] [corporation/limited liability
company/limited partnership] agrees to become, and does hereby become, a Pledgor
under the Agreement and agrees to be bound by such Agreement as if originally a
party thereto. By its execution below, the undersigned represents and warrants
as to itself that all of the representations and warranties, as to such Pledgor,
contained in the Agreement are true and correct in all respects as of the date
hereof. [NAME OF NEW PLEDGOR] represents and warrants that the supplements to
the Exhibits to the Agreement attached hereto are true and correct in all
respects and such supplements set forth all information required to be scheduled
under the Agreement. [NAME OF NEW PLEDGOR] shall take all steps necessary to
certificate and perfect, in favor of the Administrative Agent, a first-priority
security interest in and lien against [NAME OF NEW PLEDGOR]’s Pledged Collateral
including, without limitation, delivering all certificated Equity Interests the
Administrative Agent, and, at Administrative Agent’s election, taking all steps
necessary to properly perfect the Administrative Agent’s interest in any
uncertificated equity or membership interests.
     IN WITNESS WHEREOF, [NAME OF NEW PLEDGOR], a
[                                        ] [corporation/limited liability
company/limited partnership] has executed and delivered this Exhibit D
counterpart to the Agreement as of this                                         
day of                                         ,      .

                  [NAME OF NEW PLEDGOR]
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
PLEDGE AGREEMENT
No exceptions.

 